Exhibit 10.1

EXECUTION VERSION

Published CUSIP Numbers:

Deal: 78355FAF0

Domestic Revolver: 78355FAG8

UK Revolver: 78355FAH6

Canadian Revolver: 78355FAJ2

PR Revolver: 78355FAK9

SECOND AMENDED AND RESTATED GLOBAL REVOLVING CREDIT AGREEMENT

dated as of September 28, 2018

by and among

RYDER SYSTEM, INC.,

RYDER TRUCK RENTAL HOLDINGS CANADA LTD.,

RYDER TRUCK RENTAL CANADA LTD.,

RYDER LIMITED,

RYDER SYSTEM HOLDINGS (UK) LIMITED,

and

RYDER PUERTO RICO, INC.,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, a Domestic Swing Line Lender and an Issuing Bank,

ROYAL BANK OF CANADA,

as Canadian Agent and the Canadian Swing Line Lender,

LLOYDS BANK PLC,

as U.K. Agent,

THE OTHER SWING LINE LENDERS AND ISSUING BANKS PARTY HERETO,

and

THE OTHER BANKS PARTY HERETO

MUFG BANK, LTD,

as Syndication Agent,

BNP PARIBAS,

LLOYDS BANK PLC,

MIZUHO BANK, LTD.,

ROYAL BANK OF CANADA,

U.S. BANK NATIONAL ASSOCIATION,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MUFG BANK, LTD.,

WELLS FARGO SECURITIES, LLC,

LLOYDS BANK PLC,

MIZUHO BANK, LTD.,

RBC CAPITAL MARKETS,

U.S. BANK NATIONAL ASSOCIATION

and

BNP PARIBAS,

as Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Book Runner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

§1.

 

DEFINITIONS AND RULES OF INTERPRETATION

     1     §1.1.   Definitions      1    

§1.2.

  Rules of Interpretation      31    

§1.3.

  Accounting Terms      32    

§1.4.

  Currency Equivalents      32    

§1.5.

  Times of Day      33    

§1.6.

  Letter of Credit Amounts      33  

§2.

 

THE CREDIT FACILITIES

     33    

§2.1.

  Commitment to Lend      33    

§2.2.

  Facility Fees      35    

§2.3.

  Reduction of Commitments      36    

§2.4.

  Reallocation of Commitments      38    

§2.5.

  The Notes and Loan Accounts      39    

§2.6.

  Interest on Loans      41    

§2.7.

  Requests for Loans      42    

§2.8.

  Election of LIBOR Rate; Notice of Election; Interest Periods; Minimum Amounts
     44    

§2.9.

  Funds for Loans      45    

§2.10.

  Maturity of the Loans      45    

§2.11.

  Optional Prepayments or Repayments of Loans      46    

§2.12.

  The Domestic Swing Line      47    

§2.13.

  The U.K. Swing Line      50    

§2.14.

  The Canadian Swing Line      54    

§2.15.

  Cash Collateral      58    

§2.16.

  Defaulting Banks      59    

§2.17.

  Sharing of Payments by Banks      61    

§2.18.

  Lending Offices      62    

§2.19.

  Extension of Maturity Date      62  

§3.

 

BANKERS’ ACCEPTANCES

     63    

§3.1.

  Acceptance and Purchase      63    

§3.2.

  Refunding Bankers’ Acceptances      66    

§3.3.

  Acceptance Fee      66  

§4.

 

LETTERS OF CREDIT

     66    

§4.1.

  Letter of Credit Commitments      66    

§4.2.

  Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit      68    

§4.3.

  Drawings and Reimbursements; Funding of Participations      70    

§4.4.

  Repayment of Participations      71    

§4.5.

  Obligations Absolute      72    

§4.6.

  Role of Issuing Bank      73    

§4.7.

  [Reserved.]      73    

§4.8.

  Applicability of ISP and UCP      73    

§4.9.

  Letter of Credit Fees          73  

 

ii



--------------------------------------------------------------------------------

 

§4.10.

  Fronting Fee and Documentary and Processing Charges Payable to Issuing Bank   
  74    

§4.11.

  Conflict with Issuing Documents      74    

§4.12.

  Letters of Credit Issued for Domestic Subsidiaries      74    

§4.13.

  Acknowledgment of Multiple Issuing Banks; Letter of Credit Reports to the
Administrative Agent      74  

§5.

 

GUARANTY

     75    

§5.1.

  Guaranty of Payment      75    

§5.2.

  Ryder’s Agreement to Pay Enforcement Costs, etc      75    

§5.3.

  Waivers by Ryder; Banks’ Freedom to Act      75    

§5.4.

  Unenforceability of Guaranteed Obligations      76    

§5.5.

  Subrogation; Subordination      77    

§5.6.

  Further Assurances      77    

§5.7.

  Reinstatement      77    

§5.8.

  Successors and Assigns      78    

§5.9.

  Currency of Payment      78    

§5.10.

  Concerning Joint and Several Liability of the U.K. Borrowers and the Canadian
Borrowers      78  

§6.

 

PROVISIONS RELATING TO ALL LOANS

     79    

§6.1.

  Funds for Payments      79    

§6.2.

  Status of Banks; Tax Documentation      80    

§6.3.

  Currency of Payment      82    

§6.4.

  Mandatory Repayments of the Loans      82    

§6.5.

  Computations      83    

§6.6.

  Illegality; Inability to Determine LIBOR Rate or EURIBOR Rate      84    

§6.7.

  Additional Costs, Etc      84    

§6.8.

  Capital Adequacy      85    

§6.9.

  Certificate; Etc      86    

§6.10.

  Eurodollar Indemnity      86    

§6.11.

  Interest on Overdue Amounts      86    

§6.12.

  Interest Limitation      87    

§6.13.

  Reasonable Efforts to Mitigate      87    

§6.14.

  Replacement of Banks      87    

§6.15.

  Advances by Administrative Agent; Canadian Agent; and U.K. Agent      88    

§6.16.

  Currency Fluctuations      90    

§6.17.

  Successor LIBOR      91  

§7.

 

REPRESENTATIONS AND WARRANTIES

     92    

§7.1.

  Corporate Authority      92    

§7.2.

  Governmental Approvals      92    

§7.3.

  Title to Properties; Leases      92    

§7.4.

  Financial Statements      93    

§7.5.

  Litigation      93    

§7.6.

  Compliance With Other Instruments, Laws, Etc      93    

§7.7.

  Tax Status      93    

§7.8.

  No Event of Default      93    

§7.9.

  Holding Company and Investment Company Acts      93    

§7.10.

  Absence of Financing Statements, Etc      94    

§7.11.

  ERISA Compliance          94  

 

iii



--------------------------------------------------------------------------------

 

§7.12.

  Environmental Compliance      94    

§7.13.

  Disclosure      95    

§7.14.

  Location of Chief Executive Office      95    

§7.15.

  Debt Ratings      95    

§7.16.

  Consolidated Subsidiaries      95    

§7.17.

  OFAC; Anti-Corruption Laws and Anti-Money Laundering Laws      95    

§7.18.

  Use of Proceeds      96    

§7.19.

  No EEA Financial Institution      96  

§7A.

 

REPRESENTATIONS AS TO FOREIGN OBLIGORS

     96  

§8.

 

AFFIRMATIVE COVENANTS OF THE BORROWERS

     97    

§8.1.

  Punctual Payment      97    

§8.2.

  Maintenance of Chief Executive Office      97    

§8.3.

  Records and Accounts      97    

§8.4.

  Financial Statements, Certificates and Information      97    

§8.5.

  Corporate Existence; Compliance with Laws, Other Agreements      99    

§8.6.

  Maintenance of Properties      99    

§8.7.

  Insurance      100    

§8.8.

  Taxes      100    

§8.9.

  Inspection of Properties, Books and Contracts      100    

§8.10.

  Notice of Potential Claims or Litigation      100    

§8.11.

  Notice of Default      100    

§8.12.

  Use of Proceeds      100    

§8.13.

  Debt Ratings      100    

§8.14.

  Notice of any ERISA Event      101    

§8.15.

  Further Assurances      101    

§8.16.

  Anti-Corruption Laws and Anti-Money Laundering Laws      101  

§9.

 

CERTAIN NEGATIVE COVENANTS OF THE BORROWERS

     101    

§9.1.

  Restrictions on Secured Indebtedness      101    

§9.2.

  Restrictions on Liens      101    

§9.3.

  Corporate Changes and Sales or Dispositions of Assets      102    

§9.4.

  Leasebacks      103    

§9.5.

  Limitation on Agreements      103    

§9.6.

  Sanctions      104    

§9.7.

  Anti-Corruption Laws and Anti-Money Laundering Laws      104  

§10.

 

FINANCIAL COVENANT OF THE BORROWERS

     104    

§10.1.

  Debt to Consolidated Adjusted Net Worth      104  

§11.

 

CONDITIONS TO CLOSING/EFFECTIVENESS

     104    

§11.1.

  Corporate Action      104    

§11.2.

  Loan Documents, Etc      104    

§11.3.

  Certified Copies of Charter Documents      104    

§11.4.

  Incumbency Certificate      105    

§11.5.

  Certificates of Insurance      105    

§11.6.

  Opinions of Counsel      105    

§11.7.

  Existing Credit Agreement      105    

§11.8.

  Financial Condition; Debt Ratings      105    

§11.9.

  Payment of Fees          105  

 

iv



--------------------------------------------------------------------------------

 

§11.10.

  Closing Date Compliance Certificate      105    

§11.11.

  Receipt of Financial Statements      105    

§11.12.

  KYC Information      105  

§12.

 

CONDITIONS TO ALL LOANS

     106    

§12.1.

  Representations True      106    

§12.2.

  Performance; No Event of Default      106    

§12.3.

  No Legal Impediment      106    

§12.4.

  Delivery of Documents      106    

§12.5.

  Alternative Currency      106  

§13.

 

EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT

     107    

§13.1.

  Events of Default and Acceleration      107    

§13.2.

  Termination of Commitments      109    

§13.3.

  Remedies      109    

§13.4.

  Judgment Currency      109  

§14.

 

SETOFF

     110  

§15.

 

COSTS AND EXPENSES

     110  

§15A.

 

PAYMENTS SET ASIDE

     111  

§16.

 

THE AGENTS

     111    

§16.1.

  Appointment and Authority      111    

§16.2.

  Rights as a Bank      112    

§16.3.

  Exculpatory Provisions      112    

§16.4.

  Reliance by Agents      113    

§16.5.

  Use of Sub-Agents      113    

§16.6.

  Resignation of an Agent      113    

§16.7.

  Non-Reliance on Agents and Other Banks      114    

§16.8.

  No Other Duties, Etc      114    

§16.9.

  Agent May File Proofs of Claim      114    

§16.10.

  ERISA Matters      115  

§17.

 

CONSENTS, AMENDMENTS, WAIVERS, ETC

     117  

§18.

 

INDEMNIFICATION; DAMAGE WAIVER

     118    

§18.1.

  Indemnification by the Borrowers      118    

§18.2.

  Reimbursement by Banks      119    

§18.3.

  Waiver of Consequential Damages, Etc      119    

§18.4.

  Payments      119    

§18.5.

  Survival      119  

§19.

 

TAXES

     120  

§20.

 

SURVIVAL OF COVENANTS, ETC

     123  

§21.

 

SUCCESSORS AND ASSIGNS; PARTICIPATION

     123    

§21.1.

  Successors and Assigns Generally      123    

§21.2.

  Conditions to Assignment by Banks      124    

§21.3.

  Register      126    

§21.4.

  Participations          126  

 

v



--------------------------------------------------------------------------------

 

§21.5.

 

Certain Pledges

     126    

§21.6.

 

Special Purpose Funding Vehicle

     127    

§21.7.

 

[Reserved.]

     127    

§21.8.

 

Resignation of Issuing Bank or Swing Line Lender after Assignment

     127  

§22.

 

PARTIES IN INTEREST

     128  

§23.

 

NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION

     128    

§23.1.

 

Notices Generally

     128    

§23.2.

 

Electronic Communications

     128    

§23.3.

 

The Platform

     129    

§23.4.

 

Change of Address, Etc.

     129    

§23.5.

 

Reliance by Agents, Issuing Bank and Banks

     129  

§23A.

 

NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT

     130  

§24.

 

MISCELLANEOUS

     130  

§25.

 

WAIVER OF JURY TRIAL; ETC

     130  

§26.

 

GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS

     131  

§27.

 

SEVERABILITY

     131  

§28.

 

PARI PASSU TREATMENT

     131  

§29.

 

CONFIDENTIAL INFORMATION

     133  

§30.

 

USA PATRIOT ACT NOTICE

     134  

§31.

 

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

     135  

§32.

 

TRANSITIONAL ARRANGEMENTS

     135  

§33.

 

ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS

     135  

§34.

 

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

     136  

 

vi



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A-1    Form of Domestic Note Exhibit A-2    Form of Canadian Note
Exhibit A-3    Form of U.K. Note Exhibit A-4    Form of PR Note Exhibit A-5   
Form of Domestic Swing Line Note Exhibit A-6    Form of U.K. Swing Line Note
Exhibit A-7    Form of Canadian Swing Line Note Exhibit B-1    Form of Domestic
Loan Request Exhibit B-2    Form of Canadian Loan Request Exhibit B-3    Form of
U.K. Loan Request Exhibit B-4    Form of PR Loan Request Exhibit C    Form of
Compliance Certificate Exhibit D    Form of Assignment and Assumption Exhibit E
   Form of Subordination Provisions Exhibit F    Form of Bankers’ Acceptance
Notice Exhibit G-1    Form of Domestic Swing Line Loan Request Exhibit G-2   
Form of U.K. Swing Line Loan Request Exhibit G-3    Form of Canadian Swing Line
Loan Request Exhibit H    Form of Administrative Questionnaire Exhibit I    Form
of Extension Letter Schedules Schedule 1    Domestic Banks; Domestic
Commitments; Domestic Commitment Percentages; Canadian Banks; Canadian
Commitments; Canadian Commitment Percentages; U.K. Banks; U.K. Commitments; U.K.
Commitment Percentages; PR Banks; PR Commitments; PR Commitment Percentages;
Total Commitment Percentages; Domestic Swing Line Commitments; Domestic Swing
Line Commitment Percentages; L/C Commitments Schedule 4    Existing Letters of
Credit Schedule 7.5    Litigation Schedule 7.7    Taxes Schedule 7.12   
Environmental Compliance Schedule 7.15    Debt Ratings Schedule 7.16   
Subsidiaries Schedule 23.1    Notices, etc. Annex Annex A    Power of Attorney
Terms – Bankers’ Acceptances

 

vii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED GLOBAL REVOLVING CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED GLOBAL REVOLVING CREDIT AGREEMENT is made as of
September 28, 2018, by and among (a) RYDER SYSTEM, INC., a corporation organized
under the laws of Florida (“Ryder”), RYDER TRUCK RENTAL HOLDINGS CANADA LTD.
(“Ryder Holdings Canada”), RYDER TRUCK RENTAL CANADA LTD. (“Ryder Canada
Limited” and together with Ryder Holdings Canada, the “Canadian Borrowers” and
each a “Canadian Borrower”), RYDER LIMITED, a corporation organized under the
laws of England and Wales (“Ryder Limited”), RYDER SYSTEM HOLDINGS (UK) LIMITED
(“RSH” and together with Ryder Limited, the “U.K. Borrowers” and each a “U.K.
Borrower”) and RYDER PUERTO RICO, INC. (“Ryder PR”), a corporation organized
under the laws of Delaware, (b) the lending institutions identified as Banks
herein, (c) BANK OF AMERICA, N.A. (“Bank of America”), as administrative agent
for the Banks (the “Administrative Agent”), a Domestic Swing Line Lender and an
Issuing Bank, (d) ROYAL BANK OF CANADA (“RBC”), as Canadian agent for the Banks
(the “Canadian Agent”) and as the Canadian Swing Line Lender, (e) LLOYDS BANK
PLC (“Lloyds”), as United Kingdom agent for the Banks (the “U.K. Agent”) and as
the lender of U.K. Swing Line Loans, and (f) the other Swing Line Lenders and
Issuing Banks party hereto.

Ryder has requested that the Banks provide credit facilities for the purposes
set forth herein, and the Banks are willing to do so on the terms and conditions
set forth herein;

Ryder, certain of its affiliates, certain lending institutions and the Agents
(as defined therein) have entered into an Amended and Restated Global Revolving
Credit Agreement, dated as of June 8, 2011 (as amended and in effect immediately
prior to this Agreement, the “Existing Credit Agreement”);

Ryder has requested that the Agents and the Banks amend and restate the terms
and provisions of the Existing Credit Agreement as set forth herein; and

Subject to the terms and conditions set forth herein, the Banks and the Agents
party hereto have agreed to amend and restate the Existing Credit Agreement as
hereinafter provided.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1. Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:

“Acceptance Fee”: See §3.3.

“Adjusted Consolidated Tangible Assets”: As at any date, Consolidated Tangible
Assets after (a) including the consolidated book value of all assets of Ryder
and its Consolidated Subsidiaries which are subject to any synthetic lease and
(b) excluding the consolidated book value of all assets of Ryder and its
Consolidated Subsidiaries that are reflected on the consolidated balance sheet
of Ryder and its Consolidated Subsidiaries, prepared in accordance with GAAP,
and secure or the subject of any Limited Recourse Facility.

“Administrative Agent”: Has the meaning ascribed thereto in the introductory
paragraph hereof.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire”: An Administrative Questionnaire in substantially
the form of Exhibit H or any other form approved by the Administrative Agent.

“Affected Bank”: See §6.14.

“Affiliate or affiliate”: With respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent”: Each of the Administrative Agent, the Canadian Agent or the U.K. Agent,
as the context may require, and “Agents” means, collectively, the Administrative
Agent, the Canadian Agent and the U.K. Agent.

“Agreement”: This Second Amended and Restated Global Revolving Credit Agreement,
including the Schedules and Exhibits hereto, as from time to time amended and
supplemented in accordance with the terms hereof.

“Anniversary Date”: See §2.19(a).

“Anti-Money Laundering Laws”: Any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to any
Borrower or any Subsidiary of any Borrower related to terrorism financing or
money laundering, including any applicable provision of the PATRIOT Act, The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959),
and the Money Laundering Control Act of 1986.

“Applicable Acceptance Fee Rate”: The applicable rate per annum with respect to
the Acceptance Fee shall be as set forth in the Pricing Table.

“Applicable BA Discount Rate”: (a) With respect to an issue of Bankers’
Acceptances accepted by a Schedule I Bank, the CDOR Rate; (b) with respect to an
issue of Bankers’ Acceptances accepted by a Canadian Bank that is a Non-Schedule
I Bank, the lesser of: (i) the rate set out in clause (a) above plus ten
(10) basis points; and (ii) the annual rate, expressed as a percentage, as being
the average discount rate for bankers’ acceptances having a comparable face
value and a comparable issue and maturity date to the face value and issue and
maturity date of such issue of Bankers’ Acceptances, expressed on the basis of a
year of 365 days, quoted by the Canadian Reference Banks that are Non-Schedule I
Banks, for the purchase by such Canadian Banks of Bankers’ Acceptances accepted
by them, at or about 10:00 a.m. (Toronto time) on the date of issue of such
Bankers’ Acceptances.

“Applicable Facility Fee Rate”: The applicable rate per annum with respect to
the Facility Fees relating to the Domestic Commitments, U.K. Commitments,
Canadian Commitments and PR Commitments shall be as set forth in the Pricing
Table.

“Applicable Foreign Obligor Documents”: See §7A.(a).

“Applicable Margin”: The applicable margin on any Loan shall be as set forth in
the Pricing Table.

“Approved Fund”: Any Fund that is administered or managed by (a) a Bank, (b) an
Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption”: An Assignment and Assumption substantially in the
form of Exhibit D or such other form as may be approved by the applicable Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the applicable Agent).

“Auto-Extension Letter of Credit”: See §4.2(c).

“Availability Period”: The period from and including the Closing Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Total
Commitment pursuant to §2.3, and (c) the date of termination of the commitment
of each Bank to make Loans and of the obligation of the Issuing Bank to make L/C
Credit Extensions pursuant to the terms hereof.

“BA Discount Proceeds”: With respect to any Bankers’ Acceptance to be accepted
and purchased by a Canadian Bank, an amount (rounded to the nearest whole
Canadian cent, and with one-half of one Canadian cent being rounded up)
calculated on such day by multiplying (a) the face amount of such Bankers’
Acceptance times (b) the quotient equal to (such quotient being rounded up or
down to the nearest fifth decimal place and .000005 being rounded up) (i) one
divided by (ii) the sum of (A) one plus (B) the product of (1) the Applicable BA
Discount Rate (expressed as a decimal) applicable to such Bankers’ Acceptance
times (2) the quotient equal to (aa) the number of days remaining in the term of
such Bankers’ Acceptance divided by (bb) 365.

“Bail-In Action”: The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Balance Sheet Date”: December 31, 2017.

“Bankers’ Acceptance”: A non-interest bearing draft drawn by a Canadian Borrower
in Canadian Dollars in the form of either a depository bill subject to the
Depository Bills and Notes Act (Canada) or a non-interest bearing bill of
exchange, as defined in the Bills of Exchange Act (Canada), in either case
issued by a Canadian Borrower which has been accepted, and, if applicable,
purchased by the Canadian Banks at the request of a Canadian Borrower pursuant
to §3 hereof.

“Bankers’ Acceptance Notice”: See §3.1.

“Bank of America”: Has the meaning ascribed thereto in the introductory
paragraph hereof.

“Banks”: Collectively, the Domestic Banks, the Canadian Banks, the U.K. Banks,
the PR Banks and, solely in their role as lenders of the applicable Swing Line
Loans, the Domestic Swing Line Lenders, the Canadian Swing Line Lender and the
U.K. Agent.

“Base Rate Loans”: Loans bearing interest calculated by reference to the
Domestic Base Rate, the Canadian Prime Rate, the Canadian Base Rate, the
Sterling Reference Rate, the Reference U.K. Dollar Base Rate or the Euro
Reference Rate, and, with respect to U.K. Swing Line Loans only, the Lloyds-U.K.
Sterling Reference Rate, the Lloyds-U.K. Euro Reference Rate or the U.K. Dollar
Base Rate.

“Beneficial Ownership Certification”: A certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

3



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefit Plan”: Any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“Borrower Materials”. See §8.4.

“Borrower”: Each of Ryder, each Canadian Borrower, each U.K. Borrower and Ryder
PR, and “Borrowers” means, collectively, Ryder, the Canadian Borrowers, the U.K.
Borrowers and Ryder PR.

“Business Day”: When used in connection with (a)(i) Domestic Loans, a Domestic
Business Day; (ii) a LIBOR Rate Loan, a Eurodollar Business Day; (iii) a
Canadian Loan or a Bankers’ Acceptance, a Canadian Business Day; (iv) a U.K.
Loan, a U.K. Business Day; or (v) a PR Loan, a PR Business Day; and (b) Letters
of Credit issued for the account of Ryder and its domestic Subsidiaries, a
Domestic Business Day.

“Canadian Agent”: Has the meaning ascribed thereto in the introductory paragraph
hereof.

“Canadian Banks”: The banks and financial institutions that shall have agreed to
make Canadian Loans to the Canadian Borrowers, as evidenced by such Bank having
a positive figure beside its name in the column titled “Canadian Commitment” on
Schedule 1 hereto, as such Schedule may be updated from time to time in
accordance with §2.1.5, §2.3(f), §2.4 and §21 hereof, each other Person that
becomes a “Canadian Bank” in accordance with this Agreement, and their
respective successors and assigns, and, in each case, each of which is a bank or
other financial institution which is resident in Canada for purposes of the
Income Tax Act (Canada) and which is named in Schedule I or Schedule II to the
Bank Act (Canada) or deemed resident in Canada for purposes of Part XIII of the
Income Tax Act (Canada) in respect of amounts paid or credited under this
Agreement and which is named in Schedule III to the Bank Act (Canada).

“Canadian Base Rate”: With respect to a Canadian Loan that is a Canadian Base
Rate Loan denominated in U.S. Dollars, the annual rate of interest announced
from time to time by the Canadian Agent as its reference rate then in effect for
U.S. Dollar denominated commercial loans made by the Canadian Agent in Canada.

“Canadian Base Rate Loans”: Canadian Loans that bear interest calculated by
reference to the Canadian Base Rate (with respect to Canadian Loans denominated
in U.S. Dollars) or the Canadian Prime Rate (with respect to Canadian Loans
denominated in Canadian Dollars).

“Canadian Borrower” and “Canadian Borrowers”: Each has the meaning ascribed
thereto in the introductory paragraph hereof.

“Canadian Business Day”: Any day other than a Saturday, Sunday, or any day on
which banking institutions in Toronto, Canada or New York, New York are
authorized or required by Laws to be closed and in connection with a Canadian
LIBOR Rate Loan, a Eurodollar Business Day.

“Canadian Commitment”: With respect to each Canadian Bank, the amount set forth
on Schedule 1 hereto (or in such other document pursuant to which such Canadian
Bank becomes a party hereto), as such Schedule may be updated from time to time
in accordance with §2.1.5, §2.3(f), §2.4 and §21 hereof, as the amount of such
Canadian Bank’s commitment to make Canadian Loans to the Canadian Borrowers, to
accept Bankers’ Acceptances for the Canadian Borrowers, and to purchase
participations in Canadian Swing Line Loans, as the same may be reduced from
time to time; or if such commitment is terminated pursuant to the provisions
hereof, zero.

 

4



--------------------------------------------------------------------------------

“Canadian Commitment Percentage”: With respect to each Canadian Bank, the
percentage set forth on Schedule 1 hereto (or in such other document pursuant to
which such Canadian Bank becomes a party hereto), as such Schedule may be
updated from time to time in accordance with §2.1.5, §2.3(f), §2.4 and §21
hereof, as such Canadian Bank’s percentage of the Total Canadian Commitment.

“Canadian Dollar Equivalent”: With respect to an amount of U.S. Dollars,
Sterling or Euros on any date, the amount of Canadian Dollars that may be
purchased with such amount of U.S. Dollars, Euros or Sterling at the Exchange
Rate with respect to U.S. Dollars, Euros or Sterling, as applicable, on such
date.

“Canadian Dollars or C$”: Dollars in lawful currency of Canada.

“Canadian Facility Fee”: See §2.2(b).

“Canadian LIBOR Rate”: For any Interest Period with respect to any Canadian
LIBOR Rate Loan, the rate per annum determined by the Canadian Agent pursuant to
the following formula:

 

Canadian LIBOR Rate =

  

Eurodollar Base Rate

      1.00 – Eurodollar Reserve Percentage   

Where:

“Eurodollar Base Rate” means, for any such Interest Period, the rate per annum
equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Canadian Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Canadian Agent from time
to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London time),
two Eurodollar Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; provided, that, if such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” for such
Interest Period shall be the rate per annum determined by the Canadian Agent to
be the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Canadian
LIBOR Rate Loan being made, continued or converted by RBC and with a term
equivalent to such Interest Period would be offered by RBC’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Eurodollar Business Days prior to the
commencement of such Interest Period; provided, further, that, if the Eurodollar
Base Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement;

and

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Bank, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”), it being understood that the Canadian LIBOR Rate
for each outstanding Canadian LIBOR Rate Loan shall be adjusted automatically as
of the effective date of any change in the Eurodollar Reserve Percentage.

 

5



--------------------------------------------------------------------------------

“Canadian LIBOR Rate Loans”: Canadian Loans denominated in U.S. Dollars that
bear interest calculated by reference to the Canadian LIBOR Rate.

“Canadian Loan Request”: See §2.7(b).

“Canadian Loans”: Collectively, Loans made to the Canadian Borrowers by the
Canadian Banks pursuant to §2.1.2 hereof and the Canadian Swing Line Loans.

“Canadian Note”: See §2.5(b).

“Canadian Prime Rate”: With respect to a Canadian Loan that is a Canadian Base
Rate Loan denominated in Canadian Dollars, the annual rate of interest announced
from time to time by the Canadian Agent as its reference rate then in effect for
determining interest rates for commercial loans in Canadian Dollars made by the
Canadian Agent in Canada.

“Canadian Reference Banks”: Mizuho and RBC.

“Canadian Swing Line Lender”: RBC (and including its permitted successors in
such capacity).

“Canadian Swing Line Loan Request”: See §2.14(b).

“Canadian Swing Line Loans”: See §2.14(a).

“Canadian Swing Line Note”: See §2.14(f).

“Capitalized Leases”: Leases under which Ryder or any of its Consolidated
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.

“Cash Collateralize”: To pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank or any Swing Line Lender (as applicable) and the Banks, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans, or obligations of
Banks to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Bank or any Swing
Line Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the Issuing Bank
or such Swing Line Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“CDOR Rate”: On any day, the annual rate of interest determined by the Canadian
Agent which is equal to the average of the yield rates per annum (calculated on
the basis of a year of 365 days) applicable to Canadian Dollar bankers’
acceptances having, where applicable, identical issue and comparable maturity
dates as the Bankers’ Acceptances proposed to be issued by the Canadian
Borrowers displayed and identified as such on the “CDOR Page” (or any display
substituted therefore) of Reuters Monitor Money Rates Service at approximately
10:00 a.m. (Toronto time) on that day or, if that day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by the Canadian
Agent after 10:00 a.m. (Toronto time) to reflect any error in a posted rate of
interest or in the posted average annual rate of interest); provided, however,
if those rates do not appear on that CDOR Page, then the CDOR Rate shall be the

 

6



--------------------------------------------------------------------------------

discount rate (expressed as a rate per annum on the basis of a year of 365 day)
applicable to those Canadian Dollar bankers’ acceptances in a comparable amount
to the Bankers’ Acceptances proposed to be issued by the Canadian Borrowers
quoted by the Canadian Agent as of 10:00 a.m. (Toronto time) on that day or, if
that day is not a Business Day, then on the immediately preceding Business Day.
Each determination of the CDOR Rate by the Canadian Agent shall be conclusive
and binding, absent manifest error.

“Change in Law”: The occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Closing Date”: September 28, 2018.

“Code”: The Internal Revenue Code of 1986, as amended and in effect from time to
time.

“Co-Lead Arranger”: means each of (a) MLPF&S, in its capacities as a joint lead
arranger and sole book runner, and (b) MUFG, Wells Fargo Securities, LLC,
Lloyds, Mizuho, RBC Capital Markets, U.S. Bank and BNP Paribas, in their
respective capacities as a joint lead arranger.

“Commitment(s)”: (a) With respect to any Bank, its Domestic Commitment and/or
Canadian Commitment and/or U.K. Commitment and/or PR Commitment, (b) with
respect to each of the Domestic Swing Line Lenders, its Domestic Swing Line
Commitment, and (c) with respect to each of the Issuing Banks, its L/C
Commitment.

“Commitment Percentage(s)”: (a) Subject to adjustment as provided in §2.16, with
respect to any Bank, its Domestic Commitment Percentage and/or Canadian
Commitment Percentage and/or U.K. Commitment Percentage and/or PR Commitment
Percentage, and (b) with respect to any Domestic Swing Line Lender, its Domestic
Swing Line Commitment Percentage.

“Compliance Certificate”: See §8.4(c).

“Consolidated or consolidated”: With reference to any term defined herein, shall
mean that term as applied to the accounts of Ryder and its Consolidated
Subsidiaries consolidated in accordance with GAAP.

“Consolidated Adjusted Net Worth”: At any date, the aggregate of
(a) consolidated shareholders’ equity, less (b) investments in Subsidiaries
other than Consolidated Subsidiaries; provided, however, that any accumulated
other comprehensive income or loss associated with Ryder and its Consolidated
Subsidiaries’ pension and other post-retirement plans which is recorded on the
consolidated financial statements of Ryder and its Consolidated Subsidiaries in
accordance with GAAP will be excluded.

“Consolidated Subsidiary”: As of any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of Ryder in its consolidated
financial statements if prepared on such date, in accordance with Generally
Accepted Accounting Principles.

 

7



--------------------------------------------------------------------------------

“Consolidated Tangible Assets”: As at any date, the consolidated assets of Ryder
and its Consolidated Subsidiaries which may properly be classified as assets in
accordance with GAAP, on a consolidated basis and after eliminating (a) all
intercompany items, (b) all Intangible Assets, and (c) all investments in
Subsidiaries other than Consolidated Subsidiaries (to the extent such
investments are not otherwise eliminated).

“Current Maturity Date”: See §2.19(a).

“Debtor Relief Laws”: The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Deemed Indebtedness Under Limited Recourse Facilities”: (a) The Deemed
Receivables Indebtedness, (b) the Deemed Securitization Indebtedness and (c) in
respect of any other Limited Recourse Facility, an amount equal to the greater
of (i) 10% of the principal amount or aggregate payment obligations, as
applicable, of such Limited Recourse Facility or (ii) two times the percentage
recourse under such Limited Recourse Facility of the principal amount or
aggregate payment obligations, as applicable, of such Limited Recourse Facility
(as determined in accordance with the definition of “Limited Recourse
Facilities”).

“Deemed Receivables Indebtedness”: In respect of the Receivables Purchase
Agreement, so long as there is a purchased receivables balance outstanding under
the Receivables Purchase Agreement, Ryder shall be deemed to have incurred
Indebtedness in an amount equal to ten percent (10%) of the aggregate face
amount of all accounts receivable of Ryder and its Consolidated Subsidiaries
which at any given time constitute purchased receivables under the Receivables
Purchase Agreements.

“Deemed Securitization Indebtedness”: In respect of the Securitization
Transactions, Ryder shall be deemed to have incurred Indebtedness in an amount
equal to twenty-five percent (25%) of the amount of Indebtedness of Ryder and
its Consolidated Subsidiaries or of any special purpose securitization conduit
incurred in connection with the relevant Securitization Transaction (excluding
any Indebtedness as to which Ryder or any of its Consolidated Subsidiaries is
the holder).

“Default”: Any event, act or condition that constitutes an Event of Default or
that, with the giving of notice and/or the passage of time, would constitute an
Event of Default.

“Defaulting Bank”: Subject to §2.16(b), any Bank that, as reasonably determined
in good faith by the Administrative Agent and any other applicable Agent,
(a) has failed to perform any of its payment or funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit or Swing Line Loans, within three Business Days of the date required to
be funded by it or paid by it hereunder, (b) has notified any Borrower, any
Agent or any Bank that it does not intend to comply with its funding obligations
hereunder or has made a public statement to that effect with respect to its
funding obligations hereunder or has defaulted in fulfilling its obligation
under other credit agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the applicable Agent, to
confirm in a manner reasonably satisfactory to such Agent that it will comply
with its funding obligations, or (d) has, or has a direct or indirect parent
company that controls it that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment, or (iv) become the
subject of a Bail-In Action; provided that a Bank shall not be a Defaulting Bank
solely by virtue of the ownership or acquisition of any equity interest in that
Bank or any direct or indirect parent company thereof by a Governmental
Authority or instrumentality thereof.

 

8



--------------------------------------------------------------------------------

“Derivatives Obligations”: With respect to any Person, all obligations of such
Person in respect of any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, total rate of return swap, credit
default swap, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions. For purposes of
§9.1 and §13.1(f) hereof, the “aggregate amount” of any Derivatives Obligations
at any time shall be the maximum amount of any termination or loss payment
required to be paid by Ryder and/or its Subsidiaries if such Derivatives
Obligations were, at the time of determination hereunder, to be terminated by
reason of any event of default or early termination event thereunder, whether or
not such event of default or early termination event has in fact occurred.

“Designated Jurisdiction”: Any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Dollar Equivalent”: At any time (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to an amount of Canadian Dollars,
Sterling or Euros on any date, the equivalent amount of U.S. Dollars as
reasonably determined by the applicable Agent or the applicable Swing Line
Lender, as the case may be, at such time on the basis of the Exchange Rate for
the purchase of Dollars with such Canadian Dollars, Sterling or Euros, as
applicable on such date.

“Dollars,” “U.S. $,” “$” or “U.S. Dollars”: Dollars in lawful currency of the
United States.

“Domestic Banks”: The banks and financial institutions that shall have agreed to
make Domestic Loans to Ryder, as evidenced by such Bank having a positive figure
beside its name in the column titled “Domestic Commitment” on Schedule 1 hereto,
as such Schedule may be updated from time to time in accordance with §2.1.5,
§2.3(f), §2.4 and §21 hereof, each other Person that becomes a “Domestic Bank”
in accordance with this Agreement, and their respective successors and assigns.

“Domestic Base Rate”: For any day, a fluctuating rate per annum equal to the
highest of (a) the annual rate of interest announced from time to time by Bank
of America as its “prime rate”, (b) one-half of one percent (1/2%) above the
Federal Funds Effective Rate and (c) the Domestic LIBOR Rate plus 1.00%; and if
the Domestic Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Domestic Base Rate Loans”: Domestic Loans bearing interest calculated by
reference to the Domestic Base Rate.

“Domestic Business Day”: Any day other than a Saturday, Sunday, or any day on
which commercial banks are authorized to be closed under the Laws of, or are in
fact closed in, the state where the Administrative Agent’s Head Office is
located and, if such date relates to any LIBOR Rate Loans, as applicable, any
such day that is also a Eurodollar Business Day.

 

9



--------------------------------------------------------------------------------

“Domestic Commitment”: With respect to each Domestic Bank, the amount set forth
on Schedule 1 hereto (or in such other document pursuant to which such Domestic
Bank becomes a party hereto), as such Schedule may be updated from time to time
in accordance with §2.1.5, §2.3(f), §2.4 and §21 hereof, as the amount of such
Domestic Bank’s commitment to make Domestic Loans to Ryder, to purchase
participations in L/C Obligations, and to purchase participations in Domestic
Swing Line Loans, as the same may be reduced from time to time; or if such
commitment is terminated pursuant to the provisions hereof, zero.

“Domestic Commitment Percentage”: With respect to each Domestic Bank, the
percentage set forth on Schedule 1 hereto (or in such other document pursuant to
which such Domestic Bank becomes a party hereto), as such Schedule may be
updated from time to time in accordance with §2.1.5, §2.3(f), §2.4 and §21
hereof, as such Domestic Bank’s percentage of the Total Domestic Commitment.

“Domestic Facility Fee”: See §2.2(a).

“Domestic LIBOR Rate”:

(a) For any Interest Period with respect to a Domestic LIBOR Rate Loan, a rate
per annum determined by the Administrative Agent pursuant to the following
formula:

 

    Domestic LIBOR Rate =

  

Eurodollar Base Rate

      1.00 – Eurodollar Reserve Percentage   

Where:

“Eurodollar Base Rate” means, for any such Interest Period, the rate per annum
equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m.
(London time), two Eurodollar Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided, that,
if such rate is not available at such time for any reason, then the “Eurodollar
Base Rate” for such Interest Period shall be the rate per annum determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Domestic LIBOR Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Eurodollar Business Days prior to the commencement of such Interest
Period; provided, further, that, if the Eurodollar Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement;

and

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Bank, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to

 

10



--------------------------------------------------------------------------------

Eurocurrency funding (currently referred to as “Eurocurrency liabilities”), it
being understood that the Domestic LIBOR Rate for each outstanding Domestic
LIBOR Rate Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

(b) For any interest calculation with respect to a Domestic Base Rate Loan on
any date, the rate per annum equal to (i) LIBOR Rate, at approximately 11:00
a.m., London time determined two Eurodollar Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Domestic Base
Rate Loan being made or maintained and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

“Domestic LIBOR Rate Loans”: Domestic Loans bearing interest calculated by
reference to the Domestic LIBOR Rate.

“Domestic Loan Request”: See §2.7(a).

“Domestic Loans”: Collectively, Loans made to Ryder by the Domestic Banks
pursuant to §2.1.1 and the Domestic Swing Line Loans.

“Domestic Note”: See §2.5(a).

“Domestic Swing Line Commitment”: With respect to each Domestic Swing Line
Lender, the amount set forth on Schedule 1 hereto, as the amount of such
Domestic Swing Line Lender’s commitment to make Domestic Swing Line Loans to
Ryder, as the same may be reduced from time to time; or if such commitment is
terminated pursuant to the provisions hereof, zero. On the Closing Date, (a) the
Domestic Swing Line Commitment of Bank of America is $25,000,000 and (b) the
Domestic Swing Line Commitment of MUFG is $25,000,000. The Domestic Swing Line
Commitment is part of, and not in addition to, the Total Domestic Commitment.

“Domestic Swing Line Commitment Percentage”: With respect to each Domestic Swing
Line Lender, the percentage set forth on Schedule 1 hereto, as such Domestic
Swing Line Lender’s percentage of the aggregate amount of the Total Domestic
Swing Line Commitments.

“Domestic Swing Line Lenders”: Bank of America and MUFG (and including each such
Person’s permitted successors in such capacity).

“Domestic Swing Line Loan Request”: See §2.12(b).

“Domestic Swing Line Loans”: See §2.12(a).

“Domestic Swing Line Note”: See §2.12(f).

“Drawdown Date”: The date on which any Loan is made or is to be made.

 

11



--------------------------------------------------------------------------------

“EEA Financial Institution”: (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: Any Qualifying Bank that is: (a) a Bank, an affiliate of a
Bank or an Approved Fund; (b) a commercial bank, finance company or financial
institution organized under the Laws of the United States, or any state thereof
or the District of Columbia, and having total assets in excess of
$1,000,000,000; (c) a savings and loan association or savings bank organized
under the Laws of the United States, or any state thereof or the District of
Columbia, and having a net worth of at least $1,000,000,000, calculated in
accordance with GAAP; (d) a commercial bank or financial institution organized
under the Laws of any other country which is a member of the Organization for
Economic Cooperation and Development (the “OECD”), or a political subdivision of
any such country, and having total assets in excess of $1,000,000,000 (or the
local currency equivalent thereof), provided that such bank is acting through a
branch or agency located in the country in which it is organized or another
country which is also a member of the OECD; and (e) the central bank of any
country which is a member of the OECD; provided that neither General Electric
Capital Corporation nor any Affiliate of General Electric Capital Corporation
shall be an “Eligible Assignee” for the purposes of this Agreement.

“Environmental Laws”: Any judgment, decree, order, law, permit, license, rule or
regulation pertaining to environmental matters, or any United States, Canadian,
United Kingdom or Puerto Rican federal, state, provincial, territorial or local
statute, regulation, ordinance, order or decree relating to public health, waste
transportation or disposal, or the environment.

“Environmental Liability”: Any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrowers or any guarantor hereunder or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances,
(c) exposure to any Hazardous Substances, (d) the release or threatened release
of any Hazardous Substances into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA”: The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

“ERISA Affiliate”: Any trade or business (whether or not incorporated) under
common control with Ryder or any of its Subsidiaries within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event”: (a) A Reportable Event with respect to a Pension Plan; (b) the
withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) any
event or

 

12



--------------------------------------------------------------------------------

condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (d) the imposition of any liability under Title IV of ERISA with respect to a
Pension Plan, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule”: The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“EURIBOR Rate”: For any Interest Period with respect to a EURIBOR Rate Loan, the
rate of interest equal to LIBOR, or a comparable or successor rate which rate is
approved by the U.K. Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the U.K. Agent from time to time) at approximately 11:00 a.m.
(Central European time) on the date that is two (2) TARGET Settlement Days
preceding the first day of such Interest Period. If the rate referenced in the
preceding sentence is not available, “EURIBOR Rate” means the rate determined by
the U.K. Agent to be the offered rate on such other page or other service that
displays the percentage rate per annum determined by the Banking Federation of
the European Union for deposits in Euros (for delivery on the first day of such
Interest Period, the “EURIBOR Screen Rate”) with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) on the
date that is two (2) TARGET Settlement Days preceding the first day of such
Interest Period. If the rates referenced in the preceding two sentences are not
available, “EURIBOR Rate” means the Interpolated Screen Rate. If the rates
referenced in the preceding three sentences are not available, “EURIBOR Rate”
means the Euro Reference Rate. For the purposes of this definition, “TARGET
Settlement Day” means any day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer (TARGET) System is open. If LIBOR (or a
comparable or successor rate as herein set forth) shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

“EURIBOR Rate Loan”: U.K. Loans denominated in Euros bearing interest calculated
by reference to the EURIBOR Rate.

“EURIBOR Screen Rate”: See the definition of “EURIBOR Rate.”

“Euro”: The single lawful currency of the Participating Member States.

“Euro Reference Rate”: The annual rate of interest equal to the sum of (a) the
arithmetic mean of the cost of funds offered to the U.K. Agent and the U.K.
Reference Banks in the London interbank market for overnight deposits
denominated in Euros plus (b) one percent (1%).

“Euro Equivalent”: With respect to an amount of U.S. Dollars, Canadian Dollars
or Sterling on any date, the amount of Euros that may be purchased with such
amount of U.S. Dollars, Canadian Dollars or Sterling, as applicable, on such
date.

“Eurodollar Base Rate”: See the definition of “Domestic LIBOR Rate.”

“Eurodollar Business Day”: Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London that is
also a Domestic Business Day.

“Eurodollar Reserve Percentage”: See the definition of “Domestic LIBOR Rate.”

“Event of Default”: See §13.1.

 

13



--------------------------------------------------------------------------------

“Exchange Rate”: For a currency, the rate determined by the applicable Agent or
the applicable Swing Line Lender, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the applicable Agent or the applicable Swing Line Lender, as applicable, may
obtain such spot rate from another financial institution designated by such
Agent or such Swing Line Lender if the Person acting in such capacity does not
have as of the date of determination a spot buying rate for any such currency.

“Excluded Taxes”: With respect to any Agent, any Bank, the Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income or profits (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Bank, in which its applicable
lending office is located, (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which such
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Bank that has failed to comply with
clause (A) of §6.2(a)(ii), (d) in the case of a Bank (other than an assignee
pursuant to a request by the Borrowers under §6.14), any tax that (i) is
required to be imposed on amounts payable to a Bank pursuant to the Laws in
force on the Closing Date or (ii) after the Closing Date, is attributable to
such Bank’s failure (other than as a result of a Change in Law) to comply with
clause (B) of §6.2(a)(ii), except to the extent that such Bank (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to §19(a)(ii) or (iii) and (e) any U.S. federal
withholding Taxes imposed pursuant to FATCA. Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Bank hereunder or under any other Loan Document, provided
that such Bank shall have complied with §6.2(a)(i) to the extent such Bank may
lawfully do so.

“Existing Credit Agreement”: As defined in the recitals hereto.

“Existing Letters of Credit”: Those certain letters of credit set forth on
Schedule 4.

“Extending Bank”: See §2.19(d).

“Extension Letter”: A letter from the Borrowers to the Agents requesting an
extension of each Bank’s Scheduled Maturity Date, substantially in the form of
Exhibit I.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.

“Facility Fees”: Collectively, the Domestic Facility Fee, the Canadian Facility
Fee, the U.K. Facility Fee and the PR Facility Fee.

“Federal Funds Effective Rate”: On any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Domestic Business Day next succeeding such day; provided that
(a) if such day is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Domestic
Business Day as so published on the next

 

14



--------------------------------------------------------------------------------

succeeding Domestic Business Day, and (b) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Effective Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter”: That certain fee letter, dated July 6, 2018, by and among Bank of
America, MLPF&S and Ryder.

“Fitch”: Fitch Investors Service, Inc. and any successor thereto.

“Foreign Bank”: With respect to any Borrower, any Bank that is organized under
the Laws of a jurisdiction other than that in which such Borrower is resident
for tax purposes (including such a Bank when acting in the capacity of the
Issuing Bank). For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Borrower”: Each Canadian Borrower and each U.K. Borrower.

“Foreign Obligor”: Each Foreign Borrower and any other Foreign Subsidiary that
becomes a Borrower or guarantor hereunder.

“Foreign Subsidiary”: Any Subsidiary that is organized under the Laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB”: The Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure”: At any time there is a Defaulting Bank, (a) with respect to
the Issuing Bank, such Defaulting Bank’s Domestic Commitment Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Bank’s participation obligation has been reallocated to other Banks
or Cash Collateralized in accordance with the terms hereof, and (b) with respect
to the Swing Line Lenders, such Defaulting Bank’s applicable Commitment
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Bank’s participation obligation has been reallocated to other Banks
or Cash Collateralized in accordance with the terms hereof.

“Fund”: Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“Generally Accepted Accounting Principles” or “GAAP”: (a) When used in §9.1 and
§10, whether directly or indirectly through reference to a capitalized term used
therein, means (i) generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are in effect for the fiscal year ended on
the Balance Sheet Date, consistently applied, and (ii) to the extent consistent
with such principles, the accounting practice of Ryder reflected in its
financial statements for the year ended on the Balance Sheet Date, and (b) when
used in general, other than as provided above, means (i) generally accepted
accounting principles in the United States set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied, and (ii) consistently applied with

 

15



--------------------------------------------------------------------------------

past financial statements of Ryder adopting the same principles; provided that
in each case referred to in this definition, a certified public accountant
would, insofar as the use of such accounting principles is pertinent, be in a
position to deliver an unqualified opinion (other than a qualification regarding
changes in generally accepted accounting principles) as to financial statements
in which such principles have been properly applied.

“Governmental Authority”: Any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“Granting Bank”: See §21.6.

“Guaranteed Obligations”: See §5.1.

“Guaranty”: The guaranty contained in §5 hereof.

“Hazardous Substances”: Any toxic substances, hazardous waste or other material
regulated by any Environmental Law.

“Head Office”: When used in connection with (a) the Administrative Agent, the
Administrative Agent’s head office located in Charlotte, North Carolina, or at
such other location as the Administrative Agent may designate from time to time,
(b) the Canadian Agent, the Canadian Agent’s designated office in Toronto,
Canada, or at such other location as the Canadian Agent may designate from time
to time and (c) the U.K. Agent, the U.K. Agent’s head office located in London,
United Kingdom, or at such other location as the U.K. Agent may designate from
time to time.

“Honor Date”: See §4.3.

“Immaterial Subsidiary”: As of any date, a Subsidiary of Ryder whose results of
operations, considered alone or in the aggregate with other Subsidiaries treated
as Immaterial Subsidiaries, do not have a material effect on the business,
consolidated financial position or consolidated results of operations of Ryder
and its Consolidated Subsidiaries, taken as a whole.

“Indebtedness”: With respect to any Person, at any date, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) all obligations of such Person as lessee under
Capitalized Leases, (e) all Deemed Indebtedness Under Limited Recourse
Facilities of such Person, (f) all obligations of such Person as lessee in
respect of synthetic leases and (g) all Indebtedness of others guaranteed by
such Person. For the avoidance of doubt, all obligations under Limited Recourse
Facilities other than Deemed Indebtedness under Limited Recourse Facilities
shall not be Indebtedness for the purposes of this definition.

“Indemnifiable Taxes”: Taxes other than Excluded Taxes.

“Information”: See §29.

“Intangible Assets”: The aggregate amount of the sum of the following (to the
extent reflected in determining consolidated shareholders’ equity): (a) all
write-ups (other than write-ups resulting from foreign currency transactions and
write-ups of assets of a going concern business made within twelve (12)

 

16



--------------------------------------------------------------------------------

months after the acquisition of such business) subsequent to December 31, 2017
in the book value of any assets owned by Ryder or a Consolidated Subsidiary,
(b) all investments in Subsidiaries other than Consolidated Subsidiaries, and
(c) all unamortized debt discount and expense, unamortized deferred charges,
goodwill, patents, trademarks, service marks, trade names, copyrights,
organization or developmental expenses and other intangible assets.

“Intercompany Indebtedness”: Any Indebtedness owed directly between Ryder and a
Subsidiary of Ryder or between Subsidiaries of Ryder.

“Interest Payment Date”: With respect to (a) Base Rate Loans, the last Business
Day of each calendar quarter and (b) LIBOR Rate Loans with an Interest Period of
(i) equal to or less than three (3) months, the last day of such Interest Period
or (ii) more than three (3) months, the date that is three (3) months from the
first day of such Interest Period, and at three (3) month intervals thereafter
and, in addition, the last day of such Interest Period.

“Interest Period”: With respect to each Loan: (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the periods set forth below, as selected by the applicable Borrower(s) in
accordance with this Agreement for any LIBOR Rate Loan: 1, 2, 3, 6 or, if agreed
to by all Banks, 12 months or less, or in the case of U.K. Loans, one (1) week
(in each case, subject to availability); and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Loan and ending on the last day of one of the periods set forth above, as
selected by the applicable Borrower(s) in accordance with this Agreement;
provided that any Interest Period which would otherwise end on a day which is
not a Business Day shall be deemed to end on the next succeeding Business Day;
provided further that (i) for any Interest Period for any LIBOR Rate Loan
(except, in the case of U.K. Loans having an Interest Period of one (1) week),
if such next succeeding Business Day falls in the next succeeding calendar
month, such Interest Period shall be deemed to end on the next preceding
Business Day, and (ii) no Interest Period shall extend beyond the Maturity Date.

“Interpolated Screen Rate”: For any EURIBOR Rate Loan or any U.K. LIBOR Rate
Loan denominated in Sterling or U.S. Dollars, the rate (rounded to the same
number of decimal places as the two (2) relevant Screen Rates) which results
from interpolating on a linear basis between: (a) the applicable Screen Rate for
the longest period (for which that Screen Rate is available) which is less than
the Interest Period of such Loan; and (b) the applicable Screen Rate for the
shortest period (for which that Screen Rate is available) which exceeds the
Interest Period of such Loan, each as of the relevant time on the applicable
interest rate determination date for such Loan.

“ISP”: With respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank”: Each of Bank of America, U.S. Bank and Wells Fargo Bank,
National Association, each in its capacity as issuer of Letters of Credit for
the account of Ryder and its domestic Subsidiaries, or any successor issuer of
Letters of Credit for the account of Ryder and its domestic Subsidiaries
pursuant to §21.8 hereunder.

“Issuer Documents”: With respect to any Letter of Credit, the Letter of Credit
Application for such Letter of Credit and any other document, agreement and
instrument entered into by the Issuing Bank and Ryder and/or its domestic
Subsidiaries in connection with such Letter of Credit or in favor of the Issuing
Bank and relating to any such Letter of Credit.

 

17



--------------------------------------------------------------------------------

“Law(s)”: Collectively, all international, foreign, Federal, state, provincial
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance”: With respect to each Bank, such Bank’s funding of its
participation in any L/C Borrowing in accordance with its Domestic Commitment
Percentage.

“L/C Borrowing”: An extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Base Rate Loan calculated by reference to the Domestic Base Rate
and denominated in Dollars.

“L/C Commitment”: As to each Issuing Bank, such Issuing Bank’s obligation to
issue Letters of Credit pursuant to §4 in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Issuing
Bank’s name on Schedule 1, as such amount may be adjusted from time to time in
accordance with this Agreement.

“L/C Credit Extension”: With respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Obligations”: As at any date of determination, the aggregate undrawn amount
of all outstanding Letters of Credit plus the aggregate of all Unreimbursed
Amounts, including all L/C Borrowings. For all purposes of this Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

“Letter of Credit”: Any letter of credit issued hereunder, including each
Existing Letter of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application”: An application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
Issuing Bank.

“Letter of Credit Expiration Date”: The day that is thirty days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee”: See §4.9.

“Letter of Credit Sublimit”: An amount equal to the lesser of (a) $75,000,000,
and (b) the Total Domestic Commitment. The Letter of Credit Sublimit is part of,
and not in addition to, the Total Domestic Commitment.

“LIBOR”: See the definition of “Domestic LIBOR Rate.”

“LIBOR Rate”: See the definition of “Domestic LIBOR Rate.”

“LIBOR Rate Loans”: Loans bearing interest calculated by reference to the
Domestic LIBOR Rate (other than, for the avoidance of doubt, Domestic Base Rate
Loans bearing interest by reference to the Domestic LIBOR Rate as provided in
the definition of “Domestic Base Rate”), Canadian LIBOR Rate, Sterling LIBOR
Rate, EURIBOR Rate, or U.K. Dollar LIBOR Rate, as the case may be.

 

18



--------------------------------------------------------------------------------

“LIBOR Screen Rate”: The LIBOR quote on the applicable screen page the
applicable Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by such Agent
from time to time).

“LIBOR Successor Rate”: See §6.17.

“LIBOR Successor Rate Conforming Changes”: With respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Domestic Base Rate,
Domestic LIBOR Rate, Eurodollar Base Rate, EURIBOR Rate, Sterling LIBOR Rate,
U.K. Dollar LIBOR Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the applicable Agent, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by such
Agent in a manner substantially consistent with market practice (or, if such
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as such
Agent determines in consultation with Ryder).

“Lien”: Any mortgage, pledge, hypothecation, assignment, security interest,
deposit arrangement, encumbrance, lien (statutory or other), charge, or other
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, the interest of a lessor under a Capitalized Lease, and any financing
lease having substantially the same economic effect as any of the foregoing).

“Limited Recourse Facilities”: Any (a) Receivables Purchase Agreement,
(b) Securitization Transaction or (c) other transaction similar to those set
forth in clause (a) and (b) to which Ryder or any of its Consolidated
Subsidiaries is a party, under which recourse as a general obligation of Ryder
or a Consolidated Subsidiary (other than a special purpose non-operating
Subsidiary formed for the purpose of the relevant transaction) is limited to not
more than 25% of the aggregate principal amount or aggregate payment
obligations, as applicable, under such transaction. Limited recourse as provided
for in clause (c) shall be determined by Ryder as set forth in a written notice
to the Administrative Agent (together with any appropriate supporting
documentation) and shall be reasonably acceptable to the Administrative Agent;
provided that if the Administrative Agent does not accept such determination,
Ryder and the Administrative Agent shall enter into good faith negotiations in
order to determine the amount of the limited recourse with respect to any such
transaction and, prior to Ryder and the Administrative Agent making such
determination, such transaction shall not be treated as a “Limited Recourse
Facility” hereunder.

“Lloyds”: Has the meaning ascribed thereto in the introductory paragraph hereof.

“Lloyds-U.K. Sterling Reference Rate”: The annual rate of interest equal to the
sum of (a) the cost of funds offered to the U.K. Agent in the London interbank
market for overnight deposits denominated in Sterling plus (b) two percent
(2.00%).

“Lloyds-U.K. Euro Reference Rate”: The annual rate of interest equal to the sum
of (a) the cost of funds offered to the U.K. Agent in the London interbank
market for overnight deposits denominated in Euros plus (b) two percent (2.00%).

“Loan Documents”: This Agreement, the Notes, the Bankers’ Acceptances, the
Letter of Credit Applications, the Letters of Credit, the Fee Letter, any
agreement creating or perfecting rights in Cash Collateral pursuant to this
Agreement, including §2.15 herein, and any other document designated as a “Loan
Document” by Ryder and the Administrative Agent.

 

19



--------------------------------------------------------------------------------

“Loan(s)”: Collectively, the Canadian Loans, the Domestic Loans, the PR Loans
and the U.K. Loans.

“Loan Requests”: Collectively, the Canadian Loan Requests, the Domestic Loan
Requests, PR Loans Requests and the U.K. Loan Requests.

“Majority Banks”: Collectively, the Banks with greater than 50% of the Total
Commitment; provided, that, in the event that the Total Commitment has been
terminated, the Majority Banks shall be the Banks holding greater than 50% of
the aggregate outstanding principal amount of the Obligations on such date (with
the aggregate amount of each Bank’s risk participation and funded participation
in L/C Obligations and Swing Line Loans being deemed “held” by such Bank for
purposes of this definition); provided, further, that the Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Bank
shall be excluded for purposes of making a determination of Majority Banks.

“Maturity Date”: September 28, 2023 (or, if such day is not a Business Day, the
next preceding Business Day), as such date may be extended from time to time
pursuant to §2.19 (such date, as so extended as it relates to any Bank, being
referred to herein as such Bank’s “Scheduled Maturity Date”).

“Mizuho”: Mizuho Bank Ltd.

“MLPF&S”: Merrill Lynch, Pierce, Fenner & Smith, Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date).

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.

“MUFG”: MUFG Bank, Ltd.

“Multiemployer Plan”: Any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan”: A Plan which has two or more contributing sponsors
(including any Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

“New Lending Office”: See §6.2(b).

“Non-Extending Bank”: See §2.19(b).

“Non-Extension Notice Date”: See §4.2(c).

“Non-Schedule I Bank”: At least one but not more than two Canadian Banks which
are Schedule II Banks or Schedule III Banks under the Bank Act (Canada) to be
designated by the Canadian Agent and the Canadian Borrowers (with the consent of
each such Canadian Bank).

 

20



--------------------------------------------------------------------------------

“Notes”: Collectively, the Domestic Notes, the Domestic Swing Line Notes, the
U.K. Notes, the U.K. Swing Line Note, the Canadian Notes, the Canadian Swing
Line Note and the PR Notes.

“Notice Date”: See §2.19(b).

“Obligations”: All indebtedness, obligations and liabilities of the Borrowers,
and any obligations with respect to Letters of Credit issued for the account of
Ryder’s domestic Subsidiaries, to any of the Banks, the Agents and the Issuing
Bank, individually or collectively, existing on the date of this Agreement or
arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, in each case,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or L/C Obligations incurred or Bankers’
Acceptances, Letter of Credit Applications, Letters of Credit, the Notes, or any
other instrument at any time evidencing any thereof.

“OECD”: See the definition of “Eligible Assignee.”

“OFAC”: The Office of Foreign Assets Control of the United States Department of
the Treasury.

“Other Taxes”: All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

“Outstanding Amount”: (a) With respect to Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of such Loans occurring
on such date; (b) with respect to Swing Line Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowing or prepayments or repayments of such Swing Line Loans
occurring on such date; (c) with respect to any L/C Obligations on any date, the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrowers of Unreimbursed Amounts; and
(d) with respect to any Bankers’ Acceptances on any date, the Dollar Equivalent
of the aggregate outstanding amount of such Bankers’ Acceptances on such date
after giving effect to any issuances or purchases or refunds of such Bankers’
Acceptances on such date.

“Overnight Rate”: For any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the applicable Agent, the Issuing Bank or the
applicable Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in Canadian Dollars, Sterling or Euros, the rate of interest per
annum at which overnight deposits in Canadian Dollars, Sterling or Euros, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of the
Canadian Agent, the U.K. Agent or the applicable Swing Line Lender, as
applicable, in the applicable offshore interbank market for such currency to
major banks in such interbank market.

“Participant”: See §21.4.

“Participating Member States”: Any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

21



--------------------------------------------------------------------------------

“PATRIOT Act”: See §30.

“PBGC”: The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

“Pension Act”: The Pension Protection Act of 2006, as amended and in effect from
time to time.

“Pension Funding Rules”: The rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430 and 436
of the Code and Sections 302, 303 and 307 of ERISA.

“Pension Plan”: Any employee pension benefit plan (including a Multiple Employer
Plan) that is maintained or is contributed to by any Borrower and any ERISA
Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code, other than a
Multiemployer Plan.

“Permitted Liens”: See §9.2.

“Person”: Any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated association, business, or other legal
entity, and any government or any governmental agency or political subdivision
thereof.

“Plan”: Any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan), maintained for employees of any Borrower or any
ERISA Affiliate or any such Plan to which any Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees, other than a
Multiemployer Plan.

“Platform”: §8.4.

“PR Banks”: The banks and financial institutions that shall have agreed to make
PR Loans to Ryder PR, as evidenced by each such Bank having a positive figure
beside its name in the column titled “PR Commitment” on Schedule 1 hereto, as
such Schedule may be updated from time to time in accordance with §2.1.5,
§2.3(f), §2.4 and §21 hereof, each other Person that becomes a “PR Bank” in
accordance with this Agreement, and their respective successors and assigns.

“PR Business Day”: A Domestic Business Day.

“PR Commitment”: With respect to each PR Bank, the amount set forth on Schedule
1 hereto (or in such other document pursuant to which such PR Bank becomes a
party hereto), as such Schedule may be updated from time to time in accordance
with §2.1.5, §2.3(f), §2.4 and §21 hereof, as the amount of such PR Bank’s
Commitment to make PR Loans to Ryder PR, as the same may be reduced from time to
time; or if such Commitment is terminated pursuant to the provisions hereof,
zero.

“PR Commitment Percentage”: With respect to each PR Bank, the percentage set
forth on Schedule 1 hereto (or in such other document pursuant to which such PR
Bank becomes a party hereto), as such Schedule may be updated from time to time
in accordance with §2.1.5, §2.3(f), §2.4 and §21 hereof, as such PR Bank’s
percentage of the Total PR Commitment.

“PR Facility Fee”: See §2.2(d).

 

22



--------------------------------------------------------------------------------

“PR Loan Request”: See §2.7(d).

“PR Loans”: Loans made to Ryder PR by the PR Banks pursuant to §2.1.4 hereof.

“PR Note”: See §2.5(d).

“Preferred Stock”: See §9.5.

“Pricing Table”: With respect to Domestic Loans (including Domestic Swing Line
Loans), Canadian Loans (including Canadian Swing Line Loans), U.K. Loans
(including U.K. Swing Line Loans), PR Loans, Bankers’ Acceptances, Letters of
Credit, Letter of Credit Fees, Domestic Commitments, Canadian Commitments, U.K.
Commitments and PR Commitments, on each day the Applicable Acceptance Fee Rate,
Applicable Facility Fee Rate, and Applicable Margin shall be as set forth in the
table below (expressed in basis points per annum) based on the Senior Public
Debt Ratings in effect on such day. For purposes of the Pricing Table, the
Senior Public Debt Rating at Level I shall be the highest Senior Public Debt
Rating and the Senior Public Debt Rating for Level V shall be the lowest Senior
Public Debt Rating. If at any time there is a split among Senior Public Debt
Ratings of S&P, Fitch and Moody’s such that all three ratings fall in different
Levels in the table below, the Applicable Acceptance Fee Rate, Applicable
Facility Fee Rate, and Applicable Margin shall be determined by the Senior
Public Debt Rating that is neither the highest nor the lowest of the three
ratings, and, if at any time there is a split among Senior Public Debt Ratings
of S&P, Fitch and Moody’s such that two of such Senior Public Debt Ratings are
in one Level in the table below (the “Majority Level”) and the third Senior
Public Debt Rating is in a different Level, the Applicable Acceptance Fee Rate,
Applicable Facility Fee Rate, and Applicable Margin shall be determined by the
rating at the Majority Level. In the event that a Senior Public Debt Rating is
not available from any one of S&P, Moody’s or Fitch, the Applicable Acceptance
Fee Rate, Applicable Facility Fee Rate, and Applicable Margin shall be as set
forth in the table below based on the Senior Public Debt Ratings of S&P, Moody’s
and Fitch that are available and in effect on such day; provided that (a) in the
event of a one Level split in the Senior Public Debt Rating by S&P, Moody’s and
Fitch, as the case may be, then the Level for the higher Senior Public Debt
Rating shall apply and (b) in the event of a two or more Level split in the
Senior Public Debt Rating by S&P, Moody’s and Fitch, as the case may be, the
Level which is one step above the Level for the lower Senior Public Debt Rating
shall apply. In the event that a Senior Public Debt Rating is not available from
Fitch and one of S&P or Moody’s, the Applicable Acceptance Fee Rate, Applicable
Facility Fee Rate, and Applicable Margin shall be as set forth in the table
below (expressed in basis points per annum) based on the Senior Public Debt
Rating available from S&P or Moody’s, as the case may be, in effect on such day.
In the event that neither S&P nor Moody’s has a Senior Public Debt Rating
available, the Applicable Acceptance Fee Rate, the Applicable Facility Fee Rate,
and the Applicable Margin shall be as set forth in Level V in the table below.
If there is no Senior Public Debt Rating from any of Fitch, S&P or Moody’s,
Level V in the table below shall apply. Adjustments to the Applicable Acceptance
Fee Rate, the Applicable Facility Fee Rate, and the Applicable Margin shall be
made on, and shall be effective as of, the day of any adjustment in the Senior
Public Debt Rating.

 

23



--------------------------------------------------------------------------------

Level

  

Senior Public Debt Rating

   Applicable
Facility
Fee Rate      Applicable
Margin on
LIBOR Rate
Loans / Letter
of Credit Fees /
Applicable
Acceptance
Fee Rate      Applicable
Margin on Base
Rate Loans      Applicable
Margin on
Swing Line
Loans  

I

   A / A2 / A or better      7.5        80.0        0        0  

II

   A- / A3 / A-      9.0        91.0        0        0  

III

   BBB+ / Baa1 / BBB+      10.0        102.5        2.5        2.5  

IV

   BBB / Baa2 / BBB      15.0        110.0        10.0        10.0  

V

   BBB- / Baa3 / BBB- or worse      20.0        117.5        17.5        17.5  

“PTE”: A prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Public Bank”: See §8.4.

“Qualifying Bank”: With respect to: (a) any Domestic Bank and/or PR Bank, a Bank
or entity described in clauses (a) through (e) of the definition of Eligible
Assignee that is incorporated or organized under the Laws of the United States
or a state thereof or the District of Columbia or that has complied with the
provisions of §6.2 hereof with respect to such Person’s complete exemption from
deduction or withholding of United States federal income taxes; (b) any U.K.
Bank, a bank (as defined for the purposes of section 879 of the Income Tax Act
2007) or entity falling within clauses (a) through (e) of the definition of
Eligible Assignee and which in either case is within the charge to United
Kingdom corporation tax as respects any payment of interest made to it pursuant
to the U.K. Loans; and (c) any Canadian Bank, a Bank or entity described in
clauses (a) through (e) of the definition of Eligible Assignee that is resident
in Canada for purposes of the Income Tax Act (Canada) and which is named in
Schedule I or Schedule II to the Bank Act (Canada) or deemed resident in Canada
for purposes of Part XIII of the Income Tax Act (Canada) in respect of amounts
paid or credited under this Agreement and which is named in Schedule III to the
Bank Act (Canada).

“RBC”: Has the meaning ascribed thereto in the introductory paragraph hereof.

“Real Property”: All real property now or hereafter owned, operated, or leased
by Ryder or any of its Consolidated Subsidiaries.

“Reallocation”: A transfer by the Borrowers of a portion of the Domestic
Commitments, or all or a portion of the Canadian Commitments, or all or a
portion of the U.K. Commitments, or all or a portion of the PR Commitments, in
each case in accordance with §2.4 hereof.

“Receivables Purchase Agreement”: Collectively, (a) any trade receivables
purchase and sale facilities and/or other receivables purchase agreements
permitted pursuant to §9.3, including (i) the Trade Receivables Purchase and
Sale Agreement, dated October 30, 2009, as amended and supplemented to date,

 

24



--------------------------------------------------------------------------------

among Ryder Receivable Funding III, L.L.C., Ryder System, Inc., MUFG, New York
Branch and Victory Receivables Corporation and (ii) any replacement, amendment
or restatement to such facility and (b) any other trade receivables facilities
that have been consented to by the Administrative Agent, such consent not to be
unreasonably withheld, in either case, whether characterized as sales agreements
or security agreements.

“Reference Rate”: Any of the Sterling Reference Rate, the Reference U.K. Dollar
Base Rate and/or the Euro Reference Rate.

“Reference U.K. Dollar Base Rate”: The annual rate of interest equal to the sum
of (a) the arithmetic mean of the cost of funds offered to the U.K. Agent and
the U.K. Reference Banks in the London interbank market for overnight deposits
denominated in Dollars plus (b) one percent (1%).

“Refunding Bankers’ Acceptance”: See §3.2.

“Register”: See §21.3.

“Related Parties”:. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event”: Any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.

“Responsible Officer”: The chief executive officer, president, chief financial
officer, treasurer, assistant treasurer or controller of a Borrower and, solely
for purposes of notices given pursuant to §2, any other officer or employee of
the applicable Borrower so designated by any of the foregoing officers in a
notice to the Agents or any other officer or employee of the applicable Borrower
designated in or pursuant to an agreement between the applicable Borrower and
the Agents. Any document delivered hereunder that is signed by a Responsible
Officer of a Borrower shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Borrower.

“Revaluation Date”: (a) With respect to any Loan (other than any Swing Line
Loan), each of the following: (i) each date of a borrowing of a LIBOR Rate Loan
denominated in Canadian Dollars, Sterling or Euros, (ii) each date of a
continuation of a LIBOR Rate Loan denominated in Canadian Dollars, Sterling or
Euros, and (iii) such additional dates as the applicable Agent shall determine
or the Majority Banks shall require; (b) with respect to any Swing Line Loan,
each of the following: (i) each date of borrowing of a Swing Line Loan
denominated in Canadian Dollars, Sterling or Euros, and (ii) such additional
dates as the applicable Swing Line Lender or the Majority Banks shall require;
and (c) with respect to any Bankers’ Acceptance, each of the following: (i) each
date of an acceptance of a Bankers’ Acceptance denominated in Canadian Dollars,
(ii) each date of an amendment of any such Bankers’ Acceptance having the effect
of increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by any Canadian Bank under any Bankers’
Acceptance denominated in Canadian Dollars, and (iv) such additional dates as
the Canadian Agent shall determine or the Majority Banks shall require.

“Ryder”: Has the meaning ascribed thereto in the introductory paragraph hereof.

“Ryder Canada Limited”: Has the meaning ascribed thereto in the introductory
paragraph hereof.

“Ryder Holdings Canada”: Has the meaning ascribed thereto in the introductory
paragraph hereof.

 

25



--------------------------------------------------------------------------------

“Ryder Limited”: Has the meaning ascribed thereto in the introductory paragraph
hereof.

“Ryder PR”: Has the meaning ascribed thereto in the introductory paragraph
hereof.

“RSH”: Has the meaning ascribed thereto in the introductory paragraph hereof.

“Same Day Funds”: (a) With respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in Canadian Dollars, Sterling or Euros, same day or other funds as may be
reasonably determined by the applicable Agent or the applicable Swing Line
Lender, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in Canadian
Dollars, Sterling or Euros.

“Sanction(s)”: Any sanction laws relating to terrorism and anti-money laundering
administered or enforced by the United States government (including, without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or the Canadian government.

“Schedule I Bank”: Any bank named on Schedule I to the Bank Act (Canada).

“Scheduled Maturity Date”: See the definition of “Maturity Date.”

“Scheduled Unavailability Date”: See §6.17.

“Screen Rate”: The EURIBOR Screen Rate, the Dollars Screen Rate or the GBP
Screen Rate, as applicable.

“Secured Indebtedness”: (a) Indebtedness and all Derivatives Obligations of any
Borrower or any of Ryder’s Consolidated Subsidiaries and all reimbursement
obligations with respect to letters of credit, bankers’ acceptances or similar
facilities issued for the account of such Person, in each case, secured by a
lien or other encumbrance on, or title to, any real or personal property,
(b) unsecured Indebtedness and Derivatives Obligations of any of Ryder’s
Consolidated Subsidiaries (other than the Canadian Borrowers or the U.K.
Borrowers) and unsecured reimbursement obligations with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
Ryder’s Consolidated Subsidiaries (other than the Canadian Borrowers or the U.K.
Borrowers), (c) the aggregate liquidation preference of all Preferred Stock (as
defined in §9.5 hereof) issued by Ryder’s Consolidated Subsidiaries which is not
owned by Ryder and its Consolidated Subsidiaries, and (d) any Deemed
Indebtedness Under Limited Recourse Facilities and all obligations as lessee in
respect of synthetic leases, in each case to the extent not otherwise included
as Secured Indebtedness pursuant to clauses (a) and (b) above.

“Securitized Assets”: See §9.3(e).

“Securitization Transactions”: Collectively, (a) the securitization transactions
permitted pursuant to §9.3 whereby (i) Ryder or an Affiliate of Ryder transfers
the beneficial interests in certain of its assets directly or indirectly to a
special purpose bankruptcy-remote Subsidiary of Ryder (a “Securitization
Subsidiary”) in transfers that include one or more true sales of such beneficial
interests, (ii) such Securitization Subsidiary finances (which may or may not be
a financing for accounting and tax purposes) the beneficial interests directly
with a lender or a purchaser or by issuing new securities backed by the
beneficial interests, and (iii) such financing is on a non-recourse basis to
Ryder or any of its other Subsidiaries and/or Affiliates (other than with
respect to (A) the applicable Securitization Subsidiary, (B) any limited
recourse contemplated under this Agreement under any of the Limited Recourse
Facilities, or (C) for breaches of standard representations, warranties and
covenants and indemnification obligations that would not have a material adverse
effect on the business, assets or financial condition of Ryder and its

 

26



--------------------------------------------------------------------------------

Subsidiaries); provided that any amendments to such securitization transactions
do not materially modify or alter the terms of recourse or levels of recourse
under such transaction to levels greater than those permitted by §9.3; and
(b) any other securitization transactions that have been consented to by the
Administrative Agent, such consent not to be unreasonably withheld.

“Senior Public Debt Ratings”: The rating(s) of Ryder’s public unsecured
long-term senior debt, without third party credit enhancement, issued by Fitch,
Moody’s and/or S&P; or, in the event no such debt of Ryder is outstanding or if
such debt shall be outstanding but shall not be rated by Fitch, S&P or Moody’s,
the rating(s) of this credit facility issued by Fitch, Moody’s and/or S&P (or,
if Fitch, Moody’s and S&P do not exist, another nationally recognized rating
agency approved by the Administrative Agent) upon request of Ryder.

“S&P”: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SPC”: See §21.6.

“Sterling” or “£”: Pounds Sterling in lawful currency of the United Kingdom.

“Sterling Reference Rate”: The annual rate of interest equal to the sum of
(a) the arithmetic mean of the cost of funds offered to the U.K. Agent and the
U.K. Reference Banks in the London interbank market for overnight deposits
denominated in Sterling plus (b) one percent (1%).

“Sterling Equivalent”: With respect to an amount of U.S. Dollars, Canadian
Dollars, or Euros on any date, the amount of Sterling that may be purchased with
such amount of U.S. Dollars, Canadian Dollars, or Euros at the Exchange Rate
with respect to U.S. Dollars, Canadian Dollars, or Euros, as applicable, on such
date.

“Sterling LIBOR Rate”. For any Interest Period with respect to a U.K. LIBOR Rate
Loan denominated in Sterling, the annual rate of interest equal to LIBOR, or a
comparable or successor rate which rate is approved by the U.K. Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the U.K.
Agent from time to time, the “GBP Screen Rate”) at approximately 11:00 a.m.
(London time) on the first Eurodollar Business Day of such Interest Period. If
the rate referenced in the preceding sentence is not available, “Sterling LIBOR
Rate” means the Interpolated Screen Rate. If the rates referenced in the
preceding two sentences are not available, the annual rate of interest referred
to in the first sentence shall be equal to the rate determined by the U.K. Agent
to be the offered rate on such other page or other service that displays an
average ICE Interest Settlement Rate for deposits in Sterling or any successor
rate thereto (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) on the first Eurodollar Business Day of such Interest Period. If
the rates referenced in the preceding three sentences are not available, the
annual rate of interest referred to in the first sentence shall be equal to the
Sterling Reference Rate.

“Subordinated Indebtedness”: The aggregate (without duplication) of the
following:

(a) Indebtedness of Ryder or a Consolidated Subsidiary that is outstanding on
the Closing Date and that is subordinated to the Obligations arising hereunder
pursuant to an agreement or instrument containing subordination provisions
previously approved by the Administrative Agent; and

 

27



--------------------------------------------------------------------------------

(b) Indebtedness of Ryder that is incurred after the Closing Date and that
(i) is subordinated to the Obligations arising hereunder pursuant to an
agreement or instrument treating the Obligations arising hereunder as senior
debt and containing subordination provisions no less favorable to the Banks than
those set forth in Exhibit E attached hereto or pursuant to subordination
provisions treating the Obligations arising hereunder as senior debt and
otherwise satisfactory in form and substance to the Majority Banks, and
(ii) unless such Indebtedness is Intercompany Indebtedness, has a final maturity
not less than six years after the date of incurrence thereof;

provided that, without the prior written consent of the Majority Banks, Ryder
shall not suffer or permit subordination provisions of any Subordinated
Indebtedness to be changed, amended or modified from those set forth on Exhibit
E or otherwise approved by the Majority Banks after such provisions have been
adopted.

“Subsidiary”: Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a Subsidiary or Subsidiaries at least a majority of the outstanding capital
stock or other interest entitled to vote generally.

“Swing Line Lender”: Each Domestic Swing Line Lender (in the case of Domestic
Swing Line Loans), the Canadian Swing Line Lender (in the case of Canadian Swing
Line Loans), and the U.K. Agent (in the case of U.K. Swing Line Loans), as the
context may require, and “Swing Line Lenders” means collectively, the Domestic
Swing Line Lenders (in the case of Domestic Swing Line Loans), the Canadian
Swing Line Lender (in the case of Canadian Swing Line Loans), and the U.K. Agent
(in the case of U.K. Swing Line Loans).

“Swing Line Loan Maturity Date”: With respect to any Swing Line Loan, unless
otherwise set forth herein, the proposed maturity date of such Loan, as set
forth in the Swing Line Loan Request delivered by a Borrower to the applicable
Swing Line Lender and the applicable Agent pursuant to §2.12, §2.13, or §2.14
hereof, which in no event shall be later than the earlier to occur of (a) ten
(10) Business Days after the Drawdown Date of such Swing Line Loan and (b) the
Maturity Date. Notwithstanding anything to the contrary contained herein, any
Swing Line Loan provided under §2.12, §2.13, or §2.14, as the case may be, that
causes the Outstanding Amount of any Swing Line Loan to be in excess of
$25,000,000, shall cause such Outstanding Amount be repaid one (1) Business day
after the Drawdown Date of such Swing Line Loan with the proceeds of the Base
Rate Loan deemed to be requested under such §2.12, §2.13, or §2.14, as the case
may be.

“Swing Line Loan Request”: A Domestic Swing Line Loan Request, a Canadian Swing
Line Loan Request, or a U.K. Swing Line Loan Request, as the context may
require.

“Swing Line Loans”: Collectively, the Domestic Swing Line Loans, the U.K. Swing
Line Loans and the Canadian Swing Line Loans.

“Taxes”: All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Canadian Commitment”: The sum of the Canadian Commitments of the Canadian
Banks, as may be increased or decreased from time to time in accordance with
this Agreement. On the Closing Date, the Total Canadian Commitment is
$150,000,000.

“Total Commitment”: The sum of the Total Canadian Commitment, the Total Domestic
Commitment, the Total U.K. Commitment and the Total PR Commitment, each as may
be increased or decreased from time to time in accordance with this Agreement.
On the Closing Date, the Total Commitment is $1,400,000,000.

 

28



--------------------------------------------------------------------------------

“Total Commitment Percentage”: Subject to adjustment as provided in §2.16, with
respect to each Bank, the percentage set forth next to such Bank on Schedule 1
hereto, as such Schedule may be updated from time to time in accordance with
§2.1.5, §2.3(f), §2.4 and §21 hereof, as such Bank’s percentage of the Total
Commitment.

“Total Domestic Commitment”: The sum of the Domestic Commitments of the Domestic
Banks, as may be increased or decreased from time to time in accordance with
this Agreement. On the Closing Date, the Total Domestic Commitment is
$1,085,000,000.

“Total Domestic Swing Line Commitment”: The sum of the Domestic Swing Line
Commitments of the Domestic Swing Line Lenders, as may be increased or decreased
from time to time in accordance with this Agreement. On the Closing Date, the
Total Domestic Swing Line Commitment is $50,000,000.

“Total Outstandings”: The Outstanding Amount of all Loans, all Bankers’
Acceptances and all L/C Obligations.

“Total PR Commitment”: The sum of the PR Commitments of the PR Banks, as may be
increased or decreased from time to time in accordance with this Agreement. On
the Closing Date, the Total PR Commitment is $15,000,000.

“Total U.K. Commitment”: The sum of the U.K. Commitments of the U.K. Banks, as
may be increased or decreased from time to time in accordance with this
Agreement. On the Closing Date, the Total U.K. Commitment is $150,000,000.

“U.K. Agent”: Has the meaning ascribed thereto in the introductory paragraph
hereof.

“U.K. Banks”: The banks and financial institutions that shall have agreed to
make U.K. Loans to the U.K. Borrowers, as evidenced by such Bank having a
positive figure beside its name in the column titled “U.K. Commitment” on
Schedule 1 hereto, as such Schedule may be updated from time to time in
accordance with §2.1.5, §2.3(f), §2.4 and §21 hereof, each other Person that
becomes a “U.K. Bank” in accordance with this Agreement, and their respective
successors and assigns.

“U.K. Base Rate Loans”: U.K. Loans bearing interest calculated by reference to
the Sterling Reference Rate (with respect to U.K. Base Rate Loans denominated in
Sterling), the Euro Reference Rate (with respect to U.K. Base Rate Loans
denominated in Euros) or the Reference U.K. Dollar Base Rate (with respect to
the U.K. Base Rate Loans denominated in U.S. Dollars) and, with respect to U.K.
Swing Line Loans only, the Lloyds-U.K. Sterling Reference Rate (with respect to
U.K. Swing Line Loans denominated in Sterling), the Lloyds -U.K. Euro Reference
Rate (with respect to U.K. Swing Line Loans denominated in Euros) or the U.K.
Dollar Base Rate.

“U.K. Borrower” and “U.K. Borrowers”: Each has the meaning ascribed thereto in
the introductory paragraph hereof.

“U.K. Business Day”: Any day other than a Saturday, Sunday, or any day on which
banking institutions in London, England are authorized or required by Law to be
closed that is also a Domestic Business Day.

 

29



--------------------------------------------------------------------------------

“U.K. Commitment”: With respect to each U.K. Bank, the amount set forth on
Schedule 1 hereto (or in such other document pursuant to which such U.K. Bank
becomes a party hereto), as such Schedule may be updated from time to time in
accordance with §2.1.5, §2.3(f), §2.4 and §21 hereof, as the amount of such U.K.
Bank’s commitment to make U.K. Loans to the U.K. Borrowers and to purchase
participations in U.K. Swing Line Loans, as the same may be reduced from time to
time; or if such commitment is terminated pursuant to the provisions hereof,
zero.

“U.K. Commitment Percentage”: With respect to each U.K. Bank, the percentage set
forth on Schedule 1 hereto (or in such other document pursuant to which such
U.K. Bank becomes a party hereto), as such Schedule may be updated from time to
time in accordance with §2.1.5, §2.3(f), §2.4 and §21 hereof, as such U.K.
Bank’s percentage of the Total U.K. Commitment.

“U.K. Dollar Base Rate”: The annual rate of interest equal to the sum of (a) the
cost of funds offered to the U.K. Agent in the London interbank market for
overnight deposits denominated in Dollars plus (b) two percent (2.00%).

“U.K. Dollar LIBOR Rate”: For any Interest Period with respect to a U.K. LIBOR
Rate Loan denominated in U.S. Dollars, the annual rate of interest equal to
LIBOR, or a comparable or successor rate which rate is approved by the U.K.
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the U.K. Agent from time to time, the “Dollars Screen Rate”) at approximately
11:00 a.m. (London time) two Eurodollar Business Days prior to the first day of
such Interest Period. If the rate referenced in the preceding sentence is not
available, “U.K. Dollar LIBOR Rate” means the Interpolated Screen Rate. If the
rates referenced in the preceding two sentences are not available, the annual
rate of interest referred to in the first sentence shall be equal to the rate
determined by the U.K. Agent to be the offered rate on such other page or other
service that displays an average ICE Interest Settlement Rate for deposits in
U.S. Dollars or any successor rate thereto (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two Eurodollar Business Days prior
to the first day of such Interest Period. If the rates referenced in the
preceding three sentences are not available, the annual rate of interest
referred to in the first sentence shall be equal to the Reference U.K. Dollar
Base Rate. If LIBOR (or a comparable or successor rate as herein set forth)
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

“U.K. Facility Fee”: See §2.2(c).

“U.K. LIBOR Rate Loans”: U.K. Loans bearing interest calculated by reference to
the Sterling LIBOR Rate (with respect to U.K. Loans denominated in Sterling) or
the U.K. Dollar LIBOR Rate (with respect to U.K. Loans denominated in U.S.
Dollars).

“U.K. Loan Request”: See §2.7(c).

“U.K. Loans”: Collectively, Loans made to the U.K. Borrowers by the U.K. Banks
pursuant to §2.1.3 hereof and the U.K. Swing Line Loans.

“U.K. Note”: See §2.5(c).

“U.K. Reference Banks”: Mizuho and Lloyds.

“U.K. Swing Line Loan Request”: See §2.13(b).

“U.K. Swing Line Loans”: See §2.13(a).

 

30



--------------------------------------------------------------------------------

“U.K. Swing Line Note”: See §2.13(f).

“Unreimbursed Amount”: See §4.3(a).

“U.S.” or “United States”: the United States of America.

“U.S. Bank”: U.S. Bank National Association

“Write-Down and Conversion Powers”: With respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2. Rules of Interpretation.

(a) A reference to any document or agreement (including this Agreement) shall
include such document or agreement as amended, modified or supplemented from
time to time in accordance with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.

(c) A reference to any law includes any amendment or modification to such law,
and all statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law.

(d) Unless the context requires otherwise, any reference herein to any Person
shall be construed to include such Person’s permitted successors and permitted
assigns.

(e) Accounting terms capitalized but not otherwise defined herein have the
meanings assigned to them by Generally Accepted Accounting Principles applied on
a consistent basis by the accounting entity to which they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) All terms not specifically defined herein or by Generally Accepted
Accounting Principles, which terms are defined in the Uniform Commercial Code as
in effect in the State of New York, have the meanings assigned to them therein.

(h) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.

(i) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(j) The word “will” shall be construed to have the same meaning and effect as
the word “shall.”

(k) Unless the context requires otherwise, all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear.

 

31



--------------------------------------------------------------------------------

(l) Unless the context requires otherwise, the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

§1.3. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements of Ryder
for the fiscal year ending December 31, 2017, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrowers and their Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Majority Banks shall so request, the
Agents, the Banks and the Borrowers shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Majority Banks); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrowers shall
provide to the Agents and the Banks financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the audited financial statements of Ryder for the fiscal
year ending December 31, 2017 for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrowers and their Subsidiaries or to
the determination of any amount for the Borrowers and their Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrowers are required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

§1.4. Currency Equivalents. Wherever in this Agreement in connection with a
borrowing or other extension of credit (including Banker’s Acceptances or Swing
Line Loans), or the conversion, continuation or prepayment of a Loan, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
borrowing or other extension of credit, or Loan, is denominated in Canadian
Dollars, Sterling or Euros (as the case may be), such amount shall be the
equivalent amount thereof in Canadian Dollars, Sterling or Euros as determined
by the relevant Agent as such time on the basis of the Exchange Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Canadian Dollars, Sterling or Euros (rounded to the nearest unit of such
Canadian Dollars, Sterling or Euros, with 0.5 of a unit being rounded upward),
as determined by the relevant Agent or the relevant Swing Line Lender, as the
case may be.

 

32



--------------------------------------------------------------------------------

§1.5. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

§1.6. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time;
provided, further, that with respect to any Letter of Credit where the stated
amount decreases, the maximum stated amount of such Letter of Credit shall
reflect such decrease solely after giving effect to such decrease.

§2. THE CREDIT FACILITIES.

§2.1. Commitment to Lend.

§2.1.1. Domestic Loans. Subject to the terms and conditions set forth in this
Agreement, each of the Domestic Banks severally agrees to lend to Ryder and
Ryder may borrow, repay, and reborrow from time to time during the Availability
Period, upon notice by Ryder to the Administrative Agent given in accordance
with this §2, such sums in Dollars as are equal to such Domestic Bank’s Domestic
Commitment Percentage of the Domestic Loans requested by Ryder; provided, that,
(a) the sum of (i) the Outstanding Amount of the Domestic Loans, plus (ii) the
Outstanding Amount of L/C Obligations, shall not, at any time and after giving
effect to all amounts requested, exceed the Total Domestic Commitment, (b) the
sum of (i) the Outstanding Amount of the Domestic Loans owed to a Domestic Bank,
plus (ii) the aggregate amount of such Domestic Bank’s participation in L/C
Obligations, plus (iii) the aggregate amount of such Domestic Bank’s
participation in Domestic Swing Line Loans, shall not, at any time and after
giving effect to all amounts requested, exceed such Domestic Bank’s Domestic
Commitment, and (c) the Total Outstandings shall not, at any time and after
giving effect to all amounts requested, exceed the Total Commitment.

§2.1.2. Canadian Loans. Subject to the terms and conditions set forth in this
Agreement, each of the Canadian Banks severally agrees to lend to the Canadian
Borrowers in U.S. Dollars or Canadian Dollars, and the Canadian Borrowers may
borrow, repay, and reborrow from time to time in U.S. Dollars or Canadian
Dollars during the Availability Period, upon notice by the Canadian Borrowers to
the Canadian Agent given in accordance with this §2, such sums in U.S. Dollars
or Canadian Dollars as are equal to such Bank’s Canadian Commitment Percentage
of the Canadian Loans requested by the Canadian Borrowers; provided, that,
(a) the sum of (i) the Outstanding Amount of the Canadian Loans denominated in
Dollars, plus (ii) the Outstanding Amount of the Canadian Loans denominated in
Canadian Dollars, plus (iii) the Outstanding Amount of Bankers’ Acceptances,
shall not, at any time and after giving effect to all amounts requested, exceed
the Total Canadian Commitment, (b) the sum of (i) the Outstanding Amount of the
Canadian Loans denominated in Dollars owed to a Canadian Bank, plus (ii) the
Outstanding Amount of the Canadian Loans denominated in Canadian Dollars owed to
such Canadian Bank, plus (iii) the Outstanding Amount of Bankers’ Acceptances
purchased by such Canadian Bank, plus (iv) the aggregate amount of such Canadian
Bank’s participation in Canadian Swing Line Loans, shall not, at any time and
after giving effect to all amounts requested, exceed such Canadian Bank’s
Canadian Commitment, and (c) the Total Outstandings shall not, at any time and
after giving effect to all amounts requested, exceed the Total Commitment.

 

33



--------------------------------------------------------------------------------

§2.1.3. U.K. Loans. Subject to the terms and conditions set forth in this
Agreement, each of the U.K. Banks severally agrees to lend to the U.K. Borrowers
in U.S. Dollars, Sterling or Euros, and the U.K. Borrowers may borrow, repay,
and reborrow from time to time in U.S. Dollars, Sterling or Euros during the
Availability Period, upon notice by the U.K. Borrowers to the U.K. Agent given
in accordance with this §2, such sums in U.S. Dollars, Sterling or Euros as are
equal to such Bank’s U.K. Commitment Percentage of the U.K. Loans requested by
the U.K. Borrowers; provided, that, (a) the sum of (i) the Outstanding Amount of
the U.K. Loans denominated in Dollars, plus (ii) the Outstanding Amount of the
U.K. Loans denominated in Sterling, plus (iii) the Outstanding Amount of the
U.K. Loans denominated in Euros, shall not, at any time and after giving effect
to all amounts requested, exceed the Total U.K. Commitment, (b) the sum of
(i) the Outstanding Amount of the U.K. Loans denominated in Dollars owed to a
U.K. Bank, plus (ii) the Outstanding Amount of the U.K. Loans denominated in
Sterling owed to such U.K. Bank, plus (iii) the Outstanding Amount of the U.K.
Loans denominated in Euros owed to such U.K. Bank, plus (iv) the aggregate
amount of such U.K. Bank’s participation in U.K. Swing Line Loans, shall not, at
any time and after giving effect to all amounts requested, exceed such U.K.
Bank’s U.K. Commitment, and (c) the Total Outstandings shall not, at any time
and after giving effect to all amounts requested, exceed the Total Commitment.

§2.1.4. PR Loans. Subject to the terms and conditions set forth in this
Agreement, each of the PR Banks severally agree to lend to Ryder PR in U.S.
Dollars and Ryder PR may borrow, repay, and reborrow from time to time in U.S.
Dollars during the Availability Period, upon notice by Ryder PR to the
Administrative Agent given in accordance with this §2, such sums in U.S. Dollars
as are equal to such PR Bank’s PR Commitment Percentage of the PR Loans
requested by Ryder PR; provided that (a) the Outstanding Amount of the PR Loans
shall not, at any time and after giving effect to all amounts requested, exceed
the Total PR Commitment, (b) the Outstanding Amount of the PR Loans owed to a PR
Bank shall not, at any time and after giving effect to all amounts requested,
exceed such PR Bank’s PR Commitment, and (c) the Total Outstandings shall not,
at any time and after giving effect to all amounts requested, exceed the Total
Commitment.

§2.1.5. Increase in Commitments. The Borrowers may, at any time and from time to
time prior to the Maturity Date, upon prior written notice by the Borrowers to
the applicable Agent, increase the Total Domestic Commitment, the Total Canadian
Commitment, the Total U.K. Commitment and/or the Total PR Commitment (but not
the Domestic Swing Line Commitment, the commitment of the Canadian Swing Line
Lender to make Canadian Swing Line Loans, the commitment of the U.K. Agent to
make U.K. Swing Line Loans, or the Letter of Credit Sublimit), by a maximum
aggregate amount not to exceed $200,000,000 for all such increases, with
additional Commitments from any Bank or new Commitments from one or more
Eligible Assignees selected by the Borrowers and acceptable to the applicable
Agent, the applicable Swing Line Lender (as applicable) and the Issuing Bank (as
applicable); provided, that:

(a) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;

(b) no Default or Event of Default shall exist and be continuing at the time of
any such increase;

 

34



--------------------------------------------------------------------------------

(c) no existing Bank shall be under any obligation to increase any of its
Commitments and any such decision whether to increase any of its Commitments
shall be in such Bank’s sole and absolute discretion;

(d) (i) any new Bank shall join this Agreement by executing such joinder
documents as are required by the applicable Agent, and/or (ii) any existing Bank
electing to increase its relevant Commitment shall have executed a commitment
agreement satisfactory to the applicable Agent;

(e) as a condition precedent to such increase, Ryder shall deliver to the
applicable Agent a certificate of the applicable Borrowers dated as of the date
of such increase signed duly authorized officers of each such Borrower
(i) certifying and attaching the resolutions adopted by such Borrowers approving
or consenting to such increase, and (ii) in the case of Ryder, certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in §7.1, §7.2, §7.6(a), §7.9, §7.10, §7.14, §7.17, §7.18
and §7A are true at and as of the time of the effective date of such increase,
with the same effect as if made at and as of that time (except to the extent of
changes resulting from transactions contemplated or permitted by this Agreement
and changes occurring in the ordinary course of business which singly or in the
aggregate are not materially adverse to the business, assets or financial
condition of Ryder and its Consolidated Subsidiaries, taken as a whole, or to
the extent that such representations and warranties relate expressly and solely
to an earlier date) and (B) no Default or Event of Default exists or would
result in connection with such increase;

(f) Ryder shall deliver to the applicable Agent a certificate demonstrating
that, upon giving pro forma effect to such increase (and assuming for such
purpose that the entire amount of such increase is fully drawn), Ryder would be
in compliance with the ratio set forth in §10.1 as of the most recent fiscal
quarter for which Ryder was required to deliver financial statements pursuant to
§8.4(a) or (b); and

(g) Schedule 1 shall be deemed revised to include any increase in the applicable
Commitments pursuant to this §2.1.5 and to include thereon any Eligible Assignee
that becomes a Bank pursuant to this §2.1.5.

The applicable Borrower shall prepay any Loans owing by it and outstanding on
the date of any such increase (and pay any additional amounts required pursuant
to §6.10) to the extent necessary to keep the outstanding Loans ratable with any
revised Commitments arising from any non-ratable increase in the Commitments
under this §2.1.5.

§2.2. Facility Fees.

(a) Ryder agrees to pay to the Administrative Agent, for the pro rata account of
each of the Domestic Banks, a fee (the “Domestic Facility Fee”) on the Total
Domestic Commitment (whether or not used) equal to the Applicable Facility Fee
Rate multiplied by the Total Domestic Commitment (or, if the Total Domestic
Commitment has terminated, on the Outstanding Amount of all Domestic Loans, plus
the Outstanding Amount of all L/C Obligations). The Domestic Facility Fee shall
be payable by Ryder quarterly in arrears on the last Business Day of each
calendar quarter for the quarter then ending, commencing with the first such
date after the Closing Date and with a final payment on the Maturity Date (or on
the date of the termination in full of the Total Domestic Commitment, if
earlier).

 

35



--------------------------------------------------------------------------------

(b) The Canadian Borrowers jointly and severally agree to pay to the Canadian
Agent, for the pro rata account of each of the Canadian Banks, a fee (the
“Canadian Facility Fee”) on the Total Canadian Commitment (whether or not used)
equal to the Applicable Facility Fee Rate multiplied by the Total Canadian
Commitment (or, if the Total Canadian Commitment has terminated, on the
Outstanding Amount of all Canadian Loans, plus the Outstanding Amount of all
Bankers’ Acceptances). The Canadian Facility Fee shall be payable by the
Canadian Borrowers quarterly in arrears on the last Business Day of each
calendar quarter for the quarter then ending, commencing with the first such
date after the Closing Date and with a final payment on the Maturity Date (or on
the date of the termination in full of the Total Canadian Commitment, if
earlier).

(c) The U.K. Borrowers jointly and severally agree to pay the U.K. Agent, for
the pro rata account of each of the U.K. Banks, a fee (the “U.K. Facility Fee”)
on the Total U.K. Commitment (whether or not used) equal to the Applicable
Facility Fee Rate multiplied by the Total U.K. Commitment (or, if the Total U.K.
Commitment has terminated, on the Outstanding Amount of all U.K. Loans). The
U.K. Facility Fee shall be payable by the U.K. Borrowers quarterly in arrears on
the last Business Day of each calendar quarter for the quarter then ending,
commencing with the first such date after the Closing Date and with a final
payment on the Maturity Date (or on the date of the termination in full of the
Total U.K. Commitment, if earlier).

(d) Ryder PR agrees to pay the Administrative Agent, for the pro rata account of
each of the PR Banks, a fee (the “PR Facility Fee”) on the Total PR Commitment
(whether or not used) equal to the Applicable Facility Fee Rate multiplied by
the Total PR Commitment (or, if the Total PR Commitment has terminated, on the
Outstanding Amount of all PR Loans). The PR Facility Fee shall be payable by
Ryder PR quarterly in arrears on the last Business Day of each calendar quarter
for the quarter then ending, commencing with the first such date after the
Closing Date and with a final payment on the Maturity Date (or on the date of
the termination in full of the Total PR Commitment, if earlier).

§2.3. Reduction of Commitments.

(a) Ryder shall have the right at any time and from time to time, upon three
(3) Domestic Business Days prior written notice to the Administrative Agent, to
reduce by $10,000,000 or a larger integral multiple of $1,000,000 or terminate
entirely the Total Domestic Commitment, whereupon each Domestic Bank’s Domestic
Commitment shall be reduced pro rata in accordance with such Domestic Bank’s
Domestic Commitment Percentage of the amount specified in such notice or, as the
case may be, terminated. Promptly after receiving any notice by Ryder delivered
pursuant to this §2.3(a), the Administrative Agent will notify the Domestic
Banks and the other Agents thereof. Upon the effective date of any such
reduction or termination, Ryder shall pay to the Administrative Agent, for the
pro rata accounts of the Domestic Banks, the full amount of the accrued and
unpaid Domestic Facility Fee on the amount of such reduction. Notwithstanding
the foregoing, at no time may the Total Domestic Commitment be reduced to an
amount less than the sum of (i) the Outstanding Amount of all Domestic Loans at
such time, plus (ii) the Outstanding Amount of L/C Obligations at such time.

(b) The Canadian Borrowers shall have the right at any time and from time to
time, upon three (3) Canadian Business Days prior written notice to the Canadian
Agent, to reduce by $5,000,000 or a larger integral multiple of $1,000,000 or
terminate entirely the Total Canadian Commitment, whereupon each Canadian Bank’s
Canadian Commitment shall be reduced pro rata

 

36



--------------------------------------------------------------------------------

in accordance with such Canadian Bank’s Canadian Commitment Percentage of the
amount specified in such notice or, as the case may be, terminated. Promptly
after receiving any notice of the Canadian Borrowers delivered pursuant to this
§2.3(b), the Canadian Agent will notify the Canadian Banks and the other Agents
thereof. Upon the effective date of any such reduction or termination, the
Canadian Borrowers shall pay to the Canadian Agent, for the pro rata accounts of
the Canadian Banks, the full amount of the accrued and unpaid Canadian Facility
Fee on the amount of such reduction. Notwithstanding the foregoing, at no time
may the Total Canadian Commitment be reduced to an amount less than the sum of
(i) the Outstanding Amount of Canadian Loans denominated in Dollars at such
time, plus (ii) the Outstanding Amount of Canadian Loans denominated in Canadian
Dollars at such time, plus (iii) the Outstanding Amount of Bankers’ Acceptances
at such time.

(c) The U.K. Borrowers shall have the right at any time and from time to time,
upon three (3) U.K. Business Days prior written notice to the U.K. Agent, to
reduce by $5,000,000 or a larger integral multiple of $1,000,000 or terminate
entirely the Total U.K. Commitment, whereupon each U.K. Bank’s U.K. Commitment
shall be reduced pro rata in accordance with such U.K. Bank’s U.K. Commitment
Percentage of the amount specified in such notice or, as the case may be,
terminated. Promptly after receiving any notice of the U.K. Borrowers delivered
pursuant to this §2.3(c), the U.K. Agent will notify the U.K. Banks and the
other Agents thereof. Upon the effective date of any such reduction or
termination, the U.K. Borrowers shall pay to the U.K. Agent, for the pro rata
accounts of the U.K. Banks, the full amount of the accrued and unpaid U.K.
Facility Fee on the amount of such reduction. Notwithstanding the foregoing, at
no time may the Total U.K. Commitment be reduced to an amount less than the sum
of (i) the Outstanding Amount of all U.K. Loans denominated in Dollars at such
time, plus (ii) the Outstanding Amount of all U.K. Loans denominated in Sterling
at such time, plus (iii) the Outstanding Amount of all U.K. Loans denominated in
Euros at such time.

(d) Ryder PR shall have the right at any time and from time to time, upon three
(3) Domestic Business Days prior written notice to the Administrative Agent to
reduce by $1,000,000 or a larger integral multiple of $1,000,000 or terminate
entirely the Total PR Commitment, whereupon each PR Bank’s PR Commitment shall
be reduced pro rata in accordance with such PR Bank’s PR Commitment Percentage
of the amount specified in such notice or, as the case may be, terminated.
Promptly after receiving any notice of Ryder PR delivered pursuant to this
§2.3(d), the Administrative Agent will notify the PR Banks and the other Agents
thereof. Upon the effective date of any such reduction or termination, Ryder PR
shall pay to the Administrative Agent, for the pro rata accounts of the PR
Banks, the full amount of the accrued and unpaid PR Facility Fee on the amount
of such reduction. Notwithstanding the foregoing, at no time may the Total PR
Commitment be reduced to an amount less than the Outstanding Amount of all PR
Loans at such time.

(e) Excluding any Reallocation pursuant to §2.4 hereof, no reduction or
termination of the Total Domestic Commitment, the Total Canadian Commitment, the
Total U.K. Commitment or the Total PR Commitment once made may be revoked; the
portion of the Total Domestic Commitment, the Total Canadian Commitment, the
Total U.K. Commitment or the Total PR Commitment reduced or terminated may not
be reinstated; and amounts in respect of such reduced or terminated portion may
not be reborrowed.

(f) Promptly after the effectiveness of any partial reduction in the Commitments
pursuant to this §2.3, the applicable Agent shall distribute to each Bank and
each other Agent an updated Schedule 1 hereto reflecting such reduction, and the
Borrowers hereby authorize such amendment to Schedule 1.

 

37



--------------------------------------------------------------------------------

§2.4. Reallocation of Commitments.

(a) Subject to the conditions set forth in this §2.4, the Borrowers shall have
the right at any time and from time to time upon five (5) Business Days prior
written notice to each of the Agents to (i) increase the Total Domestic
Commitment by reducing and reallocating by an equivalent amount all or a portion
of the Total Canadian Commitment and/or the Total U.K. Commitment and/or the
Total PR Commitment to the Total Domestic Commitment, (ii) increase the Total
Canadian Commitment (to the extent the same has been previously reallocated to
the Total Domestic Commitment or the Total U.K. Commitment or the Total PR
Commitment) by reducing and reallocating by an equivalent amount a portion of
the Total Domestic Commitment and/or the Total U.K. Commitment and/or Total PR
Commitment to the Total Canadian Commitment, (iii) increase the Total U.K.
Commitment (to the extent the same has been previously reallocated to the Total
Domestic Commitment or the Total Canadian Commitment or the Total PR Commitment)
by reducing and reallocating by an equivalent amount a portion of the Total
Domestic Commitment and/or all or a portion of the Total Canadian Commitment
and/or Total PR Commitment to the Total U.K. Commitment or (iv) increase the
Total PR Commitment (to the extent the same has been previously reallocated to
the Total Domestic Commitment or the Total Canadian Commitment or the Total U.K.
Commitment) by reducing or reallocating by an equivalent amount a portion of the
Total Domestic Commitment and/or Total Canadian Commitment and/or Total U.K.
Commitment to the Total PR Commitment.

(b) Any Reallocation pursuant to §2.4 shall be subject to the following
conditions:

(i) Each Reallocation of Commitment amounts shall be made only between the
offices or affiliates of a Bank such that the sum of all the Commitments of each
Bank and its affiliates shall not be increased or decreased as a result of any
Reallocation.

(ii) Each increase in the Total Domestic Commitment, Total Canadian Commitment,
Total U.K. Commitment or Total PR Commitment, as the case may be, shall be
offset by a corresponding and equivalent reduction in one or more of the Total
Domestic Commitment, Total Canadian Commitment, Total U.K. Commitment and Total
PR Commitment, such that the Total Commitment in effect immediately before a
Reallocation shall be equal to the Total Commitment immediately after, and after
giving effect to, such Reallocation.

(iii) No Reallocation shall increase (A) the Total Canadian Commitment in excess
of $150,000,000, (B) the Total U.K. Commitment in excess of $150,000,000 or
(C) the Total PR Commitment in excess of $15,000,000.

(iv) No Reallocation shall result in (A) any Domestic Bank having a positive
Canadian Commitment, U.K. Commitment or PR Commitment if such Domestic Bank, or
its affiliate, did not have such positive Canadian Commitment, U.K. Commitment
or PR Commitment on the Closing Date or acquire such Commitment by assignment
after the Closing Date, or (B) any U.K. Bank having a positive Canadian
Commitment or PR Commitment if such U.K. Bank, or its affiliate, did not have
such positive Canadian Commitment or PR Commitment on the Closing Date or
acquire such Commitment by assignment after the Closing Date, or (C) any
Canadian Bank having a positive U.K. Commitment or PR Commitment if such
Canadian Bank, or its affiliate, did not have such positive U.K. Commitment or
PR Commitment on the Closing Date or acquire such Commitment by assignment after
the Closing Date, or (D) any PR Bank having a positive U.K. Commitment or
Canadian Commitment if such PR Bank, or its affiliate, did not have such
positive U.K. Commitment or Canadian Commitment on the Closing Date or acquire
such Commitment by assignment after the Closing Date.

 

38



--------------------------------------------------------------------------------

(v) Subject to §2.4(b)(iv), each Reallocation shall be made pro rata among the
Banks whose Commitments are being reallocated from one type of Commitment to
another, but shall not cause the Commitments of any other Banks to change (but
will result in a change in Commitment Percentages).

(vi) Subject to §6.16, in no event shall (A) the Total Domestic Commitment be
reduced to an amount less than the sum of (1) the Outstanding Amount of all
Domestic Loans, plus (2) the Outstanding Amount of L/C Obligations; (B) the
Total Canadian Commitment be reduced to an amount less than the sum of (1) the
Outstanding Amount of Canadian Loans denominated in Dollars, plus (2) the
Outstanding Amount of Canadian Loans denominated in Canadian Dollars, plus
(3) the Outstanding Amount of Bankers’ Acceptances; (C) the Total U.K.
Commitment be reduced to an amount less than the sum of (1) the Outstanding
Amount of all U.K. Loans denominated in Dollars, plus (2) the Outstanding Amount
of all U.K. Loans denominated in Sterling, plus (3) the Outstanding Amount of
all U.K. Loans denominated in Euros; or (D) the Total PR Commitment be reduced
to an amount less than the Outstanding Amount of all PR Loans.

(c) The Administrative Agent shall (i) notify each of the Banks promptly after
receiving any notice of a Reallocation delivered by the Borrowers pursuant to
this §2.4 and (ii) promptly upon the effectiveness of any such Reallocation,
distribute to each Bank an updated Schedule 1 hereto, reflecting the changes in
the respective Commitments of the Banks, and the Borrowers hereby authorize such
amendment to Schedule 1.

§2.5. The Notes and Loan Accounts.

(a) The Domestic Loans (other than the Domestic Swing Line Loans) may be
evidenced by separate promissory notes of Ryder in substantially the form of
Exhibit A-1 hereto (each, a “Domestic Note”), dated as of the Closing Date and
completed with appropriate insertions. Upon the request of any Domestic Bank to
Ryder made through the Administrative Agent, Ryder shall execute and deliver to
such Bank (through the Administrative Agent) a Domestic Note, which shall
evidence such Bank’s Domestic Loans (other than Domestic Swing Line Loans) to
Ryder in addition to such accounts or records referred to in §2.5(f). One such
Domestic Note shall be payable to each Domestic Bank requesting such a Note in
an amount equal to its Domestic Commitment (plus, if such Bank has a Canadian
Commitment, a U.K. Commitment and/or a PR Commitment, the amount of such other
Commitment(s)), and shall represent the obligation of Ryder to pay such Domestic
Bank such principal amount or, if less, the outstanding principal amount of all
Domestic Loans (other than Domestic Swing Line Loans) made by such Domestic
Bank, plus interest accrued thereon, as set forth herein.

(b) The Canadian Loans (other than the Canadian Swing Line Loans) may be
evidenced by separate promissory notes of the Canadian Borrowers in
substantially the form of Exhibit A-2 hereto (each, a “Canadian Note”), dated as
of the Closing Date and completed with appropriate insertions. Upon the request
of any Canadian Bank to the Canadian Borrowers made through the Canadian Agent,
the Canadian Borrowers shall execute and deliver to such Bank (through the
Canadian Agent) a Canadian Note, which shall evidence such Bank’s Canadian Loans
(other than Canadian Swing Line Loans) to the Canadian Borrowers in addition to
such accounts or records referred to in §2.5(f). One such Canadian Note shall be
payable to each Canadian Bank requesting such Note in an amount equal to its
Canadian Commitment, and shall represent the joint and several obligation of the
Canadian Borrowers to pay such Canadian Bank such principal amount or, if less,
the outstanding principal amount of all Canadian Loans (other than Canadian
Swing Line Loans) made by such Canadian Bank, plus interest accrued thereon, as
set forth herein.

 

39



--------------------------------------------------------------------------------

(c) The U.K. Loans (other than the U.K. Swing Line Loans) may be evidenced by
separate promissory notes of the U.K. Borrowers in substantially the form of
Exhibit A-3 hereto (each, a “U.K. Note”), dated as of the Closing Date and
completed with appropriate insertions. Upon the request of any U.K. Bank to the
U.K. Borrowers made through the U.K. Agent, the U.K. Borrowers shall execute and
deliver to such Bank (through the U.K. Agent) a U.K. Note, which shall evidence
such Bank’s U.K. Loans (other than U.K. Swing Line Loans) to the U.K. Borrowers
in addition to such accounts or records referred to in §2.5(f). One such U.K.
Note shall be payable to each U.K. Bank requesting such a Note in an amount
equal to its U.K. Commitment, and shall represent the joint and several
obligation of the U.K. Borrowers to pay such U.K. Bank such principal amount or,
if less, the outstanding principal amount of all U.K. Loans (other than U.K.
Swing Line Loans) made by such U.K. Bank, plus interest accrued thereon, as set
forth herein.

(d) The PR Loans may be evidenced by separate promissory notes of Ryder PR in
substantially the form of Exhibit A-4 hereto (each, a “PR Note”), dated as of
the Closing Date and completed with appropriate insertions. Upon the request of
any PR Bank to Ryder PR made through the Administrative Agent, Ryder PR shall
execute and deliver to such Bank (through the Administrative Agent) a PR Note,
which shall evidence such Bank’s PR Loans to Ryder PR in addition to such
accounts or records referred to in §2.5(f). One such PR Note shall be payable to
each PR Bank requesting such a Note in an amount equal to its PR Commitment, and
shall represent the obligation of Ryder PR to pay such PR Bank such principal
amount or, if less, the outstanding principal amount of all PR Loans made by
such PR Bank, plus interest accrued thereon, as set forth herein.

(e) Each Borrower irrevocably authorizes each Bank to make, or cause to be made,
in connection with a Drawdown Date of any Loan and at the time of receipt of any
payment of principal on any Note, an appropriate notation on such Bank’s records
or on the schedule attached to such Bank’s Note, or a continuation of such
schedule attached thereto, reflecting the making of such Loan or the receipt of
such payment (as the case may be). Each Bank may, prior to any transfer of any
Note, endorse on the reverse side thereof the outstanding principal amount of
the Loans evidenced thereby. The Outstanding Amount of the Loans set forth on
such Bank’s records shall be prima facie evidence of the principal amount
thereof owing and unpaid to such Bank, but the failure to record, or any error
in so recording, any such amount shall not limit or otherwise affect the
obligations of each applicable Borrowers hereunder or under such Notes to make
payments of principal of or interest on any such Notes when due.

(f) The Loans, L/C Credit Extensions and Bankers’ Acceptances made, issued,
accepted and/or purchased, as applicable, by each Bank shall be evidenced by one
or more accounts or records maintained by such Bank and by the applicable Agent
in the ordinary course of business. The accounts or records maintained by the
applicable Agent and each Bank shall be conclusive absent manifest error of the
amount of the credit extensions made by the Banks to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Bank and the
accounts and records of the applicable Agent in respect of such matters, the
accounts and records of the applicable Agent shall control in the absence of
manifest error.

 

40



--------------------------------------------------------------------------------

§2.6. Interest on Loans. Except as provided in §6.11:

(a) Each Domestic Loan (other than the Domestic Swing Line Loans) shall bear
interest on the outstanding principal amount thereof at the rate per annum equal
to (i) the Domestic Base Rate plus the Applicable Margin on all Base Rate Loans
or (ii) the Domestic LIBOR Rate plus the Applicable Margin on all LIBOR Rate
Loans. The Domestic Swing Line Loans shall bear interest at the rate per annum
equal to the Domestic Base Rate plus the Applicable Margin on all Swing Line
Loans.

(b) Each Canadian Loan (other than the Canadian Swing Line Loans) shall bear
interest on the outstanding principal amount thereof at the rate per annum equal
to (i) the Canadian Prime Rate plus the Applicable Margin on all Base Rate Loans
denominated in Canadian Dollars, (ii) the Canadian Base Rate plus the Applicable
Margin on all Base Rate Loans denominated in U.S. Dollars, or (iii) the Canadian
LIBOR Rate plus the Applicable Margin on all LIBOR Rate Loans. Each Canadian
Swing Line Loan (A) denominated in Canadian Dollars shall bear interest at the
rate per annum equal to the Canadian Prime Rate plus the Applicable Margin on
all Swing Line Loans and (B) denominated in U.S. Dollars shall bear interest at
the rate per annum equal to the Canadian Base Rate plus the Applicable Margin on
all Swing Line Loans. Notwithstanding anything to the contrary contained herein,
no requested Canadian Loan denominated in Canadian Dollars may be a LIBOR Rate
Loan.

(c) Each U.K. Loan (other than the U.K. Swing Line Loans) shall bear interest on
the outstanding principal amount thereof at the rate per annum equal to (i) the
U.K. Dollar Base Rate plus the Applicable Margin on all Base Rate Loans
denominated in Dollars, (ii) the Sterling LIBOR Rate plus the Applicable Margin
on all LIBOR Rate Loans denominated in Sterling, (iii) the U.K. Dollar LIBOR
Rate plus the Applicable Margin on all LIBOR Rate Loans denominated in Dollars
or (iv) the EURIBOR Rate plus the Applicable Margin on all LIBOR Rate Loans
denominated in Euro. Each U.K. Swing Line Loan (A) denominated in Sterling shall
bear interest at the rate per annum equal to the Lloyds-U.K. Sterling Reference
Rate plus the Applicable Margin on all Swing Line Loans, (B) denominated in U.S.
Dollars shall bear interest at the rate per annum equal to the U.K. Dollar Base
Rate plus the Applicable Margin on all Swing Line Loans and (C) denominated in
Euros shall bear interest at the rate per annum equal to the Lloyds-U.K. Euro
Reference Rate plus the Applicable Margin on all Swing Line Loans. In the case
of any Bank advancing a U.K. Base Rate Loan (other than the U.K. Swing Line
Loans) denominated in Sterling or Euro, such U.K. Base Rate Loans shall bear
interest on the outstanding principal amount thereof at the rate per annum equal
to (1) with respect to U.K. Base Rate Loans denominated in Sterling, the
Sterling Reference Rate plus the Applicable Margin on all Base Rate Loans
denominated in Sterling and (2) with respect to U.K. Base Rate Loans denominated
in Euros, the Euro Reference Rate plus the Applicable Margin on all Base Rate
Loans denominated in Euro. Notwithstanding anything to the contrary contained
herein, any requested U.K. Loans denominated in Sterling or Euro (other than the
U.K. Swing Line Loans) shall be LIBOR Rate Loans.

(d) Each PR Loan shall bear interest on the outstanding principal amount thereof
at the rate per annum equal to (i) the Domestic Base Rate plus the Applicable
Margin on all Base Rate Loans bearing interest calculated by reference to the
Domestic Base Rate or (ii) the Domestic LIBOR Rate plus the Applicable Margin on
all LIBOR Rate Loans bearing interest calculated by reference to the Domestic
LIBOR Rate.

(e) Each Borrower promises to pay interest on the Loans made to such Borrower in
arrears on each Interest Payment Date with respect thereto and on the Maturity
Date (or, if earlier, on the date of the termination in full of the Total
Domestic Commitment, Total Canadian Commitment, Total U.K. Commitment, or Total
PR Commitment, as applicable). Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Laws.

 

41



--------------------------------------------------------------------------------

(f) No U.K. Reference Bank is under any obligation to provide a quotation for a
Reference Rate. In the event that a U.K. Reference Bank does not provide such a
Reference Rate, the U.K. Agent shall enter into negotiations (acting in good
faith) with Ryder with a view to agreeing a substitute basis for determining the
rate of interest.

(g) To the extent that any calculation of interest or any fee required to be
paid under this Agreement shall be based on (or result in) a calculation that is
less than zero, such calculation shall be deemed zero for purposes of this
Agreement.

§2.7. Requests for Loans.

(a) Ryder shall give to the Administrative Agent written notice appropriately
completed and signed by a Responsible Officer of Ryder in the form of Exhibit
B-1 hereto (or telephonic notice confirmed in writing or a facsimile in the form
of Exhibit B-1 hereto, or as provided in §2.12(c) with respect to actual or
deemed requests for Domestic Base Rate Loans) or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) of each Domestic Loan requested hereunder (a “Domestic
Loan Request”) not later than (i) 11:00 a.m. on the proposed Drawdown Date of
any Domestic Loan that is a Base Rate Loan, or (ii) 11:00 am three
(3) Eurodollar Business Days prior to the proposed Drawdown Date of any Domestic
Loan that is a LIBOR Rate Loan. Each such Domestic Loan Request shall specify
(A) the principal amount of the Domestic Loan requested, (B) the proposed
Drawdown Date of such Domestic Loan, (C) whether such Domestic Loan requested is
to be a Base Rate Loan or a LIBOR Rate Loan, and (D) the Interest Period for
such Domestic Loan, if a LIBOR Rate Loan. Each Domestic Loan requested shall be
in a minimum amount of $10,000,000. Domestic Loan Requests made hereunder shall
be irrevocable and binding on Ryder and shall obligate Ryder to accept the
Domestic Loan requested from the Domestic Banks on the proposed Drawdown Date.

(b) The Canadian Borrowers shall give to the Canadian Agent written notice
appropriately completed and signed by a Responsible Officer of the Canadian
Borrowers in the form of Exhibit B-2 hereto (or telephone notice confirmed in
writing or a facsimile in the form of Exhibit B-2 hereto or as provided in
§2.14(c) with respect to actual or deemed requests for Canadian Base Rate Loans)
or such other form as may be approved by the Canadian Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Canadian Agent) of each Canadian Loan requested hereunder (a “Canadian
Loan Request”) not later than (i) 12:00 noon (Toronto time) one (1) Business Day
prior to the proposed Drawdown Date of any Canadian Loan that is a Base Rate
Loan, or (ii) 12:00 noon (Toronto time) three (3) Canadian Business Days prior
to the proposed Drawdown Date of any Canadian Loan that is a LIBOR Rate Loan.
Each such Canadian Loan Request shall specify (A) the principal amount of the
Canadian Loan requested, (B) the proposed Drawdown Date of such Canadian Loan,
(C) whether such Canadian Loan is to be a Base Rate Loan or a LIBOR Rate Loan,
(D) the Interest Period of such Canadian Loan, if a LIBOR Rate Loan, and
(E) whether such Canadian Loan is to be denominated in Canadian Dollars or U.S.
Dollars. Each Canadian Loan Request shall be in a minimum amount of C$3,000,000
or an integral multiple of C$100,000 above such amount (or, in any case, the
Dollar Equivalent thereof). Canadian Loan Requests made hereunder shall be
irrevocable and binding on the Canadian Borrowers, and shall obligate the
Canadian Borrowers to accept the Canadian Loan requested from the Canadian Banks
on the proposed Drawdown Date. Notwithstanding anything to the contrary
contained herein, no requested Canadian Loan denominated in Canadian Dollars may
be a LIBOR Rate Loan.

 

42



--------------------------------------------------------------------------------

(c) The U.K. Borrowers shall give to the U.K. Agent written notice appropriately
completed and signed by a Responsible Officer of the U.K. Borrowers in the form
of Exhibit B-3 hereto (or telephone notice confirmed in writing or a facsimile
in the form of Exhibit B-3 hereto or as provided in §2.13(c) with respect to
actual or deemed requests for U.K. Base Rate Loans) or such other form as may be
approved by the U.K. Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the U.K. Agent) of each
U.K. Loan requested hereunder (a “U.K. Loan Request”) not later than (i) 12:00
noon (London time) one (1) Business Day prior to the proposed Drawdown Date of
any U.K. Loan that is a Base Rate Loan or any U.K. LIBOR Rate Loan denominated
in Sterling or (ii) 12:00 noon (London time) three (3) Eurodollar Business Days
prior to the proposed Drawdown Date of any U.K. Loan that is a LIBOR Rate Loan
denominated in U.S. Dollars or Euros or any EURIBOR Rate Loan. Each such U.K.
Loan Request shall specify (A) the principal amount of the U.K. Loan requested,
(B) the proposed Drawdown Date of such U.K. Loan, (C) whether such U.K. Loan is
to be a Base Rate Loan (which may only be requested in the event that a LIBOR
Rate Loan is not available) or a LIBOR Rate Loan, (D) the Interest Period of
such U.K. Loan, if a LIBOR Rate Loan, and (E) whether such U.K. Loan is to be
denominated in Sterling, U.S. Dollars or Euros. Each U.K. Loan Request shall be
in a minimum amount of $1,000,000, £500,000 if denominated in Sterling or
EU1,000,000 if denominated in Euros. U.K. Loan Requests made hereunder shall be
irrevocable and binding on the U.K. Borrowers, and shall obligate the U.K.
Borrowers to accept the U.K. Loan requested from the U.K. Banks on the proposed
Drawdown Date. Notwithstanding anything to the contrary contained herein, the
requested U.K. Loans denominated in Sterling or Euro (other than the U.K. Swing
Line Loans) shall be LIBOR Rate Loans.

(d) Ryder PR shall give the Administrative Agent written notice appropriately
completed and signed by a Responsible Officer of Ryder PR in the form of Exhibit
B-4 hereto (or telephone notice confirmed in writing or a facsimile in the form
of Exhibit B-4) or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent) of each PR Loan
requested hereunder (a “PR Loan Request”) not later than (i) 11:00 a.m. on the
proposed Drawdown Date of any PR Loan that is to bear interest calculated by
reference to the Domestic Base Rate, or (ii) 11:00 a.m. three (3) Eurodollar
Business Days prior to the proposed Drawdown Date of any PR Loan that is to bear
interest calculated by reference to the Domestic LIBOR Rate. Each such PR Loan
Request shall specify (A) the principal amount of each PR Loan requested,
(B) the proposed Drawdown Date of such PR Loan, (C) whether such PR Loan
requested is to bear interest calculated by reference to the Domestic Base Rate
or the Domestic LIBOR Rate. PR Loan Requests made hereunder shall be irrevocable
and binding on Ryder PR, and shall obligate Ryder PR to accept the PR Loan
requested from the PR Banks on the proposed Drawdown Date.

(e) The Administrative Agent shall promptly notify each Domestic Bank of each
Domestic Loan Request received by the Administrative Agent. The Canadian Agent
shall promptly notify each Canadian Bank of each Canadian Loan Request received
by the Canadian Agent. The U.K. Agent shall promptly notify each U.K. Bank of
each U.K. Loan Request received by the U.K. Agent. The Administrative Agent
shall promptly notify each PR Bank of each PR Loan Request received by the
Administrative Agent.

 

43



--------------------------------------------------------------------------------

§2.8. Election of LIBOR Rate; Notice of Election; Interest Periods; Minimum
Amounts.

(a) At the Borrowers’ option, so long as no Event of Default has occurred and is
then continuing, each Borrower may (i) elect to convert any Base Rate Loan or a
portion thereof to a LIBOR Rate Loan, (ii) at the time of any Domestic Loan
Request, Canadian Loan Request, U.K. Loan Request or PR Loan Request specify
that such requested Loan shall be a LIBOR Rate Loan, or (iii) upon expiration of
the applicable Interest Period, elect to maintain an existing LIBOR Rate Loan as
such; provided that the applicable Borrower shall give notice to the
Administrative Agent, in the case of Domestic Loans and PR Loans, the Canadian
Agent, in the case of Canadian Loans, or the U.K. Agent, in the case of U.K.
Loans, pursuant to §2.8(b) hereof. Upon determining the applicable rate for any
such LIBOR Rate Loan, the Administrative Agent, in the case of Domestic Loans
and PR Loans, the Canadian Agent, in the case of Canadian Loans, and the U.K.
Agent, in the case of U.K. Loans, shall forthwith provide notice thereof to the
applicable Borrower(s) and the applicable Banks, and each such notice to such
Borrower(s) shall be considered prima facie correct and binding, absent manifest
error. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.

(b) Three (3) Eurodollar Business Days (or, in the case of (i) a Canadian LIBOR
Rate Loan, three (3) Canadian Business Days and (ii) a U.K. LIBOR Rate Loan
denominated in Sterling or Euros, one (1) Eurodollar Business Day) prior to the
making of any LIBOR Rate Loan or the conversion of any Base Rate Loan to a LIBOR
Rate Loan, or, in the case of an outstanding LIBOR Rate Loan, the expiration
date of the applicable Interest Period, the applicable Borrower shall give
written notice to the Administrative Agent, in the case of Domestic Loans and PR
Loans, the Canadian Agent, in the case of Canadian Loans, or the U.K. Agent, in
the case of U.K. Loans, not later than 12:00 noon (local time for such Agent) of
its election pursuant to §2.8(a). Each such notice delivered to the
Administrative Agent, the Canadian Agent or the U.K. Agent, shall specify the
aggregate principal amount of applicable Loans to be borrowed or maintained as
or converted to LIBOR Rate Loans and the requested duration of the Interest
Period that will be applicable to such LIBOR Rate Loan, and shall be irrevocable
and binding upon such Borrower. If Ryder shall fail to give the Administrative
Agent, or if the Canadian Borrowers shall fail to give the Canadian Agent, or if
the U.K. Borrowers shall fail to give the U.K. Agent, or if Ryder PR shall fail
to give the Administrative Agent, notice of its or their election hereunder,
together with all of the other information required by this §2.8(b), with
respect to any Loan (other than a U.K. Loan denominated in Sterling or Euros),
whether at the end of an Interest Period or otherwise, such Loan shall be deemed
a Base Rate Loan. If the U.K. Borrowers shall fail to give to the U.K. Agent
notice of their election hereunder, together with all of the other information
required by this §2.8(b), with respect to a U.K. Loan denominated in Sterling or
Euros, whether at the end of an Interest Period or otherwise, such Loan shall
bear interest at the end of such Interest Period for an Interest Period of seven
(7) days at a rate equal to the sum of (A) the rate determined by the U.K. Agent
at which Sterling (or Euros, as the case may be) deposits are offered to it for
a period of seven (7) days at approximately 11:00 a.m. (London time) on such day
for an amount equal to the principal amount of such Loan plus (B) the Applicable
Margin on all LIBOR Rate Loans. The Administrative Agent, the Canadian Agent, or
the U.K. Agent, as the case may be, shall promptly notify the applicable Banks
in writing (or by telephone confirmed in writing or by facsimile) of such
election.

(c) Notwithstanding anything herein to the contrary, no Borrower may specify an
Interest Period with respect to the Domestic Loans, Canadian Loans, U.K. Loans
or PR Loans that would extend beyond the Maturity Date.

 

44



--------------------------------------------------------------------------------

(d) No conversion of Loans pursuant to this §2.8 may result in (i) a LIBOR Rate
Loan denominated in Dollars or Euros with a principal amount less than
$1,000,000 (or the Euro Equivalent thereof), (ii) a LIBOR Rate Loan denominated
in Sterling with a principal amount less than £500,000 or (iii) a Canadian LIBOR
Rate Loan with a principal amount less than the Dollar Equivalent of
C$3,000,000. In no event shall a Borrower have more than twenty (20) different
Interest Periods for borrowings of LIBOR Rate Loans outstanding at any time.

(e) Subject to the terms and conditions of §6.10 hereof, if any Bank demands
compensation under §6.7(c) or (d) with respect to any LIBOR Rate Loan, the
applicable Borrower may at any time, upon at least three (3) Business Days’
prior written notice to the applicable Agent, elect to convert such LIBOR Rate
Loan into a Base Rate Loan denominated in Dollars bearing interest calculated by
reference to the Domestic Base Rate, the Canadian Base Rate or the U.K. Dollar
Base Rate, as applicable (on which interest and principal shall be payable
contemporaneously with the related LIBOR Rate Loans of the other Banks).
Thereafter, and until such time as such Bank notifies the applicable Agent that
the circumstances giving rise to the demand for compensation under §6.7(c) or
(d) no longer exist, all requests for LIBOR Rate Loans from such Bank shall be
deemed to be requests for Base Rate Loans denominated in Dollars. Once such Bank
notifies the applicable Agent that such circumstances no longer exist, the
Borrower(s) may elect that the principal amount of each such Loan converted
hereunder shall again bear interest as a LIBOR Rate Loan beginning on the first
day of the next succeeding Interest Period applicable to the related LIBOR Rate
Loans of the other Banks.

§2.9. Funds for Loans. Not later than 1:00 p.m. (local time for each applicable
Agent) on the proposed Drawdown Date (a) in the case of Domestic Loans, each of
the Domestic Banks will make available to the Administrative Agent, (b) in the
case of Canadian Loans, each of the Canadian Banks will make available to the
Canadian Agent, (c) in the case of the U.K. Loans, each of the U.K. Banks will
make available to the U.K. Agent, or (d) in the case of PR Loans, each of the PR
Banks will make available to the Administrative Agent, in each case at such
Agent’s respective Head Office, in immediately available funds, the amount of
its Domestic Commitment Percentage, Canadian Commitment Percentage, U.K.
Commitment Percentage or PR Commitment Percentage, as the case may be, of the
amount of the requested Loan. Upon receipt from each Bank of such amount, and
upon receipt of the documents required by §11 and the borrowing certificate
required under §12 and the satisfaction of the other conditions set forth
therein, to the extent applicable, the Administrative Agent will make available
to Ryder the aggregate amount of such Domestic Loans made available by the
Domestic Banks (and the funds otherwise available under §2.12(c), if any), the
Canadian Agent will make available to the Canadian Borrowers the aggregate
amount of such Canadian Loans made available by the Canadian Banks (and the
funds otherwise available under §2.14(c), if any), the U.K. Agent will make
available to the U.K. Borrowers the amount of such U.K. Loans made available by
the U.K. Banks (and the funds otherwise available under §2.13(c), if any) and
the Administrative Agent will make available to Ryder PR the amount of such PR
Loans made available by the PR Banks in each case, not later than 3:00 p.m.
(local time for such Agent). The failure or refusal of any Bank to make
available to the applicable Agent at the aforesaid time and place on any
Drawdown Date the amount of its Domestic Commitment Percentage of the requested
Domestic Loan, or its Canadian Commitment Percentage of the requested Canadian
Loan, or its U.K. Commitment Percentage of the requested U.K. Loan, or its PR
Commitment Percentage of the requested PR Loan, as the case may be, shall not
relieve any other Bank from its several obligations hereunder to make available
to the applicable Agent the amount of such Bank’s Domestic Commitment
Percentage, or Canadian Commitment Percentage, or U.K. Commitment Percentage, or
PR Commitment Percentage, as the case may be, of any requested Loan.

§2.10. Maturity of the Loans.

The Domestic Loans, Canadian Loans, U.K. Loans and PR Loans shall be due and
payable on the Maturity Date (or, if earlier, on the date of the termination in
full of the Total Domestic Commitment, the Total Canadian Commitment, the Total
U.K. Commitment or the Total PR Commitment, as applicable). Ryder promises to
pay to the Administrative Agent, for the pro rata accounts of the Domestic
Banks, the

 

45



--------------------------------------------------------------------------------

Outstanding Amount of all Domestic Loans outstanding on the Maturity Date (or,
if earlier, on the date of the termination in full of the Total Domestic
Commitment). The Canadian Borrowers jointly and severally promise to pay to the
Canadian Agent, for the pro rata accounts of the Canadian Banks, the Outstanding
Amount of all Canadian Loans outstanding on the Maturity Date (or, if earlier,
on the date of the termination in full of the Total Canadian Commitment). The
U.K. Borrowers jointly and severally promise to pay to the U.K. Agent, for the
pro rata accounts of the U.K. Banks, the Outstanding Amount of all U.K. Loans
outstanding on the Maturity Date (or, if earlier, on the date of the termination
in full of the Total U.K. Commitment). Ryder PR promises to pay the
Administrative Agent, for the pro rata accounts of the PR Banks, the Outstanding
Amount of all PR Loans outstanding on the Maturity Date (or, if earlier, on the
date of the termination in full of the Total PR Commitment). All such payments
shall be made together with any and all accrued and unpaid interest thereon, the
accrued and unpaid Domestic Facility Fee, Canadian Facility Fee, U.K. Facility
Fee and the PR Facility Fee with respect thereto, and any other fees and other
amounts owing hereunder.

§2.11. Optional Prepayments or Repayments of Loans.

(a) Subject to the terms and conditions of §6.10, each Borrower shall have the
right, at its election, to repay or prepay the Outstanding Amount of the Loans,
as a whole or in part, at any time without penalty or premium. Each Borrower
shall give the Administrative Agent, the Canadian Agent or the U.K. Agent, as
the case may be, no later than 11:00 a.m. (local time for such Agent) one
(1) Business Day prior to the proposed date of prepayment or repayment, written
notice (or telephonic notice confirmed in writing) of any proposed prepayment or
repayment pursuant to this §2.11, specifying the proposed date of prepayment or
repayment of the Loans and the principal amount to be paid and, if LIBOR Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent shall promptly notify each Domestic Bank, the Canadian
Agent shall promptly notify each Canadian Bank, the U.K. Agent shall promptly
notify each U.K. Bank and the Administrative Agent shall promptly notify each PR
Bank, by written notice (or telephonic notice confirmed in writing) of such
notice of payment and of the amount of such Bank’s pro rata share of such
prepayment. If such notice is given by any Borrower(s), such Borrower(s) shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a LIBOR Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to §6.10. Each such
prepayment shall be applied to the Loans of the applicable Banks in accordance
with their respective pro rata share.

(b) The applicable Borrower(s) may, upon notice to the applicable Agent (with a
copy to the Administrative Agent), at any time or from time to time, repay or
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the applicable Swing Line Lender and,
if different, the applicable Agent not later than 11:00 a.m. (local time for
such Swing Line Lender) on the date of the prepayment. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by a
Borrower(s), such Borrower(s) shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceeds the Total
Commitment then in effect, the applicable Borrowers shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrowers shall not be required to
Cash Collateralize the L/C Obligations pursuant to this §2.11(c) unless after
the prepayment in full of the Loans the Total Outstandings exceeds the Total
Commitment then in effect.

 

46



--------------------------------------------------------------------------------

§2.12. The Domestic Swing Line.

(a) The Domestic Swing Line Loans. Subject to the terms and conditions
hereinafter set forth, upon notice by Ryder to the Domestic Swing Line Lenders
in accordance with this §2.12, each of the Domestic Swing Line Lenders severally
(and not jointly) agrees to make loans directly to Ryder (the “Domestic Swing
Line Loans”) in Dollars in an amount equal to its Domestic Swing Line Commitment
Percentage of such Domestic Swing Line Loans on any Business Day during the
Availability Period; provided that (i) the aggregate Outstanding Amount of
Domestic Swing Line Loans shall not, at any time and after giving effect to all
amounts requested, exceed the Total Domestic Swing Line Commitment, and (ii) the
Outstanding Amount of the Domestic Swing Line Loans owed to a Domestic Swing
Line Lender shall not, at any time and after giving effect to all amounts
requested, exceed such Domestic Swing Line Lender’s Domestic Swing Line
Commitment. Each Domestic Swing Line Loan shall be in a minimum amount equal to
$1,000,000 or an integral multiple thereof. Notwithstanding any other provisions
of this Agreement and in addition to the limit set forth above, at no time shall
the aggregate Outstanding Amount of all Domestic Swing Line Loans exceed the
remainder of (A) the Total Domestic Commitment then in effect minus (B) the sum
of (1) the Outstanding Amount of all Domestic Loans at such time, plus (2) the
Outstanding Amount of L/C Obligations at such time; provided, that Ryder shall
not use the proceeds of any Domestic Swing Line Loan to refinance any
outstanding Domestic Swing Line Loan. Within the foregoing limits, and subject
to the other terms and conditions hereof, Ryder may borrow under this §2.12,
prepay or repay under §2.11, and reborrow under this §2.12. Each Domestic Swing
Line Loan shall be a Base Rate Loan. Immediately upon the making of a Domestic
Swing Line Loan, each Domestic Bank shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from each Domestic Swing Line Lender a
risk participation in such Domestic Swing Line Loan made by such Domestic Swing
Line Lender in an amount equal to the product of such Domestic Bank’s Domestic
Commitment Percentage times the amount of such Domestic Swing Line Loan made by
such Domestic Swing Line Lender. Notwithstanding the foregoing, neither of the
Domestic Swing Line Lenders shall be under any obligation to advance any
Domestic Swing Line Loan if any Bank is at such time a Defaulting Bank unless
Cash Collateral is provided to the Domestic Swing Line Lenders as set forth in
§2.15. Any Cash Collateral provided under this Section shall be held and
released pursuant to the terms and provisions of such §2.15.

(b) Notice of Borrowing. When Ryder desires the Domestic Swing Line Lenders to
make a Domestic Swing Line Loan, it shall send to the Domestic Swing Line
Lenders and the Administrative Agent written notice appropriately completed and
signed by a Responsible Officer of Ryder in the form of Exhibit G-1 hereto (or
telephonic notice confirmed in a writing in the form of Exhibit G-1 hereto) or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) of each Domestic Swing Line Loan requested
hereunder (a “Domestic Swing Line Loan Request”) not later than 2:00 p.m. on the
proposed Drawdown Date of any Domestic Swing Line Loan. Each such Domestic Swing
Line Loan Request shall set forth the principal amount of the proposed Domestic
Swing Line Loan and the Swing Line Loan Maturity Date relating to such Domestic
Swing Line Loan, which shall in no event be later than the Maturity Date. Each
Domestic Swing Line Loan Request shall be irrevocable and binding on Ryder and
shall obligate Ryder to borrow the Domestic Swing Line Loan from the Domestic
Swing Line Lenders on the proposed Drawdown Date thereof. Upon satisfaction of
the applicable conditions set forth in this Agreement, on the proposed Drawdown
Date each of the Domestic Swing Line Lenders shall make its Domestic Swing Line
Commitment Percentage of the requested Domestic Swing Line Loan available to
Ryder no later than 3:00 p.m. on the proposed Drawdown Date by crediting the
amount of the Domestic Swing Line Loan to the account specified by Ryder;
provided

 

47



--------------------------------------------------------------------------------

that neither Domestic Swing Line Lender shall advance any Domestic Swing Line
Loans after it has received notice from any Bank that a Default or Event of
Default has occurred and stating that no new Domestic Swing Line Loans are to be
made until such Default or Event of Default has been cured or waived in
accordance with the provisions of this Agreement.

(c) Automatic Domestic Base Rate Loan Request. In the event that any Domestic
Swing Line Loan Request for a Domestic Swing Line Loan causes the aggregate
Outstanding Amount of Domestic Swing Line Loans to exceed $25,000,000 at any
time, concurrently with such Domestic Swing Line Loan Request, Ryder shall also
submit to the Administrative Agent a Domestic Loan Request for a Domestic Base
Rate Loan to be made on the next Business Day in a principal amount equal to the
aggregate Outstanding Amount of Domestic Swing Line Loans (provided that if
Ryder shall fail to submit such Domestic Loan Request, the parties agree that
Ryder shall be deemed to make, and Ryder hereby authorizes the Administrative
Agent to distribute to the Banks, a concurrent request for a Domestic Base Rate
Loan to be made on the next Business Day in a principal amount equal to the
aggregate Outstanding Amount of Domestic Swing Line Loans), and the proceeds of
such Domestic Base Rate Loan shall be applied as set forth in §2.12(e); provided
that (i) the sum of (A) the Outstanding Amount of the Domestic Loans, plus
(B) the Outstanding Amount of L/C Obligations, shall not, at any time and after
giving effect to all amounts requested, exceed the Total Domestic Commitment,
(ii) the sum of (A) the Outstanding Amount of the Domestic Loans owed to a
Domestic Bank, plus (B) the aggregate amount of such Domestic Bank’s
participation in L/C Obligations, plus (C) the aggregate amount of such Domestic
Bank’s participation in Domestic Swing Line Loans, shall not, at any time and
after giving effect to all amounts requested, exceed such Domestic Bank’s
Domestic Commitment, and (iii) the Total Outstandings shall not, at any time and
after giving effect to all amounts requested, exceed the Total Commitment.

(d) Interest on Domestic Swing Line Loans. Each Domestic Swing Line Loan shall
be a Domestic Base Rate Loan and, except as otherwise provided in §6.11 hereof,
shall bear interest from the Drawdown Date thereof until repaid in full at the
rate per annum equal to the Domestic Base Rate plus the Applicable Margin on all
Swing Line Loans, which shall be paid on each Interest Payment Date for Domestic
Base Rate Loans and on the applicable Swing Line Loan Maturity Date (or, if
earlier, on the date of the termination in full of the Total Domestic
Commitment).

(e) Repayment of Domestic Swing Line Loans. Ryder shall repay each outstanding
Domestic Swing Line Loan directly to each Domestic Swing Line Lender on or prior
to the Swing Line Loan Maturity Date relating thereto (or, if earlier, on the
date of the termination in full of the Total Domestic Commitment); provided that
Ryder shall repay the aggregate Outstanding Amount of all Domestic Swing Line
Loans at any time such Outstanding Amount is in excess of $25,000,000 with the
proceeds of the Domestic Base Rate Loan requested under §2.12(c), and Ryder
agrees to apply, and Ryder hereby authorizes the Domestic Swing Line Lenders to
apply, such proceeds to the outstanding Domestic Swing Line Loans. Upon notice
by any Domestic Swing Line Lenders to the Administrative Agent on any Business
Day (i) following the Swing Line Loan Maturity Date relating to each Domestic
Swing Line Loan, or (ii) at the option of such Domestic Swing Line Lenders,
after the occurrence of an Event of Default, each of the Domestic Banks hereby
agrees to make Domestic Loans to Ryder constituting Domestic Base Rate Loans, on
the next succeeding Business Day following such notice, in an amount equal to
such Bank’s Domestic Commitment Percentage of the aggregate Outstanding Amount
of all Domestic Swing Line Loans made by such Domestic Swing Line Lender (and
the Domestic Swing Line Lenders may apply Cash Collateral available for such
purpose with respect to the applicable Swing Line Loan). The proceeds thereof
shall be applied directly by the Domestic Swing Line Lenders to repay the
Domestic Swing Line Loans made by such Domestic Swing Line Lenders, and Ryder
hereby

 

48



--------------------------------------------------------------------------------

authorizes such application. Each Domestic Bank hereby absolutely,
unconditionally and irrevocably agrees to make such Domestic Loans upon one
Business Days’ notice as set forth above, notwithstanding (A) that the amount of
such Domestic Loan may not comply with the applicable minimums set forth herein,
(B) the failure of Ryder to meet the applicable conditions set forth in §11 or
§12 hereof, (C) the occurrence or continuance of a Default or an Event of
Default hereunder, (D) the Total Domestic Commitment in effect at such time,
(E) any setoff, counterclaim, recoupment, defense or other right which such
Domestic Bank may have against the Domestic Swing Line Lenders, Ryder or any
other Person for any reason whatsoever or (F) any other occurrence, event or
condition, whether or not similar to any of the foregoing. In the event that it
is impracticable for such Domestic Loan to be made for any reason on the date
otherwise required above, then each Domestic Bank hereby agrees that it shall
forthwith purchase (as of the date such Domestic Loan would have been made, but
adjusted for any payments received from Ryder on or after such date and prior to
such purchase) from each of the Domestic Swing Line Lenders, and each of the
Domestic Swing Line Lenders shall sell to each Domestic Bank, such
participations in its Domestic Swing Line Loans (including all accrued and
unpaid interest thereon) outstanding as shall be necessary to cause the Domestic
Banks to share in such Domestic Swing Line Loans pro rata based on their
respective Domestic Commitment Percentages (without regard to any termination of
the Total Domestic Commitment hereunder) by making available to each of the
Domestic Swing Line Lenders (which may be through the Administrative Agent) an
amount equal to such Bank’s participation in such Domestic Swing Line Loans. No
such funding of risk participations shall relieve or otherwise impair the
obligation of Ryder to repay Domestic Swing Line Loans, together with interest
as provided herein. Any repayment by any Domestic Bank to the Domestic Swing
Line Lenders may be done in consultation with the Administrative Agent.

Until a Bank funds its Domestic Base Rate Loan or risk participation pursuant to
this §2.12(e) to refinance such Bank’s Domestic Commitment Percentage of any
Domestic Swing Line Loan, interest in respect of such Domestic Swing Line Loan
shall be solely for the account of the relevant Domestic Swing Line Lenders.
Each Domestic Swing Line Lender shall be responsible for invoicing Ryder for
interest on its Domestic Swing Line Loans. Ryder shall make all payments of
principal and interest in respect of the Domestic Swing Line Loans directly to
the applicable Domestic Swing Line Lenders (who shall promptly notify the
Administrative Agent of such payment).

If any Domestic Bank fails to make available to the Domestic Swing Line Lenders
any amount required to be paid by such Domestic Bank pursuant to the foregoing
provisions of this §2.12(e), the Domestic Swing Line Lenders shall be entitled
to recover from such Domestic Bank, on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Domestic Swing Line Lenders at a rate
per annum equal to the Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such Domestic
Swing Line Lenders in connection with the foregoing. If such Domestic Bank pays
such amount (with interest and fees as aforesaid), the amount so paid (less all
such aforementioned interest and fees incurred by such Domestic Bank as a result
of its failure to pay the required amounts to the applicable Domestic Swing Line
Lenders) shall constitute such Domestic Bank’s Domestic Base Rate Loan included
in the relevant Domestic Base Rate borrowing or funded participation in the
relevant Domestic Swing Line Loan, as the case may be. A certificate of a
Domestic Swing Line Lender submitted to any Domestic Bank with respect to any
amounts owing under this §2.12(e) shall be conclusive absent manifest error.

 

49



--------------------------------------------------------------------------------

(f) The Domestic Swing Line Notes. The obligation of Ryder to repay the Domestic
Swing Line Loans made pursuant to this Agreement and to pay interest thereon as
set forth in this Agreement may be evidenced by a promissory note of Ryder with
appropriate insertions substantially in the form of Exhibit A-5 attached hereto
(the “Domestic Swing Line Note”), dated the Closing Date and payable to the
applicable Domestic Swing Line Lender in a principal amount stated to be the
lesser of (i) such Domestic Swing Line Lender’s Domestic Swing Line Commitment
and (ii) the aggregate Outstanding Amount of Domestic Swing Line Loans at any
time advanced by the applicable Domestic Swing Line Lender. Upon the request of
any Domestic Swing Line Lender to Ryder made through the Administrative Agent,
Ryder shall execute and deliver to such Domestic Swing Line Lender (through the
Administrative Agent) a Domestic Swing Line Note. Ryder irrevocably authorizes
each Domestic Swing Line Lender to make or cause to be made, at or about the
time of the Drawdown Date of any Domestic Swing Line Loan or at the time of
receipt of any payment of principal on the Domestic Swing Line Note, an
appropriate notation on the grid attached to such Note or such Domestic Swing
Line Lender’s records reflecting the making of such Domestic Swing Line Loan or
(as the case may be) the receipt of such payment. The Outstanding Amount of the
Domestic Swing Line Loans set forth on such grid or such records shall be prima
facie evidence of the principal amount thereof owing and unpaid to such Domestic
Swing Line Lender, but the failure to record, or any error in so recording, any
such amount on such Note or such records shall not limit or otherwise affect the
actual amount of the obligations of Ryder hereunder or under the Domestic Swing
Line Note to make payments of principal of or interest on the Domestic Swing
Line Note when due.

(g) Repayment of Participations.

(i) At any time after any Domestic Bank has purchased and funded a risk
participation in a Domestic Swing Line Loan, if any Domestic Swing Line Lender
receives any payment on account of such Domestic Swing Line Loan, such Domestic
Swing Line Lender will distribute to such Domestic Bank (which may be through
the Administrative Agent) its pro rata share thereof based on such Bank’s
Domestic Commitment Percentage in the same funds as those received by such
Domestic Swing Line Lender.

(ii) If any payment received by a Domestic Swing Line Lender in respect of
principal or interest on any Domestic Swing Line Loan is required to be returned
by such Domestic Swing Line Lender under any of the circumstances described in
§15A (including pursuant to any settlement entered into by such Domestic Swing
Line Lender in its discretion), each Domestic Bank shall pay to such Domestic
Swing Line Lender its pro rata share thereof based on such Bank’s Domestic
Commitment Percentage on demand of such Domestic Swing Line Lender, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
obligations of the Domestic Banks under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

§2.13. The U.K. Swing Line.

(a) The U.K. Swing Line Loans. Subject to the terms and conditions hereinafter
set forth, upon notice by the U.K. Borrowers made to the U.K. Agent in
accordance with this §2.13, the U.K. Agent agrees to make loans to the U.K.
Borrowers (the “U.K. Swing Line Loans”) on any Business Day prior to the
Maturity Date in any of Dollars, Sterling or Euros in an aggregate principal
amount not to exceed $50,000,000 (or the Sterling Equivalent or Euro Equivalent
thereof) at any one time outstanding. Each U.K. Swing Line Loan shall be in a
minimum amount equal to £100,000 (or the Dollar Equivalent or Euro Equivalent
thereof) or an integral multiple thereof. Notwithstanding any other provisions
of this Agreement and in addition to the limit set forth above, at no time shall
the aggregate Outstanding Amount of all outstanding U.K. Swing Line Loans exceed
the remainder of (i)(A) the Total U.K. Commitment then in effect minus (B) the
sum of (1)

 

50



--------------------------------------------------------------------------------

the aggregate Outstanding Amount of all U.K. Loans denominated in Dollars, plus
(2) the aggregate Outstanding Amount of all U.K. Loans denominated in Sterling,
plus (3) the aggregate Outstanding Amount of all U.K. Loans denominated in
Euros, or (ii)(A) the U.K. Commitment of the U.K. Agent then in effect minus
(B) (1) the Outstanding Amount of the U.K. Loans denominated in Dollars owed to
the U.K. Agent, plus (2) the Outstanding Amount of U.K. Loans denominated in
Sterling owed to the U.K. Agent, plus (3) the Outstanding Amount of U.K. Loans
denominated in Euros owed to the U.K. Agent, plus (4) the Outstanding Amount of
U.K. Swing Line Loans; provided, that the U.K. Borrowers shall not use the
proceeds of any U.K. Swing Line Loan to refinance any outstanding U.K. Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the U.K. Borrowers may borrow under this §2.13, prepay or
repay under §2.11, and reborrow under this §2.13. Each U.K. Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a U.K. Swing Line
Loan, each U.K. Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the U.K. Agent a risk participation in
such U.K. Swing Line Loan in an amount equal to the product of such U.K. Bank’s
U.K. Commitment Percentage times the amount of such U.K. Swing Line Loan.
Notwithstanding the foregoing, the U.K. Agent shall not be under any obligation
to advance any U.K. Swing Line Loan if any Bank is at such time a Defaulting
Bank unless Cash Collateral is provided to the U.K. Agent as set forth in §2.15.
Any Cash Collateral provided under this Section shall be held and released
pursuant to the terms and provisions of such §2.15.

(b) Notice of Borrowing. When the U.K. Borrowers desire the U.K. Agent to make a
U.K. Swing Line Loan, they shall send to the U.K. Agent written notice
appropriately completed and signed by a Responsible Officer of the U.K.
Borrowers in the form of Exhibit G-2 hereto (or telephonic notice confirmed in a
writing in the form of Exhibit G-2 hereto) or such other form as may be approved
by the U.K. Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the U.K. Agent) of each U.K. Swing
Line Loan requested hereunder (a “U.K. Swing Line Loan Request”) not later than
12:00 p.m. (London time) on the proposed Drawdown Date of any U.K. Swing Line
Loan. Each such U.K. Swing Line Loan Request shall set forth the principal
amount of the proposed U.K. Swing Line Loan, the currency in which such U.K.
Swing Line Loan should be made and the Swing Line Loan Maturity Date relating to
such U.K. Swing Line Loan, which shall in no event be later than the Maturity
Date. Each U.K. Swing Line Loan Request shall be irrevocable and binding on the
U.K. Borrowers and shall obligate the U.K. Borrowers to borrow the U.K. Swing
Line Loan from the U.K. Agent on the proposed Drawdown Date thereof. Upon
satisfaction of the applicable conditions set forth in this Agreement, on the
proposed Drawdown Date the U.K. Agent shall make the U.K. Swing Line Loan
available to the U.K. Borrowers no later than 3:00 p.m. (London time) on the
proposed Drawdown Date by crediting the amount of the U.K. Swing Line Loan to
the account specified by the U.K. Borrowers; provided that the U.K. Agent shall
not advance any U.K. Swing Line Loans after it has received notice from any Bank
that a Default or Event of Default has occurred and stating that no new U.K.
Swing Line Loans are to be made until such Default or Event of Default has been
cured or waived in accordance with the provisions of this Agreement.

(c) Automatic U.K. Base Rate Loan Request. In the event that any U.K. Swing Line
Loan Request for a U.K. Swing Line Loan causes the aggregate Outstanding Amount
of U.K. Swing Line Loans to exceed $25,000,000 at any time (or the Sterling
Equivalent or Euro Equivalent thereof), concurrently with such U.K. Swing Line
Loan Request, the U.K. Borrowers shall also submit to the U.K. Agent a U.K. Loan
Request for U.K. Base Rate Loan to be made on the next Business Day in a
principal amount equal to the aggregate Outstanding Amount of U.K. Swing Line
Loans (provided that if the U.K. Borrowers fail to submit such U.K. Loan
Request, the parties agree that the U.K. Borrowers shall be deemed to make, and
each of the U.K. Borrowers hereby authorizes, an automatic concurrent request
for a U.K. Base Rate Loan to be made on the next

 

51



--------------------------------------------------------------------------------

Business Day in a principal amount equal to the aggregate Outstanding Amount of
U.K. Swing Line Loans (or the Sterling Equivalent or Euro Equivalent thereof))
and the proceeds of such U.K. Base Rate Loan shall be applied as set forth in
§2.13(e); provided that (i) the sum of (A) the Outstanding Amount of the U.K.
Loans denominated in Dollars, plus (B) the Outstanding Amount of the U.K. Loans
denominated in Sterling, plus (C) the Outstanding Amount of the U.K. Loans
denominated in Euros, shall not, at any time and after giving effect to all
amounts requested, exceed the Total U.K. Commitment, (ii) the sum of (A) the
Outstanding Amount of the U.K. Loans denominated in Dollars owed to a U.K. Bank,
plus (B) the Outstanding Amount of the U.K. Loans denominated in Sterling owed
to such U.K. Bank, plus (C) the Outstanding Amount of the U.K. Loans denominated
in Euros owed to such U.K. Bank, plus (D) the aggregate amount of such U.K.
Bank’s participation U.K. Swing Line Loans, shall not, at any time and after
giving effect to all amounts requested, exceed such U.K. Bank’s U.K. Commitment,
and (iii) the Total Outstandings shall not, at any time and after giving effect
to all amounts requested, exceed the Total Commitment.

(d) Interest on U.K. Swing Line Loans. Each U.K. Swing Line Loan shall be a U.K.
Base Rate Loan and, except as otherwise provided in §6.11 hereof, shall bear
interest from the Drawdown Date thereof until repaid in full at the rate per
annum equal to (i) the Lloyds-U.K. Sterling Reference Rate plus the Applicable
Margin on all Swing line Loans, with respect to each U.K. Swing Line Loan
denominated in Sterling, (ii) the U.K. Dollar Base Rate plus the Applicable
Margin on all Swing Line Loans, with respect to each U.K. Swing Line Loan
denominated in U.S. Dollars, and (iii) the Lloyds-U.K. Euro Reference Rate plus
the Applicable Margin on all Swing Line Loans, with respect to each U.K. Swing
Line Loan denominated in Euros, which shall, in each case, be paid on each
Interest Payment Date for U.K. Base Rate Loans and on the applicable Swing Line
Loan Maturity Date (or, if earlier, on the date of the termination in full of
the Total U.K. Commitment).

(e) Repayment of U.K. Swing Line Loans. The U.K. Borrowers shall repay each
outstanding U.K. Swing Line Loan on or prior to the Swing Line Loan Maturity
Date relating thereto (or, if earlier, on the date of the termination in full of
the Total U.K. Commitment); provided that the U.K. Borrowers shall repay the
aggregate Outstanding Amount of all U.K. Swing Line Loans at any time in excess
of $25,000,000 with the proceeds of the U.K. Base Rate Loan requested under
§2.13(c) (as the case may be), and each of the U.K. Borrowers hereby agrees to
apply, and each of the U.K. Borrowers hereby authorizes the U.K. Agent to apply,
such proceeds to the outstanding U.K. Swing Line Loans. Upon notice by the U.K.
Agent on any Business Day (i) following the Swing Line Loan Maturity Date
relating to each U.K. Swing Line Loan or (ii) at the option of the U.K. Agent,
after the occurrence of an Event of Default, each of the U.K. Banks hereby
agrees to make U.K. Loans to the U.K. Borrowers constituting U.K. Base Rate
Loans, on the next succeeding Business Day following such notice, in an amount
equal to such Bank’s U.K. Commitment Percentage of the aggregate Outstanding
Amount of all U.K. Swing Line Loans (and the U.K. Agent may apply Cash
Collateral available for such purpose with respect to the applicable Swing Line
Loan). The proceeds thereof shall be applied directly by the U.K. Agent to repay
outstanding U.K. Swing Line Loans and each of the U.K. Borrowers hereby
authorizes such application. Each U.K. Bank hereby absolutely, unconditionally
and irrevocably agrees to make such U.K. Loans upon one Business Days’ notice as
set forth above, notwithstanding (A) that the amount of such U.K. Loan may not
comply with the applicable minimums set forth herein, (B) the failure of the
U.K. Borrowers to meet the applicable conditions set forth in §11 or §12 hereof,
(C) the occurrence or continuance of a Default or an Event of Default hereunder,
(D) the Total U.K. Commitment in effect at such time, (E) any setoff,
counterclaim, recoupment, defense or other right which such U.K. Bank may have
against the U.K. Agent, the U.K. Borrowers or any other Person for any reason
whatsoever or (F) any other occurrence, event or condition, whether or not
similar

 

52



--------------------------------------------------------------------------------

to any of the foregoing. In the event that it is impracticable for such U.K.
Loan to be made for any reason on the date otherwise required above, then each
U.K. Bank hereby agrees that it shall forthwith purchase (as of the date such
U.K. Loan would have been made, but adjusted for any payments received from the
U.K. Borrowers on or after such date and prior to such purchase) from the U.K.
Agent, and the U.K. Agent shall sell to each U.K. Bank, such participations in
the U.K. Swing Line Loans (including all accrued and unpaid interest thereon)
outstanding as shall be necessary to cause the U.K. Banks to share in such U.K.
Swing Line Loans pro rata based on their respective U.K. Commitment Percentages
(without regard to any termination of the Total U.K. Commitment hereunder) by
making available to the U.K. Agent an amount equal to such U.K. Bank’s
participation in the U.K. Swing Line Loans. No such funding or risk
participations shall relieve or otherwise impair the obligation of the U.K.
Borrowers to repay U.K. Swing Line Loans, together with interest as provided
herein.

Until a Bank funds its U.K. Base Rate Loan or risk participation pursuant to
this §2.13(e) to refinance such Bank’s U.K. Commitment Percentage of any U.K.
Swing Line Loan, interest in respect of such pro rata share shall be solely for
the account of the U.K. Agent. The U.K. Agent shall be responsible for invoicing
the U.K. Borrowers for interest on the U.K. Swing Line Loans. The U.K. Borrowers
shall make all payments of principal and interest in respect of the U.K. Swing
Line Loans directly to the U.K. Agent.

If any U.K. Bank fails to make available to the U.K. Agent for the account of
the U.K. Agent any amount required to be paid by such U.K. Bank pursuant to the
foregoing provisions of this §2.13(e), the U.K. Agent shall be entitled to
recover from such U.K. Bank, on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the U.K. Agent at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the U.K. Agent
in connection with the foregoing. If such U.K. Bank pays such amount (with
interest and fees as aforesaid), the amount so paid (less all such
aforementioned interest and fees incurred by such U.K. Bank as a result of its
failure to pay the required amounts to the U.K. Agent) shall constitute such
U.K. Bank’s U.K. Base Rate Loan included in the relevant U.K. Base Rate
borrowing or funded participation in the relevant U.K. Swing Line Loan, as the
case may be. A certificate of the U.K. Agent submitted to any U.K. Bank with
respect to any amounts owing under this §2.13(e) shall be conclusive absent
manifest error.

(f) The U.K. Swing Line Note. The obligation of the U.K. Borrowers to repay the
U.K. Swing Line Loans made pursuant to this Agreement and to pay interest
thereon as set forth in this Agreement may be evidenced by a promissory note of
the U.K. Borrowers with appropriate insertions substantially in the form of
Exhibit A-6 attached hereto (the “U.K. Swing Line Note”), dated the Closing Date
and payable to the U.K. Agent in a principal amount stated to be the lesser of
(i) $50,000,000, or (ii) the aggregate principal amount of Swing Line Loans at
any time advanced by the U.K. Agent and outstanding thereunder. Upon the request
of the U.K. Agent to the U.K. Borrowers, the U.K. Borrowers shall execute and
deliver to the U.K. Agent a U.K. Swing Line Note. The U.K. Borrowers irrevocably
authorize the U.K. Agent to make or cause to be made, at or about the time of
the Drawdown Date of any U.K. Swing Line Loan or at the time of receipt of any
payment of principal on the U.K. Swing Line Note, an appropriate notation on the
grid attached to such Note or the U.K. Agent’s records reflecting the making of
such U.K. Swing Line Loan or (as the case may be) the receipt of such payment.
The Outstanding Amount of the U.K. Swing Line Loans set forth on such grid or
such records shall be prima facie evidence of the principal amount thereof owing
and unpaid to the U.K. Agent, but the failure to record, or any error in so
recording, any such amount on such Note or such records shall not limit or
otherwise affect the actual amount of the obligations of the U.K. Borrowers
hereunder or under the U.K. Swing Line Note to make payments of principal of or
interest on the U.K. Swing Line Note when due.

 

53



--------------------------------------------------------------------------------

(g) Repayment of Participations.

(i) At any time after any U.K. Bank has purchased and funded a risk
participation in a U.K. Swing Line Loan, if the U.K. Agent receives any payment
on account of such U.K. Swing Line Loan, the U.K. Agent will distribute to such
U.K. Bank its pro rata share thereof based on such Bank’s U.K. Commitment
Percentage in the same funds as those received by the U.K. Agent.

(ii) If any payment received by the U.K. Agent in respect of principal or
interest on any U.K. Swing Line Loan is required to be returned by the U.K.
Agent under any of the circumstances described in §15A (including pursuant to
any settlement entered into by the U.K. Agent in its discretion), each U.K. Bank
shall pay to the U.K. Agent its pro rata share thereof based on such U.K. Bank’s
U.K. Commitment Percentage on demand of the U.K. Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The obligations of the U.K. Banks
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

§2.14. The Canadian Swing Line.

(a) The Canadian Swing Line Loans. Subject to the terms and conditions
hereinafter set forth, upon notice by the Canadian Borrowers to the Canadian
Swing Line Lender in accordance with this §2.14, the Canadian Swing Line Lender
agrees to make loans to the Canadian Borrowers (the “Canadian Swing Line Loans”)
in Dollars or Canadian Dollars on any Business Day prior to the Maturity Date in
an aggregate principal amount not to exceed $50,000,000 (or the Canadian Dollar
Equivalent thereof) at any one time outstanding. Each Canadian Swing Line Loan
shall be in a minimum amount equal to $500,000 (or the Canadian Dollar
Equivalent thereof); provided that there shall be no minimum amount for any
Canadian Swing Line Loan which is advanced in order to fund an overdraft in the
Canadian Borrowers’ Canadian Dollar accounts maintained with Canadian Swing Line
Lender (as provided in §2.14(b) hereof). Notwithstanding any other provisions of
this Agreement and in addition to the limit set forth above, at no time shall
the aggregate Outstanding Amount of all Canadian Swing Line Loans exceed (i) the
Total Canadian Commitment then in effect minus (ii) the sum of (A) the aggregate
Outstanding Amount of all Canadian Loans denominated in U.S. Dollars, plus
(B) the Outstanding Amount of all Canadian Loans denominated in Canadian
Dollars, plus (C) the Outstanding Amount of Bankers’ Acceptances; provided, that
the Canadian Borrowers shall not use the proceeds of any Canadian Swing Line
Loan to refinance any outstanding Canadian Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Canadian
Borrowers may borrow under this §2.14, prepay or repay under §2.11, and reborrow
under this §2.14. Each Canadian Swing Line Loan shall be a Canadian Base Rate
Loan. Immediately upon the making of a Canadian Swing Line Loan, each Canadian
Bank shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Canadian Swing Line Lender a risk participation in such
Canadian Swing Line Loan in an amount equal to the product of such Canadian
Bank’s Canadian Commitment Percentage times the amount of such Canadian Swing
Line Loan. Notwithstanding the foregoing, the Canadian Swing Line Lender shall
not be under any obligation to advance any Canadian Swing Line Loan if any Bank
is at such time a Defaulting Bank unless Cash Collateral is provided to the
Canadian Swing Line Lender as set forth in §2.15. Any Cash Collateral provided
under this Section shall be held and released pursuant to the terms and
provisions of such §2.15.

 

54



--------------------------------------------------------------------------------

(b) Notice of Borrowing. When the Canadian Borrowers desire the Canadian Swing
Line Lender to make a Canadian Swing Line Loan, they shall send to the Canadian
Swing Line Lender written notice appropriately completed and signed by a
Responsible Officer of the Canadian Borrowers in the form of Exhibit G-3 hereto
(or telephonic notice confirmed in a writing in the form of Exhibit G-3 hereto)
or such other form as may be approved by the Canadian Swing Line Lender
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Canadian Swing Line Lender) of each Canadian Swing
Line Loan requested hereunder (a “Canadian Swing Line Loan Request”) not later
than 2:00 p.m. (Toronto time) on the proposed Drawdown Date of any Canadian
Swing Line Loan. Each such Canadian Swing Line Loan Request shall set forth the
principal amount of the proposed Canadian Swing Line Loan, the currency in which
such Canadian Swing Line Loan shall be made and the Swing Line Loan Maturity
Date relating to such Canadian Swing Line Loan, which shall in no event be later
than the Maturity Date. In addition, in the event that the Canadian Borrowers
cause an overdraft in the net position of all its Canadian Dollar accounts
maintained with the Canadian Agent, the Canadian Borrowers shall be deemed to
have requested a Canadian Swing Line Loan (subject to the terms and conditions
set forth in this §2.14 and in §11 and §12, to the extent applicable) in the
amount of such overdraft. Each Canadian Swing Line Loan Request shall be
irrevocable and binding on the Canadian Borrowers and shall obligate the
Canadian Borrowers to borrow the Canadian Swing Line Loan from the Canadian
Swing Line Lender on the proposed Drawdown Date thereof. Upon satisfaction of
the applicable conditions set forth in this Agreement, on the proposed Drawdown
Date the Canadian Swing Line Lender shall make the Canadian Swing Line Loan
available to the Canadian Borrowers no later than 3:00 p.m. (Toronto time) on
the proposed Drawdown Date by crediting the amount of the Canadian Swing Line
Loan to the account specified by the Canadian Borrowers; provided that the
Canadian Swing Line Lender shall not advance any Canadian Swing Line Loans after
it has received notice from any Bank that a Default or Event of Default has
occurred and stating that no new Canadian Swing Line Loans are to be made until
such Default or Event of Default has been cured or waived in accordance with the
provisions of this Agreement.

(c) Automatic Canadian Base Rate Loan Request. In the event that any Canadian
Swing Line Loan Request for a Canadian Swing Line Loan causes the aggregate
Outstanding Amount of Canadian Swing Line Loans to exceed $25,000,000 (or the
Canadian Dollar Equivalent thereof) at any time, concurrently with such Canadian
Swing Line Loan Request, the Canadian Borrowers shall also submit to the
Canadian Agent a Canadian Loan Request for a Canadian Base Rate Loan to be made
on the next Business Day in a principal amount equal to the aggregate
Outstanding Amount of Canadian Swing Line Loans (provided that if the Canadian
Borrowers fail to submit such Canadian Loan Request, the parties agree that each
of the Canadian Borrowers shall be deemed to make, and each of the Canadian
Borrowers hereby authorizes, an automatic concurrent request for a Canadian Base
Rate Loan to be made on the next Business Day in a principal amount equal to the
aggregate Outstanding Amount of Canadian Swing Line Loans (or the Canadian
Dollar Equivalent thereof)), and the proceeds of such Canadian Base Rate Loan
shall be applied as set forth in §2.14(e); provided that (i) the sum of (A) the
Outstanding Amount of the Canadian Loans denominated in Dollars, plus (B) the
Outstanding Amount of the Canadian Loans denominated in Canadian Dollars, plus
(C) the Outstanding Amount of Bankers’ Acceptances then outstanding, shall not,
at any time and after giving effect to all amounts requested, exceed the Total
Canadian Commitment, (ii) the sum of (A) the Outstanding Amount of the Canadian
Loans denominated in Dollars owed to a Canadian Bank, plus (B) the Outstanding
Amount of the Canadian Loans denominated in Canadian Dollars owed to such
Canadian Bank, plus (C) the Outstanding Amount of Bankers’ Acceptances purchased
by such Canadian Bank, plus (D) the

 

55



--------------------------------------------------------------------------------

aggregate amount of such Canadian Bank’s participation in Canadian Swing Line
Loans, shall not, at any time and after giving effect to all amounts requested,
exceed such Canadian Bank’s Canadian Commitment, and (iii) the Total
Outstandings shall not, at any time and after giving effect to all amounts
requested, exceed the Total Commitment.

(d) Interest on Canadian Swing Line Loans. Each Canadian Swing Line Loan shall
be a Canadian Base Rate Loan and, except as otherwise provided in §6.11 hereof,
shall bear interest from the Drawdown Date thereof until repaid in full at the
rate per annum equal to the Canadian Prime Rate plus the Applicable Margin on
all Swing Line Loans, with respect to each Canadian Swing Line Loan denominated
in Canadian Dollars, and the Canadian Base Rate plus the Applicable Margin on
all Swing Line Loans with respect to each Canadian Swing Line Loan denominated
in U.S. Dollars, which shall be paid on each Interest Payment Date for Canadian
Base Rate Loans and on the applicable Swing Line Loan Maturity Date (or, if
earlier, on the date of the termination in full of the Total Canadian
Commitment).

(e) Repayment of Canadian Swing Line Loans. The Canadian Borrowers shall repay
each outstanding Canadian Swing Line Loan on or prior to the Swing Line Loan
Maturity Date relating thereto (or, if earlier, on the date of the termination
in full of the Total Canadian Commitment); provided that the Canadian Borrowers
shall repay the aggregate Outstanding Amount of any Canadian Swing Line Loans at
any time in excess of $25,000,000 with the proceeds of the Canadian Base Rate
Loan requested under §2.14(c) (as the case may be), and each of the Canadian
Borrowers agrees to apply and each of the Canadian Borrowers hereby authorizes
the Canadian Agent and the Canadian Swing Line Lender to apply, such proceeds to
the outstanding Canadian Swing Line Loans. Upon notice by the Canadian Swing
Line Lender on any Business Day (i) following the Swing Line Loan Maturity Date
relating to each Canadian Swing Line Loan or (ii) at the option of the Canadian
Swing Line Lender, after the occurrence of an Event of Default, each of the
Canadian Banks hereby agrees to make Canadian Loans to the Canadian Borrowers
constituting Canadian Base Rate Loans, on the next succeeding Business Day
following such notice, in an amount equal to such Bank’s Canadian Commitment
Percentage of the aggregate Outstanding Amount of all Canadian Swing Line Loans
(and the Canadian Agent may apply Cash Collateral available for such purpose
with respect to the applicable Swing Line Loan). The proceeds thereof shall be
applied directly by the Canadian Agent to repay outstanding Canadian Swing Line
Loans and each of the Canadian Borrowers hereby authorizes such application.
Each Canadian Bank hereby absolutely, unconditionally and irrevocably agrees to
make such Canadian Loans upon one Business Days’ notice as set forth above,
notwithstanding (A) that the amount of such Canadian Loan may not comply with
the applicable minimums set forth herein, (B) the failure of the Canadian
Borrowers to meet the applicable conditions set forth in §11 or §12 hereof,
(C) the occurrence or continuance of a Default or an Event of Default hereunder,
(D) the Total Canadian Commitment in effect at such time, (E) any setoff,
counterclaim, recoupment, defense or other right which such Canadian Bank may
have against the Canadian Swing Line Lender, the Canadian Borrowers or any other
Person for any reason whatsoever or (F) any other occurrence, event or
condition, whether or not similar to any of the foregoing. In the event that it
is impracticable for such Canadian Loan to be made for any reason on the date
otherwise required above, then each Canadian Bank hereby agrees that it shall
forthwith purchase (as of the date such Canadian Loan would have been made, but
adjusted for any payments received from the Canadian Borrowers on or after such
date and prior to such purchase) from the Canadian Swing Line Lender, and the
Canadian Swing Line Lender shall sell to each Canadian Bank, such participations
in the Canadian Swing Line Loans (including all accrued and unpaid interest
thereon) outstanding as shall be necessary to cause the Canadian Banks to share
in such Canadian Swing Line Loans pro rata based on their respective Canadian
Commitment Percentages (without regard to any termination of the Total Canadian
Commitment hereunder) by making available to the Canadian Agent an amount equal
to such Bank’s participation in the Canadian Swing Line Loans. No such funding
or risk participations shall relieve or otherwise impair the obligation of the
Canadian Borrowers to repay Canadian Swing Line Loans, together with interest as
provided herein.

 

56



--------------------------------------------------------------------------------

Until a Bank funds its Canadian Base Rate Loan or risk participation pursuant to
this §2.14(e) to refinance such Bank’s Canadian Commitment Percentage of any
Canadian Swing Line Loan, interest in respect of such pro rata share shall be
solely for the account of the Canadian Swing Line Lender. The Canadian Agent
shall be responsible for invoicing the Canadian Borrowers for interest on the
Canadian Swing Line Loans. The Canadian Borrowers shall make all payments of
principal and interest in respect of the Canadian Swing Line Loans directly to
the Canadian Agent.

If any Canadian Bank fails to make available to the Canadian Agent for the
account of the Canadian Swing Line Lender any amount required to be paid by such
Canadian Bank pursuant to the foregoing provisions of this §2.14(e), the
Canadian Agent for the account of the Canadian Swing Line Lender shall be
entitled to recover from such Canadian Bank, on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Canadian Agent at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Canadian Agent in connection with the foregoing. If such Canadian Bank
pays such amount (with interest and fees as aforesaid), the amount so paid (less
all such aforementioned interest and fees incurred by such Canadian Bank as a
result of its failure to pay the required amounts to the Canadian Agent for the
account of the Canadian Swing Line Lender) shall constitute such Canadian Bank’s
Canadian Base Rate Loan included in the relevant Canadian Base Rate borrowing or
funded participation in the relevant Canadian Swing Line Loan, as the case may
be. A certificate of the Canadian Agent submitted to any Canadian Bank with
respect to any amounts owing under this §2.14(e) shall be conclusive absent
manifest error.

(f) The Canadian Swing Line Note. The obligation of the Canadian Borrowers to
repay the Canadian Swing Line Loans made pursuant to this Agreement and to pay
interest thereon as set forth in this Agreement may be evidenced by a promissory
note of the Canadian Borrowers with appropriate insertions substantially in the
form of Exhibit A-7 attached hereto (the “Canadian Swing Line Note”), dated the
Closing Date and payable to the Canadian Swing Line Lender in a principal amount
stated to be the lesser of (i) $50,000,000, or (ii) the aggregate principal
amount of Canadian Swing Line Loans at any time advanced by the Canadian Swing
Line Lender and outstanding thereunder. Upon the request of the Canadian Swing
Line Lender to the Canadian Borrowers, the Canadian Borrowers shall execute and
deliver to the Canadian Swing Line Lender a Canadian Swing Line Note. The
Canadian Borrowers irrevocably authorize the Canadian Swing Line Lender to make
or cause to be made, at or about the time of the Drawdown Date of any Canadian
Swing Line Loan or at the time of receipt of any payment of principal on the
Canadian Swing Line Note, an appropriate notation on the grid attached to such
Note or the Canadian Agent’s records reflecting the making of such Canadian
Swing Line Loan or (as the case may be) the receipt of such payment. The
Outstanding Amount of the Canadian Swing Line Loans set forth on such grid or
such records shall be prima facie evidence of the principal amount thereof owing
and unpaid to the Canadian Agent, but the failure to record, or any error in so
recording, any such amount on such Note or such records shall not limit or
otherwise affect the actual amount of the obligations of the Canadian Borrowers
hereunder or under the Canadian Swing Line Note to make payments of principal of
or interest on the Canadian Swing Line Note when due.

 

57



--------------------------------------------------------------------------------

(g) Repayment of Participations.

(i) At any time after any Canadian Bank has purchased and funded a risk
participation in a Canadian Swing Line Loan, if the Canadian Swing Line Lender
receives any payment on account of such Canadian Swing Line Loan, the Canadian
Swing Line Lender (which may be through the Canadian Agent) will distribute to
such Canadian Bank its pro rata share thereof based on such Bank’s Canadian
Commitment Percentage in the same funds as those received by the Canadian Swing
Line Lender.

(ii) If any payment received by the Canadian Swing Line Lender in respect of
principal or interest on any Canadian Swing Line Loan is required to be returned
by the Canadian Swing Line Lender under any of the circumstances described in
§15A (including pursuant to any settlement entered into by the Canadian Swing
Line Lender in its discretion), each Canadian Bank shall pay to the Canadian
Swing Line Lender its pro rata share thereof based on such Bank’s Canadian
Commitment Percentage on demand of the Canadian Swing Line Lender, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. The obligations of the
Canadian Banks under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

§2.15. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the Issuing Bank (i) if the Issuing Bank has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing (pursuant to the terms and conditions of §4.3), or (ii) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, Ryder shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Borrowings and all L/C Obligations, as applicable.
At any time that there shall exist a Defaulting Bank, immediately upon the
request of an Agent, the Issuing Bank or a Swing Line Lender, the Borrowers
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to §2.16(a)(iv)
and any Cash Collateral provided by the Defaulting Bank).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The applicable
Borrowers (other than the U.K. Borrowers), and to the extent provided by any
Bank, such Bank, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank and the Banks (including the Swing Line Lenders, as applicable), and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to §2.15(c). Any Cash Collateral provided by a U.K. Borrower shall be
effected pursuant to terms and documentation reasonably acceptable to the U.K.
Agent. If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than (i) the amount any Borrower is required to provide as Cash Collateral
pursuant to §2.15(a) or (ii) the applicable Fronting Exposure and other
obligations secured thereby that a Defaulting Bank is required hereunder to Cash
Collateralize, the Borrowers or the relevant Defaulting Bank, as applicable,
will, promptly upon demand by the Administrative Agent, provide to the
Administrative Agent additional Cash Collateral in respect of its obligations to
provide such Cash Collateral in an amount sufficient to eliminate such
deficiency.

 

58



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this §2.15 or §2.11, §2.12,
§2.13, §2.14, §2.16, §4 or §13.1 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Bank, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or for other obligations shall be released promptly to
the provider of such Cash Collateral as follows: (i)(A) to a Defaulting Bank
following the elimination of the applicable Fronting Exposure so secured or
elimination of the other obligations giving rise thereto as a result of the
termination of such Bank’s status as a Defaulting Bank (or, as appropriate, its
assignee following compliance with §21.2(f)) and (B) to the applicable
Borrower(s) following the elimination of the applicable Fronting Exposure so
secured or elimination of the other obligations giving rise thereto, as
applicable, including, without limitation, by the termination of Defaulting Bank
status of the applicable Bank (or, as appropriate, its assignee following
compliance with §21.2(f)), or upon (1) the advance by a Defaulting Bank of its
Commitment Percentage of the Base Rate Loan advanced to refinance a Swing Line
Loan (it being understood that such Defaulting Bank’s advance of such Base Rate
Loan shall be applied to refinance the relevant Swing Line Loan) or (2) the
funding by a Defaulting Bank of the portion of any participations in L/C
Obligations required to be funded by such Bank, in the case of clauses (i)(B)(1)
and (i)(B)(2) of this subsection (d), together with any interest thereon, or
(ii) when there exists excess Cash Collateral for the purpose for which it was
provided, as determined in good faith by the Administrative Agent (with such
excess Cash Collateral to be released as follows in the event that such
Borrower(s) and such Defaulting Bank each provided Cash Collateral for such
particular purpose: first, to the applicable Borrower(s) up to the amount of
Cash Collateral provided by such Borrower(s); and then to the applicable
Defaulting Bank); provided, however, (x) that Cash Collateral furnished by or on
behalf of a Borrower shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this §2.15), and
(y) the Person providing Cash Collateral and the Issuing Bank or the applicable
Swing Line Lender, as applicable, may all mutually agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

§2.16. Defaulting Banks.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Bank, then, until such time as that
Bank is no longer a Defaulting Bank, to the extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in §17.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by an Agent hereunder for the account of that Defaulting Bank
(whether voluntary or mandatory, at maturity or otherwise, and including any
amounts made available to such Agent by that Defaulting Bank pursuant to §2.17
or §14, as applicable), shall be applied at such time or times as may be
determined by the Agents as follows: first, to the payment of any amounts owing
by that Defaulting Bank to the Agents hereunder; second, to the payment on a pro
rata basis of any amounts owing by that

 

59



--------------------------------------------------------------------------------

Defaulting Bank to the Issuing Bank or the Swing Line Lenders hereunder; third,
if so determined by the applicable Agent(s) or requested by the Issuing Bank or
the applicable Swing Line Lender, to be held as Cash Collateral for future
funding obligations of that Defaulting Bank of any participation in any Swing
Line Loan or Letter of Credit; fourth, as Ryder may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Bank has failed to fund its portion thereof as required by
this Agreement, as determined by the applicable Agent(s); fifth, if so
determined by the applicable Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Bank to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Banks, the Issuing Bank or Swing Line
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Bank, the Issuing Bank or any Swing Line Lender against that
Defaulting Bank as a result of that Defaulting Bank’s breach of its obligations
under this Agreement; seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrowers as a result of any judgment
of a court of competent jurisdiction obtained by the Borrowers against that
Defaulting Bank as a result of that Defaulting Bank’s breach of its obligations
under this Agreement; and eighth, to that Defaulting Bank or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans or L/C Borrowings in respect
of which that Defaulting Bank has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in §12 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Banks on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Bank. Any payments, prepayments or other
amounts paid or payable to a Defaulting Bank that are applied (or held) to pay
amounts owed by a Defaulting Bank or to post Cash Collateral pursuant to this
§2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Bank, and
each Bank irrevocably consents hereto.

(iii) Certain Fees. Each Defaulting Bank (A) shall be entitled to receive any
Facility Fee pursuant to §2.2 for any period during which that Bank is a
Defaulting Bank only to extent allocable to the sum of (1) the Outstanding
Amount of the Loans funded by it and (2) its applicable Commitment Percentage of
the stated amount of Letters of Credit and Swing Line Loans for which it has
provided Cash Collateral pursuant to §2.12, §2.13, §2.14, §2.15, §2.16(a)(ii) or
§4, as applicable (and, with respect to all or any part of the Commitment
Percentage that has not been Cash Collateralized by such Defaulting Bank, the
applicable Borrowers shall (x) instead be required to pay to each of the Issuing
Bank and the applicable Swing Line Lenders, as applicable, the amount of such
fee allocable to it in accordance with the percentage of such Defaulting Bank’s
participation obligation that has been reallocated to it and (y) not be required
to pay the remaining amount of such fee that otherwise would have been required
to have been paid to that Defaulting Bank in respect of the Fronting Exposure
arising from that Defaulting Bank), and (B) shall be limited in its right to
receive Letter of Credit Fees as provided in §4.9.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Bank, for purposes of computing the
amount of the obligation of each non-Defaulting Bank to acquire, refinance or
fund participations in Letters of Credit or applicable Swing Line Loans pursuant
to §2.12, §2.13, §2.14 and §4, as applicable, the “Commitment Percentage” of
each non-Defaulting Bank shall be computed without giving effect to the
Commitment of that Defaulting Bank; provided, that, (A) each such reallocation
shall be given effect only if, at the date the

 

60



--------------------------------------------------------------------------------

applicable Bank becomes a Defaulting Bank, no Default or Event of Default
exists; and (B) the aggregate obligation of each non-Defaulting Bank to acquire,
refinance or fund participations in Letters of Credit and the applicable Swing
Line Loans shall not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Bank minus (2) the aggregate Outstanding
Amount of the Loans of that Bank. Subject to §34, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Bank arising from that Bank having become a Defaulting Bank,
including any claim of a non-Defaulting Bank as a result of such non-Defaulting
Bank’s increased exposure following such reallocation.

(b) Defaulting Bank Cure. If Ryder, the applicable Agents, the applicable Swing
Line Lenders and the Issuing Bank, if applicable, agree in writing in their sole
discretion that a Defaulting Bank should no longer be deemed to be a Defaulting
Bank, the applicable Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Bank will, to the extent applicable, purchase that portion of
outstanding Loans of the other Banks or take such other actions as the
applicable Agents may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and applicable Swing Line Loans
to be held on a pro rata basis by the Banks in accordance with their Commitment
Percentages (without giving effect to §2.16(a)(iv)), whereupon that Bank will
cease to be a Defaulting Bank; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the applicable Borrower while that Bank was a Defaulting Bank; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Bank to Bank will constitute a
waiver or release of any claim of any party hereunder arising from that Bank’s
having been a Defaulting Bank.

§2.17. Sharing of Payments by Banks. Except to the extent set forth in §14 with
regard to Defaulting Banks, if any Bank shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Bank’s receiving
payment of a proportion of the aggregate amount of such Loans or participations
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Bank receiving such greater proportion shall (a) notify the
applicable Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Banks, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the Banks
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and other amounts owing them; provided that:
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section shall not be construed to apply to (A) any payment made by or on behalf
of any Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Bank), (B) the application of Cash Collateral provided for in §2.15,
or (C) any payment obtained by a Bank as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrowers or any Affiliate thereof (as to which the provisions
of this Section shall apply). Each of the Borrowers consents to the foregoing
and agrees, to the extent it may effectively do so under applicable Law, that
any Bank acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Bank were a direct creditor of such
Borrower in the amount of such participation.

 

61



--------------------------------------------------------------------------------

§2.18. Lending Offices. Without limiting the obligations of any Bank or any
Borrower under §6.2 hereof, each Bank may fund any Loan, each Canadian Bank may
accept or purchase any Bankers’ Acceptance and the Issuing Bank may issue,
amend, extend or renew any Letter of Credit, in each case, through any Lending
Office (as hereinafter defined); provided that the exercise of this option shall
not affect the obligation of any Borrower to repay any Obligation in accordance
with the terms of this Agreement. As used herein, “Lending Office” means, as to
any Bank or the Issuing Bank, the office or offices of such Bank or the Issuing
Bank described as such in such Bank’s Administrative Questionnaire (or, in the
case of the Issuing Bank, the Administrative Questionnaire of the Bank acting as
the Issuing Bank), or such other office or offices as a Bank or the Issuing Bank
may from time to time notify Ryder and the Agents, which office may include any
Affiliate of such Bank or the Issuing Bank, or any domestic or foreign branch of
such Bank, the Issuing Bank or such Affiliate. For purposes of this Agreement,
Bank of America Merrill Lynch International Limited is a designated Affiliate of
Bank of America, it being understood and agreed that (a) Bank of America Merrill
Lynch International Limited shall include its successor in title Bank of America
Merrill Lynch International Designated Activity Company (including, without
limitation, its branches) pursuant to and with effect from the merger between
Bank of America Merrill Lynch International Limited and Bank of America Merrill
Lynch International Designated Activity Company that takes effect in accordance
with Chapter II, Title II of Directive (EU) 2017/1132 (which repeals and
codifies the Cross-Border Mergers Directive (2005/56/EC)), as implemented in the
United Kingdom and Ireland, and (b) a transfer of rights and obligations from
Bank of America Merrill Lynch International Limited to Bank of America Merrill
Lynch International Designated Activity Company pursuant to such merger shall be
permitted. Unless the context otherwise requires each reference to a Bank and
the Issuing Bank shall include its applicable Lending Office.

§2.19. Extension of Maturity Date.

(a) Requests for Extension. The Borrowers may, by sending an Extension Letter to
the Agents (who shall promptly notify the Banks) no earlier than sixty (60) days
and no later than forty-five (45) days prior to any anniversary of the Closing
Date (each such anniversary of the Closing Date being an “Anniversary Date”),
request that each Bank extend such Bank’s then-existing Scheduled Maturity Date
(with respect to each Bank, such Bank’s “Current Maturity Date”) for one year;
provided, that, no more than two Extension Letters may be submitted by the
Borrowers during the term of this Agreement.

(b) Bank Elections to Extend. Each Bank, acting in its sole discretion, shall,
by notice to the Agents given promptly after such Bank’s receipt of an Extension
Letter and, in any event, no later than thirty (30) days prior to the applicable
Anniversary Date (the “Notice Date”), advise the Agents whether such Bank agrees
to such extension (each Bank that determines not to so extend its Scheduled
Maturity Date being referred to herein as a “Non-Extending Bank”); provided,
that, any Bank that does not so advise the Agents on or before the applicable
Notice Date shall be deemed to be a Non-Extending Bank. For the avoidance of
doubt, (i) the election of any Bank to agree to such extension shall not
obligate any other Bank to so agree, and (ii) each Non-Extending Bank shall be
required to maintain its original Commitments pursuant to the terms and
conditions contained herein to and including such Non-Extending Bank’s
then-existing Scheduled Maturity Date (without giving effect to such extension).

(c) Notification by Agents. The Agents shall notify the Borrowers of each Bank’s
determination under §2.19(b) no later than the date that is twenty-five
(25) days prior to the applicable Anniversary Date (or, if such date is not a
Business Day, on the next preceding Business Day).

 

62



--------------------------------------------------------------------------------

(d) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Banks that have agreed so to extend their Current Maturity Date (each, an
“Extending Bank”) shall be more than fifty percent (50%) of the Total
Commitments in effect immediately prior to the applicable Anniversary Date,
then, subject to the satisfaction of the conditions set forth in §2.19(f),
effective as of the applicable Anniversary Date, the Scheduled Maturity Date of
each Extending Bank shall be extended to the date falling one year after the
Current Maturity Date of each Extending Bank (except that, if such date is not a
Business Day, such Scheduled Maturity Date as so extended shall be the next
preceding Business Day).

(e) Replacement of Non-Extending Banks. Subject to the satisfaction of the
minimum extension requirement in §2.19(d) and the other conditions to the
effectiveness of any such extension set forth in §2.19(f), the Borrowers shall
have the right (but not the obligation), in their sole discretion, to, no later
than the date that occurs sixty (60) days following the applicable Anniversary
Date, elect to replace any Non-Extending Bank by causing such Non-Extending Bank
to assign and delegate, without recourse, its interests, rights and obligations
as a Bank under this Agreement and the related Loan Documents to one or more
existing Banks or Eligible Assignees (provided that (x) the applicable existing
Bank or Eligible Assignee agrees to the extension of such Non-Extending Bank’s
then-existing Scheduled Maturity Date requested by the Borrowers in the
applicable Extension Letter, and (y) all accrued interest, fees and other
amounts payable to such Non-Extending Bank hereunder and under the other Loan
Documents shall be paid to such Non-Extending Bank in connection with such
assignment).

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of each Extending Bank’s then-existing Scheduled Maturity Date
pursuant to this §2.19 shall not be effective with respect to any Extending Bank
unless, on the applicable Anniversary Date: (i) no Default or Event of Default
shall exist or be continuing either prior to or after giving effect thereto, and
(ii) the representations and warranties contained in §7.1, §7.2, §7.6(a), §7.9,
§7.10, §7.14, §7.17, §7.18 and §7A shall be true at and as of the time of the
effective date of such extension, with the same effect as if made at and as of
that time (except to the extent of changes resulting from transactions
contemplated or permitted by this Agreement and changes occurring in the
ordinary course of business which singly or in the aggregate are not materially
adverse to the business, assets or financial condition of Ryder and its
Consolidated Subsidiaries, taken as a whole, or to the extent that such
representations and warranties relate expressly and solely to an earlier date).

(g) Conflicting Provisions. This §2.19 shall supersede any provisions in §2.17
or §17 to the contrary.

§3. BANKERS’ ACCEPTANCES.

§3.1. Acceptance and Purchase. Subject to the terms and conditions hereof, each
Canadian Bank severally agrees to accept and purchase Bankers’ Acceptances drawn
upon it by the Canadian Borrowers denominated in Canadian Dollars. The Canadian
Borrowers shall notify the Canadian Agent by irrevocable written notice (each a
“Bankers’ Acceptance Notice”) by 11:00 a.m. (Toronto time) within one
(1) Canadian Business Day of the date of any borrowing by way of Bankers’
Acceptances. Each borrowing by way of Bankers’ Acceptances shall be in a minimum
aggregate face amount of C$3,000,000 or an integral multiple of C$100,000
thereof. The face amount of each Bankers’ Acceptance shall be C$100,000 or any
integral multiple thereof. Each Bankers’ Acceptance Notice shall be in the form
of Exhibit F. In no event shall (i) the Dollar Equivalent of the aggregate face
amount of all outstanding Bankers’ Acceptances exceed the remainder of (A) the
Total Canadian Commitment minus (B) the sum of (1) the Outstanding Amount of all
Canadian Loans denominated in U.S. Dollars, plus (2) the Outstanding Amount of
all Canadian Loans denominated in Canadian Dollars, (ii) the sum of (A) the
Outstanding Amount of the Canadian Loans denominated in Dollars owed to a
Canadian Bank, plus (B) the Outstanding Amount of

 

63



--------------------------------------------------------------------------------

the Canadian Loans denominated in Canadian Dollars owed to such Canadian Bank,
plus (C) the Outstanding Amount of Bankers’ Acceptances purchased by such
Canadian Bank, plus (D) the aggregate amount of such Canadian Bank’s
participation in Canadian Swing Line Loans, at any time and after giving effect
to all amounts requested, exceed such Canadian Bank’s Canadian Commitment, and
(iii) the Total Outstandings, at any time and after giving effect to all amounts
requested, exceed the Total Commitment.

(a) Term. Each Bankers’ Acceptance shall be issued and shall mature on a
Canadian Business Day. Each Bankers’ Acceptance shall have a term of 1, 2, 3 or
6 months, shall mature no later than five (5) days prior to the Maturity Date,
and shall be in form and substance reasonably satisfactory to the Canadian Bank
which is accepting such Bankers’ Acceptance.

(b) Bankers’ Acceptances in Blank. To facilitate the acceptance of Bankers’
Acceptances under this Agreement, the Canadian Borrowers shall, upon execution
of this Agreement and from time to time as required, provide to the Canadian
Agent bills of exchange or depository bills, in form satisfactory to the
Canadian Agent, duly executed and endorsed in blank by the Canadian Borrowers in
quantities sufficient for each Canadian Bank to fulfill its obligations
hereunder. In addition, the Canadian Borrowers hereby appoint each Canadian Bank
as its attorney to sign and endorse on its behalf, in handwriting or by
facsimile or mechanical signature as and when deemed necessary by such Canadian
Bank, blank forms of Bankers’ Acceptances. The Canadian Borrowers recognize and
agree that all Bankers’ Acceptances signed and/or endorsed on its behalf by a
Canadian Bank shall bind the Canadian Borrowers as fully and effectually as if
signed in the handwriting of and duly issued by the proper signing officers of
the Canadian Borrowers. Each Canadian Bank is hereby authorized to issue such
Bankers’ Acceptances endorsed in blank in such face amounts as may be determined
by such Canadian Bank; provided that the aggregate amount thereof is equal to
the aggregate amount of Bankers’ Acceptances required to be accepted and
purchased by such Bank pursuant to clause (d) below. No Canadian Bank shall be
responsible or liable for its failure to accept a Bankers’ Acceptance if the
cause of such failure is, in whole or in part, due to the failure of the
Canadian Borrowers to provide duly executed and endorsed bills of exchange or
depository bills to the Canadian Agent on a timely basis nor shall any Canadian
Bank or the Canadian Agent be liable for any damage, loss or other claim arising
by reason of any loss or improper use of any such instrument except loss or
improper use arising by reason of the gross negligence or willful misconduct of
such Bank or the Canadian Agent, its officers, employees, agents or
representatives. Each Canadian Bank shall maintain a record with respect to
Bankers’ Acceptances (i) received by it from the Canadian Agent in blank
hereunder, (ii) voided by it for any reason, (iii) accepted by it hereunder,
(iv) purchased by it hereunder, and (v) cancelled at their respective
maturities. Each Canadian Bank further agrees to retain such records in the
manner and for the statutory periods provided in the various Canadian provincial
or federal statutes and regulations which apply to such Canadian Bank.

(c) Depository Bills. All Bankers’ Acceptances accepted by the Canadian Bank
issued in the form of a depository bill (as defined in the Depository Bills and
Notes Act (Canada) (“DBNA”)) shall be deposited with the Canadian Depository for
Securities and shall be made payable to CDS & Co. In order to give effect to the
foregoing, the Canadian Agent may, acting reasonably, establish and notify the
Canadian Borrowers and the other Canadian Banks of any additional procedures,
consistent with the terms of this Agreement and the requirements, of the DBNA,
as are reasonably necessary to accomplish the parties intention, including,
without limitation: (i) inserting a phrase in the drafts held by the Canadian
Agent to the effect that the Bankers’ Acceptance is issued pursuant to the DBNA;
(ii) removing any reference to authentication of a Bankers’ Acceptance; and
(iii) removing any reference to the bearer of the depository bill.

 

64



--------------------------------------------------------------------------------

(d) Execution of Bankers’ Acceptances. Bills of exchange or depository bills of
the Canadian Borrowers to be accepted as Bankers’ Acceptances hereunder shall be
duly executed by one or more duly authorized officers on behalf of the Canadian
Borrowers. Notwithstanding that any person whose signature appears on any
Bankers’ Acceptance as a signatory for the Canadian Borrowers may no longer be
an authorized signatory for the Canadian Borrowers at the date of issuance of a
Bankers’ Acceptance, such signature shall nevertheless be valid and sufficient
for all purposes as if such authority had remained in force at the time of such
issuance and any such Bankers’ Acceptance so signed shall be binding on the
Canadian Borrowers. As a condition precedent to each Canadian Bank’s obligation
to accept and, if applicable, purchase Bankers’ Acceptances hereunder, each of
the Canadian Borrowers hereby agrees to the Power of Attorney Terms – Bankers’
Acceptances set out in Annex A hereto and hereby grants to each Canadian Bank a
power of attorney on the terms set out in such Annex A; provided that if either
of the Canadian Borrowers revoke such power of attorney, the Canadian Banks
shall not be entitled to issue Bankers’ Acceptances hereunder unless the
Canadian Borrowers, the Canadian Agent and all of the Canadian Banks have agreed
on amendments to this Agreement which would allow the Canadian Borrowers to
again issue Bankers’ Acceptances. Any executed drafts or orders to be used as
Bankers’ Acceptances shall be held in safekeeping with the same degree of care
as if they were a Canadian Bank’s property.

(e) Issuance of Bankers’ Acceptances. Promptly following receipt of a Bankers’
Acceptance Notice, the Canadian Agent shall so advise the Canadian Banks of the
face amount of each Bankers’ Acceptance to be accepted by it and the term
thereof. The aggregate face amount of Bankers’ Acceptances to be accepted by a
Canadian Bank shall be determined by the Canadian Agent by reference to the
respective Canadian Commitments of the Canadian Banks, except that, if the face
amount of a Bankers’ Acceptance, which would otherwise be accepted by a Canadian
Bank, would not be C$100,000 or an integral multiple thereof, such face amount
shall be increased or reduced by the Canadian Agent in its sole and absolute
discretion to the nearest integral multiple of C$100,000.

(f) Acceptance of Bankers’ Acceptances. Each Bankers’ Acceptance to be accepted
by a Canadian Bank shall be accepted at such Bank’s office shown on Schedule 1
hereof or as otherwise designated by said Canadian Bank from time to time.

(g) Purchase of Bankers’ Acceptances. On the relevant date of borrowing, each
Canadian Bank severally agrees to purchase from the Canadian Borrowers, at the
face amount thereof discounted by the Applicable BA Discount Rate, any Bankers’
Acceptance accepted by it and provide to the Canadian Agent, for the account of
the Canadian Borrowers, the BA Discount Proceeds in respect thereof after
deducting therefrom the amount of the Acceptance Fee.

(h) Sale of Bankers’ Acceptances. Each Canadian Bank may at any time and from
time to time hold, sell, rediscount or otherwise dispose of any or all Bankers’
Acceptances accepted and purchased by it.

(i) Waiver of Presentment and Other Conditions. The Canadian Borrowers waive
presentment for payment and any other defense to payment of any amounts due to a
Canadian Bank in respect of a Bankers’ Acceptance accepted and purchased by such
Canadian Bank pursuant to this Agreement which might exist solely by reason of
such Bankers’ Acceptance being held, at the maturity thereof, by such Bank in
its own right. The Canadian Borrowers agree not to claim or require any days of
grace or require the Canadian Agent or any Canadian Bank to claim any days of
grace if any Canadian Bank as holder sues or otherwise commences legal
proceedings for the payment of any Bankers’ Acceptance.

 

65



--------------------------------------------------------------------------------

§3.2. Refunding Bankers’ Acceptances. With respect to each Bankers’ Acceptance,
the Canadian Borrowers, except during the occurrence and continuation of an
Event of Default, may give irrevocable telephone or written notice (or such
other method of notification as may be agreed upon between the Canadian Agent
and the Canadian Borrowers) to the Canadian Agent at or before 11:00 a.m.
(Toronto time) within one (1) Canadian Business Day of such maturity date of
such Bankers’ Acceptance of any Canadian Borrower’s intention to issue one or
more Bankers’ Acceptances on such maturity date (each a “Refunding Bankers’
Acceptance”) to provide for the payment of such maturing Bankers’ Acceptance (it
being understood that payments by the Canadian Borrowers and fundings by the
Canadian Banks in respect of each maturing Bankers’ Acceptance and each related
Refunding Bankers’ Acceptance shall be made on a net basis reflecting the
difference between the face amount of such maturing Bankers’ Acceptance and the
BA Discount Proceeds (net of the applicable Acceptance Fee) of such Refunding
Bankers’ Acceptance). Any funding on account of any maturing Bankers’ Acceptance
must be made at or before 12:00 noon (Toronto time) on the maturity date of such
Bankers’ Acceptance. If the Canadian Borrowers fail to give such notice, the
Canadian Borrowers shall be irrevocably deemed to have requested and to have
been advanced a Canadian Loan bearing interest at the Canadian Prime Rate in the
face amount of such maturing Bankers’ Acceptance on the maturity date of such
maturing Bankers’ Acceptance from the Canadian Bank which accepted such maturing
Bankers’ Acceptance, which Loan shall thereafter bear interest as such in
accordance with the provisions hereof and otherwise shall be subject to all
provisions of this Agreement applicable to Canadian Loans until paid in full.
Notwithstanding anything to the contrary contained herein, the Canadian
Borrowers shall not prepay the Outstanding Amount of any Bankers’ Acceptance, as
a whole or in part, at any time.

§3.3. Acceptance Fee. An acceptance fee (the “Acceptance Fee”) shall be payable
by the Canadian Borrowers to each Canadian Bank and each Canadian Bank shall
deduct the amount of such Acceptance Fee from the BA Discount Proceeds (in the
manner specified in §3.1(g) in respect of each Bankers’ Acceptance), said fee to
be calculated at a rate per annum equal to the Applicable Acceptance Fee Rate
calculated on the face amount of such Bankers’ Acceptance and computed on the
basis of the number of days in the term of such Bankers’ Acceptance and a year
of 365 days.

§4. LETTERS OF CREDIT.

§4.1. Letter of Credit Commitments.

(a) Commitments to Issue Domestic Letters of Credit.

Subject to the terms and conditions set forth herein, (i) the Issuing Bank
agrees, in reliance upon the agreements of the Domestic Banks set forth in this
§4, (A) from time to time on any Domestic Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of Ryder and/or any of its domestic Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in each case
denominated in Dollars, in accordance with §4.2, and (B) to honor drawings under
the Letters of Credit; and (ii) the Domestic Banks severally agree to
participate in Letters of Credit issued for the account of Ryder and/or any of
its domestic Subsidiaries and any drawings thereunder; provided, however, that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (1) the Outstanding Amount of L/C Obligations shall not exceed the
Letter of Credit Sublimit, (2) the sum of (x) the Outstanding Amount of L/C
Obligations, plus (y) the Outstanding Amount of the Domestic Loans, shall not,
at any time and after giving effect to all amounts requested, exceed the Total
Domestic Commitment, (3) with respect to any Domestic Bank, the sum of (x) the
aggregate amount of such Domestic Bank’s participation in L/C Obligations, plus
(y) the Outstanding Amount of the Domestic Loans owed to such Domestic Bank,
plus (z) the

 

66



--------------------------------------------------------------------------------

aggregate amount of such Domestic Bank’s participation in Domestic Swing Line
Loans, shall not, at any time and after giving effect to all amounts requested,
exceed such Domestic Bank’s Domestic Commitment, and (4) the Total Outstandings
shall not, at any time and after giving effect to all amounts requested, exceed
the Total Commitment; provided, further, that, after giving effect to all L/C
Credit Extensions, the aggregate Outstanding Amount of all L/C Obligations of
any Issuing Bank shall not exceed such Issuing Bank’s L/C Commitment. Each
request by Ryder and/or any domestic Subsidiary for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by Ryder that the L/C
Credit Extension so requested complies with the conditions set forth in the
provisos to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, Ryder’s and/or any of its domestic
Subsidiaries’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly Ryder and/or its domestic Subsidiaries may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto and deemed L/C Obligations,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

(b) The Issuing Bank shall not issue any Letter of Credit, if:

(i) subject to §4.2(c), the expiry date of such requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Majority Banks have approved such expiry date; or

(ii) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Banks have approved such expiry
date.

(c) The Issuing Bank shall not be under any obligation to issue any Letter of
Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or Laws applicable to the Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose on the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it (it being
understood that if the Issuing Bank determines not to issue a Letter of Credit
as a result of events or circumstances giving rise to unreimbursed losses, costs
or expenses, the Issuing Bank shall promptly notify Ryder and the Administrative
Agent of the same, and, in any event, the Borrowers may elect to reimburse such
Issuing Bank for such loss, cost or expense, and upon the reimbursement of such
loss, cost or expense, the Issuing Bank shall issue such Letter of Credit on the
terms and subject to the other conditions set forth herein);

(ii) the issuance of such Letter of Credit would violate any international,
foreign, federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities (including the interpretation or administration thereof by any
Governmental Authority) or one or more policies of the Issuing Bank;

 

67



--------------------------------------------------------------------------------

(iii) except as otherwise agreed by the Administrative Agent and the Issuing
Bank, such Letter of Credit is in an initial face amount less than $100,000, in
the case of a commercial Letter of Credit, or $100,000, in the case of a standby
Letter of Credit;

(iv) such Letter of Credit is to be denominated in a currency other than
Dollars;

(v) subject to §4.2(d), such Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder; or

(vi) (A) a default of any Domestic Bank’s (other than the Domestic Bank which is
the Issuing Bank) obligations to fund under §4.3 exists, (B) any Domestic Bank
(other than a Domestic Bank which is the Issuing Bank) has failed to fund any
portion of any participations in L/C Obligations required to be funded by it
hereunder or (C) any Bank is at such time a Defaulting Bank unless Cash
Collateral is provided to the Issuing Bank as set forth in §2.15 (it being
understood that any Cash Collateral provided under this Section shall be held
and released pursuant to the terms and conditions of such §2.15).

(d) The Issuing Bank shall not amend any Letter of Credit if the Issuing Bank
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or the beneficiary of such Letter of Credit
does not accept the proposed amendment to such Letter of Credit.

(e) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (i) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(f) The Issuing Bank shall act on behalf of the Domestic Banks with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the Issuing Bank shall have all of the benefits and immunities (i) provided to
the Administrative Agent in §16 with respect to any acts taken or omissions
suffered by the Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in §16 included
the Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the Issuing Bank.

§4.2. Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(a) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Ryder and/or its domestic Subsidiary delivered to the Issuing
Bank (with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a duly authorized officer of
Ryder and/or its domestic Subsidiary. Such Letter of Credit Application must be
received by the Issuing Bank and the Administrative Agent not later than 11:00
a.m. (local time for each of the Issuing Bank and the Administrative Agent) at
least two Business Days (or such later date and time as the Administrative Agent
and the Issuing Bank may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the

 

68



--------------------------------------------------------------------------------

Issuing Bank: (i) the proposed issuance date of the requested Letter of Credit
(which shall be a Domestic Business Day); (ii) the amount thereof; (iii) the
expiry date thereof; (iv) the name and address of the beneficiary thereof;
(v) the documents to be presented by such beneficiary in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (vii) such other matters as
the Issuing Bank may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the Issuing Bank: (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Domestic
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Issuing Bank may reasonably require. Additionally, Ryder shall
furnish to the Issuing Bank and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the Issuing Bank or the
Administrative Agent may reasonably require.

(b) Promptly after receipt of any Letter of Credit Application, the Issuing Bank
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from Ryder and, if not, the Issuing Bank will provide the Administrative Agent
with a copy thereof. Unless the Issuing Bank has received written notice from
any Bank, any Agent or any Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the relevant Letter of Credit, that
one or more applicable conditions contained in §11 and §12 shall not then be
satisfied, then, subject to the terms and conditions hereof, the Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of Ryder
and/or its domestic Subsidiaries, as the case may be, or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Issuing Bank’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, the Domestic Banks shall be deemed to, and
hereby irrevocably and unconditionally agree to, purchase from the Issuing Bank
a risk participation in such Letter of Credit in an amount equal to the product
of such Bank’s Domestic Commitment Percentage times the amount of such Letter of
Credit. The Issuing Bank will provide updated information quarterly to the
Domestic Banks with respect to the Letters of Credit outstanding at such time.

(c) If Ryder and/or any of its domestic Subsidiaries so requests in any
applicable Letter of Credit Application, the Issuing Bank may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the Issuing Bank to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Issuing Bank, Ryder and/or
any of its domestic Subsidiaries shall not be required to make a specific
request to the Issuing Bank for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Domestic Banks shall be deemed to have
authorized (but may not require) the Issuing Bank to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the Issuing Bank shall not
permit any such extension if (i) the Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of §4.1(b) and (c) or otherwise), or (ii) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (A) from the Administrative
Agent that the Majority Banks have elected not to permit such extension or
(B) from any Agent, any Bank or any Borrower that one or more of the applicable
conditions specified in §12 is not then satisfied, and in each such case
directing the Issuing Bank not to permit such extension.

 

69



--------------------------------------------------------------------------------

(d) If any Letter of Credit contains provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder, (i) unless
otherwise directed by the Issuing Bank, Ryder and/or any of its domestic
Subsidiaries shall not be required to make a specific request to the Issuing
Bank to permit such reinstatement, and (ii) the Administrative Agent and the
Domestic Banks hereby authorize and direct the Issuing Bank to permit such
automatic reinstatement, whether or not a Default then exists, unless the
Issuing Bank has received a notice (which may be by telephone or in writing) on
or before the day that is two Business Days before the reinstatement date from
any Agent, the Majority Banks or any Borrower that one or more of the applicable
conditions specified in §12 is not then satisfied and directing the Issuing Bank
to cease permitting such automatic reinstatement of such Letter of Credit.

(e) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will also deliver to Ryder and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

§4.3. Drawings and Reimbursements; Funding of Participations.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Bank shall notify Ryder and the
Administrative Agent thereof not later than 1:00 p.m. (Eastern time) on the date
of drawing under such Letter of Credit. Not later than 11:00 a.m. (Eastern time)
on the Domestic Business Day next following the later of (i) the date of any
payment by the Issuing Bank under a Letter of Credit (each such date of payment
by the Issuing Bank, an “Honor Date”) or (ii) the date that the Issuing Bank
provides notice to Ryder of a drawing by the beneficiary under a Letter of
Credit, Ryder shall reimburse the Issuing Bank through the Administrative Agent
in an amount equal to the amount of such drawing, together with interest thereon
at a rate per annum equal to the Domestic Base Rate. If Ryder fails to so
reimburse the Issuing Bank by such time, the Administrative Agent shall promptly
notify each Domestic Bank of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Domestic Bank’s
Domestic Commitment Percentage thereof. In such event, Ryder shall be deemed to
have requested a Domestic Base Rate Loan to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in §2.7 for the principal amount of Loans, but subject to
the amount of the unutilized portion of the Total Domestic Commitment and the
conditions set forth in §12 (other than the delivery of a Domestic Loan
Request). Any notice given by the Issuing Bank or the Administrative Agent
pursuant to this §4.3(a) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(b) Each Domestic Bank (including the Domestic Bank acting as Issuing Bank, if
applicable) shall upon any notice pursuant to §4.3(a) make funds available (and
the Administrative Agent may apply Cash Collateral, if applicable and to the
extent provided for this purpose) for the account of the Issuing Bank at the
Administrative Agent’s Head Office in an amount equal to its Domestic Commitment
Percentage of the Unreimbursed Amount not later than 1:00 p.m. (local time of
the Administrative Agent) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of §4.3(c), each
Domestic Bank that so makes funds available shall be deemed to have made a
Domestic Base Rate Loan to Ryder in such amount. The Administrative Agent shall
remit the funds so received to the Issuing Bank.

 

70



--------------------------------------------------------------------------------

(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
Domestic Base Rate Loan pursuant to this §4.3 because the conditions set forth
in §12 cannot be satisfied or for any other reason, Ryder shall be deemed to
have incurred from the Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest in
accordance with §6.11. In such event, each Domestic Bank’s payment to the
Administrative Agent for the account of the Issuing Bank pursuant to §4.3(b)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Bank in satisfaction of its
participation obligation under this §4.

(d) Until a Domestic Bank funds its Domestic Base Rate Loan or L/C Advance
pursuant to this §4.3 to reimburse the Issuing Bank for any amount drawn under
any Letter of Credit, interest in respect of such Domestic Bank’s Domestic
Commitment Percentage of such amount shall be solely for the account of the
Issuing Bank.

(e) Each Domestic Bank’s obligation to make Domestic Base Rate Loans or L/C
Advances to reimburse the Issuing Bank for amounts drawn under Letters of
Credit, as contemplated by this §4.3, shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Bank may have
against the Issuing Bank, any Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or Event of Default;
or (iii) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Domestic Bank’s obligation to
make Domestic Base Rate Loans pursuant to this §4.3 is subject to the conditions
set forth in §12 (other than delivery by Ryder of a Domestic Loan Request). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of Ryder to reimburse the Issuing Bank for the amount of any payment made by the
Issuing Bank under any Letter of Credit, together with interest as provided
herein.

(f) If any Domestic Bank fails to make available to the Administrative Agent for
the account of the Issuing Bank any amount required to be paid by such Bank
pursuant to the foregoing provisions of this §4.3 by the time specified in
§4.3(b), the Issuing Bank shall be entitled to recover from such Domestic Bank
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Issuing Bank at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the
Issuing Bank in connection with the foregoing. If such Domestic Bank pays such
amount (with interest and fees as aforesaid), the amount so paid (less all such
aforementioned interest and fees incurred by such Domestic Bank as a result of
its failure to pay the required amounts to the Issuing Bank) shall constitute
such Domestic Bank’s Loan included in the relevant borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
Issuing Bank submitted to any Domestic Bank (through the Administrative Agent)
with respect to any amounts owing under this clause (f) shall be conclusive
absent manifest error.

§4.4. Repayment of Participations.

(a) At any time after the Issuing Bank has made a payment under any Letter of
Credit and has received from any Domestic Bank such Bank’s L/C Advance in
respect of such payment in accordance with §4.3, if the Administrative Agent
receives for the account of the Issuing Bank any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from Ryder or
otherwise, including proceeds of Cash Collateral applied thereto by the

 

71



--------------------------------------------------------------------------------

Administrative Agent), the Administrative Agent will distribute to such Bank its
Domestic Commitment Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Bank’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(b) If any payment received by the Administrative Agent for the account of the
Issuing Bank pursuant to §4.3(a) is required to be returned in connection with
any proceeding under any Debtor Relief Law or under any of the circumstances
described in §15A (in each case, including pursuant to any settlement entered
into by the Issuing Bank in its discretion), each Domestic Bank shall pay to the
Administrative Agent for the account of the Issuing Bank its Domestic Commitment
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Bank,
at a rate per annum equal to the Overnight Rate from time to time in effect. The
obligations of such Banks under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

§4.5. Obligations Absolute. The obligation of Ryder to reimburse the Issuing
Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(b) the existence of any claim, counterclaim, set-off, defense or other right
that Ryder or any Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Issuing Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

(d) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(e) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

Ryder shall promptly examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it and, in the event of any claim of noncompliance
with Ryder’s instructions or other irregularity, Ryder will immediately notify
the Issuing Bank. Ryder shall be conclusively deemed to have waived any such
claim against the Issuing Bank and its correspondents unless such notice is
given as aforesaid.

 

72



--------------------------------------------------------------------------------

§4.6. Role of Issuing Bank.

Each Domestic Bank and Ryder agrees that, in paying any drawing under a Letter
of Credit, the Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the Issuing Bank, the Administrative Agent
nor any of their respective officers, directors, employees, agents or
attorneys-in-fact or affiliates, correspondents, participants or assignees of
the Issuing Bank or Administrative Agent shall be liable to any Domestic Bank
for (a) any action taken or omitted in connection herewith at the request or
with the approval of the Domestic Banks or the Majority Banks, as applicable;
(b) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (c) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit or Letter of
Credit Application. Ryder hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Ryder’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at Law or under any other agreement. None of the
Issuing Bank, the Administrative Agent nor any of their respective officers,
directors, employees, agents or attorneys-in-fact or affiliates, correspondents,
participants or assignees of the Issuing Bank or the Administrative Agent, shall
be liable or responsible for any of the matters described in clauses (a) through
(e) of §4.5; provided, however, that anything in such clauses to the contrary
notwithstanding, Ryder may have a claim against the Issuing Bank, and the
Issuing Bank may be liable to Ryder, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by Ryder
which Ryder proves were caused by the Issuing Bank’s willful misconduct or gross
negligence or the Issuing Bank’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, and the Issuing Bank shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

§4.7. [Reserved.]

§4.8. Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and Ryder when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (a) the rules of the ISP
shall apply to each standby Letter of Credit, and (b) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

§4.9. Letter of Credit Fees. Ryder shall pay to the Administrative Agent, for
the account of each Domestic Bank in accordance with its Domestic Commitment
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit issued for Ryder’s or any of its domestic Subsidiaries’ account equal
to the Applicable Margin on all Letter of Credit Fees times the daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit); provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Bank with respect to any Letter of Credit as to which such Defaulting
Bank has not provided Cash Collateral satisfactory to the Issuing Bank pursuant
to this §4 shall be payable, to the maximum extent permitted by applicable Law,
to the other Banks in accordance with the upward adjustments in their respective
Commitment Percentages allocable to such Letter of Credit pursuant to
§2.16(a)(iv), with the balance of such fee, if any, payable to the Issuing Bank
for its own account. Letter of Credit Fees shall be (a) computed on a quarterly
basis in arrears and (b) due and payable on the first Business Day after the end

 

73



--------------------------------------------------------------------------------

of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Margin on all Letter of Credit Fees during any quarter, the daily
maximum amount of each Letter of Credit shall be computed and multiplied by the
Applicable Margin on all Letter of Credit Fees separately for each period during
such quarter that such Applicable Margin on all Letter of Credit Fees was in
effect. Notwithstanding anything to the contrary contained herein, while any
Event of Default exists and subject to the request of the Majority Banks (other
than with respect to an Event of Default under §13.1(a) (regarding the payment
of principal), §13.1(g) or §13.1(h), in each case which shall not require the
request of the Majority Banks), all Letter of Credit Fees shall accrue at a rate
equal to the sum of the Applicable Margin on all Letter of Credit Fees plus 2%
per annum.

§4.10. Fronting Fee and Documentary and Processing Charges Payable to Issuing
Bank. Ryder shall pay directly to the Issuing Bank for its own account a
fronting fee with respect to each Letter of Credit issued for Ryder’s or any of
its domestic Subsidiaries’ account at the per annum rate of 0.125% payable on
the actual daily maximum amount available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit). Such fronting fee shall be computed on a quarterly basis in arrears.
Such fronting fee shall be due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. In addition, Ryder shall pay
directly to the Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Issuing Bank relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

§4.11. Conflict with Issuing Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

§4.12. Letters of Credit Issued for Domestic Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, any of Ryder’s domestic Subsidiaries,
Ryder shall be obligated to reimburse the Issuing Bank hereunder for any and all
drawings under such Letter of Credit. Ryder hereby acknowledges that the
issuance of Letters of Credit for the account of its domestic Subsidiaries
inures to the benefit of Ryder, and that Ryder’s business derives substantial
benefits from the businesses of such domestic Subsidiaries.

§4.13. Acknowledgment of Multiple Issuing Banks; Letter of Credit Reports to the
Administrative Agent.

(a) Each of the parties to this Agreement acknowledges that one or more Issuing
Banks may issue or amend Letters of Credit as set forth in this §4 and each
reference to Issuing Bank herein shall refer to the applicable Issuing Bank with
respect to the Letters of Credit issued by such Issuing Bank and, as the context
may require, all Issuing Banks.

(b) Unless otherwise agreed by the Administrative Agent, each Issuing Bank
shall, in addition to its notification obligations set forth elsewhere in this
§4, provide the Administrative Agent with a report setting forth the following:
(i) reasonably prior to the time that such Issuing Bank issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed); (ii) on each Domestic
Business Day on which such Issuing Bank makes a payment pursuant to a Letter of
Credit, the date and amount of such payment; (iii) on any Domestic Business Day
on which Ryder fails to reimburse a payment made pursuant to a Letter of

 

74



--------------------------------------------------------------------------------

Credit required to be reimbursed to such Issuing Bank on such day, the date of
such failure and the amount of such payment; and (iv) on any other Domestic
Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
Additionally, for so long as any Letter of Credit issued by such Issuing Bank is
outstanding, such Issuing Bank shall deliver to the Administrative Agent on the
last Domestic Business Day of each calendar month, a report setting forth such
information with respect to each Letter of Credit issued by such Issuing Bank as
the Administrative Agent shall reasonably request.

§5. GUARANTY.

§5.1. Guaranty of Payment. Ryder hereby irrevocably guarantees to the Agents,
the Issuing Bank and the Banks, the full and punctual payment when due (whether
at stated maturity, by required pre-payment, by acceleration or otherwise) of
all of the Obligations of Ryder PR, each of the Canadian Borrowers, each of the
U.K. Borrowers and each of Ryder’s domestic Subsidiaries, including, without
limitation, the principal and interest accruing on the Canadian Loans, the
obligations with respect to Bankers’ Acceptances, the U.K. Loans, the PR Loans,
the obligations with respect to the Letters of Credit and the L/C Obligations
and all such Obligations which would become due but for the operation of the
automatic stay pursuant to §362(a) of the Bankruptcy Code of the United States
or any similar provision of any other bankruptcy or insolvency law and the
operation of §§502(b) and 506(b) of the Bankruptcy Code of the United States or
any similar provision of any other bankruptcy or insolvency law (all such
obligations of Ryder PR, the Canadian Borrowers, the U.K. Borrowers and each of
Ryder’s domestic Subsidiaries being referred to herein as the “Guaranteed
Obligations”). This Guaranty is an absolute, unconditional and continuing
guaranty of the full and punctual payment of all of the Guaranteed Obligations
and not of their collectability only and is in no way conditioned upon any
requirement that any Agent, the Issuing Bank or any Bank first attempt to
collect any of the Guaranteed Obligations from Ryder PR, either of the Canadian
Borrowers, either of the U.K. Borrowers, any of Ryder’s domestic Subsidiaries or
any other Person or resort to any collateral security or other means of
obtaining payment. Should an Event of Default occur as a result of a default by
Ryder PR, either of the Canadian Borrowers, either of the U.K. Borrowers or any
of Ryder’s domestic Subsidiaries in the payment of any of the Guaranteed
Obligations, the Obligations of Ryder hereunder with respect to such Guaranteed
Obligations in default shall, upon demand by the applicable Agent(s), become
immediately due and payable to the applicable Agent(s), for the benefit of the
Banks, the Issuing Bank and the Agents, without demand or notice of any nature,
all of which are expressly waived by Ryder. Payments by Ryder hereunder may be
required by the Agents on any number of occasions. All payments by Ryder
hereunder shall be made to the applicable Agent(s), in the manner and at the
place of payment specified therefor in §6.1 hereof, for the account of the
Banks, the Issuing Bank and the Agents.

§5.2. Ryder’s Agreement to Pay Enforcement Costs, etc. Ryder further agrees, as
the principal obligor and not as a guarantor only, to pay to the applicable
Agents, on demand, all reasonable costs and expenses (including court costs and
legal expenses) incurred or expended by any Agent, the Issuing Bank or any Bank
in connection with the Guaranteed Obligations, this Guaranty and the enforcement
thereof, together with interest on amounts recoverable under this §5.2 from the
time when such amounts become due until payment, whether before or after
judgment, at the rate of interest for overdue principal set forth in §6.11
hereof; provided that if such interest exceeds the maximum amount permitted to
be paid under applicable Law, then such interest shall be reduced to such
maximum permitted amount.

§5.3. Waivers by Ryder; Banks’ Freedom to Act. Ryder agrees that the Guaranteed
Obligations will be paid strictly in accordance with their respective terms,
regardless of any Law or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Agents, the Issuing Bank or any
Bank with respect thereto. Ryder waives promptness, diligence, presentment,
demand, protest, notice of acceptance, notice of any Guaranteed Obligations
incurred and all other notices of any

 

75



--------------------------------------------------------------------------------

kind, all defenses which may be available by virtue of any valuation, stay,
moratorium law or other similar law now or hereafter in effect, any right to
require the marshalling of assets of Ryder PR, either of the Canadian Borrowers,
either of the U.K. Borrowers, any of Ryder’s domestic Subsidiaries or any other
entity or other Person primarily or secondarily liable with respect to any of
the Guaranteed Obligations, and all suretyship defenses generally. Without
limiting the generality of the foregoing, Ryder agrees to the provisions of any
instrument evidencing, securing or otherwise executed in connection with any
Guaranteed Obligation and agrees that the Guaranteed Obligations of Ryder
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by (i) the failure of the Agents, the Issuing Bank or any Bank to
assert any claim or demand or to enforce any right or remedy against Ryder PR,
either of the Canadian Borrowers, either of the U.K. Borrowers, any of Ryder’s
domestic Subsidiaries or any other entity or other person primarily or
secondarily liable with respect to any of the Guaranteed Obligations; (ii) any
extensions, compromise, refinancing, consolidation or renewals of any Guaranteed
Obligation; (iii) any change in the time, place or manner of payment of any of
the Guaranteed Obligations or any rescissions, waivers, compromise, refinancing,
consolidation or other amendments or modifications of any of the terms or
provisions of this Agreement, the other Loan Documents or any other agreement
evidencing, securing or otherwise executed in connection with any of the
Guaranteed Obligations; (iv) the addition, substitution or release of any entity
or other person primarily or secondarily liable for any Guaranteed Obligation;
(v) the adequacy of any rights which the Agents, the Issuing Bank or any Bank
may have against any collateral security or other means of obtaining repayment
of any of the Guaranteed Obligations; (vi) the impairment of any collateral
securing any of the Guaranteed Obligations, including without limitation the
failure to perfect or preserve any rights which the Agents, the Issuing Bank or
any Bank might have in such collateral security or the substitution, exchange,
surrender, release, loss or destruction of any such collateral security; or
(vii) any other act or omission which might in any manner or to any extent vary
the risk of Ryder or otherwise operate as a release or discharge of Ryder (other
than the indefeasible payment in full, in cash, of all of the Guaranteed
Obligations and the irrevocable termination of each of the Commitments), all of
which may be done without notice to Ryder. To the fullest extent permitted by
Law, Ryder hereby expressly waives any and all rights or defenses arising by
reason of (A) any “one action” or “anti-deficiency” law which would otherwise
prevent the Agents, the Issuing Bank or any Bank from bringing any action,
including any claim for a deficiency, or exercising any other right or remedy
(including any right of set-off), against Ryder before or after the Agent’s, the
Issuing Bank’s or such Bank’s commencement or completion of any foreclosure
action, whether judicially, by exercise of power of sale or otherwise, or
(B) any other Law which in any other way would otherwise require any election of
remedies by the Agents, the Issuing Bank or any Bank.

§5.4. Unenforceability of Guaranteed Obligations. If for any reason Ryder PR,
either of the Canadian Borrowers, either of the U.K. Borrowers, or any
applicable domestic Subsidiary of Ryder has no legal existence or is under no
legal obligation to discharge any of the Guaranteed Obligations, or if any of
the Guaranteed Obligations have become irrecoverable from Ryder PR, either of
the Canadian Borrowers, either of the U.K. Borrowers or such domestic Subsidiary
by reason of such Person’s insolvency, bankruptcy or reorganization or by other
operation of law or for any other reason (other than the indefeasible payment in
full, in cash, of all of the Guaranteed Obligations and the irrevocable
termination of each of the Commitments), to the extent permitted by Law, this
Guaranty shall nevertheless be binding on Ryder to the same extent as if Ryder
at all times had been the principal obligor on all such Guaranteed Obligations.
In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of Ryder
PR, either of the Canadian Borrowers, either of the U.K. Borrowers or any of
Ryder’s domestic Subsidiaries, or for any other reason, all such amounts
otherwise subject to acceleration under the terms of this Agreement, the other
Loan Documents or any other agreement evidencing, securing or otherwise executed
in connection with any Obligation shall be immediately due and payable by Ryder.

 

76



--------------------------------------------------------------------------------

§5.5. Subrogation; Subordination.

§5.5.1. Postponement of Rights. Until the final payment in full in cash of all
of the Guaranteed Obligations: Ryder shall not exercise and hereby waives any
rights against Ryder PR, either of the Canadian Borrowers, either of the U.K.
Borrowers, or any of its domestic Subsidiaries arising as a result of payment by
Ryder hereunder, by way of subrogation, reimbursement, restitution, contribution
or otherwise, and will not prove any claim in competition with the Agents, the
Issuing Bank or any Bank in respect of any payment hereunder in any bankruptcy,
insolvency or reorganization case or proceedings of any nature; Ryder will not
claim any setoff, recoupment or counterclaim against Ryder PR, either of the
Canadian Borrowers, either of the U.K. Borrowers or any of its domestic
Subsidiaries in respect of any liability of Ryder to Ryder PR, either of the
Canadian Borrowers, either of the U.K. Borrowers or any such domestic
Subsidiary; and Ryder waives any benefit of and any right to participate in any
collateral security which may be held by the Agents, the Issuing Bank or any
Bank.

§5.5.2. Subordination. The payment of any amounts due with respect to any
indebtedness of Ryder PR, either of the Canadian Borrowers, either of the U.K.
Borrowers or any of Ryder’s domestic Subsidiaries for money borrowed or credit
received now or hereafter owed to Ryder is hereby subordinated to the prior
final payment in full in cash of all of the Guaranteed Obligations; provided
that, so long as no Event of Default has occurred and is continuing, Ryder PR,
the Canadian Borrowers, the U.K. Borrowers or such domestic Subsidiaries may
pay, and Ryder may receive, such payment. Ryder agrees that, after the
occurrence of any Event of Default, Ryder will not demand, sue for or otherwise
attempt to collect any such indebtedness of Ryder PR, the Canadian Borrowers,
the U.K. Borrowers or Ryder’s domestic Subsidiaries to Ryder until all of the
Guaranteed Obligations shall have been irrevocably paid in full in cash. If,
notwithstanding the foregoing sentence, Ryder shall collect, enforce or receive
any amounts in respect of such indebtedness while any Guaranteed Obligations are
still outstanding, such amounts shall be collected, enforced and received by
Ryder as trustee for the Banks, the Issuing Bank and the Agents and be paid over
to the Agents, for the benefit of the Banks, the Issuing Bank and the Agents, on
account of the Guaranteed Obligations without affecting in any manner the
liability of Ryder under the other provisions of this Guaranty.

§5.5.3. Provisions Supplemental. The provisions of this §5.5 shall be
supplemental to and not in derogation of any rights and remedies of the Banks,
the Issuing Bank and the Agents under any separate subordination agreement which
the Agents or any of them may at any time and from time to time enter into with
Ryder for the benefit of the Banks, the Issuing Bank and the Agents.

§5.6. Further Assurances. Ryder agrees that it will from time to time, at the
request of the Agents, do all such things and execute all such documents as the
Agents may reasonably consider necessary or desirable to give full effect to
this Guaranty and to perfect and preserve the rights and powers of the Banks,
the Issuing Bank and the Agents hereunder. Ryder acknowledges and confirms that
it has established its own adequate means of obtaining from Ryder PR, each of
the Canadian Borrowers, each of the U.K. Borrowers and each of its domestic
Subsidiaries on a continuing basis all information desired by it concerning the
financial condition of such Persons and that it will look to such Persons and
not to the Agents, the Issuing Bank or any Bank in order for it to keep
adequately informed of changes in any of such Person’s financial condition.

§5.7. Reinstatement. Notwithstanding any termination of this Guaranty upon the
final and indefeasible payment in full, in cash, of the Guaranteed Obligations,
this Guaranty shall continue to be effective or be reinstated, if at any time
any payment made or value received with respect to any Obligation is rescinded
or must otherwise be returned by the Agents, the Issuing Bank or any Bank upon
the insolvency, bankruptcy or reorganization of Ryder PR, either of the Canadian
Borrowers, either of the U.K. Borrower or any applicable domestic Subsidiary of
Ryder, or otherwise, all as though such payment had not been made or value
received.

 

77



--------------------------------------------------------------------------------

§5.8. Successors and Assigns. This Guaranty shall be binding upon Ryder, its
successors and assigns, and shall inure to the benefit of the Agents, the
Issuing Bank and the Banks and their respective successors, transferees and
assigns. Without limiting the generality of the foregoing sentence, each Bank
may, in accordance with the provisions of §21 and subject to the limitations set
forth therein, assign or otherwise transfer this Agreement, the other Loan
Documents or any other agreement or note held by it evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, or sell
participations in any interest therein, to any other entity or other person, and
such other entity or other person shall thereupon become vested, to the extent
set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to such Bank
herein. Ryder may not assign any of its Guaranteed Obligations hereunder.

§5.9. Currency of Payment. Ryder shall pay the Guaranteed Obligations in the
currency in which such Obligations were incurred by the applicable Borrower(s)
or the applicable domestic Subsidiary.

§5.10. Concerning Joint and Several Liability of the U.K. Borrowers and the
Canadian Borrowers.

(a) Each U.K. Borrower hereby irrevocably and unconditionally jointly and
severally guarantees to the U.K. Agent and the U.K. Banks the full and punctual
payment when due (whether at stated maturity, by required pre-payment, by
acceleration or otherwise) of all of the Obligations of the other U.K. Borrower
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Banks, the Agents and the Issuing Bank
under this Agreement, for the mutual benefit, directly and indirectly, of each
U.K. Borrower and in consideration of the undertakings of the other U.K.
Borrower to accept joint and several liability for the Obligations. Each U.K.
Borrower agrees that this is an absolute, unconditional and continuing guaranty
of the full and punctual payment of all of the Obligations of the other U.K.
Borrower hereunder and under the other Loan Documents and not of their
collectability only and is in no way conditioned upon any requirement that the
U.K. Agent or any U.K. Bank first attempt to collect any of such Obligations
from such U.K. Borrower or resort to any collateral security or other means of
obtaining payment. Each U.K. Borrower, jointly and severally, hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other U.K. Borrower with respect to the
payment and performance of all of the Obligations (including, without
limitation, any Obligations arising under this §5.10(a)), it being the intention
of the parties hereto that all of the Obligations of the U.K. Borrowers shall be
the joint and several Obligations of each U.K. Borrower without preferences or
distinction among them. Each U.K. Borrower hereby waives all defenses relating
to the joint and several liability described above, including, without
limitation, all suretyship defenses.

(b) Each Canadian Borrower hereby irrevocably and unconditionally jointly and
severally guarantees to the Canadian Agent and the Canadian Banks the full and
punctual payment when due (whether at stated maturity, by required pre-payment,
by acceleration or otherwise) of all of the Obligations of the other Canadian
Borrower hereunder and under the other Loan Documents in consideration of the
financial accommodations to be provided by the Banks, the Agents and the Issuing
Bank under this Agreement, for the mutual benefit, directly and indirectly, of
each Canadian Borrower and in consideration of the undertakings of the other
Canadian Borrower to accept joint and several liability for the Obligations.
Each Canadian Borrower agrees that this is an absolute,

 

78



--------------------------------------------------------------------------------

unconditional and continuing guaranty of the full and punctual payment of all of
the Obligations of the other Canadian Borrower hereunder and under the other
Loan Documents and not of their collectability only and is in no way conditioned
upon any requirement that the Canadian Agent or any Canadian Bank first attempt
to collect any of such Obligations from such Canadian Borrower or resort to any
collateral security or other means of obtaining payment. Each Canadian Borrower,
jointly and severally, hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
other Canadian Borrower with respect to the payment and performance of all of
the Obligations (including, without limitation, any Obligations arising under
this §5.10(b)), it being the intention of the parties hereto that all of the
Obligations of the Canadian Borrowers shall be the joint and several Obligations
of each Canadian Borrower without preferences or distinction among them. Each
Canadian Borrower hereby waives all defenses relating to the joint and several
liability described above, including, without limitation, all suretyship
defenses.

§6. PROVISIONS RELATING TO ALL LOANS.

§6.1. Funds for Payments. All payments of principal, interest, fees (other than
the Acceptance Fee) and any other amounts due hereunder or under any of the
other Loan Documents shall be made to the Administrative Agent, the Canadian
Agent, the U.K. Agent or any Swing Line Lender (as expressly provided
hereunder), as applicable, received at such Agent’s Head Office (or, in the case
of payments made to any Swing Line Lender (as expressly provided hereunder), to
the account specified by such Swing Line Lender) in immediately available funds,
without condition or deduction for any defense, setoff, recoupment, counterclaim
or other withholding of any kind (other than any withholding resulting from the
failure of a Bank to comply with the provisions of §6.2), by 12:00 noon (local
time for such Agent or Swing Line Lender) on any due date. Subject to the
provisions of §28, if a payment is received by such Agent or such Swing Line
Lender at or before 2:00 p.m. (local time for such Agent or Swing Line Lender)
on any Business Day, such Agent or such Swing Line Lender shall on the same
Business Day transfer in immediately available funds to (a) each of the Domestic
Banks, their pro-rata portion of such payment in accordance with their
respective Domestic Commitment Percentages, in the case of payments with respect
to Domestic Loans, (b) the Domestic Swing Line Lenders in the case of payments
with respect to Domestic Swing Line Loans, (c) each of the Canadian Banks, their
pro-rata portion of such payment in accordance with their respective Canadian
Commitment Percentages in the case of payments with respect to Canadian Loans
and Bankers’ Acceptances, except to the extent necessary to reflect Bankers’
Acceptances issued on a non-pro-rata basis pursuant to §3.1(e), (d) the Canadian
Swing Line Lender with respect to payments of Canadian Swing Line Loans,
(e) each of the U.K. Banks, their pro-rata portion of such payment in accordance
with their respective U.K. Commitment Percentages in the case of payments with
respect to the U.K. Loans, (f) the U.K. Agent with respect to payments of U.K.
Swing Line Loans, (g) each of the PR Banks, their pro-rata portion of such
payment in accordance with their respective PR Commitment Percentages in the
case of payments with respect to PR Loans, (h) the Issuing Bank in the case of
payments with respect to L/C Obligations payable to the Issuing Bank, and
(i) the Domestic Banks, their pro-rata portion of such payment in accordance
with their respective applicable Commitment Percentages in the case of payments
with respect to L/C Obligations payable to such Domestic Banks. If such payment
is received by such Agent after 2:00 p.m. (local time for such Agent or Swing
Line Lender) on any Business Day, such transfer shall be made by such Agent or
such Swing Line Lender to the applicable Bank(s) on the next Business Day. All
such payments received by any Agent or any Swing Line Lender after 2:00 p.m.
(local time for such Agent or Swing Line Lender) shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by any Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

79



--------------------------------------------------------------------------------

§6.2. Status of Banks; Tax Documentation.

(a) (i) Each Bank that may lawfully do so shall deliver to Ryder and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by Ryder or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit Ryder or the Administrative Agent, as the case may
be, to determine (A) whether or not payments made by the respective Borrowers
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Bank’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Bank by the respective Borrowers
pursuant to this Agreement or otherwise to establish such Bank’s status for
withholding tax purposes in the applicable jurisdictions.

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A) any such Bank that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Ryder and the Administrative
Agent executed copies of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Ryder on behalf of such Borrower or the Administrative Agent as
will enable such Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Bank is subject to backup withholding or
information reporting requirements; and

(B) each such Foreign Bank that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to Ryder and
the Administrative Agent (in such number of copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Agreement (and, to the extent that such Bank may
lawfully do so thereafter, from time to time thereafter upon the request of
Ryder on behalf of such Borrower or the Administrative Agent, but only if such
Foreign Bank is legally entitled to do so), whichever of the following is
applicable:

(I) executed copies of Internal Revenue Service Form W-8BEN-E (or W-8BEN, as
applicable) claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(II) executed copies of Internal Revenue Service Form W-8ECI,

(III) executed copies of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(IV) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Bank is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) executed
copies of Internal Revenue Service Form W-8BEN-E (or W-8BEN, as applicable), or

 

80



--------------------------------------------------------------------------------

(V) executed copies of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit such Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(iii) Each Bank shall, upon obtaining actual knowledge thereof, promptly
(A) notify Ryder and the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(B) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Bank, and as may be reasonably necessary (including
the re-designation of its lending office) to avoid any requirement of applicable
Laws of any jurisdiction that any Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Bank.

(iv) Each of the Borrowers shall promptly deliver to the Administrative Agent or
any Bank, as the Administrative Agent or such Bank shall reasonably request, on
or prior to the Closing Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Bank or the Administrative Agent under such Laws in connection with any payment
by the Administrative Agent or any Bank of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

(b) The Borrowers shall not be required to pay any additional amounts in respect
of Domestic Loans to any Foreign Bank in respect of United States Federal
withholding tax pursuant to §19 to the extent that (i) the obligation to
withhold amounts with respect to United States Federal withholding tax existed
on the date such Foreign Bank became a party to this Agreement or, with respect
to payments to a different lending office designated by the Foreign Bank as its
applicable lending office (a “New Lending Office”), the date such Foreign Bank
designated such New Lending Office with respect to a Loan; provided, however,
that this clause (i) shall not apply to any transferee or New Lending Office as
a result of a Reallocation or an assignment, transfer or designation made at the
request of the Borrowers; and provided further, however, that this clause
(i) shall not apply to the extent the indemnity payment or additional amounts
any transferee, or Bank through a New Lending Office, would be entitled to
receive without regard to this clause (i) do not exceed the indemnity payment or
additional amounts that the Person making the assignment or transfer to such
transferee, or Bank making the designation of such New Lending Office, would
have been entitled to receive in the absence of such assignment, transfer or
designation; or (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Foreign Bank (that could lawfully do so)
to comply with the provisions of paragraph (a) above.

(c) Notwithstanding the foregoing, each Bank agrees to use reasonable efforts
(consistent with legal and regulatory restrictions) to change its lending office
to avoid or to minimize any amounts otherwise payable under §19 in each case
solely if such change (i) can be made in a manner so that such Bank does not
incur any costs or expenses unless the Borrowers have agreed to reimburse such
Person therefor and (ii) does not result in any legal or regulatory disadvantage
to such Person.

 

81



--------------------------------------------------------------------------------

(d) If a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to Ryder and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by Ryder or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Ryder or the Administrative Agent as may
be necessary for Ryder and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this clause (d), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(e) For purposes of determining withholding Taxes imposed under the Foreign
Account Tax Compliance Act (FATCA), from and after the Closing Date, each of the
Borrowers and the Administrative Agent shall treat (and the Banks hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

§6.3. Currency of Payment. Payments of principal or interest with respect to any
Loan or obligation with respect to Bankers’ Acceptance or Letters of Credit
shall be made in the currency in which such Loan was advanced or in which such
Bankers’ Acceptance or such Letter of Credit was issued. Notwithstanding the
foregoing, the Acceptance Fee shall be payable solely in Canadian Dollars and
any and all other fees payable hereunder shall be payable in solely U.S. Dollars
unless, with respect to any fees payable by the Canadian Borrowers and the U.K.
Borrowers, otherwise agreed to by the Canadian Agent and/or the U.K. Agent
respectively.

§6.4. Mandatory Repayments of the Loans. Except as provided in §6.16 hereof, if
at any time

(a) the sum of (i) the outstanding L/C Obligations at such time, plus (ii) the
outstanding principal amount of the Domestic Loans at such time, exceeds the
Total Domestic Commitment then in effect, whether by reduction of the Total
Domestic Commitment or otherwise, or

(b) the sum of (i) the outstanding principal amount of the Canadian Loans
denominated in U.S. Dollars at such time, plus (ii) the Outstanding Amount of
the Canadian Loans denominated in Canadian Dollars at such time, plus (iii) the
Outstanding Amount of Bankers’ Acceptances at such time, exceeds the Total
Canadian Commitment then in effect, whether by reduction of the Total Canadian
Commitment or otherwise, or

(c) the sum of (i) the outstanding principal amount of the U.K. Loans
denominated in U.S. Dollars at such time, plus (ii) the Outstanding Amount of
the U.K. Loans denominated in Sterling at such time, plus (iii) the Outstanding
Amount of the U.K. Loans denominated in Euros at such time, exceeds the Total
U.K. Commitment then in effect, whether by reduction of the Total U.K.
Commitment or otherwise, or

 

82



--------------------------------------------------------------------------------

(d) the sum of the outstanding principal amount of the PR Loans at such time
exceeds the Total PR Commitment then in effect, whether by reduction of the
Total PR Commitment or otherwise,

then the applicable Borrower(s) shall immediately pay the amount of such excess
to the Administrative Agent in the case of clauses (a) and (d) above, the
Canadian Agent, in the case of clause (b) above, or the U.K. Agent, in the case
of clause (c) above, (A) for application to the Loans in the following order:
first, pro rata to any Unreimbursed Amounts (including any L/C Borrowings) with
respect to the Letters of Credit issued for the account of such Borrower (if
applicable), second, pro rata to Domestic Swing Line Loans, Canadian Swing Line
Loans, and U.K. Swing Line Loans, and third, pro rata to Domestic Loans (other
than Domestic Swing Line Loans), Canadian Loans (other than Canadian Swing Line
Loans), U.K. Loans (other than U.K. Swing Line Loans) and PR Loans, subject to
§6.10, or (B) if no Loans shall be outstanding, to be held pro rata by the
Administrative Agent (in the case of Letters of Credit) and the Canadian Agent
(in the case of Bankers’ Acceptances) for the benefit of the Issuing Bank or the
Domestic Banks (as the case may be) in the case of Letters of Credit and/or the
Canadian Banks in the case of Bankers’ Acceptances, as applicable, as collateral
security for the amount of Bankers’ Acceptances and as Cash Collateral for the
Letters of Credit; provided, however, that if the amount of Cash Collateral held
by the Administrative Agent (in the case of Letters of Credit) and the Canadian
Agent (in the case of Bankers’ Acceptances) pursuant to this §6.4 exceeds the
amount of Bankers’ Acceptances and the Letters of Credit, as the case may be,
from time to time, the Administrative Agent or the Canadian Agent shall return
such excess to Ryder or the Canadian Borrowers, as applicable.

§6.5. Computations.

(a) Except as otherwise expressly provided herein, other than calculations in
respect of interest for Domestic Base Rate Loans (which shall be made on the
basis of actual number of days elapsed in a 365/366-day year) all computations
of interest and the Facility Fees shall be based on a 360-day year and paid for
the actual number of days elapsed. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid. Whenever a
payment hereunder or under any of the other Loan Documents becomes due on a day
that is not a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and interest shall accrue during such
extension; provided that for any Interest Period for any LIBOR Rate Loan if such
next succeeding Business Day falls in the next succeeding calendar month or
after the Maturity Date, it shall be deemed to end on the next preceding
Business Day. Each determination by an Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

(c) All computations of outstanding Loans, Commitment availability, mandatory
prepayments, or other matters hereunder shall be made in U.S. Dollars or Dollar
Equivalents.

 

83



--------------------------------------------------------------------------------

§6.6. Illegality; Inability to Determine LIBOR Rate or EURIBOR Rate.
Notwithstanding any other provision of this Agreement if (a) the introduction
of, any change in, or any change in the interpretation of, any Law or regulation
applicable to any Bank or any Agent shall make it unlawful, or any central bank
or other governmental authority having jurisdiction thereof shall assert that it
is unlawful, for any Bank or any such Agent to perform its obligations in
respect of any LIBOR Rate Loans or EURIBOR Rate Loans, or (b) if any Bank or any
such Agent, as applicable shall reasonably determine with respect to LIBOR Rate
Loans or EURIBOR Rate Loans that (i) by reason of circumstances affecting any
eurodollar interbank market, adequate and reasonable methods do not exist for
ascertaining the LIBOR Rate and/or EURIBOR Rate which would otherwise be
applicable during any Interest Period, or (ii) deposits in the relevant currency
and amount for the relevant Interest Period are not available to such Bank or
such Agent in any eurodollar interbank market, then such Bank or such Agent
shall promptly give notice of such determination to the Borrowers (which notice
shall be conclusive and binding upon such Borrowers). Upon such notification by
such Bank or such Agent, the obligation of the Banks and such Agent to make
LIBOR Rate Loans (or Domestic Base Rate Loans the interest rate on which is
determined by reference to the Domestic LIBOR Rate component of the Domestic
Base Rate) or EURIBOR Rate Loans, as the case may be, shall be suspended until
the Banks or such Agent, as the case may be, determine that such circumstances
no longer exist, and to the extent permitted by Law the outstanding LIBOR Rate
Loans (or Domestic Base Rate Loans the interest rate on which is determined by
reference to the Domestic LIBOR Rate component of the Domestic Base Rate) and/or
EURIBOR Rate Loans shall continue to bear interest at the applicable rate based
on the LIBOR Rate and/or EURIBOR Rate, respectively, until the end of the
applicable Interest Period, and thereafter shall be deemed converted to Domestic
Base Rate Loans (without reference to the Domestic LIBOR Rate component of the
Domestic Base Rate), Canadian Base Rate Loans or U.K. Base Rate Loans, as
applicable, in equal principal amounts of such former LIBOR Rate Loans (or
Domestic Base Rate Loans the interest rate on which is determined by reference
to the Domestic LIBOR Rate component of the Domestic Base Rate) or EURIBOR Rate
Loans.

§6.7. Additional Costs, Etc. Except for any matters addressed by §19, and except
as otherwise reflected in the interest rate applicable under this Agreement, if
any Change in Law (which expression, as used herein, includes requests,
directives, instructions and notices at any time or from time to time hereafter
made upon or otherwise issued to any Bank or the Issuing Bank by any central
bank or other fiscal, monetary or other authority, whether or not having the
force of law) or if any applicable Law adopted after the date hereof shall:

(a) subject such Bank or the Issuing Bank to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Bank’s Commitment, the Loans, any
Letters of Credit or the Bankers’ Acceptances (other than taxes based upon or
measured by the income, capital or profits of such Bank or the Issuing Bank
imposed by the jurisdiction of its incorporation or organization, or the
location of its lending office or any political subdivision thereof); or

(b) materially change the basis of taxation (except for changes in taxes on
income, capital or profits of such Bank or the Issuing Bank imposed by the
jurisdiction of its incorporation or organization, or the location of its
lending office or any political subdivision thereof) of payments to such Bank or
the Issuing Bank of the principal or of the interest on any Loans or Letters of
Credit or the Bankers’ Acceptances or any other amounts payable to such Bank or
the Issuing Bank under this Agreement or the other Loan Documents; or

(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
against assets held by, or deposits in or for the account of, or loans by, or
reimbursement obligations owed to, or commitments of, an office of any Bank or
the Issuing Bank with respect to this Agreement, the other Loan Documents, such
Bank’s Commitment, the Loans, the Letters of Credit or the Bankers’ Acceptances;
or

 

84



--------------------------------------------------------------------------------

(d) impose on such Bank or the Issuing Bank any other conditions or requirements
with respect to this Agreement, the other Loan Documents, the Loans, the
Bankers’ Acceptances, any Letters of Credit, such Bank’s Commitment, or any
class of loans or commitments of which any of the Loans, such Letters of Credit
or such Bank’s Commitment forms a part, and the result of any of the foregoing
is:

(i) to increase the cost to such Bank or the Issuing Bank of making, funding,
issuing, renewing, extending or maintaining the Loans or such Bank’s Commitment
or any Letter of Credit or accepting and purchasing Bankers’ Acceptances;

(ii) to reduce the amount of principal, interest, reimbursement obligations or
other amount payable to such Bank or the Issuing Bank hereunder on account of
such Bank’s Commitment or the Loans or Bankers’ Acceptances or any Letter of
Credit; or

(iii) to require such Bank or the Issuing Bank to make any payment or to forego
any interest or other sum payable hereunder, the amount of which payment or
foregone interest or other sum is calculated by reference to the gross amount of
any sum receivable or deemed received by such Bank or the Issuing Bank from the
Borrowers hereunder,

then, and in each such case, the applicable Borrower will, upon demand made by
such Bank or the Issuing Bank at any time and from time to time as often as the
occasion therefore may arise (which demand shall be accompanied by a statement
setting forth the basis of such demand which shall be conclusive absent manifest
error), pay such reasonable additional amounts as will be sufficient to
compensate such Bank or the Issuing Bank for such additional costs, reduction,
payment or foregone interest or other sum. A Borrower shall only be obligated to
pay a Bank or the Issuing Bank such additional amounts to the extent such Bank
or the Issuing Bank has allocated such additional costs, reduction, payment or
foregone interest or other sum among its like situated customers in good faith
and on an equitable and nondiscriminatory basis.

§6.8. Capital Adequacy. Except as otherwise reflected in the interest rate
applicable under this Agreement, if any Bank or the Issuing Bank shall have
determined that, after the date hereof, the adoption of any applicable Law
regarding capital adequacy, or any Change in Law, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy of any such
Governmental Authority, central bank or comparable agency, in each case, whether
or not having the force of law, has or would have the effect of reducing the
rate of return on capital of such Bank or the Issuing Bank (or any corporation
controlling such Bank or the Issuing Bank) as a consequence of such Bank’s or
the Issuing Bank’s obligations hereunder to a level below that which such Bank
or the Issuing Bank (or any corporation controlling such Bank or the Issuing
Bank) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy), in
each case, whether or not having the force of law, by an amount deemed by such
Bank or the Issuing Bank to be material, then from time to time, within fifteen
(15) days after demand by such Bank or the Issuing Bank, the applicable Borrower
shall pay to such Bank or the Issuing Bank such additional amount or amounts as
will, in such Bank’s or the Issuing Bank’s reasonable determination, fairly
compensate such Bank or the Issuing Bank (or any corporation controlling such
Bank or the Issuing Bank) for such reduction. A Borrower shall only be obligated
to pay a Bank or the Issuing Bank such cost increases to the extent such Bank or
the Issuing Bank has allocated such costs among its customers in good faith and
on an equitable and nondiscriminatory basis.

 

85



--------------------------------------------------------------------------------

§6.9. Certificate; Etc. A certificate setting forth the additional amounts
payable pursuant to §6.7 or §6.8 and a reasonable explanation of such amounts
which are due, submitted by any Bank or the Issuing Bank to the applicable
Borrower(s), shall be conclusive, absent manifest error, that such amounts are
due and owing. Such certificate shall contain a certification as to the matters
specified in the last sentence of §6.7 or §6.8, as the case may be. A Borrower
shall only be obligated to pay additional amounts under §6.7 or §6.8 hereof
which accrue or are incurred after a Bank or the Issuing Bank has given notice
to a Borrower pursuant to this §6.9. Any additional amounts paid by a Borrower
to a Bank or the Issuing Bank pursuant to §6.7 or §6.8 hereof which are
subsequently refunded to such Bank or the Issuing Bank shall be refunded to the
applicable Borrower.

§6.10. Eurodollar Indemnity. Each Borrower agrees to indemnify the applicable
Banks and the applicable Agents, and to hold them harmless from and against any
reasonable loss, cost or expense that any such Bank or such Agent may sustain or
incur as a consequence of (a) the default by such Borrower in payment of the
principal amount of or any interest on any LIBOR Rate Loans or EURIBOR Rate
Loans, as and when due and payable, including any such loss or expense arising
from interest or fees payable by any Bank or such Agent to lenders of funds
obtained by it in order to maintain its LIBOR Rate Loans or EURIBOR Rate Loans,
(b) the default by such Borrower in making a borrowing of a LIBOR Rate Loan or
EURIBOR Rate Loan or conversion of a LIBOR Rate Loan, EURIBOR Rate Loan or a
prepayment of a LIBOR Rate Loan or EURIBOR Rate Loan other than on an Interest
Payment Date after such Borrower has given a Domestic Loan Request, a Canadian
Loan Request, a U.K. Loan Request, or a PR Loan Request, a notice pursuant to
§2.8, or a notice pursuant to §2.11, §2.12, §2.13 or §2.14, and (c) the making
of any payment of a LIBOR Rate Loan or EURIBOR Rate Loan, or the making of any
conversion of any LIBOR Rate Loan or EURIBOR Rate Loan to a Base Rate Loan, or
the Reallocation of any LIBOR Rate Loan or EURIBOR Rate Loan pursuant to §2.4 on
a day that is not the last day of the applicable Interest Period with respect
thereto. So long as no Event of Default shall have occurred and be continuing,
the Borrowers may elect to avoid the payment of such breakage costs by
requesting that the applicable Agent apply amounts received with respect to
LIBOR Rate Loans or EURIBOR Rate Loans to Cash Collateralize such LIBOR Rate
Loans or EURIBOR Rate Loans, as the case may be, but in no event shall a
Borrower be deemed to have paid such LIBOR Rate Loans or EURIBOR Rate Loans
until such cash has been paid to the applicable Agent for application to such
LIBOR Rate Loans or EURIBOR Rate Loans, respectively. Such loss or reasonable
expense shall include an amount equal to the excess, if any, as reasonably
determined by each Bank of (i) its cost of obtaining the funds for the LIBOR
Rate Loan or EURIBOR Rate Loan being paid, prepaid, converted, not converted,
reallocated, or not borrowed, as the case may be (based on the applicable LIBOR
Rate or EURIBOR Rate, as the case may be) for the period from the date of such
payment, prepayment, conversion, or failure to borrow or convert, as the case
may be, to the last day of the Interest Period for such Loan (or, in the case of
a failure to borrow, the Interest Period for the Loan which would have commenced
on the date of such failure to borrow) over (ii) the amount of interest (as
reasonably determined by such Bank) that would be realized by such Bank in
reemploying the funds so paid, prepaid, converted, or not borrowed, converted,
or prepaid for such period or Interest Period, as the case may be, which
determinations shall be conclusive absent manifest error.

§6.11. Interest on Overdue Amounts. Overdue principal and (to the extent
permitted by applicable Law) interest on the Loans, including Swing Line Loans,
and all other overdue amounts payable hereunder or under any of the other Loan
Documents (other than Letter of Credit Fees and Acceptance Fees) shall bear
interest compounded monthly and payable on demand at a rate per annum equal to
(a) the applicable rate in effect for any Base Rate Loan plus (b) the relevant
Applicable Margin plus (c) 2%, until such amount shall be paid in full (after as
well as before judgment and after as well as before the commencement of any
proceeding under any Debtor Relief Law); provided, however, that with respect to
(i) a LIBOR Rate Loan, such rate shall be an interest rate equal to the interest
rate (including the Applicable Margin for LIBOR Rate Loans) otherwise applicable
to such Loan plus 2% per annum, (ii) Letter of Credit Fees, such rate shall be a
rate equal to 2% above the Letter of Credit Fees otherwise applicable thereto,
and

 

86



--------------------------------------------------------------------------------

(iii) the Acceptance Fee, such rate shall be a rate equal to the Applicable
Acceptance Fee Rate plus 2% per annum. Notwithstanding the foregoing, the
addition of 2% per annum on overdue amounts under this Section shall be subject
in all cases (other than with respect to an Event of Default under §13.1(a)
(regarding the payment of principal), §13.1(g) or §13.1(h), in each case which
shall not require the request of the Majority Banks), to the request of the
Majority Banks.

§6.12. Interest Limitation. Notwithstanding any other term of this Agreement or
the Notes, any other Loan Document or any other document referred to herein or
therein, the maximum amount of interest which may be charged to or collected
from any Person liable hereunder or under the Notes by any Bank shall be
absolutely limited to, and shall in no event exceed, the maximum amount of
interest which could lawfully be charged or collected by such Bank under
applicable Laws (including, to the extent applicable, the provisions of §5197 of
the Revised Statutes of the United States, as amended, 12 U.S.C. §85, as amended
and the Criminal Code (Canada)).

§6.13. Reasonable Efforts to Mitigate. Each Bank and the Issuing Bank agrees
that as promptly as practicable after it becomes aware of the occurrence of an
event or the existence of a condition that would cause it to be affected under
§6.2, §6.6, §6.7 or §6.8, such Bank or the Issuing Bank will give notice thereof
to the applicable Borrower(s), with a copy to the applicable Agent and, to the
extent so requested by such Borrower(s) and not inconsistent with such Bank’s or
the Issuing Bank’s internal policies, such Bank or the Issuing Bank shall use
reasonable efforts and take such actions as are reasonably appropriate
(including, without limitation, designating a different lending office for
funding or booking its Loans hereunder or assigning its rights and obligations
hereunder to another of its offices, branches or Affiliates) if as a result
thereof the additional moneys which would otherwise be required to be paid to
such Bank or the Issuing Bank pursuant to such subsections would be materially
reduced, or the illegality or other adverse circumstances which would otherwise
require a conversion of such Loans or result in the inability to make such Loans
pursuant to such sections would cease to exist, and in each case if, as
determined by such Bank or the Issuing Bank in its sole discretion, the taking
of such actions would not adversely affect such Loans or such Bank or otherwise
be disadvantageous to such Bank or the Issuing Bank. The applicable Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Bank in
connection with any such designation or assignment.

§6.14. Replacement of Banks. If any Bank or the Issuing Bank (an “Affected
Bank”) (a) (i) makes demand upon a Borrower for (or if a Borrower is otherwise
required to pay) amounts pursuant to §6.7, §6.8 or §19, (ii) is unable to make
or maintain LIBOR Rate Loans as a result of a condition described in §6.6, (iii)
defaults in its obligation to make Loans, or accept and purchase Bankers’
Acceptances or reimburse the Issuing Bank for the amount of each draft paid
under any Letter of Credit or fails to comply with the provisions of §2.17 or
§14 with respect to making dispositions and arrangements with the other Banks,
where such Bank’s share of any payment received, whether by setoff or otherwise,
is in excess of its pro rata share of such payments due and payable to all of
the Banks, in each case in accordance with the terms of this Agreement or
(iv) is otherwise a Defaulting Bank, or (b) fails to approve any amendment,
waiver or consent requested by any Borrower and such amendment, waiver or
consent has received the written approval of not less than the Majority Banks,
but also requires the approval of such Affected Bank, then in each case, such
Borrower may, at its sole expense and effort, within ninety (90) days of receipt
of such demand, notice (or the occurrence of such other event causing such
Borrower to be required to pay such compensation or causing §6.6 to be
applicable), or default, as the case may be, by notice in writing to the Agents
and such Affected Bank, require such Affected Bank to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, §21), all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Bank, if a Bank accepts
such assignment); provided that:

 

87



--------------------------------------------------------------------------------

(A) the applicable Agent, the applicable Swing Line Lender, and, for each
assignment of a Domestic Commitment hereunder, the Issuing Bank, shall have
consented to such assignment in writing (in each case, such consent not to be
unreasonably withheld);

(B) such Borrower shall have paid to the Administrative Agent the assignment fee
specified in §21;

(C) such Affected Bank shall have received payment of an amount equal to the
outstanding principal of its Loans, L/C Advances and purchased Bankers’
Acceptances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or such
Borrower (in the case of all other amounts);

(D) in the case of any such assignment resulting from a claim for compensation
under clause (a)(i) of this §6.14, such assignment will result in a reduction in
such compensation or payments thereafter; and

(E) such assignment does not conflict with applicable Laws or provisions
hereunder.

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling such Borrower to require such assignment and delegation cease to
apply.

§6.15. Advances by Administrative Agent; Canadian Agent; and U.K. Agent.

(a) The Administrative Agent, the Canadian Agent or the U.K. Agent, as
applicable, may (unless earlier notified to the contrary by any Bank by 1:00
p.m. (local time for such Agent) one (1) Business Day prior to any Drawdown
Date, or in the case of Domestic Base Rate Loans, on such Drawdown Date) assume
that each Bank has made available (or will before the end of the applicable
Drawdown Date make available) to such Agent the amount of such Bank’s Domestic
Commitment Percentage, Canadian Commitment Percentage, U.K. Commitment
Percentage or PR Commitment Percentage, as applicable, with respect to the Loans
to be made on such Drawdown Date, and such Agent may (but shall not be required
to), in reliance upon such assumption, make available to the applicable Borrower
a corresponding amount. If any Bank makes such amount available to such Agent on
a date after such Drawdown Date, such Bank shall pay such Agent on demand an
amount equal to the product of (i) the average, computed for the period referred
to in clause (iii) below, of the weighted average annual interest rate paid by
such Agent for funds acquired by such Agent during each day included in such
period times (ii) the amount equal to such Bank’s Domestic Commitment Percentage
of such Domestic Loan, Canadian Commitment Percentage of such Canadian Loan,
U.K. Commitment Percentage of such U.K. Loan and PR Commitment Percentage of
such PR Loan, as applicable, times (iii) a fraction, the numerator of which is
the number of days that elapse from and including such Drawdown Date to but not
including the date on which the amount equal to such Bank’s Domestic Commitment
Percentage, Canadian Commitment Percentage, U.K. Commitment Percentage or PR
Commitment Percentage, as applicable, of such Loans, shall become immediately
available to such Agent, and the denominator of which is 365. A statement of
such Agent submitted to such Bank with respect to any amounts owing under this
paragraph shall be prima facie evidence of the amount due and owing to such
Agent by such Bank. If such amount is not in fact made available to such Agent
by such Bank within three (3) Business Days of such Drawdown Date, such Agent
shall be entitled to recover such amount from, and the applicable Bank and the
applicable Borrower(s) severally agree to pay to such Agent forthwith on demand
such corresponding amount in Same Day Funds, with

 

88



--------------------------------------------------------------------------------

interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to such Agent,
at (A) in the case of a payment to be made by such Bank, the Overnight Rate,
plus any administrative, processing or similar fees customarily charged by such
Agent in connection with the foregoing, and (B) in the case of a payment made by
such Borrower, the interest rate applicable to Base Rate Loans. If such Borrower
and such Bank shall pay such interest to such Agent for the same or an
overlapping period, such Agent shall promptly remit to such Borrower the amount
of such interest paid by such Borrower for such period. If such Bank pays its
share of the applicable borrowing to such Agent, then the amount so paid (less
all such aforementioned interest and fees incurred by such Bank as a result of
its failure to pay the required amounts to the applicable Agent) shall
constitute such Bank’s Loan included in such borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Bank that shall have failed to make such payment to such Agent.

(b) Unless Ryder, the Canadian Borrowers, the U.K. Borrowers or Ryder PR, as the
case may be, has notified the Administrative Agent, the Canadian Agent or the
U.K. Agent, as applicable, prior to the date any payment is required to be made
by it to the applicable Agent hereunder, that such Borrower will not make such
payment, the applicable Agent may assume that such Borrower has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to such Bank. If and to the extent that such
payment was not in fact made to the applicable Agent by the applicable Borrower
in immediately available funds, then each applicable Bank shall forthwith on
demand repay to the applicable Agent the portion of such assumed payment that
was made available to such Bank in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the applicable Agent to such Bank to the date such amount is repaid
to the applicable Agent in Same Day Funds at the Overnight Rate from time to
time in effect.

(c) A notice of the applicable Agent to any Bank or any Borrower with respect to
any amount owing under §§6.15(a) and (b) shall be conclusive, absent manifest
error.

(d) [Reserved.]

(e) Failure to Satisfy Conditions Precedent. If any Bank makes available to any
applicable Agent funds for any Loan to be made by such Bank to any Borrower as
provided in the foregoing provisions of §2, and such funds are not made
available to such Borrower by such Agent because the conditions to the
applicable credit extension set forth in §11 and/or §12, as applicable, are not
satisfied or waived in accordance with the terms hereof, the applicable Agent
shall return such funds (in like funds as received from such Bank) to such Bank
in a timely manner, without interest.

(f) Obligations of Banks Several. The obligations of the Banks hereunder to make
Loans, to accept and purchase Bankers’ Acceptances, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to §18.2
are several and not joint. The failure of any Bank to make any Loan, to accept
and purchase Bankers’ Acceptances, to fund any such participation or to make any
payment under §18.2 on any date required hereunder shall not relieve any other
Bank of its corresponding obligation to do so on such date, and no Bank shall be
responsible for the failure of any other Bank to so make its Loan, to accept and
purchase Bankers’ Acceptances, to purchase its participation or to make its
payment under §18.2.

 

89



--------------------------------------------------------------------------------

(g) Funding Source. Nothing herein shall be deemed to obligate any Bank to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Bank that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

§6.16. Currency Fluctuations.

(a) The applicable Agent or the applicable Swing Line Lender, as applicable,
shall determine the Exchange Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of credit extensions and Outstanding
Amounts denominated in Canadian Dollars, Sterling and Euros. Such Exchange Rates
shall become effective as of such Revaluation Date and shall be the Exchange
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Borrowers hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as so determined by the applicable Agent or the
applicable Swing Line Lender, as applicable.

(b) Not later than 4:00 p.m. (Eastern time) on each Revaluation Date, the
Canadian Agent, in consultation with the Canadian Swing Line Lender, shall
determine the Dollar Equivalent of the outstanding Canadian Loans denominated in
Canadian Dollars and the outstanding Bankers’ Acceptances. Not later than 4:00
p.m. (Eastern time) on each Revaluation Date, the U.K. Agent, shall determine
the Dollar Equivalent of the outstanding U.K. Loans denominated in Sterling and
Euros.

(c) If, on any Revaluation Date, the Outstanding Amount of all Canadian Loans
and the aggregate face amount of all Bankers’ Acceptances, exceeds the Total
Canadian Commitment (the amount of such excess referred to herein as the
“Canadian Excess Amount”) by more than one percent (1%) of the aggregate amount
of the Total Canadian Commitment, then (i) the Canadian Agent shall give notice
thereof to the Canadian Borrowers and the Canadian Banks and (ii) within two
(2) Business Days thereafter, the Canadian Borrowers shall repay or prepay
Canadian Loans in an aggregate principal amount such that, after giving effect
thereto, the Outstanding Amount of all Canadian Loans and the aggregate face
amount of all Bankers’ Acceptances no longer exceeds the Total Canadian
Commitment. Notwithstanding the foregoing, to avoid the incurrence of breakage
costs with respect to Canadian Loans which are LIBOR Rate Loans, the Canadian
Borrowers shall not be obligated to repay any Canadian Loan that is a LIBOR Rate
Loan until the end of the Interest Period relating thereto to the extent that
the unused amount of the Domestic Commitments of the Domestic Banks which are
affiliates of the Canadian Banks shall be greater than or equal to the Canadian
Excess Amount. On each Revaluation Date and until the Canadian Loans are repaid
in accordance with the first sentence of this paragraph (c), the Total Domestic
Commitment shall be automatically reduced by an amount equal to the Canadian
Excess Amount. Such reduction shall be made by reducing the Domestic Commitments
of each such Domestic Bank that is an affiliate of a Canadian Bank by an amount
equal to such Domestic Bank’s Domestic Commitment Percentage of the Canadian
Excess Amount.

(d) If, on any Revaluation Date, the Outstanding Amount of all U.K. Loans
exceeds the Total U.K. Commitment (the amount of such excess referred to herein
as the “U.K. Excess Amount”) by more than one percent (1%) of the Total U.K.
Commitment, then (i) the U.K. Agent shall give notice thereof to the U.K.
Borrowers and the U.K. Banks and (ii) within two (2) Business Days thereafter,
the U.K. Borrowers shall repay or prepay U.K. Loans in an aggregate principal
amount such that, after giving effect thereto, the Outstanding Amount of all
U.K. Loans no longer exceeds the Total U.K. Commitment. Notwithstanding the
foregoing, to avoid the incurrence of

 

90



--------------------------------------------------------------------------------

breakage costs with respect to U.K. Loans which are LIBOR Rate Loans, the U.K.
Borrowers shall not be obligated to repay any U.K. Loan that is a LIBOR Rate
Loan until the end of the Interest Period relating thereto to the extent that
the unused amount of the Domestic Commitments of the Domestic Banks which are
affiliates of the U.K. Banks shall be greater than or equal to the U.K. Excess
Amount. On each Revaluation Date and until the U.K. Loans are repaid in
accordance with the first sentence of this paragraph (d), the Total Domestic
Commitment shall be automatically reduced by an amount equal to the U.K. Excess
Amount. Such reduction shall be made by reducing the Domestic Commitments of
each such Domestic Bank that is an affiliate of a U.K. Bank by an amount equal
to such Domestic Bank’s Domestic Commitment Percentage of the U.K. Excess
Amount.

§6.17. Successor LIBOR. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents (including §17 hereof), if an Agent
determines (which determination shall be conclusive absent manifest error), or
Ryder or Majority Banks notify the Agents (with, in the case of the Majority
Banks, a copy to Ryder) that Ryder or Majority Banks (as applicable) have
determined, that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over such Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this §6.17, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by such Agent or receipt by
the Agents of such notice, as applicable, the Agents and Ryder may amend this
Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. on the fifth Business Day after the Administrative Agent shall have
posted such proposed amendment to all Banks and Ryder unless, prior to such
time, Banks comprising the Majority Banks have delivered to the Administrative
Agent written notice that such Majority Banks do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify Ryder and each
Bank. Thereafter, (x) the obligation of the Banks to make or maintain Loans with
reference to the Domestic LIBOR Rate, the EURIBOR Rate, the Sterling LIBOR Rate
or the U.K. Dollar LIBOR Rate shall be suspended (to the extent of the affected
Loans or Interest Periods), and (y) the Domestic LIBOR Rate component shall no
longer be used for purposes of calculating interest on Domestic Base Rate Loans.
Upon receipt of such notice, Ryder may revoke any pending request for a
borrowing of, conversion to or continuation of such Loans (to the extent of the
affected Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a borrowing of Domestic Base Rate
Loans (subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

91



--------------------------------------------------------------------------------

§7. REPRESENTATIONS AND WARRANTIES. Each of the Borrowers represents and
warrants to the Agents, the Banks and the Issuing Bank that:

§7.1. Corporate Authority.

(a) Incorporation; Good Standing. Each of the Borrowers and each of Ryder’s
Consolidated Subsidiaries (other than Immaterial Subsidiaries) (i) is a
corporation duly organized, validly existing and in good standing under the Laws
of its respective jurisdiction of incorporation, (ii) has all requisite
corporate power to own its property and conduct its material business operations
so that the Borrowers and their Consolidated Subsidiaries, taken as a whole, may
conduct business substantially in the manner presently conducted by them, and
(iii) is in good standing (or such qualification can be readily obtained without
material penalty) as a foreign corporation and is duly authorized to do business
in each jurisdiction in which its property or business as presently conducted or
contemplated makes such qualification necessary, except where a failure to be so
qualified would not have a material adverse effect on the business, assets or
financial condition of Ryder and its Consolidated Subsidiaries, taken as a
whole.

(b) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby
(i) are within the corporate authority of each of the Borrowers, (ii) have been
duly authorized by all necessary corporate proceedings on the part of each of
the Borrowers, (iii) do not materially conflict with or result in any material
breach or contravention of any provision of Law, statute, rule or regulation to
which any of the Borrowers is subject or any judgment, order, writ, injunction,
license or permit applicable to any of the Borrowers, and (iv) do not conflict
with any provision of the corporate charter, bylaws or constitutional documents
of any of the Borrowers or any material agreement or other material instrument
binding upon any of the Borrowers.

(c) Enforceability. The execution, delivery and performance of this Agreement
and the other Loan Documents by each of the Borrowers will result in valid and
legally binding obligations of each of the Borrowers enforceable against each
such Borrower in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other Laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.

§7.2. Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents by each of the Borrowers and the
consummation by each of the Borrowers of the transactions contemplated hereby
and thereby do not require any approval or consent of, or filing with, any
governmental agency or authority other than those already obtained.

§7.3. Title to Properties; Leases. Ryder and its Consolidated Subsidiaries own
all of the assets reflected in the consolidated balance sheet of Ryder and its
Consolidated Subsidiaries as at the Balance Sheet Date or acquired since that
date (except property and assets (a) sold or otherwise disposed of in the
ordinary course of business since that date or as otherwise permitted pursuant
to §9.3 or (b) held pursuant to lease, trust or conditional sales agreement),
subject to no mortgages, conditional sales agreements, title retention
agreements, liens or other encumbrances except Permitted Liens.

 

92



--------------------------------------------------------------------------------

§7.4. Financial Statements. There have been furnished to the Banks the
consolidated balance sheet of Ryder and its Consolidated Subsidiaries dated the
Balance Sheet Date and the consolidated statements of income, shareholders’
equity and cash flow for the fiscal periods then ended, certified by Ryder’s
independent certified public accountants of nationally recognized standing. All
said balance sheets and statements of operations have been prepared in
accordance with GAAP (but, in the case of any of such financial statements which
are unaudited, only to the extent GAAP is applicable to interim unaudited
reports) and fairly present the financial condition of Ryder and its
Consolidated Subsidiaries as at the close of business on the Balance Sheet Date
and the results of operations for the period then ended (subject, in the case of
unaudited interim financial statements, to changes resulting from audit and
normal year-end adjustments and to the absence of complete footnotes). There are
no contingent liabilities of Ryder and its Consolidated Subsidiaries involving
material amounts, known to the officers of Ryder, which have not been disclosed
in said balance sheets and the related notes thereto or otherwise in writing to
the Administrative Agent.

§7.5. Litigation. Except as set forth on Schedule 7.5, there are no actions,
suits, proceedings or investigations of any kind pending or, to the knowledge of
each of the Borrowers, threatened against Ryder or any of Ryder’s Consolidated
Subsidiaries before any court, tribunal or administrative agency or board which,
either in any case or in the aggregate, if adversely determined, Ryder
reasonably believes would be expected to have a material adverse effect on the
financial condition, business, or assets of Ryder and its Consolidated
Subsidiaries, considered as a whole, or materially impair the right of Ryder and
its Consolidated Subsidiaries, considered as a whole, to carry on business
substantially as now conducted, or result in any substantial liability not
adequately covered by insurance, or for which adequate reserves are not
maintained on the consolidated balance sheet or which question the validity of
any of the Loan Documents to which Ryder or any of its Consolidated Subsidiaries
is a party, or any action taken or to be taken pursuant hereto or thereto.

§7.6. Compliance With Other Instruments, Laws, Etc. None of the Borrowers nor
any of Ryder’s Consolidated Subsidiaries is (a) violating any provision of its
charter documents or by-laws or (b) any agreement or instrument to which any of
them may be subject or by which any of them or any of their properties may be
bound or any decree, order, judgment, or, to the knowledge of Ryder’s officers,
any statute, license, rule or regulation, in a manner which materially and
adversely affects the financial condition, business or assets of Ryder and its
Consolidated Subsidiaries, considered as a whole.

§7.7. Tax Status. Each Borrower and each of Ryder’s Consolidated Subsidiaries
(other than its Immaterial Subsidiaries) have (a) made or filed all federal,
state, provincial and territorial income and all other tax returns, reports and
declarations (or obtained extensions with respect thereto) required by
applicable Law to be filed by them, other than state or provincial tax returns
covering immaterial amounts, (b) paid all taxes and other governmental
assessments and charges as shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith, and
(c) set aside on their books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. Except as set forth on Schedule 7.7, there are no unpaid
taxes in any amount material to Ryder and its Consolidated Subsidiaries, taken
as a whole, claimed to be due by the taxing authority of any jurisdiction, and
the officers of the Borrowers know of no basis for any such claim.

§7.8. No Event of Default. No Default or Event of Default has occurred and is
continuing.

§7.9. Holding Company and Investment Company Acts. Neither Ryder nor any of its
Subsidiaries is a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 2005; nor is any of
them a “registered investment company”, or an “affiliated company” or a
“principal underwriter” of a “registered investment company”, as such terms are
defined in the Investment Company Act of 1940, as amended.

 

93



--------------------------------------------------------------------------------

§7.10. Absence of Financing Statements, Etc. Except as permitted by §9.2, (a)
there is no Indebtedness of the Borrowers or obligors hereunder senior to the
Obligations and (b) there is no effective financing statement, security
agreement, chattel mortgage, real estate mortgage or other document filed or
recorded with any filing records, registry, or other public office, which
purports to cover, affect or give notice of any present or possible future lien
on, or security interests in, any assets or property of Ryder or any of its
Consolidated Subsidiaries or right thereunder.

§7.11. ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.

(b) There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a material adverse
effect on the business, financial condition, or results of operation of the
Borrowers and their Subsidiaries, taken as a whole.

(c) (i) No ERISA Event has occurred, and neither the Borrowers nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan that could reasonably be expected to have a material adverse effect on the
business, financial condition, or results of operation of the Borrowers and
their Subsidiaries taken as a whole; (ii) the Borrowers and each ERISA Affiliate
has met in all material respects all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; and (iii) as of the most recent valuation date for any Pension Plan,
the Pension Plan unfunded liabilities did not exceed the value of its assets in
an amount that could reasonably be expected to have a material adverse effect on
the business, financial condition, or results of operation of the Borrowers and
their Subsidiaries, taken as a whole.

(d) No Borrower nor any ERISA Affiliate has incurred any material liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under §4201 of ERISA
or as a result of a sale of assets described in §4204 of ERISA that could
reasonably be expected to have a material adverse effect on the business,
financial condition, or results of operation of the Borrowers and their
Subsidiaries, taken as a whole. No Borrower nor any ERISA Affiliate has been
notified that any Multiemployer Plan is in reorganization or is insolvent under
and within the meaning of §4241 or §4245 of ERISA or has been terminated under
§4041A of ERISA that could reasonably be expected to have a material adverse
effect on the business, financial condition, or results of operation of the
Borrowers and their Subsidiaries, taken as a whole.

(e) Each Borrower represents and warrants as of the Closing Date that such
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Bankers’ Acceptances, the Letters of
Credit or the Commitments.

§7.12. Environmental Compliance. In the ordinary course of its business, each
Borrower reviews the effect of Environmental Laws on the business, operations
and properties of such Borrower and its Subsidiaries, in the course of which it
identifies and evaluates associated liabilities and costs (including,

 

94



--------------------------------------------------------------------------------

without limitation, capital or operating expenditures required for clean-up or
closure of properties presently or previously owned, capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by Law or as a condition of any license, permit or
contract, any periodic or permanent shutdown of any facility or reduction in the
level or change in the nature of operation conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Substances, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses). Except as set forth on Schedule
7.12, on the basis of this review, each Borrower has reasonably concluded that
such associated liabilities and costs, including the costs of compliance with
Environmental Laws, are unlikely to have a material adverse effect on the
business, financial condition, results of operations or prospects of Ryder and
its Consolidated Subsidiaries, taken as a whole.

§7.13. Disclosure.

(a) The representations and warranties made by the Borrowers in this Agreement
or by the Borrowers in any agreement, instrument, document, certificate,
statement or letter furnished to the Banks in connection with the transactions
contemplated by the Loan Documents do not, taken as a whole, together with all
other information provided by or on behalf of the Borrowers, which includes
(a) any information provided pursuant §8.4 or otherwise provided by the
Borrowers to the Agents and the Banks in writing and (b) all information
contained in the reports filed by Ryder with the Securities and Exchange
Commission, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make such representation, warranties and
information, taken as a whole, in light of the circumstances under which they
were made, not misleading in any material respect.

(b) As of the Closing Date, the information included in any Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

§7.14. Location of Chief Executive Office. Ryder’s chief executive office and
the location where its books and records are kept is 11690 N.W. 105th Street,
Miami, Florida 33178 (except as the same may be updated pursuant to §8.2). Ryder
is incorporated under the laws of the state of Florida.

§7.15. Debt Ratings. Schedule 7.15 contains a true and accurate list as of the
Closing Date of the Senior Public Debt Ratings.

§7.16. Consolidated Subsidiaries. Each of the Consolidated Subsidiaries of Ryder
and the other Borrowers as of the date hereof is listed on Schedule 7.16
attached hereto.

§7.17. OFAC; Anti-Corruption Laws and Anti-Money Laundering Laws.

(a) Neither any Borrower, nor any of its Subsidiaries, nor, to the knowledge of
any Borrower and its Subsidiaries, any director, officer, or controlled
affiliate thereof, is a Person that is, or is owned or controlled by any Person
that is (i) currently the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals, or (iii) organized, resident or
having a place of business in a Designated Jurisdiction.

(b) Each Borrower and its Subsidiaries have (i) conducted their businesses in
compliance with (A) the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and (B) Anti-Money Laundering Laws and (ii) instituted and
maintained policies and procedures designed to promote and achieve compliance
with such anti-corruption laws and Anti-Money Laundering Laws.

 

95



--------------------------------------------------------------------------------

§7.18. Use of Proceeds. The proceeds of the Loans, borrowings by Bankers’
Acceptances and the Letters of Credit shall be used for general corporate
purposes and working capital purposes. No Loans or Bankers’ Acceptances or any
portion of any Letter of Credit shall be used in any way that will violate
Regulations T, U or X of the Board of Governors of the Federal Reserve System.
The Borrowers will not use the proceeds of any Loan or borrowing by way of
Bankers’ Acceptances or any portion of any Letter of Credit to purchase or carry
any “margin security” or “margin stock” (as such terms are defined in said
Regulations U and X).

§7.19. No EEA Financial Institution. No Borrower is an EEA Financial
Institution.

§7A. REPRESENTATIONS AS TO FOREIGN OBLIGORS. Each of Ryder and each Foreign
Obligor (with regard to itself but not with regard to any other Foreign Obligor)
represents and warrants to the Agents, the Banks and the Issuing Bank that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its material property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the Laws of the jurisdiction in which such Foreign
Obligor is organized and existing in respect of its obligations under the
Applicable Foreign Obligor Documents.

(b) There are no form requirements applicable to the Applicable Foreign Obligor
Documents under the Laws of the jurisdiction in which such Foreign Obligor is
organized and existing for the enforcement thereof against such Foreign Obligor
under the Laws of such jurisdiction, or to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence, in each case, in all
material respects, of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized, existing
and a resident for tax purposes either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Agents.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date and are not material (provided that any notification
or authorization described in clause (ii) shall be made or obtained as soon as
is reasonably practicable).

 

96



--------------------------------------------------------------------------------

§8. AFFIRMATIVE COVENANTS OF THE BORROWERS. Each of the Borrowers agrees that,
so long as any Obligation is outstanding or the Banks have any obligation to
make Loans, or the Canadian Banks have any Obligations with respect to Bankers’
Acceptances, or the Issuing Bank has any obligation to issue, extend or renew
any Letters of Credit:

§8.1. Punctual Payment. The applicable Borrower(s) will duly and punctually pay
or cause to be paid the principal and interest on the Loans, all Bankers’
Acceptances, all Letters of Credit, fees and other amounts provided for in this
Agreement and the other Loan Documents, all in accordance with the terms of this
Agreement and such other Loan Documents.

§8.2. Maintenance of Chief Executive Office. Ryder will maintain its chief
executive office at the location referred to in §7.14 or at such other place in
the United States as Ryder shall designate upon thirty (30) days prior written
notice to the Agents.

§8.3. Records and Accounts. Each of the Borrowers will, and will cause each of
its Consolidated Subsidiaries to, (a) keep true and accurate records and books
of account in which full, true and correct entries will be made in accordance
with (i) with respect to Ryder and its Consolidated Subsidiaries only, GAAP and
(ii) with respect to each such Person, the requirements of all regulatory
authorities and (b) maintain adequate accounts and reserves for all taxes
(including income taxes), depreciation, depletion, obsolescence and amortization
of its properties, all other contingencies, and all other proper reserves in
accordance with GAAP with respect to Ryder and its Consolidated Subsidiaries and
in accordance with all regulatory authorities with respect to each of the other
Borrowers; provided that if any changes in GAAP with which Ryder’s independent
accountants concur or changes in the application of GAAP with which Ryder’s
independent accountants concur result in a change (other than an immaterial
change) in the method of calculation or the basis upon which such calculation is
made of any of the financial covenants, standards or terms contained in this
Agreement, the Borrowers and the Banks agree to amend such provisions to reflect
such changes in GAAP so that the criteria for evaluating the consolidated
financial condition of Ryder and its Consolidated Subsidiaries shall be the same
after such accounting changes as if such changes had not been made.

§8.4. Financial Statements, Certificates and Information. Ryder will deliver to
each of the Banks, the Issuing Bank and the Agents:

(a) as soon as practicable, but, in any event not later than one hundred twenty
(120) days after the end of each fiscal year of Ryder, the consolidated balance
sheet of Ryder and its Consolidated Subsidiaries as at the end of such year, and
the consolidated statements of income and cash flows for Ryder and its
Consolidated Subsidiaries for the fiscal year then ended, each setting forth in
comparative form the figures for the previous fiscal year, all such consolidated
financial statements to be in reasonable detail, prepared, in accordance with
GAAP audited and accompanied by a report and opinion of independent certified
public accountants of nationally recognized standing selected by Ryder, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit. In addition, within one hundred twenty (120) days of the end of each
such fiscal year, Ryder shall provide the Banks with a written statement from
such accountants to the effect that they have read a copy of this Agreement, and
that, in making the examination necessary to said certification, they have
obtained no knowledge of any Default or Event of Default, or, if such
accountants shall have obtained knowledge of any then-existing Default or Event
of Default they shall disclose in such statement any such Default or Event of
Default; provided that such accountants shall not be liable to the Banks for
failure to obtain knowledge of any Default or Event of Default;

 

97



--------------------------------------------------------------------------------

(b) as soon as practicable, but in any event not later than sixty (60) days
after the end of each of the first three fiscal quarters of each fiscal year of
Ryder, copies of the consolidated balance sheets of Ryder and its Consolidated
Subsidiaries as at the end of such quarter, and the related consolidated
statements of income and cash flows for the portion of the fiscal year then
ended, all in reasonable detail and prepared in accordance with GAAP (to the
extent GAAP is applicable to interim unaudited financial statements) with a
certification by the principal financial officer of Ryder that the consolidated
financial statements are prepared in accordance with GAAP (to the extent GAAP is
applicable to interim unaudited financial statements) and fairly present the
consolidated financial condition of Ryder and its Consolidated Subsidiaries on a
consolidated basis as at the close of business on the date thereof and the
results of operations for the period then ended;

(c) simultaneously with the delivery of the financial statements referred to in
(a) and (b) above, a certificate in the form of Exhibit C hereto (the
“Compliance Certificate”) signed by the principal financial officer, treasurer
or assistant treasurer of Ryder, stating that Ryder and its Consolidated
Subsidiaries are in compliance with §10 hereof as of the end of the applicable
period setting forth in reasonable detail computations evidencing such
compliance and certifying (i) no Default or Event of Default exists or if a
Default or Event of Default shall then exist, specifying the nature thereof and
(ii) such other matters as are set forth therein;

(d) as soon as practicable but, in any event, within thirty (30) Business Days
after the issuance thereof, copies of all material of a financial nature filed
with the Securities and Exchange Commission or sent to the stockholders of Ryder
or any of its Subsidiaries generally; and

(e) from time to time, and with reasonable promptness, such other financial data
and other information as the Banks may reasonably request.

The Borrowers hereby authorize each Bank to disclose any information obtained
pursuant to this Agreement to all appropriate governmental regulatory
authorities where required by Law, including, without limitation, with respect
to requests or directives, whether or not having the force of law. Except for
any such disclosure to governmental banking regulatory authorities upon the
request therefor, the applicable Agent or Bank or the Issuing Bank shall, to the
extent practicable and legally permissible, provide prompt written notice to
Ryder so that Ryder may have the opportunity to contest such disclosure and such
Agent or Bank or the Issuing Bank shall use reasonable efforts within Law to
maintain the confidentiality of such Information.

Documents required to be delivered pursuant to §§8.4(a), (b) and (c) (to the
extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which Ryder
posts such documents, or provides a link thereto on its website on the Internet
at www.ryder.com; or (ii) on which such documents are posted on Ryder’s behalf
on an Internet or intranet website, if any, to which each Bank and the Agents
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) Ryder shall deliver paper copies
of such documents to the Administrative Agent or any Bank that requests Ryder to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Bank and (ii) Ryder shall
notify the Administrative Agent and each Bank (by telecopier or electronic mail)
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance Ryder shall be
required to provide paper copies of the Compliance Certificates required by
§8.4(c) to the

 

98



--------------------------------------------------------------------------------

Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Ryder with any such request for
delivery, and each Bank shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Co-Lead Arrangers will make available to the Banks and the Issuing Bank
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Banks (each, a “Public Bank”) may have personnel who do not wish to
receive material non-public information with respect to any of the Borrowers or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that so long as such Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Banks shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Co-Lead Arrangers, the Issuing Bank and the Banks to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrowers or their respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in §29); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Co-Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, no Borrower shall be
under any obligation to mark any Borrower Materials “PUBLIC.”

§8.5. Corporate Existence; Compliance with Laws, Other Agreements. Each of the
Borrowers will, and Ryder will cause each of its Consolidated Subsidiaries
(other than its Immaterial Subsidiaries) to, (a) keep in full force and effect
their respective corporate existence and all rights, licenses, leases and
franchises reasonably necessary to the conduct of its business, and (b) comply
with (i) all applicable Laws and regulations (including, without limitation, all
Environmental Laws) wherever its business is conducted, (ii) the provisions of
its charter documents, by-laws and constitutional documents, and (iii) all
agreements and instruments by which it or any of its properties may be bound and
all applicable decrees, orders and judgments, in each case in such manner that
there will not result a material and adverse effect on the financial condition,
properties or business of the Borrowers, considered separately, or Ryder and its
Consolidated Subsidiaries considered as a whole.

§8.6. Maintenance of Properties. Each of the Borrowers will, and Ryder will
cause each of its Consolidated Subsidiaries to, cause all material properties
used or useful in the conduct of its business to be maintained and kept in good
condition, repair and working order (ordinary wear and tear excepted) and will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of Ryder and its Consolidated
Subsidiaries may be necessary for the conduct of their business; provided,
however, that nothing in this section shall prevent Ryder or any of its
Consolidated Subsidiaries from discontinuing the operation and maintenance of
any of its properties if such discontinuance is, in the judgment of such Person,
desirable in the conduct of its business and which does not in the aggregate
materially adversely affect the financial condition, business or assets of Ryder
and its Consolidated Subsidiaries, taken as a whole.

 

99



--------------------------------------------------------------------------------

§8.7. Insurance. Each of the Borrowers will, and Ryder will cause each of its
Consolidated Subsidiaries to, maintain (either in the name of such Borrower or
in such Subsidiary’s own name), insurance with respect to their properties in at
least such amounts and against at least such risks (and with such risk
retention) as are usually insured against in the same general area by companies
of established repute engaged in the same or a similar business and of similar
size; and will furnish to the Banks, upon request of the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.

§8.8. Taxes. Each of the Borrowers will, and Ryder will cause each of its
Consolidated Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon it and its real properties, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials or supplies, which if unpaid might by
Law become a lien or charge upon any of its property; provided that the
Borrowers or any Consolidated Subsidiary shall not be required to pay any such
tax, assessment, charge or levy if the same shall not at the time be due and
payable or can be paid thereafter without penalty; or if the validity thereof
shall currently be contested in good faith by appropriate proceedings if it
shall have set aside on its books reserves deemed by it adequate with respect to
such tax, assessment, charge or levy; or if the failure to pay such tax,
assessment, charge or levy shall not result in a material adverse change in the
financial position, results of operations, business or other condition of the
Borrowers and their Consolidated Subsidiaries, taken as a whole.

§8.9. Inspection of Properties, Books and Contracts. The Banks, through the
Agents or any of their designated representatives, shall have the right to visit
and inspect any of the properties of the Borrowers to examine their books of
account (and to make copies thereof and extracts therefrom), and to discuss the
affairs, finances and accounts of the Borrowers with, and to be advised as to
the same by, its officers, all at such reasonable times and intervals as the
Banks may reasonably request.

§8.10. Notice of Potential Claims or Litigation. Each of the Borrowers shall
deliver to the Banks, within thirty (30) days of receipt thereof, written notice
of the initiation of any action, claim, complaint, or any other notice of
dispute or potential litigation, including pursuant to any applicable
Environmental Laws, against any of the Borrowers or any of Ryder’s Consolidated
Subsidiaries, including, without limitation, the initiation of any action,
claim, complaint, or any other notice of dispute or potential litigation,
including pursuant to any applicable Environmental Laws brought by any
Governmental Authority, wherein the potential liability is in excess of
$50,000,000 and which are required to be reported pursuant to Regulation S-K
under the Securities Act of 1933.

§8.11. Notice of Default. Each of the Borrowers will promptly notify the Banks
in writing of the occurrence of any Default or Event of Default.

§8.12. Use of Proceeds. The proceeds of the Loans, borrowings by Bankers’
Acceptances and the Letters of Credit shall be used for general corporate
purposes and working capital purposes. No Loans or Bankers’ Acceptances or any
portion of any Letter of Credit shall be used in any way that will violate
Regulations T, U or X of the Board of Governors of the Federal Reserve System.
The Borrowers will not use the proceeds of any Loan or borrowing by way of
Bankers’ Acceptances or any portion of any Letter of Credit to purchase or carry
any “margin security” or “margin stock” (as such terms are defined in said
Regulations U and X).

§8.13. Debt Ratings. The Borrowers will notify the Agents promptly upon becoming
aware thereof, of any publicly announced change in the Senior Public Debt
Ratings and/or any change in the rating of any other Indebtedness of any of
their Subsidiaries which is rated by S&P, Moody’s or Fitch.

 

100



--------------------------------------------------------------------------------

§8.14. Notice of any ERISA Event. Each of the Borrowers will promptly notify the
Banks in writing of the occurrence of any ERISA Event.

§8.15. Further Assurances. Each of the Borrowers will cooperate with the Agents
and execute such further instruments and documents as any Agent shall reasonably
request to carry out to the Banks’ satisfaction the transactions contemplated by
this Agreement.

§8.16. Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the
Borrowers will, and Ryder will cause each of its Consolidated Subsidiaries to,
(a) conduct its business in compliance with (i) the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions and (ii) Anti-Money
Laundering Laws and (b) maintain policies and procedures designed to promote and
achieve compliance with such anti-corruption laws and Anti-Money Laundering
Laws.

§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWERS. Each of the Borrowers agrees
that, so long as any Obligation is outstanding or the Banks have any obligation
to make Loans, or the Canadian Banks have any Obligations with respect to
Bankers’ Acceptances, or the Issuing Bank has any obligation to issue, extend or
renew any Letters of Credit:

§9.1. Restrictions on Secured Indebtedness. None of the Borrowers nor any of
their Consolidated Subsidiaries shall create, incur, assume, or be or remain
liable, contingently or otherwise, with respect to any Secured Indebtedness
other than:

(a) Secured Indebtedness consisting of (i) Indebtedness of Ryder’s Consolidated
Subsidiaries to a Borrower and (ii) unsecured Intercompany Indebtedness; and

(b) other Secured Indebtedness (including, without limitation, Indebtedness
under capitalized leases); provided that the aggregate amount of Secured
Indebtedness outstanding, pursuant to this §9.1(b) shall not exceed at any time
thirty percent (30%) of the Adjusted Consolidated Tangible Assets of Ryder and
its Consolidated Subsidiaries, determined at such time.

For purposes of calculating the amount of Secured Indebtedness of Ryder and its
Consolidated Subsidiaries under §9.1(b), Ryder shall be deemed to have incurred
Secured Indebtedness in an amount equal to the aggregate amount of all
Derivatives Obligations which are secured by a lien permitted pursuant to
Section §9.2(e).

§9.2. Restrictions on Liens. None of the Borrowers will, nor will Ryder permit
any of its Consolidated Subsidiaries to, create or incur or suffer to be created
or incurred or to exist any Lien upon any property or assets of any character,
except as follows (the “Permitted Liens”):

(a) Liens securing Secured Indebtedness; provided that such Secured Indebtedness
is permitted by §9.1 hereof; provided further that the aggregate net book value
of the assets of Ryder and its Consolidated Subsidiaries securing Secured
Indebtedness which (i) consists of Indebtedness included within clause (a) of
the definition of “Secured Indebtedness” and (ii) is incurred pursuant to
§9.1(b), shall not, at any time, exceed an amount equal to two-hundred percent
(200%) of the aggregate outstanding principal amount of such Secured
Indebtedness;

(b) any encumbrances consisting of zoning restrictions, exceptions, easements,
leases or other like restrictions on the use of Real Property which do not
materially impair the use of such property;

 

101



--------------------------------------------------------------------------------

(c) the following Liens or charges which are not yet due or are payable without
penalty or of which the amount, applicability or validity is being contested in
good faith by appropriate proceedings:

(i) Liens for taxes, assessments or other governmental charges;

(ii) Liens given in the ordinary course of business pursuant to any governmental
regulation in order to allow Ryder or a Consolidated Subsidiary to maintain
self-insurance, or to participate in any fund or participate in any benefits in
connection with worker’s compensation, unemployment insurance, old age pensions
or other social security, or for any other purpose at any time required by Law
or governmental regulation as a condition to the transaction of business or the
exercise of any privilege or license;

(iii) mechanic’s, carrier’s, worker’s, warehouseman’s, landlord’s or other like
Liens arising in the ordinary course of business, including Liens incident to
construction;

(iv) any inchoate Liens arising under ERISA to secure any contingent liability
of Ryder or a Consolidated Subsidiary; and

(v) other Liens incidental to the conduct of business or ownership of property
and assets which were not incurred in connection with the borrowing of money and
which do not in the aggregate materially impair the use of property or assets of
Ryder or its Consolidated Subsidiaries;

(d) Liens on accounts receivable subject to the Receivables Purchase Agreements
referred to in §9.3(d);

(e) Liens on cash, cash equivalents and marketable securities securing
Derivatives Obligations; and

(f) Liens on assets subject to the securitization permitted pursuant to §9.3(e).

§9.3. Corporate Changes and Sales or Dispositions of Assets. Each of the
Borrowers will not, and Ryder will not permit any of its Consolidated
Subsidiaries to, become a party to any merger, consolidation, asset acquisition,
stock acquisition or disposition of assets, with the following exceptions
(provided that such merger, consolidation, acquisition or disposition would not
cause Ryder to not be in compliance with all the covenants and conditions of
this Agreement):

(a) mergers of a Consolidated Subsidiary into another Consolidated Subsidiary of
Ryder, or mergers or consolidations pursuant to which Ryder is the surviving
Person;

(b) acquisitions of interests in other corporations or business entities (either
through the purchase of assets or capital stock or otherwise);

(c) dispositions of assets in the ordinary course of business;

(d) sales by Ryder and its Subsidiaries of their accounts receivable pursuant to
the Receivables Purchase Agreements; provided that (i) the aggregate face amount
of all accounts receivable of Ryder treated as purchased receivables and sold by
Ryder and/or its Subsidiaries to the securitization conduit under the
Receivables Purchase Agreements shall not exceed at any time the lesser of
(A) seventy-five percent (75%) of the aggregate face amount of all accounts
receivable

 

102



--------------------------------------------------------------------------------

of Ryder and its Consolidated Subsidiaries, taken as a whole, including the
accounts receivable which constitute purchased receivables under the Receivables
Purchase Agreements and (B) $425,000,000, and (ii) from and after the date of
the first sale of accounts receivable pursuant to the Receivables Purchase
Agreements, the cumulative net cash proceeds received by Ryder from sales of
accounts receivable thereunder shall not be less than seventy-five percent (75%)
of the cumulative face amount of all accounts receivable of Ryder sold
thereunder;

(e) the securitization, in one or more securitization transactions, by Ryder of
trucks, tractors and trailers (collectively, the “Securitized Assets”) together
with the financial component of their associated lease and service agreements;
provided that (i) the unamortized balance of all Indebtedness of Ryder and its
Consolidated Subsidiaries or of any special purpose securitization subsidiary or
conduit incurred in connection with such securitization programs (excluding any
Indebtedness as to which Ryder or any of its Consolidated Subsidiaries is the
holder) shall not, at any time, exceed $1,250,000,000 and (ii) the cumulative
net cash proceeds received by Ryder in connection with such securitization
transactions shall not be less than seventy-five percent (75%) of the net book
value of all such Securitized Assets; and

(f) other dispositions of assets not otherwise permitted by the foregoing
clauses of this section; provided that (i) the aggregate fair market value of
assets so disposed of in any consecutive twelve (12) month period shall not
exceed ten percent (10%) of the aggregate book value of all Consolidated
Tangible Assets of Ryder and its Consolidated Subsidiaries, determined in
accordance with GAAP, measured as of the first day of such twelve (12) month
period and (ii) the revenue attributable to the assets so disposed of in any
consecutive twelve (12) month period shall not exceed twenty percent (20%) of
the revenues of Ryder and its Consolidated Subsidiaries during such twelve
(12) month period, determined in accordance with GAAP.

§9.4. Leasebacks. Each of the Borrowers will not, and Ryder will not permit any
of its Consolidated Subsidiaries to, sell, transfer or otherwise convey any
property of Ryder or any Consolidated Subsidiary more than one hundred twenty
(120) days after the acquisition thereof for purposes of leasing back such
property except:

(a) leasebacks with a term of three years or less (including all permitted
extensions and renewals);

(b) leasebacks whereby the proceeds from the sale or transfer of property are
used to reduce the Obligations or other Indebtedness of a rank at least equal to
the Obligations; or

(c) leasebacks permitted by §9.1 and §9.2.

§9.5. Limitation on Agreements. Each of the Borrowers will not, and Ryder will
not permit any of its Consolidated Subsidiaries to, enter into any agreement
which restricts or prohibits any guarantees, advances, dividends or
distributions (a) from any Consolidated Subsidiary to such Borrower, or
(b) between or among Consolidated Subsidiaries. Notwithstanding the foregoing,
any Consolidated Subsidiary of Ryder may issue capital stock which is preferred
as to dividends or upon liquidation to any other capital stock of such
Consolidated Subsidiary (“Preferred Stock”); provided that (i) the aggregate
liquidation preference of all such Preferred Stock issued by Ryder’s
Consolidated Subsidiaries which is not owned by Ryder and its Consolidated
Subsidiaries does not, at any time, exceed five percent (5%) of Consolidated
Adjusted Net Worth at such time, (ii) immediately before, and immediately after,
and after giving effect to such issuance of Preferred Stock, no Default or Event
of Default shall have occurred and be continuing, and (iii) prior to the
issuance by any Subsidiary of Preferred Stock, such Subsidiary shall have
delivered to the Administrative Agent, for the benefit of the Banks, the Issuing
Bank and the Agents, a guarantee of the

 

103



--------------------------------------------------------------------------------

Obligations in form and substance satisfactory to the Administrative Agent (it
being understood that the obligations of such Subsidiary under such guaranty
shall be limited to the aggregate amount of the liquidation preference of all
such Preferred Stock issued by such Subsidiary which is not owned by Ryder and
its Consolidated Subsidiaries), together with corporate authority documentation
and a legal opinion, in form and substance satisfactory to the Administrative
Agent, as to the authorization, execution, delivery and enforceability of such
guaranty. The Borrowers, the Agents, the Issuing Bank and the Banks agree that
each such guaranty shall be deemed to be a “Loan Document” hereunder.

§9.6. Sanctions. Each of the Borrowers will not, directly or indirectly,
knowingly use the proceeds of any Loan or L/C Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, (a) to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or (b) if such use of proceeds or funding
will result in a violation by any such Person (including any Person
participating in the transaction, whether as Bank, Co-Lead Arranger, Agent,
Issuing Bank, Swing Line Lender) of Sanctions.

§9.7. Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Borrowers
will not, directly or indirectly, knowingly use the proceeds of any Loan or L/C
Credit Extension for any purpose which would breach (a) the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions or (b) Anti-Money
Laundering Laws.

§10. FINANCIAL COVENANT OF THE BORROWERS. Each of the Borrowers agrees that, so
long as any Obligation is outstanding or the Banks have any obligation to make
Loans, or the Canadian Banks have any Obligations with respect to Bankers’
Acceptances, or the Issuing Bank has any obligation to issue, extend or renew
any Letters of Credit:

§10.1. Debt to Consolidated Adjusted Net Worth. Ryder will not, at any time,
permit the ratio of (a) the aggregate amount of Indebtedness of Ryder and its
Consolidated Subsidiaries to (b) Consolidated Adjusted Net Worth of Ryder and
its Consolidated Subsidiaries to exceed 3.00:1.00.

§11. CONDITIONS TO CLOSING/EFFECTIVENESS. The effectiveness of this Agreement
and the obligations of the Banks to make any Loans, of the Canadian Banks to
accept or purchase any Bankers’ Acceptance, of the Issuing Bank to issue, extend
or renew any Letter of Credit and of the Banks to otherwise be bound by the
terms of this Agreement as of the Closing Date shall be subject to the
satisfaction of each of the following conditions precedent:

§11.1. Corporate Action. All corporate action necessary for the valid execution,
delivery and performance by the Borrowers of the Loan Documents shall have been
duly and effectively taken, and evidence thereof certified by authorized
officers of the Borrowers and satisfactory to the Banks shall have been provided
to the Banks.

§11.2. Loan Documents, Etc. Each of the Loan Documents shall have been duly and
properly authorized, executed and delivered by the respective parties thereto
and shall be in full force and effect in a form satisfactory to the Banks. Each
of the representations and warranties of the Borrowers contained in §§7 and 7A
of this Agreement shall be true as of the Closing Date.

§11.3. Certified Copies of Charter Documents. The Administrative Agent shall
have received from each of the Borrowers a copy, certified by a duly authorized
officer of such Person to be true and complete on the Closing Date, of (a) its
charter or other incorporation documents as in effect on such date of
certification and (b) its by-laws as in effect on such date. The Administrative
Agent shall have received from each of the Borrowers a good standing certificate
(or other similar certificate), if applicable, dated as of a recent date in each
such Borrower’s jurisdiction of incorporation.

 

104



--------------------------------------------------------------------------------

§11.4. Incumbency Certificate. The Administrative Agent shall have received an
incumbency certificate, dated as of the Closing Date, signed by duly authorized
officers giving the name and bearing a specimen signature of each individual who
shall be authorized: (a) to sign the Loan Documents on behalf of each of the
Borrowers; (b) to make Loan Requests and to apply for Letters of Credit; and
(c) to give notices and to take other action on the Borrowers’ behalf under the
Loan Documents.

§11.5. Certificates of Insurance. The Banks shall have received a certificate of
insurance, dated as of the Closing Date, or within thirty (30) days prior
thereto, identifying insurers, types of insurance, insurance limits, and policy
terms.

§11.6. Opinions of Counsel. The Banks shall have received a favorable legal
opinion from (i) Ryder Law Department, United States counsel to the Borrowers,
(ii) Ryder Law Department, United Kingdom counsel to the U.K. Borrowers,
(iii) Osler, Hoskin & Harcourt LLP, Ontario counsel to Ryder Canada Limited,
(iv) Stewart McKelvey, Nova Scotia counsel to Ryder Holdings Canada and
(v) Ryder Law Department, counsel to Ryder PR, in each case, addressed to the
Agents and the Banks, dated the Closing Date, in form and substance satisfactory
to the Agents and the Banks.

§11.7. Existing Credit Agreement. The Borrowers shall have (or concurrently with
the extension of credit to be made on the Closing Date) (i) paid all accrued and
unpaid interest on the outstanding loans under the Existing Credit Agreement
through the Closing Date, (ii) prepaid any loans under the Existing Credit
Agreement to the extent necessary to keep the outstanding loans ratable with the
revised commitments under this Agreement as of the Closing Date, and (iii) paid
all accrued fees owing to the lenders under the Existing Credit Agreement
through the Closing Date.

§11.8. Financial Condition; Debt Ratings. No material adverse change, in the
judgment of the Majority Banks, shall have occurred in the financial condition,
results of operations, business, properties or prospects of Ryder and its
Consolidated Subsidiaries, taken as a whole, since the audited financial
statements of Ryder and its Consolidated Subsidiaries for the fiscal year ending
December 31, 2017. There shall have occurred no material adverse change in the
Senior Public Debt Ratings since December 31, 2017.

§11.9. Payment of Fees. Each of the Borrowers shall have paid the fees required
to be paid on the Closing Date.

§11.10. Closing Date Compliance Certificate. Each of the Banks shall have
received a Compliance Certificate, dated the Closing Date, in form and substance
satisfactory to the Banks, evidencing the Borrowers’ compliance with §10.1
hereto.

§11.11. Receipt of Financial Statements. Each of the Banks shall have received
the financial statements of Ryder and its Consolidated Subsidiaries required to
be delivered pursuant to §8.4(a) with respect to the fiscal year of Ryder ended
December 31, 2017 and any financial statements of Ryder and its Consolidated
Subsidiaries required to be delivered pursuant to §8.4(b) with respect to any
subsequent period for which such information becomes available on or prior to
the Closing Date, in form and substance satisfactory to the Banks.

§11.12. KYC Information. Each Bank shall have received (a) documentation and
other information so requested by any such Bank in connection with applicable
“know your customer” and Anti-Money Laundering Laws, and (b) with respect to any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to such
Borrower to the extent requested by such Bank.

 

105



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
§16.3, for purposes of determining compliance with the conditions specified in
this §11, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Closing Date specifying its
objection thereto.

§12. CONDITIONS TO ALL LOANS. The obligations of the Banks to make any Loan, the
obligation of the Canadian Banks to accept or purchase any Bankers’ Acceptance
and the obligation of the Issuing Bank to issue, extend or renew any Letter of
Credit, in each case, at the time of and subsequent to the Closing Date is
subject to the following conditions precedent:

§12.1. Representations True. Each of the representations and warranties
contained in §7.1, §7.2, §7.6(a), §7.9, §7.10, §7.14, §7.17, §7.18 and §7A shall
be true at and as of the time of the making of such Loan or the acceptance or
purchase of such Bankers’ Acceptance or the issuance, extension or renewal of
such Letter of Credit, as applicable, with the same effect as if made at and as
of that time (except to the extent of changes resulting from transactions
contemplated or permitted by this Agreement and changes occurring in the
ordinary course of business which singly or in the aggregate are not materially
adverse to the business, assets or financial condition of Ryder and its
Consolidated Subsidiaries, taken as a whole, or to the extent that such
representations and warranties relate expressly and solely to an earlier date).

§12.2. Performance; No Event of Default. The Borrowers shall have performed and
complied with all terms and conditions required by §2, §3, or §4, as applicable,
and this §12, and there shall exist no Default or Event of Default or condition
which would result in a Default or an Event of Default upon consummation of such
Loan or the acceptance and purchase of such Bankers’ Acceptance or the issuance,
extension or renewal of such Letter of Credit, as applicable. Each request for a
Loan or for the acceptance or purchase of a Bankers’ Acceptance or for the
issuance, extension or renewal of a Letter of Credit shall constitute
certification by the Borrowers that the conditions specified in this §12.2 will
be duly satisfied on the date of such Loan.

§12.3. No Legal Impediment. No Change in Law shall have occurred as a
consequence of which it shall have become and continue to be unlawful for
(a) the first Loan to be made or the first Bankers’ Acceptance to be accepted
and purchased hereunder or the first Letter of Credit to be issued, renewed or
extended hereunder only, or for any Bank or the Issuing Bank to perform any of
its agreements or obligations under any of the Loan Documents to which it is a
party or (b) for any Borrower to perform any of its respective agreements or
obligations under any of the Loan Documents.

§12.4. Delivery of Documents. The Borrower(s) shall have delivered to the
applicable Agent(s) and the Issuing Bank, as applicable, the documentation
required to be delivered hereunder in connection with such Loan or such Bankers’
Acceptance or such Letter of Credit.

§12.5. Alternative Currency. In the case of a credit extension to be denominated
in Canadian Dollars, Euros or Sterling, there shall not have occurred any change
in the general availability of such currency as legal tender customarily used in
the applicable jurisdiction which in the reasonable opinion of the Agents or the
Majority Banks (in the case of any Loans to be denominated in Canadian Dollars,
Euros or Sterling) would make it impossible or impracticable for such credit
extension to be denominated in such currency.

 

106



--------------------------------------------------------------------------------

§13. EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT.

§13.1. Events of Default and Acceleration. If any of the following events (each,
an “Event of Default”) shall occur:

(a) if any Borrower shall fail to pay any principal of the Loans made to such
Borrower, any L/C Obligation or any obligation in respect of any Banker’s
Acceptance when the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment and such default shall not have been remedied within one
(1) Business Day after written notice thereof shall have been given to such
Borrower and Ryder by an Agent;

(b) if the applicable Borrowers shall fail to pay any interest or fees owing by
such Borrower hereunder when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment and such default shall not have been remedied within
three (3) Business Days after written notice thereof shall have been given to
such Borrower and Ryder by an Agent;

(c) if the Borrowers shall fail to comply with any of the covenants contained in
§9.1, §9.2, §9.3, or §10.1 hereof;

(d) if the Borrowers shall fail to perform any term, covenant or agreement
contained herein or in any of the other Loan Documents or pay any amounts (other
than those specified in subsections (a), (b), and (c) above) and such failure
shall not be remedied within twenty (20) days after written notice of such
failure shall have been given to the Borrowers and Ryder by an Agent;

(e) if any representation, warranty or certification made in writing by or on
behalf of any Borrower contained in this Agreement or in any document or
instrument delivered pursuant to this Agreement shall prove to have been false
in any material respect upon the date when made or repeated and such
representation, warranty or certification shall be material at the time it shall
have been determined to have been false or incorrect, and if such false
representation, warranty or certification or its adverse effects shall be
susceptible of cure, the Borrowers shall not, within a period of twenty
(20) days after written notice thereof has been given to the Borrowers and Ryder
by the Administrative Agent, (i) have cured (to the satisfaction of the Majority
Banks) the representation, warranty or certification and (ii) have cured the
adverse effect of the failure of such representation, warranty or certification
to have been true and correct when made or repeated;

(f) if any of the Borrowers or any of Ryder’s Consolidated Subsidiaries shall
(i) fail to pay within the later of (A) three (3) Business Days after maturity
and (B) three (3) Business Days after any applicable period of grace, any
Indebtedness, reimbursement obligation in respect of any letter of credit or the
aggregate amount of any Derivatives Obligation, in each case, in an aggregate
amount greater than $75,000,000, or (ii) fail to observe or perform any material
term, covenant or agreement contained in any one or more agreements by which it
is bound, evidencing or securing any Indebtedness, reimbursement obligation in
respect of any letter of credit or the aggregate amount of any Derivatives
Obligation, in each case, in an aggregate amount greater than $75,000,000,
resulting in the acceleration of such Indebtedness;

 

107



--------------------------------------------------------------------------------

(g) if any of the Borrowers or any of Ryder’s Consolidated Subsidiaries makes an
assignment for the benefit of creditors, or admits in writing its inability to
pay or generally fails to pay its debts as they mature or become due, or
petitions or applies for the appointment of a trustee or other custodian,
liquidator or receiver of any such Person, or of any substantial part of the
assets of any such Person or commences any case or other proceeding relating to
any such Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar Law of any
jurisdiction, now or hereafter in effect, or takes any action to authorize or in
furtherance of any of the foregoing, or if any such petition or application is
filed or any such case or other proceeding is commenced against any such Person
or any such Person indicates its approval thereof, consent thereto or
acquiescence therein;

(h) if a decree or order is entered appointing any trustee, custodian,
liquidator or receiver or adjudicating any of the Borrowers or any of Ryder’s
Consolidated Subsidiaries bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under the bankruptcy laws of
any jurisdiction or any analogous proceeding, procedure or step is taken in any
jurisdiction as now or hereafter constituted, and such decree or order remains
in effect for more than sixty (60) days, whether or not consecutive;

(i) if there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, any judgment or order
against any of the Borrowers or any of Ryder’s Consolidated Subsidiaries which,
with other outstanding judgments or orders against any such Person exceeds in
the aggregate $75,000,000;

(j) if any judicial lien or attachment on the property of any Borrower or any of
Ryder’s Consolidated Subsidiaries in an amount of $75,000,000 or greater shall
not be released or provided for to the satisfaction of the Administrative Agent
and the Majority Banks within sixty (60) days after such lien or attachment
shall have come into existence;

(k) An ERISA Event occurs with respect to a Pension Plan and the Majority Banks
shall have determined in their reasonable discretion that such event could
reasonably be expected to result in liability of any of the Borrowers or any of
their Subsidiaries under Title IV of ERISA to the Pension Plan or the PBGC in an
aggregate amount in excess of $75,000,000, and such event, under the
circumstances could reasonably constitute grounds for the partial or complete
termination of such Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Plan; or a trustee
shall have been appointed by the appropriate United States District Court to
administer such Plan; or the PBGC shall have instituted proceedings to terminate
such Plan;;

(l) if any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of fifty percent (50%) or more of the
outstanding shares of common voting stock of Ryder; or, during any period of
twelve consecutive calendar months, individuals who were directors of Ryder on
the first day of such period shall cease to constitute a majority of the board
of directors of Ryder (excluding any directors elected or nominated by such
board); or

(m) if any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or if Ryder or any of its Consolidated Subsidiaries contests in any
manner the validity or enforceability of any Loan Document, including any
material rights and obligations thereunder; or if any Ryder, any Canadian
Borrower, any U.K. Borrower or Ryder PR denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document;

 

108



--------------------------------------------------------------------------------

then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the written or telephonic (confirmed in
writing) requests of the Majority Banks, shall, by written notice to the
Borrowers, declare all amounts under this Agreement and the Notes and all L/C
Obligations to be forthwith due and payable, whereupon the same shall forthwith
mature and become immediately due and payable, together with accrued interest
thereon, without presentment, demand, protest or notice, all of which are hereby
waived by each of the Borrowers, provided that in the case of the occurrence of
any event specified in paragraphs (g) or (h) of this §13.1, all such amounts
outstanding hereunder and under the Notes shall become due and payable forthwith
without the requirement of any such notice or the action of any Person and
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each of the Borrowers. Upon written demand by the
Majority Banks after the occurrence of any Event of Default, and automatically
without the necessity of demand in the event of any Event of Default specified
in paragraphs (g) or (h) of this §13.1, Ryder shall immediately provide to the
Administrative Agent cash in an amount equal to the aggregate L/C Obligations on
all then outstanding Letters of Credit issued for the account of Ryder or any of
its domestic Subsidiaries to be held by the Administrative Agent as Cash
Collateral for such L/C Obligations.

§13.2. Termination of Commitments. If any Event of Default pursuant to §13.1(g)
or §13.1(h) hereof shall occur, any unused portion of the Total Commitment
hereunder shall forthwith terminate and the Banks and the Agents shall be
relieved of all obligations to make Loans or to accept and purchase Bankers’
Acceptances hereunder and the Issuing Bank shall be relieved of all further
obligations to issue, extend or renew Letters of Credit; or if any other Event
of Default shall occur, the Majority Banks may by notice to the Borrowers
terminate the unused portion of the Total Commitment hereunder, and, upon such
notice being given, such unused portion of the Total Commitment hereunder shall
terminate immediately and the Banks and the Agents shall be relieved of all
further obligations to make Loans or to accept and purchase Bankers’ Acceptances
and the Issuing Bank shall be relieved of all further obligations to issue,
extend or renew Letters of Credit. No termination of any portion of the Total
Commitment hereunder shall relieve the Borrowers of any of their existing
Obligations to the Banks, the Issuing Bank or the Agents hereunder or elsewhere.

§13.3. Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Banks shall have accelerated
the maturity of the Loans and other Obligations pursuant to §13.1, subject to
§23A, each Bank, upon notice to the other Banks, if owed any amount with respect
to the Loans, may proceed to protect and enforce its rights by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations to such
Bank are evidenced, including, without limitation, as permitted by applicable
Law the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any legal or equitable right of such Bank. No remedy herein
conferred upon any Bank, the Issuing Bank or the Agents or the holder of any
Note, Loan or any Obligations hereunder or purchaser of any participation in any
Letter of Credit is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at Law or in equity or by statute
or any other provision of Law.

§13.4. Judgment Currency. If, for the purpose of obtaining judgment in any court
or obtaining an order enforcing a judgment, it becomes necessary to convert any
amount due under this Agreement in Dollars or in any other currency (hereinafter
in this §13.4 called the “first currency”) into any other currency (hereinafter
in this §13.4 called the “second currency”), then the conversion shall be made
at the applicable Agent’s spot rate of exchange for buying the first currency
with the second currency prevailing at the applicable Agent’s close of business
on the Business Day next preceding the day on which the judgment is given or (as
the case may be) the order is made. Any payment made to the Agents, the Issuing
Bank or any

 

109



--------------------------------------------------------------------------------

Bank pursuant to this Agreement in the second currency shall constitute a
discharge of the obligations of the applicable Borrowers to pay to the Agents,
the Issuing Bank and the Banks any amount originally due to the Agent, the
Issuing Bank and the Banks in the first currency under this Agreement only to
the extent of the amount of the first currency which the applicable Agent, the
Issuing Bank and each of the applicable Banks is able, on the date of the
receipt by it of such payment in any second currency, to purchase, in accordance
with the applicable Agent’s, the Issuing Bank’s and such Bank’s normal banking
procedures, with the amount of such second currency so received. If the amount
of the first currency falls short of the amount originally due to the applicable
Agent, the Issuing Bank and the applicable Banks in the first currency under
this Agreement, each of the applicable Borrowers agrees that it will indemnify
the applicable Agent, the Issuing Bank and each of the applicable Banks against
and save the applicable Agent, the Issuing Bank and each of the applicable Banks
harmless from any shortfall so arising. This indemnity shall constitute an
obligation of each such Borrower separate and independent from the other
obligations contained in this Agreement, shall give rise to a separate and
independent cause of action and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum or sums in respect of
amounts due to the applicable Agent, the Issuing Bank or any applicable Bank
under this Agreement or under any such judgment or order. Any such shortfall
shall be deemed to constitute a loss suffered by the applicable Agent, the
Issuing Bank and each such Bank, as the case may be, and the applicable
Borrowers shall not be entitled to require any proof or evidence of any actual
loss. The covenant contained in this §13.4 shall survive the payment in full of
all of the other obligations of the Borrowers under this Agreement.

§14. SETOFF. Regardless of the adequacy of any collateral, during the
continuance of any Event of Default, any deposits or other sums credited by or
due from any of the Banks or any affiliate of a Bank to any of the Borrowers and
any securities or other property of any of the Borrowers in the possession of
such Bank or such affiliate of a Bank may be applied to or set off by such Bank
against the payment of Obligations and, with respect to Ryder, Guaranteed
Obligations, and any and all other liabilities, direct, or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, of such
Borrower to such Bank, the other Banks, the Issuing Bank and the Agents. Any
amounts set off pursuant to this §14 shall be distributed ratably in accordance
with §28 among all of the Banks by the Bank setting off such amount; provided,
that in the event that any Defaulting Bank shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of §2.16 and, pending such payment, shall be segregated by such Defaulting Bank
from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Banks, and (y) the Defaulting Bank shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Bank as to which it exercised such
right of setoff. If any Bank fails to share such setoff ratably, the
Administrative Agent, the Canadian Agent and/or the U.K. Agent, as applicable,
shall have the right to withhold such Bank’s share of any Borrower’s payments
until each of the Banks shall have, in the aggregate, received a pro rata
repayment.

§15. COSTS AND EXPENSES.

(a) The Borrowers shall pay (i) all reasonable documented out of pocket expenses
incurred by each Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
documented out of pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out reasonable documented of
pocket expenses incurred by any Agent, any Bank or the Issuing Bank (including
the reasonable fees, charges and disbursements of any counsel for any Agent, any
Bank or the Issuing Bank), in connection with the

 

110



--------------------------------------------------------------------------------

enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Bankers’ Acceptances and Letters of Credit
issued hereunder, including all such reasonable documented out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans, Bankers’ Acceptances or Letters of Credit.

(b) Reimbursement by Banks. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under §15(a) to be paid by it to
the Agents (or any sub-agent thereof), the Issuing Bank or any Related Party of
any of the foregoing, each Bank severally agrees to pay to such Agent(s) (or any
such sub-agent), the Issuing Bank or such Related Party, as the case may be,
such Bank’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent(s) (or any such sub-agent) or the Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for such Agents (or any such sub-agent) or Issuing Bank in connection with such
capacity. The obligations of the Banks under this §15(b) are several and not
joint.

(c) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(d) Survival. The agreements in this Section shall survive the resignation of
any Agent, the Issuing Bank and any Swing Line Lender, the replacement of any
Bank, the termination of the Total Commitments and the repayment, satisfaction
or discharge of all the other Obligations.

§15A. PAYMENTS SET ASIDE.

To the extent that any payment by or on behalf of a Borrower is made to the
Administrative Agent, the Canadian Agent, the U.K. Agent, the Issuing Bank or
any Bank, or the Administrative Agent, the Canadian Agent, the U.K. Agent, the
Issuing Bank or any Bank exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Canadian Agent, the U.K. Agent, the Issuing Bank or such Bank in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Bank and
the Issuing Bank, as applicable, severally agrees to pay to the Administrative
Agent, the Canadian Agent or the U.K. Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, the Canadian Agent or the U.K. Agent plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Banks and the Issuing Bank under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

§16. THE AGENTS.

§16.1. Appointment and Authority. Each of the Banks and the Issuing Bank hereby
irrevocably appoints (a) Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents, (b) RBC to
act on its behalf as the Canadian Agent hereunder and under the other Loan
Documents and (c) Lloyds to act on its behalf as the U.K. Agent hereunder and
under the other Loan Documents, and authorizes each Agent to take such actions
on its behalf and to exercise such powers as are

 

111



--------------------------------------------------------------------------------

delegated to such Agents by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
§16 are solely for the benefit of the Agents, the Banks and the Issuing Bank,
and neither any Borrower nor any guarantor hereunder shall have rights as a
third party beneficiary of any of such provisions.

§16.2. Rights as a Bank. The Person serving as the Administrative Agent, the
Canadian Agent and the U.K. Agent hereunder shall have the same rights and
powers in its capacity as a Bank as any other Bank and may exercise the same as
though it were not an Agent and the term “Bank” or “Banks” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent, the Canadian Agent and the U.K.
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent, Canadian Agent or the U.K. Agent hereunder
and without any duty to account therefor to the Banks.

§16.3. Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that any Agent is required to
exercise as directed in writing by the Majority Banks (or such other number or
percentage of the Banks as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its reasonable opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
Law; and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and no Agent shall be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent, the Canadian Agent, the U.K. Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Majority Banks (or such other number or
percentage of the Banks as shall be necessary, or as the applicable Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
§17) or (ii) in the absence of such Agent’s own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Ryder, a Bank or
the Issuing Bank.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in §11 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent.

 

112



--------------------------------------------------------------------------------

§16.4. Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, the
purchasing of any Bankers’ Acceptance, or the issuance of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Bank or the Issuing
Bank, the applicable Agent may presume that such condition is satisfactory to
such Bank or the Issuing Bank unless such Agent shall have received notice to
the contrary from such Bank or the Issuing Bank prior to the making of such
Loan, the purchasing of such Bankers’ Acceptance or the issuance of such Letter
of Credit. Each Agent may consult with legal counsel (who may be counsel for
Ryder, the Borrowers or any of them), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

§16.5. Use of Sub-Agents. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Any Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this §16 shall apply to any such sub-agent and to the Related
Parties of such Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent hereunder.

§16.6. Resignation of an Agent. Any Agent may at any time give forty-five
(45) days prior written notice of its resignation to the Banks, the Issuing Bank
and Ryder. Upon receipt of any such notice of resignation, the Majority Banks
shall have the right to appoint a successor (and, so long as no Default or Event
of Default exists, shall be acceptable to Ryder (with such acceptance not to be
unreasonably withheld or delayed)), which shall be a bank with an office in the
appropriate jurisdiction for such Agent, or an Affiliate of any such bank. If no
such successor shall have been so appointed by the Majority Banks and shall have
accepted such appointment within thirty (30) days after such retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Banks and the Issuing Bank, appoint a successor Administrative Agent, Canadian
Agent or U.K. Agent, as applicable, meeting the qualifications set forth above
(and, so long as no Default or Event of Default exists, such successor appointed
by the retiring Agent shall be acceptable to Ryder (with such acceptance not to
be unreasonably withheld or delayed)); provided that if such Agent shall notify
Ryder and the Banks that no qualifying Person has accepted such appointment or
been approved by Ryder, then such resignation shall nonetheless become effective
in accordance with such notice and (1) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through such Agent shall instead be made by or to each Bank and the Issuing
Bank directly, until such time as the Majority Banks appoint a successor Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent, Canadian Agent or U.K. Agent, as
applicable, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by
Ryder to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Ryder and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this §16 and §15 and §18 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as an Administrative Agent, the Canadian Agent or the U.K.
Agent, as applicable.

 

113



--------------------------------------------------------------------------------

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swing
Line Lender, (b) the retiring Issuing Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.

Any resignation by RBC as Canadian Agent pursuant to this Section shall also
constitute its resignation as the Canadian Swing Line Lender. Upon the
acceptance of a successor’s appointment as Canadian Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the Canadian Swing Line Lender and (b) the retiring
Canadian Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents.

Any resignation by Lloyds as U.K. Agent pursuant to this Section shall also
constitute its resignation as a Swing Line Lender of U.K. Swing Line Loans. Upon
the acceptance of a successor’s appointment as U.K. Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the Swing Line Lender of U.K. Swing Line Loans and
(b) the retiring Swing Line Lender of U.K. Swing Line Loans shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents.

§16.7. Non-Reliance on Agents and Other Banks. Each Bank and the Issuing Bank
acknowledges that it has, independently and without reliance upon any Agent or
any other Bank or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank and the Issuing Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Bank or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

§16.8. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Co-Lead Arrangers, documentation agents or syndication agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Canadian Agent, the U.K. Agent, a
Bank or the Issuing Bank hereunder.

§16.9. Agent May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Borrower or guarantor hereunder, the Administrative Agent, or in the case of
such proceeding not in the United States, the applicable local Agent
(irrespective of whether the principal of any Loan, Bankers’ Acceptance or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether any Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Bankers’ Acceptances, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Banks, the Issuing Bank and the Agents (including any

 

114



--------------------------------------------------------------------------------

claim for the reasonable compensation, expenses, disbursements and advances of
the Banks, the Issuing Bank and the Agents and their respective agents and
counsel and all other amounts due the Banks, the Issuing Bank and the Agents
under §2.2, §3.3, §4.9, §4.10, §15 and §18) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and the Issuing Bank to make such payments to the Agents and, in the
event that the Agents shall consent to the making of such payments directly to
the Banks and the Issuing Bank, to pay to the Agents any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their agents and counsel, and any other amounts due to such Agent under §2.2,
§3.3, §4.9, §4.10, §15 and §18.

Nothing contained herein shall be deemed to authorize the Agents to authorize or
consent to or accept or adopt on behalf of any Bank or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or Issuing Bank to authorize the Agents to vote in
respect of the claim of any Bank or Issuing Bank in any such proceeding.

§16.10. ERISA Matters.

(a) Each Bank (x) represents and warrants, as of the date such Person became a
Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, each Agent and each Co-Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers, that at least one of the following is and will be true:

(i) such Bank is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Bankers’ Acceptances, the Letters of Credit or
the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Bankers’ Acceptances, the Letters of Credit, the
Commitments and this Agreement,

(iii) (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, the Bankers’
Acceptances, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of

 

115



--------------------------------------------------------------------------------

PTE 84-14 and (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the Loans,
the Bankers’ Acceptances, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.

(b) In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, each Agent and each
Co-Lead Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrowers, that:

(i) none of the Agents or the Co-Lead Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Bank (including in
connection with the reservation or exercise of any rights by any Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),

(ii) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Bankers’ Acceptances, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Bankers’ Acceptances, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Bankers’ Acceptances, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Bankers’ Acceptances, the Letters of Credit, the
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly any each Agent or any
Co-Lead Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Bankers’
Acceptances, the Letters of Credit, the Commitments or this Agreement.

 

116



--------------------------------------------------------------------------------

(c) Each Agent and each Co-Lead Arranger hereby informs the Banks that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Bankers’ Acceptances,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Bankers’ Acceptances, the Letters of Credit
or the Commitments for an amount less than the amount being paid for an interest
in the Loans, the Bankers’ Acceptances, the Letters of Credit or the Commitments
by such Bank or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

§17. CONSENTS, AMENDMENTS, WAIVERS, ETC. Any action to be taken (including the
giving of notice) may be taken, any consent or approval required or permitted by
this Agreement or any other Loan Document to be given by the Banks may be given,
any term of this Agreement, any other Loan Document or any other instrument,
document or agreement related to this Agreement or the other Loan Documents or
mentioned therein may be amended, and the performance or observance by the
Borrowers or any other Person of any of the terms thereof and any Default or
Event of Default (as defined in any of the above-referenced documents or
instruments) may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Majority Banks; provided, however, that no such consent or amendment which
affects the rights, duties or liabilities of any Agent, the Issuing Bank, or any
Swing Line Lender, shall be effective without the written consent of such
Person, as applicable; provided, further, that, (x) the Domestic Swing Line
Commitment of a Domestic Swing Line Lender reflected on Schedule 1 may be
amended from time to time by Ryder, the Administrative Agent and such Domestic
Swing Line Lender, to reflect the Domestic Swing Line Commitment of such
Domestic Swing Line Lender in effect from time to time, and (y) the L/C
Commitment of an Issuing Bank reflected on Schedule 1 may be amended from time
to time by Ryder, the Administrative Agent and such Issuing Bank, to reflect the
L/C Commitment of such Issuing Bank in effect from time to time. In addition, no
amendment, waiver or consent shall do any of the following unless in writing and
signed by (a) each Bank: (i) waive any condition set forth in §11; (ii) change
the definition of “Majority Banks”; (iii) amend this §17; or (iv) release any
Borrower from its Obligations or release Ryder, in its capacity as guarantor,
from its obligations under §5 hereof or in respect of the Guaranteed
Obligations; or (b) each of the Banks directly affected thereby: (i) increase
the principal amount of such Bank’s Commitment (or subject any Bank to any
additional obligations, including the extension of such Bank’s Commitment); (ii)
reduce the principal of or interest on the Loans or any Letter of Credit, L/C
Obligations or any Bankers’ Acceptance (including, without limitation, interest
on overdue amounts) or any fees payable hereunder; (iii) change the Commitment
Percentage of any Bank, except pursuant to §2.4 or §21, (iv) alter any provision
relating to the pro rata treatment of the Banks as required hereby or (v) extend
or postpone any date fixed for any payment in respect of principal or interest
(including, without limitation, interest on overdue amounts) on the Notes or any
L/C Obligation, or any fee hereunder.

Notwithstanding anything to the contrary herein, no Defaulting Bank shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Banks or each affected Bank may be effected with the consent of the
applicable Banks other than Defaulting Banks), except that (x) the Commitment of
any Defaulting Bank may not be increased or extended without the consent of such
Bank and (y) any waiver, amendment or modification requiring the consent of all
Banks or each affected Bank that by its terms affects any Defaulting Bank more
adversely than other affected Banks shall require the consent of such Defaulting
Bank.

 

 

117



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, (A) in order to implement any
additional Commitments in accordance with §2.1.5, this Agreement may be amended
for such purpose (but solely to the extent necessary to implement such
additional Commitments in accordance with §2.1.5) by each Borrower, the
applicable Agent, and the applicable Banks providing such additional
Commitments, (B) this Agreement may be amended pursuant to §6.17 as contemplated
in such section, (C) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (D) each
Bank is entitled to vote as such Bank sees fit on any bankruptcy reorganization
plan that affects the Obligations, and each Bank acknowledges that the
provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein, (E) the Majority
Banks shall determine whether or not to allow a Borrower to use cash collateral
in the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Banks, (F) this Agreement may be amended (or
amended and restated) with the written consent of the Majority Banks, the
Agents, each Borrower, and the relevant Banks providing such additional credit
facilities (1) to add one or more additional credit facilities to this
Agreement, to permit the extensions of credit from time to time outstanding
hereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Obligations and the accrued interest and fees in respect thereof and to include
appropriately the Banks holding such credit facilities in any determination of
the Majority Banks, and (2) to change, modify or alter the provisions of this
Agreement relating to the pro rata sharing of payments among the Banks to the
extent necessary to effectuate any of the amendments (or amendments and
restatements) enumerated in this clause (F), (G) if following the Closing Date,
the Agents and the Borrowers shall have jointly identified an inconsistency,
obvious error or omission, in each case, of a technical or immaterial nature, in
any provision of the Loan Documents, then the Agents and the Borrowers shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Majority Banks within five
(5) Domestic Business Days following receipt of notice thereof, and (H) as to
any amendment, amendment and restatement or other modifications otherwise
approved in accordance with this §17, it shall not be necessary to obtain the
consent or approval of any Bank that, upon giving effect to such amendment,
amendment and restatement or other modification, would have no Commitment or
outstanding Obligations so long as such Bank receives payment in full of the
principal of and interest accrued on Obligations made by, and all other amounts
owing to, such Bank or accrued for the account of such Bank under this Agreement
and the other Loan Documents at the time such amendment, amendment and
restatement or other modification becomes effective.

§18. INDEMNIFICATION; DAMAGE WAIVER.

§18.1. Indemnification by the Borrowers. Each Borrower shall indemnify the
Agents (and any sub-agent thereof), each Co-Lead Arranger, each syndication
agent, each documentation agent, each Bank and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any Affiliate of a Borrower hereunder arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of each Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in §6),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by

 

118



--------------------------------------------------------------------------------

the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Substances on or from any property owned or operated by any
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any guarantor hereunder, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Borrowers hereunder against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrowers has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. The provisions of this §18.1 shall not apply to any litigation,
proceeding or dispute solely between the Borrowers or any of their Consolidated
Subsidiaries on the one hand and the Agents, the Issuing Bank or the Banks on
the other hand, if the final non-appealable judgment in such litigation,
proceeding or dispute is in favor of the Borrowers or any of their Consolidated
Subsidiaries and against such Indemnitee.

§18.2. Reimbursement by Banks. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under §18.1 to be paid by them to
the Agents (or any sub-agent thereof), the Issuing Bank or any Related Party of
any of the foregoing, each Bank severally agrees to pay to such Agent(s) (or any
such sub-agent), the Issuing Bank or such Related Party, as the case may be,
such Bank’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent(s) (or any such sub-agent) or the Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for such Agents (or any such sub-agent) or Issuing Bank in connection with such
capacity. The obligations of the Banks under this §18.2 are several and not
joint.

§18.3. Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Bankers’ Acceptance or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in §18.1 shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

§18.4. Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

§18.5. Survival. The agreements in this Section shall survive the resignation of
the Agents, the Issuing Bank and any Swing Line Lender, the replacement of any
Bank, the termination of the Total Commitments and the repayment, satisfaction
or discharge of all the other Obligations.

 

119



--------------------------------------------------------------------------------

§19. TAXES.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the respective
Borrowers hereunder and under the other Loan Documents shall to the extent
permitted by applicable Laws be made free and clear of, and without deduction
for Taxes. If, however, applicable Laws require any Borrower or any Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by such Borrower or such Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
§6.2.

(ii) If any Borrower or any Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) such Agent shall withhold or make
such deductions as are determined by such Agent to be required based upon the
information and documentation it has received pursuant to §6.2, (B) such Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code or the applicable Law or
treaty, and (C) to the extent that the withholding or deduction is made on
account of Indemnifiable Taxes or Other Taxes, the sum payable by such Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) each of the Agents, Banks, the Issuing Bank or
any holder of Notes, Loans or any Obligations hereunder, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(iii) If any Borrower or any Agent shall be required by any applicable Laws
other than the Code to withhold or deduct any Taxes from any payment, then
(A) such Borrower or such Agent, as required by such Laws, shall withhold or
make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to §6.2, (B) such
Borrower or such Agent, to the extent required by such Laws, shall timely pay
the full amount so withheld or deducted by it to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnifiable Taxes or Other
Taxes, the sum payable by such Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agents, Banks, the Issuing Bank or any holder of Notes, Loans or any
Obligations hereunder, as the case may be, receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iv) If any Indemnifiable Taxes are directly asserted against the applicable
Agent, the Issuing Bank or any Bank with respect to any payment received by the
Agents, the Issuing Bank or such Bank by reason of a Borrower’s failure to
properly deduct and withhold such Indemnifiable Taxes from such payment, the
applicable Agent, the Issuing Bank or such Bank may pay such Indemnifiable Taxes
and such Borrower will promptly pay all such additional amounts (including any
penalties, interest or reasonable expenses) as are necessary in order that the
net amount received by such Person after the payment of such Indemnifiable Taxes
(including any Indemnifiable Taxes on such additional amount) shall equal the
amount such Person would have received had not such Indemnifiable Taxes been
asserted. Any such payment shall be made promptly after the receipt by such
Borrower from the applicable Agent, the Issuing Bank or such Bank, as the case
may be, of a written statement setting forth in reasonable detail the amount of
the Indemnifiable Taxes and the basis of the claim.

 

120



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) and (b) above, each
Borrower shall, and does hereby indemnify the Agents, each Bank and the Issuing
Bank and shall make payment in respect thereof within 10 days after demand
therefor (which demand must set forth in reasonable detail the amount of such
Indemnifiable Taxes or such Other Taxes, as the case may be, and the basis of
the claim), for the full amount of any Indemnifiable Taxes or Other Taxes
(including Indemnifiable Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by such
Borrower or the applicable Agent or paid by the applicable Agent, such Bank or
the Issuing Bank, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnifiable Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. Each Borrower shall also, and does
hereby, indemnify the Agents, and shall make payment in respect thereof within
10 days after demand therefor, for any amount which a Bank or the Issuing Bank
for any reason fails to pay indefeasibly to the applicable Agent as required by
clause (ii) of this subsection; provided, that such indemnity shall not affect
any Bank’s or Issuing Bank’s obligation to indemnify any Borrower for such
amounts, pursuant to clause (ii). A certificate as to the amount of any such
payment or liability delivered to a Borrower by a Bank or the Issuing Bank (with
a copy to the applicable Agent), or by the applicable Agent on its own behalf or
on behalf of a Bank or the Issuing Bank, shall be conclusive absent manifest
error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Bank
and the Issuing Bank shall, and does hereby, indemnify each Borrower and each
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for such Borrower or the applicable Agent) incurred
by or asserted against such Borrower or the applicable Agent by any Governmental
Authority as a result of the failure by such Bank or the Issuing Bank, as the
case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Bank or the
Issuing Bank, as the case may be, to such Borrower or the applicable Agent
pursuant to §6.2. Each Bank and the Issuing Bank hereby authorizes the Agents,
as applicable, to set off and apply any and all amounts at any time owing to
such Bank or the Issuing Bank, as the case may be, under this Agreement or any
other Loan Document against any amount due to the applicable Agent under this
clause (ii). The agreements in this clause (ii) shall survive the resignation
and/or replacement of any Agent, any assignment of rights by, or the replacement
of, a Bank or the Issuing Bank, the termination of the Total Commitments and the
repayment, satisfaction or discharge of all other Obligations. If the Borrowers
shall pay any Taxes or make any payments with respect to any Taxes which are not
Indemnifiable Taxes or Other Taxes, then the applicable Agent, the Issuing Bank
or the Bank which has received any such payment or with respect to which any
such payment was made shall reimburse the applicable Borrower, within ten
(10) Business Days of request by such Borrower, the amount so paid by such
Borrower, together with interest at the Overnight Rate from the date such
amounts were paid by such Borrower.

 

121



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by a Borrower or the applicable Agent, as
the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this §19, such
Borrower shall deliver to the applicable Agent or the applicable Agent shall
deliver to such Borrower, as the case may be, the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by Laws to report such payment or other evidence of
such payment reasonably satisfactory to such Borrower or the applicable Agent,
as the case may be.

(e) Failure to Deduct or Withhold. In the event any taxing authority notifies
any of the Borrowers that any of them has improperly failed to deduct or
withhold any taxes (other than Indemnifiable Taxes) from a payment made
hereunder to the Agents, the Issuing Bank or any Bank, the Borrowers shall
timely and fully pay such taxes to such taxing authority.

(f) Mitigation of Indemnifiable Taxes. The Agents, the Issuing Bank or the Banks
shall, upon the request of the Borrowers, take reasonable measures to avoid or
mitigate the amount of Indemnifiable Taxes required to be deducted or withheld
from any payment made hereunder if such measures can be taken without the
imposition on such Person of any costs or expenses unless the Borrowers have
agreed to reimburse such Person therefor or result in such Person in its
reasonable judgment suffering any material legal or regulatory disadvantage;
provided that if after the date hereof, any Change in Law results in the
imposition on the Borrowers of a deduction or withholding obligation with
respect to amount payable to banks or bank holding companies, to the extent that
any such Change in Law relates to amounts payable hereunder and to the extent
that such Change in Law results in banks or bank holding companies receiving an
undue benefit arising as a result of the payment of such additional amount by
the Borrowers, the Borrowers and the Agents shall make a reasonable, good faith
effort to negotiate a change in the terms of this Agreement that would allocate
the benefits and costs (if any) of such deductions and withholdings among the
affected parties in a manner equitable to the Borrowers and the Banks (including
the Issuing Bank, if applicable).

(g) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall an Agent have any obligation to file for or otherwise pursue on behalf of
a Bank or the Issuing Bank, or have any obligation to pay to any Bank or the
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of such Bank or the Issuing Bank, as the case may be. If an Agent, any
Bank or the Issuing Bank determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section, it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses and net of any loss or gain realized in the conversion of such funds
from or to another currency incurred by such Agent, such Bank or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
each Borrower, upon the request of such Agent, such Bank or the Issuing Bank,
agrees to repay the amount paid over to such Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Agent, such Bank or the Issuing Bank in the event such Agent, such Bank or
the Issuing Bank is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require any Agent, any Bank
or the Issuing Bank to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Borrower or any other
Person.

 

122



--------------------------------------------------------------------------------

(h) Right to Assert and Control Challenges to Indemnifiable Taxes or Other
Taxes. If any Indemnifiable Taxes or Other Taxes are imposed that result in an
indemnification or payment obligation on any Borrower, such Borrower shall be
entitled, after the payment of such taxes pursuant to subsection (a) or (b)
above, to challenge or dispute the imposition of such Indemnifiable Taxes or
Other Taxes with the applicable Governmental Authority. A Borrower may request
that the Agents, Banks and/or the Issuing Bank cooperate (such cooperation to be
in the sole discretion of such Agent, such Bank or such Issuing Bank, as the
case may be, and, in each case, at such Borrower’s expense) in any such
challenge, dispute, or proceeding.

(i) Survival. Without prejudice to the survival of any other agreement of the
parties hereunder, the agreements and obligations of the Borrowers contained in
this §19 shall survive the payment in full of the Obligations and the
termination of the Commitments.

§20. SURVIVAL OF COVENANTS, ETC. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Unless otherwise stated herein, all
covenants and agreements, representations and warranties made herein, in the
other Loan Documents or in any documents or other papers delivered by or on
behalf of the Borrowers pursuant hereto shall be deemed to have been relied upon
by the Banks, the Issuing Bank and the Agents, notwithstanding any investigation
heretofore or hereafter made by them and notwithstanding that the Agents or any
Bank may have had notice or knowledge of any Default at the time of any credit
extension, and shall survive the making by the Banks of the Loans and the
acceptance and purchase of any Bankers’ Acceptance and the issuance, extension
or renewal of any Letters of Credit, as herein contemplated, and shall continue
in full force and effect so long as any amount due under this Agreement, any
Obligation, any Bankers’ Acceptance, any Letter of Credit or any Note remains
outstanding and unpaid or any Bank has any obligation to make any Loans or the
Canadian Banks have any obligation to purchase and accept Bankers’ Acceptances
or the Issuing Bank has any obligation to issue, extend or renew any Letter of
Credit. All statements contained in any certificate or other paper delivered by
or on behalf of the Borrowers pursuant hereto shall constitute representations
and warranties by the Borrowers hereunder.

§21. SUCCESSORS AND ASSIGNS; PARTICIPATION.

§21.1. Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Agent and each Bank and no Bank may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of §21.2, (ii) by way of
participation in accordance with the provisions of §21.4, (iii) by way of pledge
or assignment of a security interest pursuant to §21.5, or (iv) to an SPC in
accordance with the provisions of §21.6 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided by §21.4 and, to the extent expressly
contemplated hereby, the Indemnitees and the Related Parties of each Agent, the
Issuing Bank and each Bank) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

 

123



--------------------------------------------------------------------------------

§21.2. Conditions to Assignment by Banks. Except as provided herein, each Bank
may assign to one or more Eligible Assignees all or a portion of its interests,
rights and obligations under this Agreement, including, as applicable, all or a
portion of its Domestic Commitment Percentage, its Canadian Commitment
Percentage, its U.K. Commitment Percentage and/or its PR Commitment Percentage,
its participations in L/C Obligations, Bankers’ Acceptances and Swing Line Loans
at the time owing to it, provided that any such assignment shall be subject to
the following conditions:

(a) Minimum Amounts.

(i) in the case of an assignment of the entire remaining amount of the assigning
Bank’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Bank or an affiliate of a Bank or an Approved Fund with respect
to a Bank, no minimum amount need be assigned; and

(ii) in any case not described in §21.2(a)(i), the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Bank subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Ryder otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (b) shall not apply to rights in respect of
Swing Line Loans.

(c) Required Consents. No consent shall be required for any assignment except to
the extent required by §21.2(a)(ii), and in addition:

(i) the consent of Ryder (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Bank or
an affiliate of a Bank or an Approved Fund;

(ii) the consent of the applicable Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Bank, an Affiliate of such Bank or an Approved Fund with respect to such
Bank;

(iii) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of a Domestic
Commitment or for any assignment that increases the obligation of the assignee
to participate in exposure under one or more Letters of Credit (whether or not
then outstanding); and

(iv) the consent of the applicable Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment of a
Domestic Commitment, a Canadian Commitment or a U.K. Commitment, as the case may
be.

 

124



--------------------------------------------------------------------------------

(d) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided, however, that (i) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment and (ii) the processing and
recordation fee of $3,500 shall not apply in the case of an assignment from a
Bank to an Affiliate of such Bank. The assignee, if it is not a Bank, shall
deliver to the Administrative Agent an Administrative Questionnaire.

(e) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrowers or any of their Affiliates or Subsidiaries, or (B) to any
Defaulting Bank or any of its Subsidiaries, or any Person who, upon becoming a
Bank hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.

(f) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Bank hereunder in whole or in part, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of Ryder and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Bank, to each of which the applicable
assignee (as evidenced by its execution of the applicable Assignment and
Assumption) and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Bank to the Agents or
any Bank hereunder (and interest accrued thereon) in respect of all or the
portion of the Loans, participations in Letters of Credit and Swing Line Loans,
and the Commitment of such Defaulting Bank that is being assigned and
(y) acquire (and fund as appropriate) its full pro rata share of the Loans and
participations in Letters of Credit and Swing Line Loans in accordance with all
or the portion of its Commitment Percentage that is being assigned.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Bank hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Bank for all
purposes of this Agreement until such compliance occurs.

Ryder shall not be deemed to have unreasonably withheld its consent for the
purposes of this section if it advises the Administrative Agent and the
applicable assignor Bank in good faith of the competitive business reasons why
Ryder does not desire a financing relationship with the proposed assignee.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §21.3, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Bank under this Agreement, and the
assigning Bank thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Bank’s rights and obligations under this Agreement, such Bank shall cease to be
a party hereto) but shall continue to be entitled to the benefits of §6.7, §6.8,
§6.10, §15, §18 and §19 with respect to facts and circumstances occurring prior
to the effective date of such assignment. Upon request, each applicable Borrower
(at its expense) shall execute and deliver a Note to the assignee Bank. Any
assignment or transfer by a Bank of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance §21.4. In the case of any assignments by and between
any Bank and any affiliate of such Bank, such Persons shall use their reasonable
best efforts to coordinate the administration of this Agreement and approvals of
any amendment, modification or waiver of any provision of this Agreement so as
to minimize (to the extent reasonably possible) the administrative burden on the
Borrowers.

 

125



--------------------------------------------------------------------------------

§21.3. Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Head Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts of the Loans, Bankers’ Acceptances and L/C Obligations owing
to, each Bank pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Agents and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Bank as a
Defaulting Bank. The Register shall be available for inspection by the Borrowers
and the Banks at any reasonable time and from time to time, or the
Administrative Agent shall provide a copy to Ryder, upon reasonable prior
notice.

§21.4. Participations. Any Bank may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than (w) a natural person, (x) a Defaulting Bank, (y) the
Borrowers or any of the Borrower’s Affiliates or Subsidiaries or (z) General
Electric Capital Corporation or any affiliate of General Electric Capital
Corporation) (each, a “Participant”) in all or a portion of such Bank’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Bank’s participations in L/C
Obligations and/or Swing Line Loans, if applicable) owing to it) and/or Bankers’
Acceptances; provided that (i) each such participation shall be in an amount of
not less than $5,000,000, (ii) such Bank’s obligations under this Agreement
shall remain unchanged, (iii) such Bank shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iv) the
Borrowers, the Administrative Agent and the other Banks shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, waiver or other modification that would reduce the principal of or
the interest rate on any Loans, L/C Obligations or Bankers’ Acceptances, extend
the term or increase the amount of the Commitment(s) of such Bank as it relates
to such participant, if applicable, reduce the amount of any facility fees to
which such participant is entitled, extend any regularly scheduled payment date
for principal or interest or release any Borrower from its Obligations or
release Ryder, in its capacity as guarantor, from its obligations under §5
hereof or in respect of the Guaranteed Obligations. Subject to this §21.4, each
Borrower agrees that each Participant shall be entitled to the benefits of §6.7,
§6.8, §6.10 and §19 to the same extent as if it were a Bank and had acquired its
interest by assignment pursuant to §21.2; provided that no Participant shall be
entitled to receive any amounts greater than the amounts that the selling Bank
would have been entitled to receive had it not sold the participation; provided
further that a Participant that would be a Foreign Bank if it were a Bank shall
not be entitled to the benefits of §19 unless the Borrowers are notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with §6.2 as though it were a Bank. To the
extent permitted by Law, so long as any Bank within 10 Business Days of selling
any participation pursuant to this §21.4 notifies Ryder in writing of such
participation and the Participant thereunder, each such identified Participant
also shall be entitled to the benefits of §14 as though it were a Bank, provided
such Participant agrees to be subject to §2.17 and §28 as though it were a Bank.

§21.5. Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Bank, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Bank from any of its obligations
hereunder or substitute any such pledgee or assignee for such Bank as a party
hereto.

 

 

126



--------------------------------------------------------------------------------

§21.6. Special Purpose Funding Vehicle. Notwithstanding anything to the contrary
contained herein, any Bank (a “Granting Bank”) may grant to a special purpose
funding vehicle which is a wholly-owned subsidiary of such Granting Bank or an
affiliate of such Granting Bank identified as such in writing from time to time
by the Granting Bank to the Administrative Agent and the Borrowers (an “SPC”)
the option to provide all or any part of any Loan that such Granting Bank would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Bank shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under §6.15(a). Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of any Borrower under this Agreement (including its
obligations under §6.7, §6.8, §6.10 and §19), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Bank would be liable, and (iii) the Granting Bank shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the Bank of record hereunder. The making
of a Loan by an SPC hereunder shall utilize the applicable Commitment of the
Granting Bank to the same extent, and as if, such Loan were made by such
Granting Bank. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the Laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrowers and the Administrative Agent and without
paying any processing fee therefor, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Bank and (ii) disclose
on a confidential basis any non-public information relating to its funding of
Loans to any rating agency, commercial paper dealer or provider of any surety or
guarantee or credit or liquidity enhancement to such SPC.

§21.7. [Reserved.]

§21.8. Resignation of Issuing Bank or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time the
Issuing Bank assigns all of its Commitments and Loans pursuant to §21.2, the
Issuing Bank may, upon 45 days’ notice to the Borrowers and the Banks, resign in
its capacity as the Issuing Bank. In the event of any such resignation as
Issuing Bank, Ryder, with the consent of the Administrative Agent, shall be
entitled to appoint from among the Domestic Banks a successor Issuing Bank
hereunder; provided, however, that no failure by Ryder to appoint any such
successor shall affect the resignation of the Issuing Bank. If the Issuing Bank
resigns in such capacity, it shall retain all the rights and obligations of the
Issuing Bank hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as Issuing Bank and all L/C Obligations
with respect thereto (including the right to require the Domestic Banks to make
Base Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
§4.3).

Notwithstanding anything to the contrary contained herein, if at any time a
Swing Line Lender assigns all of its Commitments and Loans pursuant to §21.2,
such Swing Line Lender may, (i) upon 45 days’ notice to the Borrowers and the
Banks, resign in its capacity as a Swing Line Lender. In the event of any such
resignation as a Swing Line Lender, Ryder, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld), shall be
entitled to appoint from among the applicable Banks a successor Swing Line
Lender hereunder; provided, however, that no failure by Ryder to appoint any
such

 

127



--------------------------------------------------------------------------------

successor shall affect the resignation of such Bank as a Swing Line Lender. If a
Swing Line Lender resigns in such capacity, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Banks to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to §2.12, §2.13 and
§2.14 herein.

Upon the appointment of a successor Issuing Bank and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank or Swing Line Lender,
as the case may be, and (b) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of such retiring Issuing Bank
with respect to such Letters of Credit.

§22. PARTIES IN INTEREST. All the terms of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto and thereto;
provided, that the Borrowers shall not assign or transfer their rights or
obligations hereunder or thereunder without the prior written consent of each of
the Banks.

§23. NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.

§23.1. Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, and except as provided in §23.2
below, all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(a) if to a Borrower, any Agent, the Issuing Bank or a Swing Line Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 23.1; and

(b) if to any other Bank, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in §23.2 below, shall be effective as provided in such §23.2.

§23.2. Electronic Communications. Notices, requests and other communications
(including any notices or requests under §2, §3 or §4, but excluding for service
of process) to the Banks and the Issuing Bank hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Agents, provided that the
foregoing shall not apply to notices to any Bank or Issuing Bank pursuant to §2,
§3 or §4 if such Bank or Issuing Bank, as applicable, has notified the Agents
that it is incapable of receiving notices under such Sections by electronic
communication. The Agents or Ryder may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

128



--------------------------------------------------------------------------------

Unless the Agents otherwise prescribe, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

§23.3. The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agents or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Bank, the Issuing Bank or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Borrower’s or any
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Borrower, any Bank, the Issuing Bank or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

§23.4. Change of Address, Etc. Each of the Borrowers, the Agents, the Issuing
Bank and the Swing Line Lenders may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Bank may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to Ryder, the
Agents, the Issuing Bank and the Swing Line Lenders. In addition, each Bank
agrees to notify the Agents from time to time to ensure that the Agents have on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Bank. Furthermore, each
Public Bank agrees to cause at least one individual at or on behalf of such
Public Bank to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Bank or its delegate, in accordance with such Public
Bank’s compliance procedures and applicable Law, including United States Federal
and state securities laws, to make reference to Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to the Borrowers
or their securities for purposes of United States Federal or state securities
laws.

§23.5. Reliance by Agents, Issuing Bank and Banks. The Agents, the Issuing Bank
and the Banks shall be entitled to rely and act upon any notices (including
telephonic Loan Requests and Swing Line Loan Requests) purportedly given by or
on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Ryder shall indemnify the
Agents, the Issuing Bank, each Bank and the Related

 

129



--------------------------------------------------------------------------------

Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other telephonic
communications with the Agents may be recorded by the Agents, and each of the
parties hereto hereby consents to such recording.

§23A. NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT. No failure by any Bank or any
Agent or any Borrower to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any guarantor hereunder or any of
them shall be vested exclusively in, and all actions and proceedings at Law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent (who shall act, subject to §16, at the direction of
the Majority Banks (or such other number or percentage of the Banks as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary) if, and to the extent, so directed) for the benefit of all the Banks,
the Agents and the Issuing Bank; provided, however, that the foregoing shall not
prohibit (a) any of the Agents from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as an Agent)
hereunder and under the other Loan Documents, (b) the Issuing Bank or any Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Bank or Swing Line Lender, as the case may
be) hereunder and under the other Loan Documents, (c) any Bank from exercising
setoff rights in accordance with §14 (subject to the terms of §2.17 and §6.1),
or (d) any Bank from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Borrower or
guarantor under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent, Canadian Agent or U.K.
Agent, as applicable, hereunder and under the other Loan Documents, then (i) the
Majority Banks shall have the rights otherwise ascribed to such Agent pursuant
to this §23A and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to §2.17 and §6.1, any Bank may,
with the consent of the Majority Banks, enforce any rights and remedies
available to it and as authorized by the Majority Banks.

§24. MISCELLANEOUS. The rights and remedies herein expressed are cumulative and
not exclusive of any other rights which the Banks, the Issuing Bank, the
Administrative Agent or the Agents would otherwise have. The captions in this
Agreement are for convenience of reference only and shall not define or limit
the provisions hereof. This Agreement and any amendment hereof may be executed
in several counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument. In proving this Agreement it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom enforcement is sought. To the extent permitted by Law, no
course of dealing or delay or omission on the part of any of the Banks or the
Agents in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon the Borrowers shall entitle the
Borrowers to other or further notice or demand in similar or other
circumstances.

§25. WAIVER OF JURY TRIAL; ETC. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER

 

130



--------------------------------------------------------------------------------

BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

§26. GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS. THIS AGREEMENT AND EACH OF
THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK
AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF SAID STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
(OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401 AND §5-1402)). EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY AGENT, ANY BANK OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH
OF THE U.K. BORROWERS, THE CANADIAN BORROWERS AND RYDER PR HEREBY IRREVOCABLY
APPOINTS RYDER AS ITS AGENT FOR THE SERVICE OF PROCESS. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

§27. SEVERABILITY. The provisions of this Agreement are severable and if any one
clause or provision hereof shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction, and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision of this Agreement in any jurisdiction. Without
limiting the foregoing provisions of this §27, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting Banks
shall be limited by Debtor Relief Laws, as determined in good faith by the
Agents, the Issuing Bank or the Swing Line Lenders, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

§28. PARI PASSU TREATMENT.

(a) Notwithstanding anything to the contrary set forth herein, each payment or
prepayment of principal and interest received after the occurrence and during
the continuance of an Event of Default hereunder shall be distributed pari passu
among the Banks, in accordance with the aggregate outstanding principal amount
of the Obligations owing to each Bank divided by the aggregate outstanding
principal amount of all Obligations.

 

 

131



--------------------------------------------------------------------------------

(b) Following the occurrence and during the continuance of any Event of Default,
each Bank agrees that if it shall, through the exercise of a right of banker’s
lien, setoff or counterclaim against any Borrower (pursuant to §14 or
otherwise), including a secured claim under Section 506 of the Bankruptcy Code
or other security or interest arising from or in lieu of, such secured claim,
received by such Bank under any applicable bankruptcy, insolvency or other
similar Law or otherwise, obtain payment (voluntary or involuntary) in respect
of the Notes, Loans, Bankers’ Acceptances, Letters of Credit, L/C Obligations
and other Obligations held by it as a result of which the unpaid principal
portion of the Notes and the Obligations held by it shall be proportionately
less than the unpaid principal portion of the Notes and Obligations held by any
other Bank, it shall be deemed to have simultaneously purchased from such other
Bank a participation in the Notes and Obligations held by such other Bank, so
that the aggregate unpaid principal amount of the Notes, Obligations and
participations in Notes and Obligations held by each Bank shall be in the same
proportion to the aggregate unpaid principal amount of the Notes and Obligations
then outstanding as the principal amount of the Notes and other Obligations held
by it prior to such exercise of banker’s lien, setoff or counterclaim was to the
principal amount of all Notes and other Obligations outstanding prior to such
exercise of banker’s lien, setoff or counterclaim; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this §28
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustments restored without interest.

(c) Following the occurrence and during the continuance of any Event of Default
and unless and until the effectiveness of a transfer of Commitments pursuant to
§28(d), each Bank agrees that it shall be deemed to have, automatically upon the
occurrence of such Event of Default, purchased from each other Bank a
participation in the risk associated with the Notes and Obligations held by such
other Bank, so that the aggregate principal amount of the Notes and Obligations
held by each Bank shall be equivalent to such Bank’s Total Commitment
Percentage. Upon demand by the Administrative Agent, made at the request of the
Majority Banks, each Bank that has purchased such participation (a “Purchasing
Bank”) shall pay the amount of such participation to the Administrative Agent
for the account of each Bank whose outstanding Loans and participations in
Bankers’ Acceptances and L/C Obligations exceed their Total Commitment
Percentages. Any such participation may, at the option of such Purchasing Bank,
be paid in Dollars, Canadian Dollars, Sterling or Euros (the “Funding Currency”)
(in an amount equal to the then applicable Dollar Equivalent, Canadian Dollar
Equivalent, Sterling Equivalent or Euro Equivalent, as the case may be, amount
of such participation) and such payment shall be converted by the Administrative
Agent at the Exchange Rate into the currency of the Loan, Bankers’ Acceptance or
L/C Obligation in which such participation is being purchased. The Borrowers
agree to indemnify each Purchasing Bank for any loss, cost or expense incurred
by such Purchasing Bank as a result of entering into any reasonable hedging
arrangements between the Funding Currency and the currency of the Loan, Bankers’
Acceptance or L/C Obligation in which such participation is being purchased in
connection with the funding of such participation or as a result of any payment
on account of such participation in a currency other than that funded by the
Purchasing Bank.

(d) Upon the written instruction of the Majority Banks, the Total U.K.
Commitment, Total Canadian Commitment and the Total PR Commitment shall be
immediately transferred by the Borrowers to the Total Domestic Commitment;
provided that (i) no such transfer of Commitments shall occur until the date of
the acceleration of the Obligations pursuant to §13.1 and (ii) prior to
requesting any such transfer of Commitments, the Agents and the Banks shall
utilize

 

132



--------------------------------------------------------------------------------

their reasonable best efforts to avoid the imposition of withholding tax
liability on Ryder which would arise as a result of any such transfer of
Commitments (including, without limitation, to the extent useful, the use of
participations pursuant to §28(c) and the use of fronting banks in the United
Kingdom and Canada). Upon the effectiveness of any such transfer the outstanding
U.K. Loans, Canadian Loans and PR Loans shall be repaid with advances made to
Ryder under the Domestic Commitments, advanced by the Banks in such manner that
after giving effect thereto, the percentage of the outstanding Loans, Bankers’
Acceptances and L/C Obligation of each Bank will equal such Bank’s Total
Commitment Percentage of all outstanding Loans, Bankers’ Acceptances and L/C
Obligations.

(e) Each Borrower expressly consents to the foregoing arrangements and agrees
that any Person holding such a participation in the Notes and the Obligations
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by such
Borrower to such Person as fully as if such Person had made a Loan directly to
such Borrower in the amount of such participation.

§29. CONFIDENTIAL INFORMATION.

Each of the Agents, the Banks and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential in accordance with the terms herein), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) to the extent necessary in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (g) subject to an agreement containing provisions substantially the
same as those of this §29, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Bank pursuant to
§2.1.5, (h) with the consent of Ryder or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section by such Agent, Bank or Issuing Bank or (y) becomes available to the
Administrative Agent, any Bank, the Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than Ryder which is
authorized to disclose such Information. In the case of (b) (except disclosure
to governmental banking regulatory authorities) or (c) of this paragraph, the
applicable Agent or Bank or the Issuing Bank shall, to the extent practicable
and legally permissible, provide prompt written notice to Ryder so that Ryder
may have the opportunity to contest such disclosure and such Agent or Bank or
the Issuing Bank shall use reasonable efforts within Law to maintain the
confidentiality of such Information.

Except as otherwise agreed to herein or in any of the other Loan Documents, each
of the Agents, the Issuing Bank and each Bank agrees that it will not, and it
will use their best efforts to cause its agents, employees, advisors or any
other Persons retained or engaged by such Agent or any such Bank, as the case
may be (collectively, “Advisors”), not to, issue or release for external
publication any article or advertising or publicity matter relating to the
transactions contemplated by this Agreement without the prior written consent of
Ryder.

 

133



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
Ryder or any Subsidiary relating to Ryder or any Subsidiary or any of their
respective businesses, whether oral or written, including, without limitation,
all data, reports, interpretations, forecasts and records, regardless of storage
and transmission media or source, and all information derived, directly or
indirectly, therefrom, which such Person or its Advisors obtains or to which
such Person or its Advisors shall be afforded access in connection with the
transactions contemplated by this Agreement or any of the other Loan Documents,
but other than any such information that is available to the Administrative
Agent, any Bank or the Issuing Bank on a nonconfidential basis prior to
disclosure by Ryder or any Subsidiary. Any such Information shall be held and
treated by such Person in utmost and strictest confidence, and shall not,
without the prior written consent of Ryder (which consent may be given or
withheld in Ryder’s sole discretion), be disclosed by such Person or any manner
whatsoever, in whole or in part, or used by such Person, other than in
accordance with this Section, and such Person shall use its best efforts to
cause its Advisors to hold and treat such Information in utmost and strictest
confidence and not to disclose or use such Information other than in accordance
with this Section. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, the Banks and the Issuing Bank acknowledges
that (a) the Information may include material non-public information concerning
Ryder or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities laws.

Solely with respect to a Reference Rate, each of the Agents, the Banks, the
Issuing Banks and the Borrowers agrees to keep each and any quotation of a
Reference Rate confidential and not to disclose such Reference Rate to any
Person, except: (a) to any of its Affiliates, officers, directors, employees,
professional advisers, and auditors; (b) any Person to whom information is
required or requested to be disclosed by any court of competent jurisdiction or
any governmental, banking, taxation or other regulatory authority or similar
body, the rules of any relevant stock exchange or pursuant to any applicable law
or regulation; (c) any Person to whom information is required to be disclosed in
connection with, and for the purposes of, any litigation, arbitration,
administrative or other investigations, proceedings or disputes; and (d) any
other Person with the consent of the relevant U.K. Reference Bank; and in each
of clauses (a), (b), (c) and (d) above, the Person proposing to disclose such
Reference Rate shall use commercially reasonable efforts to inform the Person
receiving such Reference Rate of its confidential nature. Determinations as to
whether any Reference Rate may be disclosed under clauses (a), (b) and/or
(c) above shall be made by the Person proposing to disclose such Reference Rate,
in each case, in its sole discretion, and such disclosure shall not require the
consent of any Person. The foregoing confidentiality requirements in this
paragraph notwithstanding, in the event that a Reference Rate becomes publicly
available other than as a result of a breach of this paragraph by the Person
proposing to disclose such Reference Rate or becomes available to the Person
proposing to disclosure such Reference Rate on a nonconfidential basis from a
source that is authorized to disclose such Reference Rate, the foregoing
confidentiality requirements shall not apply.

§30. USA PATRIOT ACT NOTICE.

Each Bank, each Issuing Bank and each Agent (for itself and not on behalf of any
Bank or Issuing Bank) that is subject to the PATRIOT Act (as hereinafter
defined) and each of the Agents (for itself and not on behalf of any Bank or
Issuing Bank) hereby notifies each of the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies the Borrowers and their respective
Subsidiaries, which information includes the name and address of each such
Person

 

134



--------------------------------------------------------------------------------

and other information that will allow such Bank, such Issuing Bank or such
Agent, as applicable, to identify such Person in accordance with the PATRIOT
Act. Each Borrower shall, promptly following a request by any Agent, any Bank or
any Issuing Bank, provide all documentation and other information with respect
to the Borrowers and their respective Subsidiaries that such Agent, such Bank or
such Issuing Bank requests in order to comply with its ongoing obligations under
applicable “know your customer” and Anti-Money Laundering Laws, including the
PATRIOT Act and the Beneficial Ownership Regulation.

§31. NO ADVISORY OR FIDUCIARY RESPONSIBILITY. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each guarantor hereunder acknowledges and agrees, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Agents and the Co-Lead Arrangers are arm’s-length commercial transactions
between such Borrower, each guarantor hereunder and their respective Affiliates,
on the one hand, and the Agents and the Co-Lead Arrangers, on the other hand,
(B) each of such Borrower and guarantor hereunder has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower and guarantor hereunder is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agents and the
Co-Lead Arrangers each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for such Borrower, any
guarantor hereunder or any of their respective Affiliates, or any other Person
and (B) neither the Agents nor the Co-Lead Arrangers has any obligation to such
Borrower, any guarantor hereunder or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agents
and the Co-Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
such Borrower, the guarantors hereunder and their respective Affiliates, and
neither the Agents nor the Co-Lead Arrangers has any obligation to disclose any
of such interests to the Borrowers, any guarantor hereunder or any of their
respective Affiliates. To the fullest extent permitted by Law, each of the
Borrowers and the guarantors hereunder hereby waives and releases any claims
that it may have against the Agents and the Co-Lead Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

§32. TRANSITIONAL ARRANGEMENTS. On the Closing Date, this Agreement shall amend,
restate and supersede the Existing Credit Agreement in its entirety, except as
provided in this §32. On the Closing Date, the rights and obligations of the
parties evidenced by the Existing Credit Agreement shall be evidenced by this
Agreement and the other Loan Documents. All references to the Existing Credit
Agreement in any Loan Document or other document or instrument delivered in
connection therewith shall be deemed to refer to this Agreement and the
provisions hereof. Without limiting the generality of the foregoing and to the
extent necessary, the Banks and the Agents reserve all of their rights under the
Existing Credit Agreement, as amended and restated by this Agreement.

All interest and fees and expenses, if any, owing or accruing under or in
respect of the Existing Credit Agreement through the Closing Date shall be
calculated as of the Closing Date (pro-rated in the case of any fractional
periods), and shall be paid on the Closing Date. Commencing on the Closing Date,
all fees hereunder shall be payable by the Borrowers to the Agents for the
account of the Banks in accordance with this Agreement.

§33. ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications,

 

135



--------------------------------------------------------------------------------

Loan Requests, Swing Line Loan Requests, waivers and consents) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary neither the Administrative Agent nor the U.K.
Agent is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

§34. ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS .
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Bank or any Issuing Bank that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Bank or any Issuing Bank that is an EEA
Financial Institution; and (b) the effects of any Bail-in Action on any such
liability, including, if applicable, (i) a reduction in full or in part or
cancellation of any such liability, (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document,
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[remainder of page intentionally left blank]

 

136



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.

 

RYDER SYSTEM, INC.

By:  

/s/ W. Daniel Susik

Name:   W. Daniel Susik Title:   Senior Vice President – Finance and Treasure
RYDER TRUCK RENTAL CANADA LTD.

By:  

/s/ W. Daniel Susik

Name:   W. Daniel Susik Title:   Vice President – Finance and Treasure RYDER
TRUCK RENTAL HOLDINGS CANADA LTD.

By:  

/s/ W. Daniel Susik

Name:   W. Daniel Susik Title:   Senior Vice President – Finance and Treasure
RYDER LIMITED

By:  

/s/ David Hunt

Name:   David Hunt Title:  

Vice President and Managing Director

FMS Europe

RYDER SYSTEM HOLDINGS (UK) LIMITED

By:  

/s/ David Hunt

Name:   David Hunt Title:  

Vice President and Managing Director

FMS Europe

RYDER PUERTO RICO, INC.

By:  

/s/ W. Daniel Susik

Name:   W. Daniel Susik Title:   Vice President – Finance and Treasure



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as the Administrative Agent

By:  

/s/ Anthea Del Bianco

Name:   Anthea Del Bianco Title:   Vice President

 



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as the Canadian Agent

By:  

/s/ Yvonne Brazier

Name:   Yvonne Brazier Title:   Manager, Agency Services

 



--------------------------------------------------------------------------------

LLOYDS BANK PLC,

as the U.K. Agent

By:  

/s/ John Togher

Name:   John Togher Title:   Associate Director

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Domestic Bank, a PR Bank, an Issuing Bank, and a Domestic Swing Line Lender

By:  

/s/ Irene Bertozzi Bartenstein

Name:   Irene Bertozzi Bartenstein Title:   Director

 



--------------------------------------------------------------------------------

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED,

as a U.K. Bank

By:  

/s/ Fiona Malitsky

Name:   Fiona Malitsky Title:   Vice President

 



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Domestic Bank, a Canadian Bank and the Canadian Swing Line Lender

By:  

/s/ Tim Stephens

Name:   Tim Stephens Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

LLOYDS BANK CORPORATE MARKETS PLC,

as a Domestic Bank

By:  

/s/ Kamala Basdeo

Name:   Kamala Basdeo Title:  

Assistant Manager

Transaction Execution

Category A B002

By:  

/s/ Tina Wong

Name:   Tina Wong Title:  

Assistant Manager

Transaction Execution

Category A W011

 



--------------------------------------------------------------------------------

LLOYDS BANK PLC,

as a U.K. Bank

By:  

/s/ Lee Cuester

Name:   Lee Cuester Title:   Associate Director

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Domestic Bank and an Issuing Bank

By:  

/s/ Tom Molitor

Name:   Tom Molitor Title:   Managing Director

 



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Domestic Bank and an Issuing Bank

By:  

/s/ Andrew Beckman

Name:   Andrew Beckman Title:   Senior Vice President

 



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

as a Domestic Bank and a Domestic Swing Line Lender

By:  

/s/ Lawrence Elkins

Name:   Lawrence Elkins Title:   Vice President

 



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Domestic Bank, a Canadian Bank and a U.K. Bank

By:  

/s/ Tracy Rahn

Name:   Tracy Rahn Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Domestic Bank

By:

 

/s/ Todd Grossnickle

Name:

 

Todd Grossnickle

Title:

 

Director

By:

 

/s/ Tony Baratta

Name:

 

Tony Baratta

Title:

 

Managing Director

 



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Domestic Bank

By:  

/s/ Matthew Titus

Name:   Matthew Titus Title:   Vice President

 



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Domestic Bank

By:  

/s/ Melinda Gulledge

Name:   Melinda Gulledge Title:   Assistant Vice President

 



--------------------------------------------------------------------------------

REGIONS BANK,

as a Domestic Bank

By:  

/s/ Joe Dancy

Name:   Joe Dancy Title:   Senior Vice President

 



--------------------------------------------------------------------------------

COMERICA BANK,

as a Domestic Bank

By:  

/s/ Gerald R. Finney, Jr.

Name:   Gerald R. Finney, Jr. Title:   Vice President

 



--------------------------------------------------------------------------------

ANNEX A

POWER OF ATTORNEY TERMS – BANKERS’ ACCEPTANCES

In order to facilitate the acceptance of Bankers’ Acceptances pursuant to the
terms of Second Amended and Restated Global Revolving Credit Agreement, dated as
of September 28, 2018 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used and not defined herein shall have the meanings ascribed thereto in
the Credit Agreement), by and among (i) Ryder System, Inc., a corporation
organized under the laws of Florida, Ryder Truck Rental Holdings Canada LTD., a
corporation organized under the laws of Canada (“Ryder Holdings Canada”), and
Ryder Truck Rental Canada LTD., a corporation organized under the laws of Canada
(“Ryder Canada Limited” and together with Ryder Holdings Canada, the “Canadian
Borrowers”), and the other Borrowers party thereto, (ii) the Banks from time to
time party thereto , (iii) Bank of America, N.A., as Administrative Agent, a
Domestic Swing Line Lender and an Issuing Bank, (iv) Royal Bank of Canada, as
Canadian Agent, (v) Lloyds Bank plc, as U.K. Agent, and (vi) the other Swing
Line Lenders and Issuing Banks party thereto, each of the Canadian Borrowers
hereby appoints each Canadian Bank (individually, the “Canadian Bank”), acting
by its duly authorized signatories (the “Attorney”) for the time being at the
Canadian Bank’s main branch in Toronto, Ontario or at such other branch
designated by the Bank (the “Branch of Account”), the attorney of such Canadian
Borrower:

1. to sign for and on behalf and in the name of each Canadian Borrower as
drawer, drafts in the Canadian Bank’s standard form of a “depository bill” under
and as defined in the Depository Bills and Notes Act (Canada) (the “DBNA”)
(“Drafts”) drawn on the Canadian Bank payable to the order of a “clearing house”
under the DBNA or its nominee for deposit by the Canadian Bank with the
“clearing house” after acceptance thereof by the Canadian Bank; and

2. to fill in the amount, date and maturity date of such Drafts;

provided, that, such acts in each case are to be undertaken by the Canadian Bank
in accordance with written instructions given to the Canadian Bank by the
authorized officers of each Canadian Borrower as provided in this power of
attorney.

Notwithstanding paragraph 1 above, in the event the Canadian Bank is an old
system issuer, such Canadian Bank shall sign for and on behalf of and in the
name of the Canadian Borrower as drawer, drafts in the Canadian Bank’s standard
form (“Old System Issuer Drafts”) drawn on the Canadian Bank payable to the
order of the Canadian Bank.

Instructions to the Canadian Bank relating to the execution, completion,
endorsement, discount and/or delivery or deposit by the Canadian Bank on behalf
of each Canadian Borrower of Drafts or Old System Issuer Drafts, as applicable,
which the Canadian Borrower wishes to submit to the Canadian Bank for acceptance
by the Canadian Bank shall be communicated by the Canadian Agent and/or by
officers of the Canadian Borrower, designated by the Canadian Borrower as its
“authorized officers,” to the Canadian Bank in writing at the Branch of Account
following delivery by the Canadian Borrowers of a Bankers’ Acceptance Notice or
any other notice in connection with Bankers’ Acceptances delivered pursuant to
the Credit Agreement.

The communication in writing by the authorized officers of each Canadian
Borrower to the Canadian Bank of the instructions referred to above shall
constitute the authorization and instruction of each Canadian Borrower to the
Canadian Bank to complete and execute and, if applicable, endorse Drafts and Old
System Issuer Drafts in accordance with such information as set out above and
the request of each Canadian Borrower to the Canadian Bank to accept such Drafts
and Old System Issuer Drafts and deliver



--------------------------------------------------------------------------------

the same or deposit the same with the “clearing house”, against payment as set
out in the instructions. Each Canadian Borrower acknowledges that the Canadian
Bank shall not be obligated to accept any such Drafts and Old System issuer
Drafts except in accordance with the provisions of the Credit Agreement. The
Canadian Bank shall be and it is hereby authorized to act on behalf of each
Canadian Borrower upon and in compliance with instructions communicated to the
Canadian Bank as provided herein if the Canadian Bank reasonably believes them
to be genuine.

Each Canadian Borrower agrees to indemnify the Canadian Bank and its directors,
officers, employees, affiliates and agents and to hold it and them harmless from
and against any loss, liability, expense or claim of any kind or nature
whatsoever incurred by any of them as a result of any action or inaction in any
way relating to or arising out of this power of attorney or the acts
contemplated hereby including the deposit of any Draft with the “clearing
house”; provided, that, this indemnity shall not apply to any such loss,
liability, expense or claim which results from the gross negligence or willful
misconduct of the Bank or any of its directors, officers, employees, affiliates
or agents as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

This power of attorney may be revoked by the Canadian Borrowers at any time upon
not less than five (5) Business Days’ written notice served upon the Canadian
Bank at the Branch of Account; provided, that, (i) it may be replaced with
another power of attorney forthwith in accordance with the requirements of the
Credit Agreement; and (ii) no such revocation shall reduce, limit or otherwise
affect the obligations of the Canadian Borrowers in respect of any Draft or Old
System Issuer Drafts executed, completed, discounted and/or deposited in
accordance herewith prior to the time at which such revocation becomes
effective. This power of attorney may be terminated by the Canadian Bank at any
time upon not less than five (5) Business Days’ written notice to the Canadian
Borrowers.

Any revocation or termination of this power of attorney shall not affect the
rights of the Canadian Bank and the obligations of the Canadian Borrowers with
respect to the indemnities of the Canadian Borrowers above stated with respect
to all matters arising prior in time to any such revocation or termination.

This power of attorney is in addition to and not in substitution for any
agreement to which the Canadian Bank and the Canadian Borrowers are parties.

This power of attorney shall be governed in all respects by the laws of the
Province of Ontario and the laws of Canada applicable therein and each of the
Canadian Borrowers and the Canadian Bank hereby irrevocably attorns to the
non-exclusive jurisdiction of the courts of such jurisdiction in respect of all
matters arising out of this power of attorney.

In the event of a conflict between the provisions of this Power of Attorney and
the Credit Agreement, the Credit Agreement shall prevail.



--------------------------------------------------------------------------------

SCHEDULE 1

BANKS; COMMITMENTS; COMMITMENT PERCENTAGES

 

Bank    Domestic
Commitment      Domestic
Commitment
Percentage     Canadian
Commitment      Canadian
Commitment
Percentage    

U.K.

Commitment

     U.K.
Commitment
Percentage  

Bank of America, N.A.

   $ 95,000,000.00        8.755760369 %    $ 0.00        0.000000000 %    $
30,000,000.00        20.000000000 % 

MUFG Bank, Ltd.

   $ 140,000,000.00        12.903225806 %    $ 0.00        0.000000000 %    $
0.00        0.000000000 % 

BNP Paribas

   $ 140,000,000.00        12.903225806 %    $ 0.00        0.000000000 %    $
0.00        0.000000000 % 

Lloyds Bank plc

   $ 0.00        0.000000000 %    $ 0.00        0.000000000 %    $
100,000,000.00        66.666666667 % 

Lloyds Bank Corporate Markets plc

   $ 40,000,000.00        3.686635945 %    $ 0.00        0.000000000 %    $ 0.00
       0.000000000 % 

Mizuho Bank, Ltd.

   $ 66,000,000.00        6.082949309 %    $ 54,000,000.00        36.000000000
%    $ 20,000,000.00        13.333333333 % 

Royal Bank of Canada

   $ 44,000,000.00        4.055299539 %    $ 96,000,000.00        64.000000000
%    $ 0.00        0.000000000 % 

U.S. Bank National Association

   $ 140,000,000.00        12.903225806 %    $ 0.00        0.000000000 %    $
0.00        0.000000000 % 

Wells Fargo Bank, National Association

   $ 140,000,000.00        12.903225806 %    $ 0.00        0.000000000 %    $
0.00        0.000000000 % 

Branch Banking and Trust Company

   $ 80,000,000.00        7.373271889 %    $ 0.00        0.000000000 %    $ 0.00
       0.000000000 % 

PNC Bank, National Association

   $ 80,000,000.00        7.373271889 %    $ 0.00        0.000000000 %    $ 0.00
       0.000000000 % 

Regions Bank

   $ 60,000,000.00        5.529953917 %    $ 0.00        0.000000000 %    $ 0.00
       0.000000000 % 

Comerica Bank

   $ 60,000,000.00        5.529953917 %    $ 0.00        0.000000000 %    $ 0.00
       0.000000000 % 

Total

   $ 1,085,000,000.00        100.000000000 %    $ 150,000,000.00       
100.000000000 %    $ 150,000,000.00        100.000000000 % 



--------------------------------------------------------------------------------

Bank   

PR

Commitment

     PR Commitment
Percentage    

Total

Commitment

     Total
Commitment
Percentage  

Bank of America, N.A.

   $ 15,000,000.00        100.000000000 %    $ 140,000,000.00       
10.000000000 % 

MUFG Bank, Ltd.

   $ 0.00        0.000000000 %    $ 140,000,000.00        10.000000000 % 

BNP Paribas

   $ 0.00        0.000000000 %    $ 140,000,000.00        10.000000000 % 

Lloyds Bank plc

   $ 0.00        0.000000000 %    $ 100,000,000.00        7.142857143 % 

Lloyds Bank Corporate Markets plc

   $ 0.00        0.000000000 %    $ 40,000,000.00        2.857142857 % 

Mizuho Bank, Ltd.

   $ 0.00        0.000000000 %    $ 140,000,000.00        10.000000000 % 

Royal Bank of Canada

   $ 0.00        0.000000000 %    $ 140,000,000.00        10.000000000 % 

U.S. Bank National Association

   $ 0.00        0.000000000 %    $ 140,000,000.00        10.000000000 % 

Wells Fargo Bank, National Association

   $ 0.00        0.000000000 %    $ 140,000,000.00        10.000000000 % 

Branch Banking and Trust Company

   $ 0.00        0.000000000 %    $ 80,000,000.00        5.714285714 % 

PNC Bank, National Association

   $ 0.00        0.000000000 %    $ 80,000,000.00        5.714285714 % 

Regions Bank

   $ 0.00        0.000000000 %    $ 60,000,000.00        4.285714286 % 

Comerica Bank

   $ 0.00        0.000000000 %    $ 60,000,000.00        4.285714286 % 

Total

   $ 15,000,000.00        100.000000000 %    $ 1,400,000,000.00       
100.000000000 % 

 

Domestic Swing Line

Lender

   Domestic Swing Line
Commitment      Domestic Swing Line
Commitment Percentage  

Bank of America, N.A.

   $ 25,000,000.00        50.000000000 % 

MUFG Bank, Ltd.

   $ 25,000,000.00        50.000000000 % 

Total

   $ 50,000,000.00        100.000000000 % 

 

Issuing Bank    L/C Commitment  

Bank of America, N.A.

   $ 25,000,000.00  

U.S. Bank National Association

   $ 25,000,000.00  

Wells Fargo Bank, National Association

   $ 25,000,000.00  



--------------------------------------------------------------------------------

SCHEDULE 4

EXISTING LETTERS OF CREDIT

None.



--------------------------------------------------------------------------------

SCHEDULE 7.5

LITIGATION

Ryder and its Consolidated Subsidiaries are a party to various claims,
complaints and proceedings arising in the ordinary course of business including
but not limited to those relating to litigation matters, environmental matters,
risk management matters (e.g., vehicle liability, workers’ compensation, etc.)
and administrative assessments primarily associated with operating taxes. Ryder
and its Consolidated Subsidiaries have established loss provisions for matters
in which losses are probable and can be reasonably estimated. Litigation is
subject to many uncertainties, and the outcome of any individual litigated
matter is not predictable with assurance. It is possible that certain of the
actions, claims, inquiries or proceedings could be decided unfavorably to Ryder
or its Consolidated Subsidiaries. Although the final resolution of any such
matters could have a material effect on the consolidated operating results of
Ryder and its Consolidated Subsidiaries for the particular reporting period in
which an adjustment of the estimated liability is recorded, Ryder and its
Consolidated Subsidiaries believe that any resulting liability should not
materially affect their consolidated financial position.



--------------------------------------------------------------------------------

SCHEDULE 7.7

TAXES

None.



--------------------------------------------------------------------------------

SCHEDULE 7.12

ENVIRONMENTAL COMPLIANCE

None.



--------------------------------------------------------------------------------

SCHEDULE 7.15

DEBT RATINGS

Ryder’s Senior Public Debt Ratings are:

 

Moody’s    Baa1 S&P    BBB+ Fitch    A-

(“Senior Public Debt Ratings”, “Moody’s”, “S&P” and “Fitch” are used herein as
defined in the Credit Agreement)



--------------------------------------------------------------------------------

SCHEDULE 7.16

SUBSIDIARIES

Vehicle Leasing and Service; Logistics

 

Associated Ryder Capital Services, Inc.    Florida Laromark Intermediate Holding
Corporation    Delaware Network Vehicle Central, Inc.    Florida Network Vehicle
Central, LLC    Florida RTR Next Gen Sales, LLC    Florida Road Master, Limited
   Bermuda Ryder Dedicated Logistics, Inc.    Delaware Ryder Fleet Products,
Inc.    Tennessee Ryder Freight Brokerage, Inc.    Delaware Ryder Global
Services, LLC    Florida Ryder Integrated Logistics, Inc.    Delaware Ryder
Integrated Logistics of California Contractors, LLC    Delaware Ryder Integrated
Logistics of Texas, LLC    Texas Ryder Last Mile, Inc.    California Ryder
Puerto Rico, Inc.    Delaware Ryder Truck Rental, Inc.    Florida Ryder Truck
Rental Canada Ltd.    Canada Ryder Truck Rental Holdings Canada Ltd.    Canada
Ryder Vehicle Sales, LLC    Florida Tandem Transport, L.P.    Georgia Truck
Transerv, Inc.    Delaware Securitization RTR Leasing I, Inc.    Delaware RTR
Leasing II, Inc.    Delaware Ryder Funding LP    Delaware Ryder Funding II LP   
Delaware Ryder Truck Rental I LLC    Delaware Ryder Truck Rental II LLC   
Delaware Ryder Truck Rental III LLC    Delaware Ryder Truck Rental IV LLC   
Delaware Ryder Truck Rental I LP    Delaware Ryder Truck Rental II LP   
Delaware Ryder Truck Rental LT    Delaware



--------------------------------------------------------------------------------

International

 

3241290 Nova Scotia Company    Nova Scotia Bullwell Trailer Solutions Limited   
England CRTS Logistica Automotiva S.A.    Brazil Euroway Vehicle Contracts
Limited    England Euroway Vehicle Engineering Limited    England Euroway
Vehicle Management Limited    England Euroway Vehicle Rental Limited    England
Hill Hire Limited    England RSI Holding B.V.    Netherlands RTI Argentina S.A.
   Argentina RTRC Finance LP    Canada

RTR Holdings (B.V.I.) Limited

  

British Virgin Islands

Ryder Argentina S.A.    Argentina Ryder-Ascent Logistics Pte Ltd.    Singapore
Ryder Asia Pacific Holdings B.V.    Netherlands Ryder Capital (Barbados) SRL   
Barbados Ryder Capital Luxembourg Limited, S.A.R.L.    England Ryder Capital S.
de R.L. de C.V.    Mexico Ryder Capital UK Holdings LLP    England Ryder Chile
Sistemas Integrados de Logistica Limitada    Chile Ryder CRSA Logistics (HK)
Limited    Hong Kong Ryder de Mexico S. de R.L. de C.V.    Mexico Ryder
Deutschland GmbH    West Germany Ryder Distribution Services Limited    United
Kingdom Ryder do Brasil Ltda.    Brazil Ryder European B.V.    Netherlands Ryder
Europe Operations B.V.    Netherlands Ryder Limited    England Ryder Logistica
Ltda.    Brazil Ryder Logistics (Shanghai) Co., Ltd.    China Ryder Mauritius
Holdings, Ltd.    Mauritius Ryder Mexican Holding B.V.    Netherlands Ryder
Mexicana, S. de R.L. de C.V.    Mexico Ryder Pension Fund Limited    United
Kingdom Ryder Servicios do Brasil Ltda.    Brazil Ryder Soluciones S. de R.L. de
C.V.    Mexico Ryder Singapore Pte Ltd.    Singapore Ryder System B.V.   
Netherlands Ryder System Holdings (UK) Limited    England Sistemas Logisticos
Sigma S.A.    Argentina Translados Americanos S. de R.L. de C.V.    Mexico



--------------------------------------------------------------------------------

Other Ryder Subsidiaries

 

Far East Freight, Inc.    Florida RSI Purchase Corp.    Delaware Ryder Capital
Ireland Holdings II LLC    Delaware Ryder Capital Luxembourg Limited, Corp.   
Florida Ryder Capital Services Corporation    Delaware Ryder Canadian Financing
US LLC    Delaware Ryder Energy Distribution Corporation    Florida Ryder Fuel
Services, LLC    Delaware Ryder International Acquisition Corp.    Florida Ryder
International, Inc.    Florida Ryder Mexican Investments I LP    Delaware Ryder
Mexican Investments II LP    Delaware Ryder Offshore Holdings III LLC   
Delaware Ryder Purchasing LLC    Delaware Ryder Risk Solutions, LLC    Florida
Ryder Receivable Funding III, LLC    Delaware Ryder Services Corporation   
Florida Ryder Thailand I, LLC    Florida Ryder Thailand II, LLC    Florida
Non-Profit Organizations Ryder System, Inc. Employees Political Action Committee
   Florida Ryder System Charitable Foundation, Inc.    Florida



--------------------------------------------------------------------------------

SCHEDULE 23.1

NOTICES, ETC.

 

Ryder:   

Ryder System, Inc.

11690 N.W. 105th St.

Miami, FL 33178

Attn: Treasurer

Telephone: 305-500-3408

Fax: 305-500-3641

Email: dsusik@ryder.com

Website: www.ryder.com

U.S. Tax ID: 59-0739250

Canadian Borrowers:   

To the address for Ryder above, with a copy to:

 

6755 Mississauga Rd.

Suite 201

Mississauga, ON L5N 2X7

Attn: General Manager

Telephone: 905-826-8777

Fax: 905-826-0079

Ryder PR:    To the address for Ryder above. U.K. Borrowers:   

To the address for Ryder above, with a copy to:

 

Ryder Limited

Globe Lane

Dukinfield, Cheshire, SK16 4UL

United Kingdom

Attn: General Manager

Telephone: 0161 331 4200

Email: UKCash&Banking@ryder.com

Administrative Agent:   

For administrative notices regarding borrowings, payments, conversions,
continuations, letters of credit, fees, interest and similar notices:

 

Bank of America, N.A.

Credit Services

Mail Code: NC1-001-05-46

ONE INDEPENDENCE CENTER

101 N TRYON ST

CHARLOTTE NC 28255-0001

Attn: Tiffanie McCall

Phone: 980-386-7142

Fax: 704-625-5209

Electronic Mail: tiffanie.mccall@baml.com

USD PAYMENT INSTRUCTIONS:



--------------------------------------------------------------------------------

  

Bank of America

New York NY

ABA 026009593

Acct # 1366072250600

Acct Name: Wire Clearing Acct for Syn Loans - LIQ

Ref: Ryder

 

For notices regarding amendments, waivers, financial statements, assignments and
all other notices:

 

Bank of America, N.A.

Mail Code: CA5-705-04-09

555 California St. 4th Floor

San Francisco, Ca 94104

Attn: Anthea Del Bianco

Phone: 415-436-2776

Fax 415-503-5101

Electronic Mail: anthea.del_bianco@baml.com

Canadian Agent   

Royal Bank of Canada

Yvonne Brazier

Senior Deal Manager, Agency Services Group

222 Bay Street West, 26th fl, Toronto, ON M5K 1A1

T. 416-842-3910

Yvonne.brazier@rbccm.com

U.K. Agent   

Lloyds Bank plc

New Uberior House

1 Earl Grey Street

Level 3, Agency - Specialist Lending Services

Edinburgh

EH3 9BN

 

Mabel Osei

Mabel.M.Osei@lloydsbanking.com

+44 131 6663284

+44 7552286237

 

John Togher

John.Togher@lloydsbanking.com

+44 131 222 0309

+44 7741291720

Domestic Swingline Lenders:   

Bank of America N.A.

Credit Services

Mail Code: NC1-001-05-46

ONE INDEPENDENCE CENTER

101 N TRYON ST

CHARLOTTE NC 28255-0001

Attn: Tiffanie McCall

Phone: 980-386-7142

Fax: 704-625-5209

Electronic Mail: tiffanie.mccall@baml.com



--------------------------------------------------------------------------------

  

 

USD PAYMENT INSTRUCTIONS:

Bank of America

New York NY

ABA 026009593

Acct # 1366072250600

Acct Name: Wire Clearing Acct for Syn Loans - LIQ

Ref: Ryder

 

MUFG Bank, Ltd.

Attn: Steven Williams

1251 Avenue of the Americas, 12th Floor

New York, NY 10020-1104

Telephone: 201-413-8520

Email: stwilliams@us.mufg.jp

Issuing Banks:   

Bank of America, N.A.

Mail Code: PA6-580-02-30

One Fleet Way

Scranton, PA 18507

Phone: 570.496.9619

Fax: 800.755.8740

Electronic Mail: tradeclientserviceteamus@baml.com

 

U.S. Bank National Association

Attention: Julie Seaton

U.S. Bancorp Center

BC-MN-H20G

800 Nicollett Mall

Minneapolis, MN 55402-7020

Minneapolis.standby@usbank.com

 

Wells Fargo Bank, National Association

Attn: Doug Lindstrom

90 S 7th Street, 15th Floor

Minneapolis, MN 55402

MAC N9305-06J

Tel (612) 667-5542

Fax (612) 667-2276

douglas.a.lindstrom@wellsfargo.com



--------------------------------------------------------------------------------

EXHIBIT A-1

[FORM OF]

DOMESTIC NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned, RYDER SYSTEM, INC., a Florida corporation
(“Ryder”), hereby absolutely and unconditionally promises to pay to the order of
[INSERT NAME OF PAYEE BANK] or its registered assigns (the “Bank”), without
offset or counterclaim, at the Head Office of the Administrative Agent:

(a) in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the then outstanding aggregate unpaid principal amount of Domestic
Loans made by the Bank to Ryder pursuant to the Second Amended and Restated
Global Revolving Credit Agreement, dated as of September 28, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among (i) Ryder and the other Borrowers
party thereto, (ii) the Banks from time to time party thereto , (iii) Bank of
America, N.A., as Administrative Agent, a Domestic Swing Line Lender and an
Issuing Bank, (iv) Royal Bank of Canada, as Canadian Agent, (v) Lloyds Bank plc,
as U.K. Agent, and (vi) the other Swing Line Lenders and Issuing Banks party
thereto; and

(b) interest on the unpaid principal amount of the Domestic Loans made by the
Bank from time to time outstanding from and including the date hereof to but not
including the date on which such principal amount is paid in full, at the times
and at the rates provided in the Credit Agreement, subject however to the
provisions of §6.12 of the Credit Agreement.

This Domestic Note evidences borrowings under, is subject to the terms and
conditions of, and has been issued by Ryder in accordance with, the Credit
Agreement and is one of the Domestic Notes referred to therein. The Bank and any
holder hereof are entitled to the benefits of the Credit Agreement and may
enforce the agreements of Ryder contained therein, and any holder hereof may
exercise the respective remedies provided for thereby or otherwise available in
respect thereof, all in accordance with the respective terms thereof. All
capitalized terms used in this Domestic Note and not otherwise defined herein
shall have the same meanings herein as in the Credit Agreement.

The Bank may endorse, and is hereby irrevocably authorized by Ryder to endorse,
on its records and/or on the schedule attached to this Domestic Note or a
continuation of such schedule attached hereto and made a part hereof, an
appropriate notation evidencing advances to Ryder and repayments of principal by
Ryder of this Domestic Note; provided, that, failure by the Bank to make any
such notations or any error therein shall not affect any of Ryder’s obligations
or the validity of any repayments made by Ryder in respect of this Domestic
Note.

Ryder has the right in certain circumstances and the obligation in certain other
circumstances to prepay the whole or part of the principal of this Domestic Note
on the terms and conditions specified in the Credit Agreement.

If any one or more Events of Default shall occur, the entire unpaid principal
amount of this Domestic Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.



--------------------------------------------------------------------------------

Ryder and every endorser of this Domestic Note or the obligation represented
hereby waive presentment, demand, notice, protest, notice of intent to
accelerate, notice of acceleration and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Domestic Note and assent to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of
collateral and to the addition or release of any other party or person primarily
or secondarily liable.

THIS DOMESTIC NOTE IS A CONTRACT UNDER THE LAWS OF THE STATE OF NEW YORK AND
SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF SAID STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
(OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401 AND §5-1402)).

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Domestic Note to be signed
on its behalf by its duly authorized officer as of the day and year first above
written.

 

RYDER SYSTEM, INC. By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

SCHEDULE TO DOMESTIC NOTE OF RYDER SYSTEM, INC. DATED AS OF

                    , 20        

 

Date    Loan Type   

Amount of

Loan

  

Amount of

Principal

Paid or

Prepaid

  

Balance of

Principal

Unpaid

  

Notation

Made By

                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              



--------------------------------------------------------------------------------

EXHIBIT A-2

[FORM OF]

CANADIAN NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned, RYDER TRUCK RENTAL HOLDINGS CANADA LTD., a
corporation organized under the laws of Canada (“Ryder Holdings Canada”), and
RYDER TRUCK RENTAL CANADA LTD., a corporation organized under the laws of Canada
(“Ryder Canada Limited” and together with Ryder Holdings Canada, the “Canadian
Borrowers”), hereby, jointly and severally, absolutely and unconditionally
promise to pay to the order of [INSERT NAME OF PAYEE BANK] or its registered
assigns (the “Bank”), without offset or counterclaim, at the Head Office of the
Canadian Agent:

(a) in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the then outstanding aggregate unpaid principal amount of Canadian
Loans made by the Bank to the Canadian Borrowers pursuant to the Second Amended
and Restated Global Revolving Credit Agreement, dated as of September 28, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among (i) Ryder System, Inc.,
a corporation organized under the laws of Florida, the Canadian Borrowers and
the other Borrowers party thereto, (ii) the Banks from time to time party
thereto , (iii) Bank of America, N.A., as Administrative Agent, a Domestic Swing
Line Lender and an Issuing Bank, (iv) Royal Bank of Canada, as Canadian Agent,
(v) Lloyds Bank plc, as U.K. Agent, and (vi) the other Swing Line Lenders and
Issuing Banks party thereto; and

(b) interest on the unpaid principal amount of the Canadian Loans made by the
Bank from time to time outstanding from and including the date hereof to but not
including the date on which such principal amount is paid in full, at the times
and at the rates provided in the Credit Agreement, subject however to the
provisions of §6.12 of the Credit Agreement.

As provided in the Credit Agreement, the Canadian Loans evidenced by this
Canadian Note may be advanced in either U.S. Dollars or Canadian Dollars. Each
of the Canadian Borrowers jointly and severally promises to repay each Canadian
Loan in the currency in which such Canadian Loan was advanced.

This Canadian Note evidences borrowings under, is subject to the terms and
conditions of, and has been issued by the Canadian Borrowers in accordance with,
the Credit Agreement and is one of the Canadian Notes referred to therein. The
Bank and any holder hereof are entitled to the benefits of the Credit Agreement
and may enforce the agreements of the Canadian Borrowers contained therein, and
any holder hereof may exercise the respective remedies provided for thereby or
otherwise available in respect thereof, all in accordance with the respective
terms thereof. All capitalized terms used in this Canadian Note and not
otherwise defined herein shall have the same meanings herein as in the Credit
Agreement.

The Bank may endorse, and is hereby irrevocably authorized by the Canadian
Borrowers to endorse, on its records and/or on the schedule attached to this
Canadian Note or a continuation of such schedule attached hereto and made a part
hereof, an appropriate notation evidencing advances to the Canadian Borrowers
and repayments by the Canadian Borrowers of principal of this Canadian Note,
provided, that, failure by the Bank to make any such notations or any error
therein shall not affect any of the Canadian Borrowers’ obligations or the
validity of any repayments made by the Canadian Borrowers in respect of this
Canadian Note.



--------------------------------------------------------------------------------

The Canadian Borrowers have the right in certain circumstances and the
obligation in certain other circumstances to prepay the whole or part of the
principal of this Canadian Note on the terms and conditions specified in the
Credit Agreement.

If any one or more Events of Default shall occur, the entire unpaid principal
amount of this Canadian Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

Each of the Canadian Borrowers and every endorser of this Canadian Note or the
obligation represented hereby waives presentment, demand, notice, protest,
notice of intent to accelerate, notice of acceleration and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Canadian Note and assents to any extension or postponement
of the time of payment or any other indulgence, to any substitution, exchange or
release of collateral and to the addition or release of any other party or
person primarily or secondarily liable.

THIS CANADIAN NOTE IS A CONTRACT UNDER THE LAWS OF THE STATE OF NEW YORK AND
SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF SAID STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
(OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401 AND §5-1402)).

[signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Canadian Note to be
signed on its behalf by its duly authorized officer as of the day and year first
above written.

 

RYDER TRUCK RENTAL HOLDINGS CANADA LTD.

By:  

 

  Name:   Title:

RYDER TRUCK RENTAL CANADA LTD.

By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

SCHEDULE TO CANADIAN NOTE OF RYDER TRUCK RENTAL HOLDINGS

CANADA LTD. AND RYDER TRUCK RENTAL CANADA, LTD., DATED AS OF

                    , 20        

 

Date    Loan Type   

Amount of

Loan

  

Amount of

Principal

Paid or

Prepaid

  

Balance of

Principal

Unpaid

  

Notation

Made By

                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              



--------------------------------------------------------------------------------

EXHIBIT A-3

[FORM OF]

U.K. NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned, RYDER LIMITED, a corporation organized
under the laws of England and Wales (“Ryder Limited”) and RYDER SYSTEM HOLDINGS
(UK) LIMITED, a corporation organized under the laws of England and Wales (“RSH”
and together with Ryder Limited, the “U.K. Borrowers”), hereby, jointly and
severally, absolutely and unconditionally promise to pay to the order of [INSERT
NAME OF PAYEE BANK] or its registered assigns (the “Bank”), without offset or
counterclaim, at the Head Office of the U.K. Agent:

(a) in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the then outstanding aggregate unpaid principal amount of U.K. Loans
made by the Bank to the U.K. Borrowers pursuant to the Second Amended and
Restated Global Revolving Credit Agreement, dated as of September 28, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among (i) Ryder System, Inc., a
corporation organized under the laws of Florida, the U.K. Borrowers and the
other Borrowers party thereto, (ii) the Banks from time to time party thereto ,
(iii) Bank of America, N.A., as Administrative Agent, a Domestic Swing Line
Lender and an Issuing Bank, (iv) Royal Bank of Canada, as Canadian Agent,
(v) Lloyds Bank plc, as U.K. Agent, and (vi) the other Swing Line Lenders and
Issuing Banks party thereto; and

(b) interest on the unpaid principal amount of the U.K. Loans made by the Bank
from time to time outstanding from and including the date hereof to but not
including the date on which such principal amount is paid in full, at the times
and at the rates provided in the Credit Agreement, subject however to the
provisions of §6.12 of the Credit Agreement.

As provided in the Credit Agreement, the U.K. Loans evidenced by this U.K. Note
may be advanced in any of U.S. Dollars, Sterling or Euros. Each of the U.K.
Borrowers jointly and severally promises to repay each U.K. Loan in the currency
in which such U.K. Loan was advanced.

This U.K. Note evidences borrowings under, is subject to the terms and
conditions of, and has been issued by the U.K. Borrowers in accordance with, the
Credit Agreement and is one of the U.K. Notes referred to therein. The Bank and
any holder hereof are entitled to the benefits of the Credit Agreement and may
enforce the agreements of the U.K. Borrowers contained therein, and any holder
hereof may exercise the respective remedies provided for thereby or otherwise
available in respect thereof, all in accordance with the respective terms
thereof. All capitalized terms used in this U.K. Note and not otherwise defined
herein shall have the same meanings herein as in the Credit Agreement.

The Bank may endorse, and is hereby irrevocably authorized by the U.K. Borrowers
to endorse, on its records and/or on the schedule attached to this U.K. Note or
a continuation of such schedule attached hereto and made a part hereof, an
appropriate notation evidencing advances to the U.K. Borrowers and repayments by
the U.K. Borrowers of principal of this U.K. Note; provided, that, failure by
the Bank to make any such notations or any error therein shall not affect any of
the U.K. Borrowers’ obligations or the validity of any repayments made by the
U.K. Borrowers in respect of this U.K. Note.

The U.K. Borrowers have the right in certain circumstances and the obligation in
certain other circumstances to prepay the whole or part of the principal of this
U.K. Note on the terms and conditions specified in the Credit Agreement.



--------------------------------------------------------------------------------

If any one or more Events of Default shall occur, the entire unpaid principal
amount of this U.K. Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

Each of the U.K. Borrowers and every endorser of this U.K. Note or the
obligation represented hereby waives presentment, demand, notice, protest,
notice of intent to accelerate, notice of acceleration and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this U.K. Note and assents to any extension or postponement of
the time of payment or any other indulgence, to any substitution, exchange or
release of collateral and to the addition or release of any other party or
person primarily or secondarily liable.

THIS U.K. NOTE IS A CONTRACT UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL
FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
SAID STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER
THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401 AND §5-1402)).

[signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this U.K. Note to be
signed on its behalf by its duly authorized officer as of the day and year first
above written.

EITHER

 

EXECUTED and DELIVERED as a DEED          ) by RYDER LIMITED acting by     
    ) [two directors] [a director and its secretary]          )

 

                                           
                                            Director’s name      Director’s
signature

 

                                          
                                             Director’s [/Secretary’s] name     
Director’s [/Secretary’s] signature OR      EXECUTED and DELIVERED as a DEED  
       ) by RYDER LIMITED acting by          ) a director in the presence of  
       )                                            
                                                   Director’s signature     
                                                                                
         Director’s name Witness’ signature:     
                                                                                
  Witness’ name:                                            
                                            Witness’ address:     
                                                                                
                                             
                                                
                                                                                
  Witness’ occupation:                                            
                                           

 

3



--------------------------------------------------------------------------------

EITHER

 

EXECUTED and DELIVERED as a DEED          ) by RYDER SYSTEM HOLDINGS (UK)
LIMITED          ) acting by [two directors] [a director and its secretary]     
    )

 

                                           
                                            Director’s name      Director’s
signature

 

                                          
                                             Director’s [/Secretary’s] name     
Director’s [/Secretary’s] signature OR      EXECUTED and DELIVERED as a DEED  
       ) by RYDER SYSTEM HOLDINGS (UK) LIMITED          ) acting by a director
in the presence of          )                                            
                                                   Director’s signature     
                                                                                
         Director’s name Witness’ signature:     
                                                                                
  Witness’ name:                                            
                                            Witness’ address:     
                                                                                
                                             
                                                
                                                                                
  Witness’ occupation:                                            
                                           

 

4



--------------------------------------------------------------------------------

SCHEDULE TO U.K. NOTE OF RYDER LIMITED AND RYDER SYSTEM

HOLDINGS (UK) LIMITED, DATED AS OF                     , 20        

 

Date    Loan Type   

Amount of

Loan

  

Amount of

Principal

Paid or

Prepaid

  

Balance of

Principal

Unpaid

  

Notation

Made By

                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              



--------------------------------------------------------------------------------

EXHIBIT A-4

[FORM OF]

PR NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned, RYDER PUERTO RICO, INC., a Delaware
corporation or its registered assigns (“Ryder PR”), hereby absolutely and
unconditionally promises to pay to the order of [INSERT NAME OF PAYEE BANK] or
its registered assigns (the “Bank”), without offset or counterclaim, at the Head
Office of the Administrative Agent:

(a) in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the then outstanding aggregate unpaid principal amount of PR Loans
made by the Bank to Ryder PR pursuant to the Second Amended and Restated Global
Revolving Credit Agreement, dated as of September 28, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among (i) Ryder System, Inc., a
corporation organized under the laws of Florida, Ryder PR and the other
Borrowers party thereto, (ii) the Banks from time to time party thereto , (iii)
Bank of America, N.A., as Administrative Agent, a Domestic Swing Line Lender and
an Issuing Bank, (iv) Royal Bank of Canada, as Canadian Agent, (v) Lloyds Bank
plc, as U.K. Agent, and (vi) the other Swing Line Lenders and Issuing Banks
party thereto; and

(b) interest on the unpaid principal amount of the PR Loans made by the Bank
from time to time outstanding from and including the date hereof to but not
including the date on which such principal amount is paid in full, at the times
and at the rates provided in the Credit Agreement, subject however to the
provisions of §6.12 of the Credit Agreement.

This PR Note evidences borrowings under, is subject to the terms and conditions
of, and has been issued by Ryder PR in accordance with, the Credit Agreement and
is one of the PR Notes referred to therein. The Bank and any holder hereof are
entitled to the benefits of the Credit Agreement and may enforce the agreements
of Ryder PR contained therein, and any holder hereof may exercise the respective
remedies provided for thereby or otherwise available in respect thereof, all in
accordance with the respective terms thereof. All capitalized terms used in this
PR Note and not otherwise defined herein shall have the same meanings herein as
in the Credit Agreement.

The Bank may endorse, and is hereby irrevocably authorized by Ryder PR to
endorse, on its records and/or on the schedule attached to this PR Note or a
continuation of such schedule attached hereto and made a part hereof, an
appropriate notation evidencing advances to Ryder PR and repayments by Ryder PR
of principal of this PR Note; provided, that, failure by the Bank to make any
such notations or any error therein shall not affect any of Ryder PR’s
obligations or the validity of any repayments made by Ryder PR in respect of
this PR Note.

Ryder PR has the right in certain circumstances and the obligation in certain
other circumstances to prepay the whole or part of the principal of this PR Note
on the terms and conditions specified in the Credit Agreement.

If any one or more Events of Default shall occur, the entire unpaid principal
amount of this PR Note and all of the unpaid interest accrued thereon may become
or be declared due and payable in the manner and with the effect provided in the
Credit Agreement.



--------------------------------------------------------------------------------

Ryder PR and every endorser of this PR Note or the obligation represented hereby
waive presentment, demand, notice, protest, notice of intent to accelerate,
notice of acceleration and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this PR Note and
assent to any extension or postponement of the time of payment or any other
indulgence, to any substitution, exchange or release of collateral and to the
addition or release of any other party or person primarily or secondarily
liable.

THIS PR NOTE IS A CONTRACT UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR
ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID
STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN
THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401 AND §5-1402)).

[signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this PR Note to be signed on its
behalf by its duly authorized officer as of the day and year first above
written.

 

RYDER PUERTO RICO, INC.

By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

SCHEDULE TO PR NOTE OF RYDER PUERTO RICO, INC., DATED AS OF

                    , 20        

 

Date    Loan Type   

Amount of

Loan

  

Amount of

Principal

Paid or

Prepaid

  

Balance of

Principal

Unpaid

  

Notation

Made By

                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              



--------------------------------------------------------------------------------

EXHIBIT A-5

[FORM OF]

DOMESTIC SWING LINE NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned, RYDER SYSTEM, INC., a Florida corporation
(“Ryder”), hereby absolutely and unconditionally promises to pay to the order of
[BANK OF AMERICA, N.A.] [MUFG BANK, LTD.] or its registered assigns (the
“Domestic Swing Line Lender”), without offset or counterclaim, at its designated
office:

(a) in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the then outstanding aggregate unpaid principal amount of Domestic
Swing Line Loans made by the Domestic Swing Line Lender to Ryder pursuant to the
Second Amended and Restated Global Revolving Credit Agreement, dated as of
September 28, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
(i) Ryder and the other Borrowers party thereto, (ii) the Banks from time to
time party thereto , (iii) Bank of America, N.A., as Administrative Agent, a
Domestic Swing Line Lender and an Issuing Bank, (iv) Royal Bank of Canada, as
Canadian Agent, (v) Lloyds Bank plc, as U.K. Agent, and (vi) the other Swing
Line Lenders and Issuing Banks party thereto; and

(b) interest on the unpaid principal amount of the Domestic Swing Line Loans
made by the Domestic Swing Line Lender from time to time outstanding from and
including the date hereof to but not including the date on which such principal
amount is paid in full, at the times and at the rates provided in the Credit
Agreement, subject however to the provisions of §6.12 of the Credit Agreement.

This Domestic Swing Line Note evidences borrowings under, is subject to the
terms and conditions of, and has been issued by Ryder in accordance with the
Credit Agreement and is the Domestic Swing Line Note referred to therein. The
Domestic Swing Line Lender and any holder hereof are entitled to the benefits of
the Credit Agreement and may enforce the agreements of Ryder contained therein,
and any holder hereof may exercise the respective remedies provided for thereby
or otherwise available in respect thereof, all in accordance with the respective
terms thereof. All capitalized terms used in this Domestic Swing Line Note and
not otherwise defined herein shall have the same meanings herein as in the
Credit Agreement.

The Domestic Swing Line Lender may endorse, and is hereby irrevocably authorized
by Ryder to endorse, on its records and/or on the schedule attached to this
Domestic Swing Line Note or a continuation of such schedule attached hereto and
made a part hereof, an appropriate notation evidencing advances to Ryder and
repayments by Ryder of principal of this Domestic Swing Line Note; provided,
that, failure by the Domestic Swing Line Lender to make any such notations or
any error therein shall not affect any of Ryder’s obligations or the validity of
any repayments made by Ryder in respect of this Domestic Swing Line Note.

Ryder has the right in certain circumstances and the obligation in certain other
circumstances to prepay the whole or part of the principal of this Domestic
Swing Line Note on the terms and conditions specified in the Credit Agreement.

If any one or more Events of Default shall occur, the entire unpaid principal
amount of this Domestic Swing Line Note and all of the unpaid interest accrued
thereon may become or be declared due and payable in the manner and with the
effect provided in the Credit Agreement.

 



--------------------------------------------------------------------------------

Ryder and every endorser of this Domestic Swing Line Note or the obligation
represented hereby waive presentment, demand, notice, protest, notice of intent
to accelerate, notice of acceleration and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Domestic Swing Line Note and assent to any extension or postponement of the
time of payment or any other indulgence, to any substitution, exchange or
release of collateral and to the addition or release of any other party or
person primarily or secondarily liable.

THIS DOMESTIC SWING LINE NOTE IS A CONTRACT UNDER THE LAWS OF THE STATE OF NEW
YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF SAID STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW (OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401 AND §5-1402)).

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Domestic Swing Line Note to
be signed on its behalf by its duly authorized officer as of the day and year
first above written.

 

RYDER SYSTEM, INC.

By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

SCHEDULE TO DOMESTIC SWING LINE NOTE OF RYDER SYSTEM, INC.

DATED AS OF                     , 20        

 

Date    Loan Type   

Amount of

Loan

  

Amount of

Principal

Paid or

Prepaid

  

Balance of

Principal

Unpaid

  

Notation

Made By

                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              

 



--------------------------------------------------------------------------------

EXHIBIT A-6

[FORM OF]

U.K. SWING LINE NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned, RYDER LIMITED, a corporation organized
under the laws of England and Wales (“Ryder Limited”) and RYDER SYSTEM HOLDINGS
(UK) LIMITED, a corporation organized under the laws of England and Wales (“RSH”
and together with Ryder Limited, the “U.K. Borrowers”), hereby, jointly and
severally, absolutely and unconditionally promise to pay to the order of LLOYDS
BANK PLC or its registered assigns (the “U.K. Agent”), without offset or
counterclaim, at its Head Office:

(a) in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the then outstanding aggregate unpaid principal amount of U.K. Swing
Line Loans made by the U.K. Agent to the U.K. Borrowers pursuant to the Second
Amended and Restated Global Revolving Credit Agreement, dated as of
September 28, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
(i) Ryder System, Inc., a corporation organized under the laws of Florida, the
U.K. Borrowers and the other Borrowers party thereto, (ii) the Banks from time
to time party thereto , (iii) Bank of America, N.A., as Administrative Agent, a
Domestic Swing Line Lender and an Issuing Bank, (iv) Royal Bank of Canada, as
Canadian Agent, (v) the U.K. Agent, and (vi) the other Swing Line Lenders and
Issuing Banks party thereto; and

(b) interest on the unpaid principal amount of the U.K. Swing Line Loans made by
the U.K. Agent from time to time outstanding from and including the date hereof
to but not including the date on which such principal amount is paid in full, at
the times and at the rates provided in the Credit Agreement, subject however to
the provisions of §6.12 of the Credit Agreement.

As provided in the Credit Agreement, the U.K. Swing Line Loans evidenced by this
U.K. Swing Line Note may be advanced in either U.S. Dollars, Sterling or Euros.
Each of the U.K. Borrowers jointly and severally promises to repay each U.K.
Swing Line Loan in the currency in which such U.K. Swing Line Loan was advanced.

This U.K. Swing Line Note evidences borrowings under, is subject to the terms
and conditions of, and has been issued by the U.K. Borrowers in accordance with,
the Credit Agreement and is one of the U.K. Swing Line Notes referred to
therein. The U.K. Agent and any holder hereof are entitled to the benefits of
the Credit Agreement and may enforce the agreements of the U.K. Borrowers
contained therein, and any holder hereof may exercise the respective remedies
provided for thereby or otherwise available in respect thereof, all in
accordance with the respective terms thereof. All capitalized terms used in this
U.K. Swing Line Note and not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.

The U.K. Agent may endorse, and is hereby irrevocably authorized by the U.K.
Borrowers to endorse, on its records and/or on the schedule attached to this
U.K. Swing Line Note or a continuation of such schedule attached hereto and made
a part hereof, an appropriate notation evidencing advances to the U.K. Borrowers
and repayments by the U.K. Borrowers of principal of this U.K. Swing Line Note;
provided, that, failure by the U.K. Agent to make any such notations or any
error therein shall not affect any of the U.K. Borrowers’ obligations or the
validity of any repayments made by the U.K. Borrowers in respect of this U.K.
Swing Line Note.

 



--------------------------------------------------------------------------------

The U.K. Borrowers have the right in certain circumstances and the obligation in
certain other circumstances to prepay the whole or part of the principal of this
U.K. Swing Line Note on the terms and conditions specified in the Credit
Agreement.

If any one or more Events of Default shall occur, the entire unpaid principal
amount of this U.K. Swing Line Note and all of the unpaid interest accrued
thereon may become or be declared due and payable in the manner and with the
effect provided in the Credit Agreement.

The U.K. Borrowers and every endorser of this U.K. Swing Line Note or the
obligation represented hereby waive presentment, demand, notice, protest, notice
of intent to accelerate, notice of acceleration and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this U.K. Swing Line Note and assent to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

THIS U.K. SWING LINE NOTE IS A CONTRACT UNDER THE LAWS OF THE STATE OF NEW YORK
AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF SAID STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
(OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401 AND §5-1402)).

[signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this U.K. Swing Line Note has been executed as a deed on the
day and year first above written.

EITHER

 

EXECUTED and DELIVERED as a DEED          ) by RYDER LIMITED acting by     
    ) [two directors] [a director and its secretary]          )

 

                                           
                                            Director’s name      Director’s
signature

 

                                          
                                             Director’s [/Secretary’s] name     
Director’s [/Secretary’s] signature OR      EXECUTED and DELIVERED as a DEED  
       ) by RYDER LIMITED acting by          ) a director in the presence of  
       )                                            
                                                   Director’s signature     
                                                                                
         Director’s name Witness’ signature:     
                                                                                
  Witness’ name:                                            
                                            Witness’ address:     
                                                                                
                                             
                                                
                                                                                
  Witness’ occupation:                                            
                                           

 

3



--------------------------------------------------------------------------------

EITHER

 

EXECUTED and DELIVERED as a DEED          ) by RYDER SYSTEM HOLDINGS (UK)
LIMITED          ) acting by [two directors] [a director and its secretary]     
    )

 

                                           
                                            Director’s name      Director’s
signature

 

                                          
                                             Director’s [/Secretary’s] name     
Director’s [/Secretary’s] signature OR      EXECUTED and DELIVERED as a DEED  
       ) by RYDER SYSTEM HOLDINGS (UK) LIMITED          ) acting by a director
in the presence of          )                                            
                                                   Director’s signature     
                                                                                
         Director’s name Witness’ signature:     
                                                                                
  Witness’ name:                                            
                                            Witness’ address:     
                                                                                
                                             
                                                
                                                                                
  Witness’ occupation:                                            
                                           

 

4



--------------------------------------------------------------------------------

SCHEDULE TO U.K. SWING LINE NOTE OF RYDER LIMITED AND RYDER

SYSTEM HOLDINGS (UK) LIMITED, DATED AS OF                     , 20        

 

Date    Loan Type   

Amount of

Loan

  

Amount of

Principal

Paid or

Prepaid

  

Balance of

Principal

Unpaid

  

Notation

Made By

                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              



--------------------------------------------------------------------------------

EXHIBIT A-7

[FORM OF]

CANADIAN SWING LINE NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned, RYDER TRUCK RENTAL HOLDINGS CANADA LTD., a
corporation organized under the laws of Canada (“Ryder Holdings Canada”), and
RYDER TRUCK RENTAL CANADA LTD., a corporation organized under the laws of Canada
(“Ryder Canada Limited” and together with Ryder Holdings Canada, the “Canadian
Borrowers”), hereby absolutely and unconditionally promise to pay to the order
of ROYAL BANK OF CANADA or its registered assigns (the “Canadian Swing Line
Lender”), without offset or counterclaim, at its designated office:

(a) in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the then outstanding aggregate unpaid principal amount of Canadian
Swing Line Loans made by the Canadian Swing Line Lender to the Canadian
Borrowers pursuant to the Second Amended and Restated Global Revolving Credit
Agreement, dated as of September 28, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among (i) Ryder System, Inc., a corporation organized under
the laws of Florida, the Canadian Borrowers and the other Borrowers party
thereto, (ii) the Banks from time to time party thereto , (iii) Bank of America,
N.A., as Administrative Agent, a Domestic Swing Line Lender and an Issuing Bank,
(iv) Royal Bank of Canada, as Canadian Agent, (v) Lloyds Bank plc, as U.K.
Agent, and (vi) the other Swing Line Lenders and Issuing Banks party thereto;
and

(b) interest on the unpaid principal amount of the Canadian Swing Line Loans
made by the Canadian Swing Line Lender from time to time outstanding from and
including the date hereof to but not including the date on which such principal
amount is paid in full, at the times and at the rates provided in the Credit
Agreement, subject however to the provisions of §6.12 of the Credit Agreement.

As provided in the Credit Agreement, the Canadian Swing Line Loans evidenced by
this Canadian Swing Line Note may be advanced in either U.S. Dollars or Canadian
Dollars. Each of the Canadian Borrowers promises to repay each Canadian Swing
Line Loan in the currency in which such Canadian Swing Line Loan was advanced.

This Canadian Swing Line Note evidences borrowings under, is subject to the
terms and conditions of, and has been issued by the Canadian Borrowers in
accordance with the Credit Agreement and is the Canadian Swing Line Note
referred to therein. The Canadian Swing Line Lender and any holder hereof are
entitled to the benefits of the Credit Agreement and may enforce the agreements
of the Canadian Borrowers contained therein, and any holder hereof may exercise
the respective remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the respective terms thereof. All capitalized
terms used in this Canadian Swing Line Note and not otherwise defined herein
shall have the same meanings herein as in the Credit Agreement.

The Canadian Swing Line Lender may endorse, and is hereby irrevocably authorized
by the Canadian Borrowers to endorse, on its records and/or on the schedule
attached to this Canadian Swing Line Note or a continuation of such schedule
attached hereto and made a part hereof, an appropriate notation evidencing
advances to the Canadian Borrowers and repayments by the Canadian Borrowers of
principal of this Canadian Swing Line Note; provided, that, failure by the
Canadian Swing Line Lender to make any such notations or any error therein shall
not affect any of the Canadian Borrowers’ obligations or the validity of any
repayments made by the Canadian Borrowers in respect of this Canadian Swing Line
Note.

 



--------------------------------------------------------------------------------

The Canadian Borrowers have the right in certain circumstances and the
obligation in certain other circumstances to prepay the whole or part of the
principal of this Canadian Swing Line Note on the terms and conditions specified
in the Credit Agreement.

If any one or more Events of Default shall occur, the entire unpaid principal
amount of this Canadian Swing Line Note and all of the unpaid interest accrued
thereon may become or be declared due and payable in the manner and with the
effect provided in the Credit Agreement.

The Canadian Borrowers and every endorser of this Canadian Swing Line Note or
the obligation represented hereby waive presentment, demand, notice, protest,
notice of intent to accelerate, notice of acceleration and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Canadian Swing Line Note and assent to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

THIS CANADIAN SWING LINE NOTE IS A CONTRACT UNDER THE LAWS OF THE STATE OF NEW
YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF SAID STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW (OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401 AND §5-1402)).

[signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Canadian Swing Line
Note to be signed on its behalf by its duly authorized officer as of the day and
year first above written.

 

RYDER TRUCK RENTAL HOLDINGS CANADA LTD.

By:  

 

  Name:   Title:

RYDER TRUCK RENTAL CANADA LTD.

By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

SCHEDULE TO CANADIAN SWING LINE NOTE OF RYDER TRUCK

RENTAL HOLDINGS CANADA LTD. AND RYDER TRUCK RENTAL CANADA

LTD., DATED AS OF                     , 20        

 

Date    Loan Type   

Amount of

Loan

  

Amount of

Principal

Paid or

Prepaid

  

Balance of

Principal

Unpaid

  

Notation

Made By

                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              
                                                                 
                                                                 
                                                              

 



--------------------------------------------------------------------------------

EXHIBIT B-1

[FORM OF]

DOMESTIC LOAN REQUEST

[Date]

Bank of America, N.A.

as Administrative Agent

Dear Sir or Madam:

Reference is made to that certain Second Amended and Restated Global Revolving
Credit Agreement, dated as of September 28, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement) by and among (i) Ryder
System, Inc., a corporation organized under the laws of Florida (“Ryder”), and
the other Borrowers party thereto, (ii) the Banks from time to time party
thereto , (iii) Bank of America, N.A., as Administrative Agent, a Domestic Swing
Line Lender and an Issuing Bank, (iv) Royal Bank of Canada, as Canadian Agent,
(v) Lloyds Bank plc, as U.K. Agent, and (vi) the other Swing Line Lenders and
Issuing Banks party thereto.

In accordance with the provisions of §2.7(a) of the Credit Agreement, notice is
hereby given of our intention to borrow a Domestic Loan, in the principal amount
of $            , on                      , 20     (the “Drawdown Date”). Such
Loan shall be a [Base Rate Loan] [LIBOR Rate Loan with an Interest Period of
             months].

This notice shall constitute certification of compliance by Ryder as to the
matters set forth in §12 of the Credit Agreement. Thank you for your attention
to this matter.

[signature page follows]

 



--------------------------------------------------------------------------------

Yours sincerely, RYDER SYSTEM, INC.

By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT B-2

[FORM OF]

CANADIAN LOAN REQUEST

[Date]

Royal Bank of Canada,

as Canadian Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Global Revolving
Credit Agreement, dated as of September 28, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement) by and among (i) Ryder
System, Inc., a corporation organized under the laws of Florida (“Ryder”), Ryder
Truck Rental Holdings Canada LTD., a corporation organized under the laws of
Canada (“Ryder Holdings Canada”), and Ryder Truck Rental Canada LTD., a
corporation organized under the laws of Canada (“Ryder Canada Limited” and
together with Ryder Holdings Canada, the “Canadian Borrowers”), and the other
Borrowers party thereto, (ii) the Banks from time to time party thereto , (iii)
Bank of America, N.A., as Administrative Agent, a Domestic Swing Line Lender and
an Issuing Bank, (iv) Royal Bank of Canada, as Canadian Agent, (v) Lloyds Bank
plc, as U.K. Agent, and (vi) the other Swing Line Lenders and Issuing Banks
party thereto.

In accordance with the provisions of §2.7(b) of the Credit Agreement, notice is
hereby given of our request to borrow a Canadian Loan denominated in
[Canadian][U.S.] Dollars, in the principal amount of [C$][US$]            , on
                     , 20     (the “Drawdown Date”). Such Loan shall be a [Base
Rate Loan][LIBOR Rate Loan with an Interest Period of              months].1

This notice and the confirmation signatures of the authorized officer or
representative of Ryder evidenced herewith or produced separately and submitted
herewith shall constitute certification of compliance by Ryder Holdings Canada,
Ryder Canada Limited and Ryder as to the matters set forth in §12 of the Credit
Agreement. Thank you for your attention to this matter.

[signature pages follow]

 

1 

No requested Canadian Loan denominated in Canadian Dollars may be a LIBOR Rate
Loan.

 



--------------------------------------------------------------------------------

Yours sincerely,

RYDER TRUCK RENTAL HOLDINGS CANADA LTD.

 

By:  

 

  Name:   Title:

RYDER TRUCK RENTAL CANADA LTD.

 

By:  

 

  Name:   Title:

The above notice is hereby confirmed on behalf of Ryder by:

 

By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT B-3

[FORM OF]

U.K. LOAN REQUEST

[Date]

Lloyds Bank Plc, as U.K. Agent

Dear Sir or Madam:

Reference is made to that certain Second Amended and Restated Global Revolving
Credit Agreement, dated as of September 28, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement) by and among (i) Ryder
System, Inc., a corporation organized under the laws of Florida (“Ryder”), Ryder
Limited, a corporation organized under the laws of England and Wales (“Ryder
Limited”) and Ryder System Holdings (UK) Limited, a corporation organized under
the laws of England and Wales (“RSH” and together with Ryder Limited, the “U.K.
Borrowers”), and the other Borrowers party thereto, (ii) the Banks from time to
time party thereto , (iii) Bank of America, N.A., as Administrative Agent, a
Domestic Swing Line Lender and an Issuing Bank, (iv) Royal Bank of Canada, as
Canadian Agent, (v) Lloyds Bank plc, as U.K. Agent, and (vi) the other Swing
Line Lenders and Issuing Banks party thereto.

In accordance with the provisions of §2.7(c) of the Credit Agreement, notice is
hereby given of our intention to borrow a U.K. Loan denominated in
[Sterling][Euros][U.S. Dollars], in the principal amount of
[£][EU][$]            , on                      , 20     (the “Drawdown Date”).
Such Loan shall be a [LIBOR Rate Loan with an Interest Period of             
months] [EURIBOR Rate Loan with an Interest Period of              months].1

This notice and the confirmation signatures of the authorized official of Ryder
evidenced herewith or produced separately and submitted herewith shall
constitute certification of compliance by Ryder Limited, RSH and Ryder as to the
matters set forth in §12 of the Credit Agreement. Thank you for your attention
to this matter.

[signature pages follow]

 

 

1 

Any requested U.K. Loan denominated in Sterling or Euros (other than the U.K.
Swing Line Loans) shall be LIBOR Rate Loans.

 



--------------------------------------------------------------------------------

Yours sincerely, RYDER LIMITED By:  

 

  Name:   Title: RYDER SYSTEM HOLDING (UK) LIMITED By:  

 

  Name:   Title: The above notice is hereby confirmed on behalf of Ryder by: By:
 

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT B-4

[FORM OF]

PR LOAN REQUEST

[Date]

Bank of America, N.A.

as Administrative Agent

Dear Sir or Madam:

Reference is made to that certain Second Amended and Restated Global Revolving
Credit Agreement, dated as of September 28, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement) by and among (i) Ryder
System, Inc., a corporation organized under the laws of Florida (“Ryder”), Ryder
Puerto Rico, Inc, a Delaware corporation (“Ryder PR”), and the other Borrowers
party thereto, (ii) the Banks from time to time party thereto , (iii) Bank of
America, N.A., as Administrative Agent, a Domestic Swing Line Lender and an
Issuing Bank, (iv) Royal Bank of Canada, as Canadian Agent, (v) Lloyds Bank plc,
as U.K. Agent, and (vi) the other Swing Line Lenders and Issuing Banks party
thereto.

In accordance with the provisions of §2.7(d) of, notice is hereby given of our
intention to borrow a PR Loan, in the principal amount of $            , on
                     , 20     (the “Drawdown Date”). Such Loan shall be a [Base
Rate Loan][LIBOR Rate Loan with an Interest Period of              months].

This notice and the confirmation signatures of the authorized official of Ryder
evidenced herewith or produced separately and submitted herewith shall
constitute certification of compliance by Ryder PR and Ryder as to the matters
set forth in §12 of the Credit Agreement. Thank you for your attention to this
matter.

[signature pages follow]



--------------------------------------------------------------------------------

Yours sincerely, RYDER PUERTO RICO, INC. By:  

 

  Name:   Title:

The above notice is hereby confirmed on behalf of Ryder by:

By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C

☐  Check for distribution to PUBLIC and Private side Lenders1

[FORM OF]

COMPLIANCE CERTIFICATE

Compliance Certificate dated                                 

Reference is hereby made to that certain Second Amended and Restated Global
Revolving Credit Agreement, dated as of September 28, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used and not defined herein
shall have the meanings ascribed thereto in the Credit Agreement) by and among
(i) Ryder System, Inc., a corporation organized under the laws of Florida
(“Ryder”), and the other Borrowers party thereto, (ii) the Banks from time to
time party thereto , (iii) Bank of America, N.A., as Administrative Agent, a
Domestic Swing Line Lender and an Issuing Bank, (iv) Royal Bank of Canada, as
Canadian Agent, (v) Lloyds Bank plc, as U.K. Agent, and (vi) the other Swing
Line Lenders and Issuing Banks party thereto.

The undersigned                                      the [chief financial
officer/treasurer/assistant treasurer] of Ryder hereby certifies that no Default
or Event of Default exists. Computations to evidence compliance with §9.1(b) and
§10.1 of the Credit Agreement are detailed on Annex A attached hereto.

[The undersigned hereby further certifies that:

(i) the representations and warranties contained in §§7.1, 7.2, 7.3, 7.6, 7.8,
7.9, 7.10, 7.11 (other than §7.11(c)(iii)), 7.13, 7.14, 7.17, 7.18 and §7A of
the Credit Agreement are true and correct in all material respects as of the
date hereof;

(ii) the representations and warranties contained in §7.4 of the Credit
Agreement are true and correct in all material respects as of the date hereof;
provided that each reference to “Balance Sheet Date” in such §7.4 shall be
deemed a reference to the most recent fiscal year end of Ryder; and

(iii) the representations and warranties contained in §§7.5, 7.7, 7.12, 7.15 and
7.16 of the Credit Agreement are true and correct in all material respects as of
the date hereof after taking into consideration any updated information provided
to the Schedule corresponding to any such Section (all such updated Schedules
are attached hereto as Annex B), if applicable.]2

[signature pages follow]

 

1 

If this box is not checked, this Compliance Certificate will only be posted to
Private side Lenders.

2 

Bracketed language to be included in any Compliance Certificate delivered
pursuant to §8.4(c) of the Credit Agreement with respect to the delivery of
financial statements referred to in §8.4(a) of the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.

 

RYDER SYSTEM, INC. By:  

 

  Name:   Title:

 

 

2



--------------------------------------------------------------------------------

Annex A

In the event of conflict between the provisions and formulas set forth in this
Annex A and the provisions and formulas set forth in the Credit Agreement, the
provisions and formulas of the Credit Agreement shall prevail.

 

Secured Indebtedness - §9.1(b)

 

1.

  

Adjusted Consolidated Tangible Assets

(Item 8 of Appendix)

   $                        

2.

  

Secured Indebtedness

(Item 23 of Appendix)

   $                        

3.

  

Maximum Permitted Secured Indebtedness

(Item 1 x .30)

   $                        

Indebtedness to Consolidated Adjusted Net Worth - §10.1

 

4.

  

Total Indebtedness of Ryder and its Consolidated

Subsidiaries

(Item 18 of Appendix)

   $                        

5.

  

Consolidated Adjusted Net Worth

(Item 12 of Appendix)

   $                        

6.

  

Actual Ratio

(Item 4 divided by Item 5)

                 :1.00  

7.

   Maximum permitted ratio      3.00:1.00  



--------------------------------------------------------------------------------

Appendix

 

A. Adjusted Consolidated Tangible Assets

 

1.

   Consolidated assets    $                        

2.

   All intercompany items    $                        

3.

   All Intangible Assets    $                        

4.

   Investments in Subsidiaries other than Consolidated Subsidiaries (to the
extent such investments are not otherwise eliminated)    $                      
 

5.

  

Consolidated Tangible Assets

[(Item 1) - (Items 2 + 3 + 4)]

   $                        

6.

   Consolidated book value of all assets of Ryder and its Consolidated
Subsidiaries which are subject to any synthetic lease    $                      
 

7.

   Consolidated book value of all assets of Ryder and its Consolidated
Subsidiaries that are reflected on the consolidated balance sheet of Ryder and
its Consolidated Subsidiaries and secure or are the subject of any Limited
Recourse Facility    $                        

8.

  

Adjusted Consolidated Tangible Assets

[Item 5 + Item 6 - Item 7]

   $                        

B. Consolidated Adjusted Net Worth

 

9.

   Consolidated shareholders’ equity    $                        

10.

   Investments in Subsidiaries other than Consolidated Subsidiaries    $
                       

11.

   Accumulated other comprehensive income or loss associated with Ryder and its
Consolidated Subsidiaries’ pension and other post-retirement plans which is
recorded on the consolidated financial statements of Ryder and its Consolidated
Subsidiaries in accordance with GAAP    $                        

12.

  

Consolidated Adjusted Net Worth

[Item 9 – Item 10 – Item 11]

   $                        

C. Indebtedness

 

13.

   (a) All obligations for borrowed money, (b) all obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business, (d) all obligations as
lessee under Capitalized Leases    $                        



--------------------------------------------------------------------------------

14.

   All obligations under Limited Recourse Facilities (to the extent included in
Item 13 above)    $                        

15.

   All Deemed Indebtedness Under Limited Recourse Facilities (Item 27 below)   
$                        

16.

   All obligations as lessee in respect of synthetic leases    $
                       

17.

   All Indebtedness of others guaranteed    $                        

18.

  

Indebtedness

[(Items 13 – 14) + (Items 15 + 16 + 17)]

   $                        

D. Secured Indebtedness

 

19.

   Indebtedness and all Derivative Obligations of any Borrower or any of Ryder’s
Consolidated Subsidiaries and all reimbursement obligations with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person, in each case, secured by a lien or other encumbrance on,
or title to, any real or personal property    $                        

20.

  

Unsecured Indebtedness and Derivatives Obligations of any of Ryder’s
Consolidated Subsidiaries (other than the Canadian Borrowers or the U.K.
Borrowers) and unsecured reimbursement obligations with

respect to letters of credit, bankers’ acceptances or similar facilities issued
for the account of such Person (other than the Canadian Borrowers or the U.K.
Borrowers)

   $                        

21.

   Aggregate liquidation preference of all Preferred Stock issued by Ryder’s
Consolidated Subsidiaries not owned by Ryder and its Consolidated Subsidiaries
   $                        

22.

   Any Deemed Indebtedness Under Limited Recourse Facilities (Item 27 below) and
all obligations as lessee in respect of synthetic leases, in each case to the
extent not otherwise included as Secured Indebtedness    $                      
 

23.

  

Secured Indebtedness

(Items 19 + 20 + 21 + 22)

   $                        

E. Deemed Indebtedness Under Limited Recourse Facilities

 

24.

   Deemed Receivables Indebtedness    $                        

25.

   Deemed Securitization Indebtedness    $                        



--------------------------------------------------------------------------------

26.

   In respect of any other Limited Recourse Facility, an amount equal to the
greater of (a) 10% of the principal amount or aggregate payment obligations, as
applicable, of such Limited Recourse Facility or (b) two times the percentage
recourse under such Limited Recourse Facility of the principal amount or
aggregate payment obligations, as applicable, of such Limited Recourse Facility
(as determined in accordance with the definition of Limited Recourse Facilities)
   $                        

27.

  

Total Deemed Indebtedness Under Limited Recourse Facilities

[Items 24 + 25 +26]

   $                        

 



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Bank) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(a) above (the rights and obligations sold and assigned pursuant to clauses
(a) and (b) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.        Assignor:                                          
                                   2.    Assignee:   
                                                                          3.   
Borrower(s):    Ryder System, Inc., a corporation organized under the laws of
Florida, Ryder Truck Rental Holdings Canada Ltd., a corporation organized under
the laws of Canada, Ryder Truck Rental Canada, Ltd., a corporation organized
under the laws of Canada, Ryder Limited, a corporation organized under the laws
of England and Wales, Ryder System Holdings (UK) Limited, a corporation
organized under the laws of England and Wales, and Ryder Puerto Rico, Inc., a
Delaware corporation (collectively, the “Borrowers”) 4.    Administrative Agent:
   Bank of America, N.A. 5.    Credit Agreement:    Second Amended and Restated
Global Revolving Credit Agreement, dated as of September 28, 2018 by and among
(i) the Borrowers, (ii) the Banks from time to time party thereto , (iii) Bank
of America, N.A., as Administrative Agent, a Domestic Swing Line Lender and an
Issuing Bank, (iv) Royal Bank of Canada, as Canadian Agent, (v) Lloyds Bank plc,
as U.K. Agent, and (vi) the other Swing Line Lenders and Issuing Banks party
thereto



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Facility Assigned   

Aggregate Amount of

Commitment/Loans for all

Banks*

    

Amount of

Commitment/Loans

Assigned*

     Percentage Assigned of
Commitment/ Loans1        $        $          %        $        $          %    
   $        $          %  

[7. Trade Date:                     ]2

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

[signature pages follow]

 

*

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.

2 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

[Consented to and]3 Accepted: BANK OF AMERICA, N.A., as Administrative Agent By:
 

 

  Name:   Title: [Consented to:]4 [[    ], as [    ] By:  

 

  Name:   Title:] [RYDER SYSTEM, INC. By:  

 

  Name:   Title:]

 

 

 

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of Ryder and/or other parties (e.g. Agent,
Issuing Bank, Swine Line Lender) is required by the terms of the Credit
Agreement.

 

4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to §§7.4 and
8.4 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any other Agent or any other Bank, and
(vi) if it is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, any other
Agent, the Assignor or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents,
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a Bank,
and (iii) any information obtained by it in connection with the Loan Documents
shall be held and treated in accordance with the terms of the Credit Agreement;
and (c) appoints and authorizes the Administrative Agent [and any other
applicable Agent] to take such actions as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent [and any other applicable Agent] by the
terms thereof, together with such powers as are reasonably incidental thereto.

2. Payments. From and after the Effective Date, the Administrative Agent and any
other applicable Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignee whether such amounts have accrued prior to, on or after the
Effective Date. The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent or any other applicable
Agent for periods prior to the Effective Date or with respect to the making of
this assignment directly between themselves.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION IS A CONTRACT
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL
OBLIGATIONS LAW §5-1401 AND §5-1402)).

 

2



--------------------------------------------------------------------------------

Exhibit E

[FORM OF]

SUBORDINATION PROVISIONS

1. “Borrowers” - Collectively, Ryder System, Inc., a corporation organized under
the laws of Florida, Ryder Truck Rental Holdings Canada Ltd., a corporation
organized under the laws of Canada, Ryder Truck Rental Canada, Ltd., a
corporation organized under the laws of Canada, Ryder Limited, a corporation
organized under the laws of England and Wales, Ryder System Holdings (UK)
Limited, a corporation organized under the laws of England and Wales, Ryder
Puerto Rico, Inc., a Delaware corporation, and any other obligor from time to
time under the Credit Agreement.

2. “Credit Agreement” - that certain Second Amended and Restated Global
Revolving Credit Agreement, dated as of September 28, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time; capitalized terms used and not defined herein shall have the meanings
ascribed thereto in the Credit Agreement) by and among (i) the Borrowers,
(ii) the Banks from time to time party thereto , (iii) Bank of America, N.A., as
Administrative Agent, a Domestic Swing Line Lender and an Issuing Bank,
(iv) Royal Bank of Canada, as Canadian Agent, (v) Lloyds Bank plc, as U.K.
Agent, and (vi) the other Swing Line Lenders and Issuing Banks party thereto,
including any such agreement increasing the principal amount of, extending the
maturity of, refinancing or otherwise restructuring (including, but not limited
to, the inclusion of additional borrowers thereunder that are subsidiaries of
the Borrowers or the inclusion of additional or different or substitute lenders
thereunder) all or any portion of the indebtedness under such agreement or any
successor to such Agreement.

3. “Senior Debt” - at any date, without duplication, (a) the principal amount
outstanding from time to time under the Credit Agreement and any future
indebtedness of the Borrowers unless the instrument creating such future
indebtedness specifically provides that such indebtedness is subordinate to the
Senior Debt; (b) interest, fees, expenses, indemnities and all other monetary
obligations payable by the Borrowers in connection therewith; and (c) any
interest payable in respect of the foregoing subsequent to the commencement of
any proceeding against or with respect to the Borrowers or any of them under any
chapter of the Bankruptcy Code, 11 U.S.C. §101 et. seq. or any similar
bankruptcy, insolvency or reorganization law (collectively, the “Bankruptcy
Code”), regardless of whether or not the holder of such Senior Debt would be
entitled to receive dividends or payments with respect to any such interest in
any such proceeding (“Post-Petition Interest”).

4. “Subordinated Debt” - The indebtedness of the Borrowers under this agreement.

5. Bankruptcy, Liquidation, Etc. –

(a) Upon any payment or distribution of assets of the Borrowers to creditors in
the event of:

(i) any insolvency or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding in connection
therewith; or

(ii) any liquidation, dissolution or other winding up of the Borrowers, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy;
or

(iii) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of the Borrowers;



--------------------------------------------------------------------------------

then, and in any such event, the holders of Senior Debt shall be entitled to be
indefeasibly paid in full in cash or cash equivalents all amounts due or to
become due (whether or not an event of default has occurred thereunder or the
maturity of such Senior Debt has been declared due and payable prior to the date
on which it would otherwise would have become due and payable) on or in respect
of all Senior Debt, including any Post-Petition Interest thereon, before any
payment is made to the holders of Subordinated Debt or to the trustee on behalf
of the holders of Subordinated Debt.

(b) Upon the occurrence of any event described in clause (a) of this section,
any distribution of assets of the Borrowers which the holders of Subordinated
Debt would be entitled to receive following the occurrence of such event were it
not for the provisions hereof, shall be paid by the Borrowers or by any
receiver, trustee in bankruptcy, liquidating trustee, agent or other person
making such payment or distribution directly to the holders of Senior Debt (pro
rata to each such holder on the basis of the respective amounts of such Senior
Debt held by such holder) or their representatives to the extent necessary to
pay all such Senior Debt in full in cash or cash equivalents, after giving
effect to any concurrent prepayment or distribution to or for the benefit of the
holders of such Senior Debt, before any payment is made to the holders of
Subordinated Debt.

(c) In the event that, notwithstanding the foregoing provisions of this section,
the holders of Subordinated Debt, or any trustee on behalf of the holders of
Subordinated Debt, have received any payment or distribution of assets of the
Borrowers (including any such payment or distribution which may be payable or
deliverable by reason of the payment of any other indebtedness of the Borrowers
being subordinated to the payment of Subordinated Debt) following the occurrence
of any event described in (a) above before all Senior Debt is indefeasibly paid
in full, then and in such event such payment or distribution shall be held in
trust for the benefit of the holders of Senior Debt and shall be paid over or
delivered to the trustee in bankruptcy, receiver, liquidating trustee,
custodian, assignee, agent or other person making payment or distribution of
assets of the Borrowers for application to the payment of all Senior Debt
remaining unpaid to the extent necessary to pay all Senior Debt in full, after
giving effect to any concurrent payment or distribution to or for the holders of
Senior Debt.

(d) In the event that any of the Borrowers shall file or have filed against it a
petition under any chapter of the Bankruptcy Code or be adjudicated a bankrupt
thereunder, with the result that any of the Borrowers are excused from the
obligation to pay all or any part of the interest otherwise payable in respect
of any Senior Debt during the period subsequent to the commencement of any such
proceedings under the Bankruptcy Code, each holder of Subordinated Debt by its
acceptance hereof does hereby agree that all or any part of such interest, as
the case may be, shall be payable out of, and to that extent diminish and be at
the expense of, reorganization dividends or other distributions in respect of
such Subordinated Debt.

6. Senior Debt Default –

(a) In the event and during the continuation of any default in the payment of
any Senior Debt when the same becomes due and payable, whether at maturity or at
a date fixed for the prepayment or by acceleration or otherwise (a “Payment
Default”), then (i) no direct or indirect payment (in cash, property,
securities, by set-off or otherwise) shall be made by the Borrowers on account
of principal of or interest or premium (if any) on the Subordinated Debt or on
account of any mandatory redemption provisions of the Subordinated Debt, or in
respect of any retirement, purchase or other acquisition of any of the
Subordinated Debt unless and until such Payment Default shall have been cured or
waived or shall have ceased to exist and any acceleration of such Senior Debt
shall have been rescinded or annulled; and (ii) the Subordinated Debt may not be
declared due and payable before its stated maturity unless and until the earlier
of the (A) date on which such Payment Default shall have been cured or waived or
shall have ceased to exist and any acceleration of such Senior Debt shall have
been rescinded or annulled, or (B) 90 days after the occurrence of such Payment
Default.

 

2



--------------------------------------------------------------------------------

(b) In the event and during the continuation of any default other than a Payment
Default with respect to any Senior Debt which permits (or with notice or lapse
of time, or both, would permit) the holders of such Senior Debt (or a trustee or
agent on behalf of the holders thereof) to declare such Senior Debt due and
payable prior to the date on which it would otherwise have become due and
payable, upon the occurrence of (x) the receipt by the Borrowers and the trustee
on behalf of the holders of Subordinated Debt of written notice of such default
from the holders of such Senior Debt (or a trustee or agent on behalf of the
holders thereof) to which such default relates or (y) if such default results
from an acceleration of the Subordinated Debt, the date of such acceleration, no
payment or distribution prohibited by clause (a) of this section may be made by
the Borrowers for a period (the “Payment Blockage Period”) commencing on the
earlier of the date of receipt of such notice or the date of such acceleration
and ending 180 days thereafter (unless such Payment Blockage Period shall be
terminated by written notice to the trustee on behalf of the holders of
Subordinated Debt and the Borrowers from the holders of such Senior Debt or a
trustee or agent on behalf of the holders thereof); provided, however, that not
more than one Payment Blockage Period may be commenced with respect to the
Subordinated Debt during any 360 day period. Notwithstanding this clause (b), in
the event that the holders of such Senior Debt (or a trustee or agent on behalf
of the holders thereof) declare such Senior Debt due and payable prior to the
date on which it would otherwise have become due and payable because of any
default described under this clause (b), a Payment Default shall be deemed to
have occurred as of the date of such acceleration and the provisions of clause
(a) will apply as of such date.

 

3



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

BANKERS’ ACCEPTANCE NOTICE

Date: [                                         ]                    

Royal Bank of Canada,

as Canadian Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Global Revolving
Credit Agreement, dated as of September 28, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement) by and among (i) Ryder
System, Inc., a corporation organized under the laws of Florida, Ryder Truck
Rental Holdings Canada LTD., a corporation organized under the laws of Canada
(“Ryder Holdings Canada”), and Ryder Truck Rental Canada LTD., a corporation
organized under the laws of Canada (“Ryder Canada Limited” and together with
Ryder Holdings Canada, the “Canadian Borrowers”), and the other Borrowers party
thereto, (ii) the Banks from time to time party thereto , (iii) Bank of America,
N.A., as Administrative Agent, a Domestic Swing Line Lender and an Issuing Bank,
(iv) Royal Bank of Canada, as Canadian Agent, (v) Lloyds Bank plc, as U.K.
Agent, and (vi) the other Swing Line Lenders and Issuing Banks party thereto.

Each of the Canadian Borrowers hereby requests a borrowing by way of Bankers’
Acceptances under the Credit Agreement and in that connection sets forth below
the information relating to such borrowing (the “Proposed Borrowing”) as
required by §3.1 of the Credit Agreement:

 

  (a)

Aggregate Face Amount of Bankers’ Acceptances1

 

   

C$                                     .

 

  (b)

Date of Proposed Borrowing                                     .

 

  (c)

Term2                      months.

Each of the Canadian Borrowers acknowledges that, as a condition precedent to
the acceptance of any of the requested Bankers’ Acceptances, an Acceptance Fee
shall be payable to each of the Canadian Banks in respect thereof pursuant to
§3.3 of the Credit Agreement.

By delivery of this Bankers’ Acceptance Notice and the acceptance of any or all
of the Bankers’ Acceptances by the Canadian Banks in response to this Bankers’
Acceptance Notice, the Canadian Borrowers shall be deemed to have represented
and warranted that the conditions to lending specified in §12 of the Credit
Agreement have been satisfied with respect to the Proposed Borrowing.

[signature pages follow]

 

1 

Not less than C$3,000,000.00 and in integral multiples of C$100,000.00 in excess
thereof.

2 

Must be 1, 2, 3 or 6 months maturing no later than five (5) days prior to the
Maturity Date.



--------------------------------------------------------------------------------

Very truly yours, RYDER TRUCK RENTAL HOLDINGS CANADA LTD. By:  

 

  Name:   Title: RYDER TRUCK RENTAL CANADA LTD. By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

DOMESTIC SWING LINE LOAN REQUEST

[Date]

Bank of America, N.A.,

as Domestic Swing Line Lender

MUFG Bank, Ltd.,

as Domestic Swing Line Lender

Ladies and Gentlemen:

Reference is made that certain Second Amended and Restated Global Revolving
Credit Agreement, dated as of September 28, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement) by and among (i) Ryder
System, Inc., a corporation organized under the laws of Florida (“Ryder”), and
the other Borrowers party thereto, (ii) the Banks from time to time party
thereto , (iii) Bank of America, N.A., as Administrative Agent, a Domestic Swing
Line Lender and an Issuing Bank, (iv) Royal Bank of Canada, as Canadian Agent,
(v) Lloyds Bank plc, as U.K. Agent, and (vi) the other Swing Line Lenders and
Issuing Banks party thereto.

In accordance with the provisions of §2.12(b) of the Credit Agreement, notice is
hereby given of our intention to borrow a Domestic Swing Line Loan (to be made
by each Domestic Swing Line Lender ratably based on its Domestic Swing Line
Commitment Percentage of such Domestic Swing Line Loan), in the aggregate
principal amount of $            , on                     , 20     (the
“Drawdown Date”). The Swing Line Loan Maturity Date relating to such Loan shall
be                     , 20    .

This notice shall constitute certification of compliance by Ryder as to the
matters set forth in §12 of the Credit Agreement. Thank you for your attention
to this matter.

[signature pages follows]



--------------------------------------------------------------------------------

Yours sincerely, RYDER SYSTEM, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

U.K. SWING LINE LOAN REQUEST

[Date]

Lloyds Bank plc, as U.K. Agent

Ladies and Gentlemen:

Reference is made that certain Second Amended and Restated Global Revolving
Credit Agreement, dated as of September 28, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement) by and among (i) Ryder
System, Inc., a corporation organized under the laws of Florida (“Ryder”), Ryder
Limited, a corporation organized under the laws of England and Wales (“Ryder
Limited”) and Ryder System Holdings (UK) Limited, a corporation organized under
the laws of England and Wales (“RSH” and together with Ryder Limited, the “U.K.
Borrowers”), and the other Borrowers party thereto, (ii) the Banks from time to
time party thereto , (iii) Bank of America, N.A., as Administrative Agent, a
Domestic Swing Line Lender and an Issuing Bank, (iv) Royal Bank of Canada, as
Canadian Agent, (v) Lloyds Bank plc, as U.K. Agent, and (vi) the other Swing
Line Lenders and Issuing Banks party thereto.

In accordance with the provisions of Section 2.13(b) of the Credit Agreement,
notice is hereby given of our intention to borrow a U.K. Swing Line Loan
denominated in [Sterling][Euros][U.S. Dollars], in the principal amount of
[£][EU][$]            , on                     , 20     (the “Drawdown Date”).
The Swing Line Loan Maturity Date relating to such Loan shall be
                    , 20    .

This notice and the confirmation signatures of the authorized official of Ryder
evidenced herewith or produced separately and submitted herewith shall
constitute certification of compliance by the U.K. Borrowers and Ryder as to the
matters set forth in §12 of the Credit Agreement. Thank you for your attention
to this matter.

[signature pages follow]



--------------------------------------------------------------------------------

Yours sincerely, RYDER LIMITED By:  

 

  Name:   Title: RYDER SYSTEM HOLDINGS (UK) LIMITED By:  

 

  Name:   Title:

The above notice is hereby confirmed on behalf of Ryder by:

By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

EXHIBIT G-3

[FORM OF]

CANADIAN SWING LINE LOAN REQUEST

[Date]

Royal Bank of Canada,

as Canadian Swing Line Lender

Ladies and Gentlemen:

Reference is made that certain Second Amended and Restated Global Revolving
Credit Agreement, dated as of September 28, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement) by and among (i) Ryder
System, Inc., a corporation organized under the laws of Florida (“Ryder”), Ryder
Truck Rental Holdings Canada LTD., a corporation organized under the laws of
Canada (“Ryder Holdings Canada”), and Ryder Truck Rental Canada LTD., a
corporation organized under the laws of Canada (“Ryder Canada Limited” and
together with Ryder Holdings Canada, the “Canadian Borrowers”), and the other
Borrowers party thereto, (ii) the Banks from time to time party thereto , (iii)
Bank of America, N.A., as Administrative Agent, a Domestic Swing Line Lender and
an Issuing Bank, (iv) Royal Bank of Canada, as Canadian Agent, (v) Lloyds Bank
plc, as U.K. Agent, and (vi) the other Swing Line Lenders and Issuing Banks
party thereto.

In accordance with the provisions of Section 2.14(b) of the Credit Agreement,
notice is hereby given of our request to borrow a Canadian Swing Line Loan
denominated in [Canadian][U.S.] Dollars, in the principal amount of
[C$][US$]            , on                     , 20     (the “Drawdown Date”).
The Swing Line Loan Maturity Date relating to such Loan shall be
                    , 20    .

This notice and the confirmation signatures of the authorized official of Ryder
evidenced herewith or produced separately and submitted herewith shall
constitute certification of compliance by the Canadian Borrowers and Ryder as to
the matters set forth in §12 of the Credit Agreement. Thank you for your
attention to this matter.

[signature pages follow]



--------------------------------------------------------------------------------

Yours sincerely,

RYDER TRUCK RENTAL HOLDINGS CANADA LTD.

By:  

 

  Name:   Title:

RYDER TRUCK RENTAL CANADA LTD.

By:  

 

  Name:   Title:

The above notice is hereby confirmed on behalf of Ryder by:

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

ADMINISTRATIVE QUESTIONNAIRE

[see attached]



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

EXTENSION LETTER

[Date]

Bank of America, N.A., as Domestic Swing Line Lender

Lloyds Bank plc, as U.K. Agent

Royal Bank of Canada, as Canadian Swing Line Lender

Ladies and Gentleman:

Reference is made that certain Second Amended and Restated Global Revolving
Credit Agreement, dated as of September 28, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement) by and among (i) Ryder
System, Inc., a corporation organized under the laws of Florida (“Ryder”), and
the other Borrowers party thereto, (ii) the Banks from time to time party
thereto , (iii) Bank of America, N.A., as Administrative Agent, a Domestic Swing
Line Lender and an Issuing Bank, (iv) Royal Bank of Canada, as Canadian Agent,
(v) Lloyds Bank plc, as U.K. Agent, and (vi) the other Swing Line Lenders and
Issuing Banks party thereto.

Pursuant to §2.19(a) of the Credit Agreement, the Borrowers hereby request that
each Bank extend such Bank’s Current Maturity Date for one year to
                        , 20    .

[signature pages follow]



--------------------------------------------------------------------------------

Yours sincerely, RYDER SYSTEM, INC. By:  

 

  Name:   Title: RYDER LIMITED By:  

 

  Name:   Title:

 

RYDER SYSTEM HOLDINGS (UK) LIMITED

 

By:  

 

  Name:   Title:

 

RYDER TRUCK RENTAL HOLDINGS CANADA LTD.

 

By:  

 

  Name:   Title: RYDER TRUCK RENTAL CANADA LTD. By:  

 

  Name:   Title: RYDER PUERTO RICO, INC. By:  

 

  Name:   Title: